Exhibit 10.1

 

EXECUTION VERSION

 

 

 

CREDIT AGREEMENT

 

Dated as of June 8, 2016,

 

among

 

STATION CASINOS LLC,
as Borrower,

 

THE SUBSIDIARIES OF BORROWER PARTY HERETO,
as Guarantors,

 

THE LENDERS PARTY HERETO,

 

THE L/C LENDERS PARTY HERETO

 

and

 

DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH,

as Administrative Agent and as Collateral Agent,

 

--------------------------------------------------------------------------------

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
JPMORGAN CHASE BANK, N.A., DEUTSCHE BANK SECURITIES INC., FIFTH THIRD BANK,

GOLDMAN SACHS BANK USA, CITIGROUP GLOBAL MARKETS INC.,
MACQUARIE CAPITAL (USA) INC., CITIZENS BANK, N.A. and UBS SECURITIES LLC,

as Lead Arrangers and Bookrunners for the Revolving Facility and the Term A
Facility,

 

and

 

JPMORGAN CHASE BANK, N.A.,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
DEUTSCHE BANK SECURITIES INC., FIFTH THIRD BANK,

GOLDMAN SACHS BANK USA, CITIGROUP GLOBAL MARKETS INC. and
MACQUARIE CAPITAL (USA) INC., CITIZENS BANK, N.A., UBS SECURITIES LLC

as Lead Arrangers and Bookrunners for the Term B Facility,

 

and

 

JPMORGAN CHASE BANK, N.A., BANK OF AMERICA, N.A.,
DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH and FIFTH THIRD BANK,
as Syndication Agents

 

and

 

GOLDMAN SACHS BANK USA, CITIGROUP GLOBAL MARKETS INC.,
MACQUARIE CAPITAL (USA) INC., CITIZENS BANK, N.A., UBS SECURITIES LLC and
CREDIT SUISSE SECURITIES (USA) LLC,
as Documentation Agents

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I.

 

DEFINITIONS, ACCOUNTING MATTERS AND RULES OF CONSTRUCTION

 

 

 

SECTION 1.01.

Certain Defined Terms

1

SECTION 1.02.

Accounting Terms and Determinations

63

SECTION 1.03.

Classes and Types of Loans

64

SECTION 1.04.

Rules of Construction

64

SECTION 1.05.

Pro Forma Calculations

65

SECTION 1.06.

Letter of Credit Amounts

66

 

 

 

ARTICLE II.

 

CREDITS

 

 

 

SECTION 2.01.

Loans

66

SECTION 2.02.

Borrowings

69

SECTION 2.03.

Letters of Credit

69

SECTION 2.04.

Termination and Reductions of Commitment

77

SECTION 2.05.

Fees

77

SECTION 2.06.

Lending Offices

78

SECTION 2.07.

Several Obligations of Lenders

78

SECTION 2.08.

Notes; Register

78

SECTION 2.09.

Optional Prepayments and Conversions or Continuations of Loans

79

SECTION 2.10.

Mandatory Prepayments

80

SECTION 2.11.

Replacement of Lenders

85

SECTION 2.12.

Incremental Loan Commitments

86

SECTION 2.13.

Extensions of Loans and Commitments

91

SECTION 2.14.

Defaulting Lender Provisions

93

SECTION 2.15.

Refinancing Amendments

95

SECTION 2.16.

Cash Collateral

97

 

 

 

ARTICLE III.

 

PAYMENTS OF PRINCIPAL AND INTEREST

 

 

 

SECTION 3.01.

Repayment of Loans

98

SECTION 3.02.

Interest

99

 

 

 

ARTICLE IV.

 

PAYMENTS; PRO RATA TREATMENT; COMPUTATIONS; ETC.

 

 

 

SECTION 4.01.

Payments

100

SECTION 4.02.

Pro Rata Treatment

100

SECTION 4.03.

Computations

101

 

i

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

SECTION 4.04.

Minimum Amounts

101

SECTION 4.05.

Certain Notices

101

SECTION 4.06.

Non-Receipt of Funds by Administrative Agent

102

SECTION 4.07.

Right of Setoff, Sharing of Payments; Etc.

103

 

 

 

ARTICLE V.

 

YIELD PROTECTION, ETC.

 

 

 

SECTION 5.01.

Additional Costs

104

SECTION 5.02.

Inability To Determine Interest Rate

105

SECTION 5.03.

Illegality

106

SECTION 5.04.

Treatment of Affected Loans

106

SECTION 5.05.

Compensation

106

SECTION 5.06.

Net Payments

107

 

 

 

ARTICLE VI.

 

GUARANTEES

 

 

 

SECTION 6.01.

The Guarantees

109

SECTION 6.02.

Obligations Unconditional

110

SECTION 6.03.

Reinstatement

112

SECTION 6.04.

Subrogation; Subordination

112

SECTION 6.05.

Remedies

112

SECTION 6.06.

Continuing Guarantee

112

SECTION 6.07.

General Limitation on Guarantee Obligations

112

SECTION 6.08.

Release of Guarantors

113

SECTION 6.09.

Keepwell

113

SECTION 6.10.

Right of Contribution

113

 

 

 

ARTICLE VII.

 

CONDITIONS PRECEDENT

 

 

 

SECTION 7.01.

Conditions to Initial Extensions of Credit

114

SECTION 7.02.

Conditions to All Extensions of Credit

117

 

 

 

ARTICLE VIII.

 

REPRESENTATIONS AND WARRANTIES

 

 

 

SECTION 8.01.

Corporate Existence; Compliance with Law

118

SECTION 8.02.

Financial Condition; Etc.

118

SECTION 8.03.

Litigation

119

SECTION 8.04.

No Breach; No Default

119

SECTION 8.05.

Action

119

SECTION 8.06.

Approvals

119

SECTION 8.07.

ERISA and Foreign Employee Benefit Matters

120

SECTION 8.08.

Taxes

120

SECTION 8.09.

Investment Company Act; Other Restrictions

121

 

ii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

SECTION 8.10.

Environmental Matters

121

SECTION 8.11.

Use of Proceeds

122

SECTION 8.12.

Subsidiaries

122

SECTION 8.13.

Ownership of Property; Liens

123

SECTION 8.14.

Security Interest; Absence of Financing Statements; Etc.

123

SECTION 8.15.

Licenses and Permits

123

SECTION 8.16.

Disclosure

124

SECTION 8.17.

Solvency

124

SECTION 8.18.

Senior Obligations

124

SECTION 8.19.

Intellectual Property

124

SECTION 8.20.

[Reserved]

124

SECTION 8.21.

Regulation H

124

SECTION 8.22.

Insurance

125

SECTION 8.23.

Real Estate

125

SECTION 8.24.

Leases

125

SECTION 8.25.

Mortgaged Real Property

126

SECTION 8.26.

Material Adverse Effect

127

SECTION 8.27.

Anti-Corruption Laws and Sanctions

127

 

 

 

ARTICLE IX.

 

AFFIRMATIVE COVENANTS

 

 

 

SECTION 9.01.

Existence; Business Properties

127

SECTION 9.02.

Insurance

128

SECTION 9.03.

Taxes; Performance of Obligations

129

SECTION 9.04.

Financial Statements, Etc.

129

SECTION 9.05.

Maintaining Records; Access to Properties and Inspections

132

SECTION 9.06.

Use of Proceeds

132

SECTION 9.07.

Compliance with Environmental Law

133

SECTION 9.08.

Pledge or Mortgage of Real Property and Vessels

133

SECTION 9.09.

Security Interests; Further Assurances

135

SECTION 9.10.

VoteCo SPE Reorganization

136

SECTION 9.11.

Additional Credit Parties

136

SECTION 9.12.

Limitation on Designations of Unrestricted Subsidiaries

137

SECTION 9.13.

Limitation on Designation of Immaterial Subsidiaries and Native American
Subsidiaries

138

SECTION 9.14.

Ratings

139

SECTION 9.15.

Post-Closing Matters

139

 

 

 

ARTICLE X.

 

NEGATIVE COVENANTS

 

 

 

SECTION 10.01.

Indebtedness

140

SECTION 10.02.

Liens

143

SECTION 10.03.

[Reserved]

146

SECTION 10.04.

Investments, Loans and Advances

146

SECTION 10.05.

Mergers, Consolidations and Sales of Assets

149

SECTION 10.06.

Restricted Payments

151

SECTION 10.07.

Transactions with Affiliates

153

SECTION 10.08.

Financial Covenants

154

 

iii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

SECTION 10.09.

Certain Payments of Indebtedness; Amendments to Certain Agreements

154

SECTION 10.10.

Limitation on Certain Restrictions Affecting Subsidiaries

156

SECTION 10.11.

Limitation on Lines of Business; Holding Companies; RRR

158

SECTION 10.12.

Limitation on Changes to Fiscal Year

158

 

 

 

ARTICLE XI.

 

EVENTS OF DEFAULT

 

 

 

SECTION 11.01.

Events of Default

158

SECTION 11.02.

Application of Proceeds

162

SECTION 11.03.

Borrower’s Right to Cure

162

 

 

 

ARTICLE XII.

 

AGENTS

 

 

 

SECTION 12.01.

Appointment

163

SECTION 12.02.

Rights

163

SECTION 12.03.

Exculpatory Provisions

164

SECTION 12.04.

Reliance by Agents

165

SECTION 12.05.

Delegation of Duties

165

SECTION 12.06.

Resignation of Administrative Agent

165

SECTION 12.07.

Nonreliance on Agents and Other Lenders

166

SECTION 12.08.

Indemnification

167

SECTION 12.09.

No Other Duties

167

SECTION 12.10.

Holders

167

SECTION 12.11.

Administrative Agent May File Proofs of Claim

168

SECTION 12.12.

Collateral Matters

168

SECTION 12.13.

Withholding Tax

169

SECTION 12.14.

Secured Cash Management Agreements and Swap Contracts

169

 

 

 

ARTICLE XIII.

 

MISCELLANEOUS

 

 

 

SECTION 13.01.

Waiver

169

SECTION 13.02.

Notices

170

SECTION 13.03.

Expenses, Indemnification, Etc.

171

SECTION 13.04.

Amendments and Waiver

173

SECTION 13.05.

Benefit of Agreement; Assignments; Participations

180

SECTION 13.06.

Survival

186

SECTION 13.07.

Captions

186

SECTION 13.08.

Counterparts; Interpretation; Effectiveness

186

SECTION 13.09.

Governing Law; Submission to Jurisdiction; Waivers; Etc.

186

SECTION 13.10.

Confidentiality

187

SECTION 13.11.

Independence of Representations, Warranties and Covenants

188

SECTION 13.12.

Severability

188

SECTION 13.13.

Gaming Laws

188

SECTION 13.14.

USA Patriot Act

189

SECTION 13.15.

Waiver of Claims

189

 

iv

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

SECTION 13.16.

No Advisory or Fiduciary Responsibility

189

SECTION 13.17.

Lender Action

190

SECTION 13.18.

Interest Rate Limitation

190

SECTION 13.19.

Payments Set Aside

191

SECTION 13.20.

VoteCo SPE Reorganization

191

SECTION 13.21.

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

191

 

v

--------------------------------------------------------------------------------


 

ANNEXES:

 

 

 

 

 

 

 

 

 

ANNEX A-1

 

-

 

Revolving Commitments

ANNEX A-2

 

-

 

Term A Facility Commitments

ANNEX A-3

 

-

 

Term B Facility Commitments

ANNEX B

 

-

 

Applicable Margin for Revolving Loans, Swingline Loans and Term A Facility Loans

ANNEX C

 

-

 

Amortization Payments - Term A Facility Loans

 

 

 

 

 

SCHEDULES:

 

 

 

 

 

 

 

 

 

SCHEDULE 1.01(A)

 

-

 

Excluded Subsidiary Agreements

SCHEDULE 1.01(B)

 

-

 

Guarantors

SCHEDULE 1.01(C)

 

-

 

Initial Mortgaged Real Property

SCHEDULE 1.01(D)

 

-

 

Designated Lenders

SCHEDULE 1.01(E)

 

-

 

Native American Contracts

SCHEDULE 1.01(F)

 

-

 

Disqualified Lenders

SCHEDULE 2.03(n)

 

-

 

Existing Letters of Credit

SCHEDULE 7.01

 

-

 

Jurisdictions of Local Counsel Opinions

SCHEDULE 8.03

 

-

 

Litigation

SCHEDULE 8.07

 

-

 

ERISA

SCHEDULE 8.08

 

-

 

Taxes

SCHEDULE 8.10

 

-

 

Environmental Matters

SCHEDULE 8.12(a)

 

-

 

Subsidiaries

SCHEDULE 8.12(b)

 

-

 

Immaterial Subsidiaries

SCHEDULE 8.12(c)

 

-

 

Unrestricted Subsidiaries

SCHEDULE 8.12(d)

 

-

 

Native American Subsidiaries

SCHEDULE 8.13(a)

 

-

 

Ownership

SCHEDULE 8.15

 

-

 

Licenses and Permits

SCHEDULE 8.19

 

-

 

Intellectual Property

SCHEDULE 8.21

 

-

 

Regulation H

SCHEDULE 8.23(a)

 

-

 

Real Property

SCHEDULE 8.23(b)

 

-

 

Real Property Takings, Etc.

SCHEDULE 8.25(a)

 

-

 

No Certificates of Occupancy; Violations, Etc.

SCHEDULE 8.25(b)

 

-

 

Encroachment, Boundary, Location, Possession Disputes

SCHEDULE 9.12

 

-

 

Designated Unrestricted Subsidiaries

SCHEDULE 9.15

 

-

 

Post-Closing Matters

SCHEDULE 10.01

 

-

 

Existing Indebtedness

SCHEDULE 10.02

 

-

 

Certain Existing Liens

SCHEDULE 10.04

 

-

 

Investments

SCHEDULE 10.04(u)

 

-

 

Native American Investments

SCHEDULE 10.04(w)

 

-

 

Real Estate to be Invested by Native American Subsidiaries

SCHEDULE 10.07

 

-

 

Transactions with Affiliates

 

 

 

 

 

EXHIBITS:

 

 

 

 

 

 

 

 

 

EXHIBIT A-1

 

-

 

Form of Revolving Note

EXHIBIT A-2

 

-

 

Form of Term A Facility Note

EXHIBIT A-3

 

-

 

Form of Term B Facility Note

 

vi

--------------------------------------------------------------------------------


 

EXHIBIT A-4

 

-

 

Form of Swingline Note

EXHIBIT B

 

-

 

Form of Notice of Borrowing

EXHIBIT C

 

-

 

Form of Notice of Continuation/Conversion

EXHIBIT D

 

-

 

Forms of U.S. Tax Compliance Certificate

EXHIBIT E

 

-

 

Form of Foreign Lender Certificate

EXHIBIT F

 

-

 

Form of Pledge Agreement

EXHIBIT G

 

-

 

Form of Solvency Certificate

EXHIBIT H

 

-

 

Form of Security Agreement

EXHIBIT I

 

-

 

Form of Mortgage

EXHIBIT J

 

-

 

[Reserved]

EXHIBIT K

 

-

 

Form of Assignment and Assumption Agreement

EXHIBIT L

 

-

 

Form of Letter of Credit Request

EXHIBIT M

 

-

 

Form of Joinder Agreement

EXHIBIT N

 

-

 

Form of Perfection Certificate

EXHIBIT O

 

-

 

Form of Auction Procedures

EXHIBIT P

 

-

 

Form of Open Market Assignment and Assumption Agreement

EXHIBIT Q

 

-

 

Form of Term Loan Extension Amendment

EXHIBIT R

 

-

 

Form of Revolving Extension Amendment

EXHIBIT S

 

-

 

Form of Pari Passu Intercreditor Agreement

EXHIBIT T

 

-

 

Form of Second Lien Intercreditor Agreement

EXHIBIT U

 

-

 

Form of Custodian Agreement

EXHIBIT V

 

-

 

Form of Compliance Certificate

 

vii

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT, dated as of June 8, 2016 (this “Agreement”), among STATION
CASINOS LLC, a Nevada limited liability company (“Borrower”); the SUBSIDIARY
GUARANTORS party hereto from time to time; the LENDERS from time to time party
hereto; the L/C LENDERS party hereto; DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH, as
swingline lender (in such capacity, together with its successors in such
capacity, “Swingline Lender”); DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH, as
administrative agent (in such capacity, together with its successors in such
capacity, “Administrative Agent”); and DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH,
as collateral agent (in such capacity, together with its successors in such
capacity, “Collateral Agent”).

 

WHEREAS, Borrower has requested that the Lenders provide first lien revolving
credit and term loan facilities, and the Lenders have indicated their
willingness to lend, and the L/C Lender has indicated its willingness to issue
letters of credit, in each case, on the terms and subject to the conditions set
forth herein.

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties agree as follows:

 

ARTICLE I.

 

DEFINITIONS, ACCOUNTING MATTERS AND RULES OF CONSTRUCTION

 

SECTION 1.01.                      Certain Defined Terms.  As used herein, the
following terms shall have the following meanings:

 

“ABR Loans” shall mean Loans that bear interest at rates based upon the
Alternate Base Rate.

 

“Acquisition” shall mean, with respect to any Person, any transaction or series
of related transactions for the (a) acquisition of all or substantially all of
the Property of any other Person, or of any business or division of any other
Person (other than any then-existing Company), (b) acquisition of more than 50%
of the Equity Interests of any other Person, or otherwise causing any other
Person to become a Subsidiary of such Person or (c) merger or consolidation of
such Person or any other combination of such Person with any other Person (other
than any of the foregoing between or among any then-existing Companies).

 

“Act” has the meaning set forth in Section 13.14.

 

“Additional Credit Party” has the meaning set forth in Section 9.11.

 

“Adjusted Maximum Amount” has the meaning set forth in Section 6.10.

 

“Administrative Agent” has the meaning set forth in the introductory paragraph
hereof.

 

“Affected Classes” has the meaning set forth in Section 13.04(b)(A).

 

“Affiliate” shall mean(a) with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified; provided
that as to any Credit Party or any Subsidiary thereof, the term “Affiliate”
shall expressly exclude the Persons constituting Lenders as of the Closing Date
and their respective Affiliates (determined as provided herein without regard to
this proviso) and (b) with respect to any Credit Party or any Subsidiary
thereof, (i) Frank J. Fertitta III and his spouse, their respective parents and
grandparents and any lineal descendants (including adopted children and their
lineal descendants) of any of the foregoing, (ii) Lorenzo J. Fertitta and his
spouse, their respective parents and grandparents and any lineal descendants
(including adopted children and their lineal descendants) of any of the
foregoing, (iii) any Affiliate (determined in accordance with this definition
without regard to this clause (iii))

 

--------------------------------------------------------------------------------


 

of any Person described in the foregoing clauses (i) and (ii), and (iv) any
personal investment vehicle, trust or entity owned by, or established for the
benefit of, or the estate of, any Person described in the foregoing
clauses (i) and (ii).  “Control” means the possession, directly or indirectly,
of the power to (x) vote more than fifty percent (50%) (or, for purposes of
Section 10.07 and the definition of Station Permitted Assignee, ten percent
(10%)) of the outstanding voting interests of a Person or (y) direct or cause
the direction of the management or policies of a Person, whether through the
ability to exercise voting power, by contract or otherwise.  “Controlling” and
“Controlled” have meanings correlative thereto.  For purposes of this Agreement,
each of Holdco, RRR and, from and after the VoteCo SPE Reorganization Date, the
VoteCo SPE shall be deemed to Control the Borrower.

 

“Affiliated Lender” means a Lender that is a Station Permitted Assignee.

 

“Agent” shall mean any of Administrative Agent, Auction Manager, Collateral
Agent, Lead Arrangers, Syndication Agent and/or Documentation Agent, as
applicable.

 

“Agent Party” has the meaning set forth in Section 13.02(e).

 

“Agent Related Parties” shall mean each Agent and any sub-agent thereof and
their respective Affiliates, directors, officers, employees, agents and
advisors.

 

“Agreement” has the meaning set forth in the introductory paragraph hereof.

 

“All-In Yield” means, as to any Indebtedness, the yield thereof, whether in the
form of interest rate, margin, original issue discount, upfront fees, a LIBO
Rate floor (to the extent the LIBO Rate floor applicable to the applicable
Incremental Term Loans is greater than the LIBO Rate floor for the Term B
Facility and is in excess of the three-month LIBO Rate at the time of incurrence
of such Incremental Term Loan) or Alternate Base Rate floor (to the extent the
Alternate Base Rate floor applicable to the applicable Incremental Term Loans is
greater than the Alternate Base Rate floor for the Term B Facility and is in
excess of the Alternate Base Rate at the time of incurrence of such Incremental
Term Loan) or otherwise, in each case, incurred or payable by Borrower generally
to all lenders of such Indebtedness; provided that original issue discount and
upfront fees shall be equated to interest rate assuming a 4-year life to
maturity (or, if less, the stated life to maturity at the time of incurrence of
the applicable Indebtedness); and provided, further, that “All-In Yield” shall
not include arrangement, structuring, commitment, underwriting, amendment or
other similar fees (regardless of whether paid in whole or in part to any or all
lenders) or other fees not paid generally to all lenders of such Indebtedness.

 

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in
effect on such day plus ½ of 1% and (c) the LIBO Rate for a one month Interest
Period beginning on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1.0%; provided that, the LIBO Rate for
any day shall be based on the LIBO Rate at approximately 11:00 a.m. London time
on such day; provided, further, that with respect to the Term B Facility Loans
only, the Alternate Base Rate shall not be less than 1.75%.  Any change in the
Alternate Base Rate due to a change in the Prime Rate, the NYFRB Rate or the
LIBO Rate shall be effective from and including the effective date of such
change in the Prime Rate, the NYFRB Rate or the LIBO Rate, respectively.

 

“Amortization Payment” shall mean each scheduled installment of payments on the
Term Loans as set forth in Sections 3.01(b), 3.01(c) and 3.01(d).

 

“ANC” means the American Nevada Company, a Nevada corporation.

 

2

--------------------------------------------------------------------------------


 

“Anti-Corruption Laws” shall mean the United States Foreign Corrupt Practices
Act of 1977, as amended, the UK Bribery Act 2010, as amended, and all other
laws, rules, and regulations of any jurisdiction applicable to Borrower or any
of its Subsidiaries from time to time concerning or relating to bribery or
corruption.

 

“Applicable ECF Percentage” shall mean, for any fiscal year, commencing with the
fiscal year ended December 31, 2016, (a) 50% if the Consolidated Total Leverage
Ratio as of the last day of such fiscal year is greater than 4.50 to 1.00,
(b) 25% if the Consolidated Total Leverage Ratio as of the last day of such
fiscal year is equal to or less than 4.50 to 1.00 and greater than 3.75 to 1.00
and (c) 0% if the Consolidated Total Leverage Ratio as of the last day of such
fiscal year is equal to or less than 3.75 to 1.00.

 

“Applicable Fee Percentage” shall mean:  with respect to any Unutilized R/C
Commitments in respect of any Tranche of Revolving Commitments, 0.50% (or the
percentage per annum set forth in the applicable Incremental Joinder Agreement).

 

“Applicable Lending Office” shall mean, for each Lender and for each Type of
Loan, the “Lending Office” of such Lender (or of an Affiliate of such Lender)
(a) that is a lender on the Closing Date, designated for such Type of Loan on
Annexes A-1 through A-3 hereof, (b) set forth on such Lender’s signature page to
an Incremental Joinder Agreement for any Lender making any Incremental
Commitment pursuant to Section 2.12, (c) set forth on such Lender’s signature
page to any Refinancing Amendment for any Lender providing Credit Agreement
Refinancing Indebtedness pursuant to Section 2.15, (d) set forth in the
Assignment Agreement for any Person that becomes a “Lender” hereunder pursuant
to an Assignment Agreement or (e) such other office of such Lender (or of an
Affiliate of such Lender) as such Lender may from time to time specify to
Administrative Agent and Borrower as the office by which its Loans of such Type
are to be made and maintained.

 

“Applicable Margin” shall mean:

 

(a)         for each Type and Class of Loan, other than any Term B Facility
Loan, (i) prior to the Initial Financial Statement Delivery Date, the respective
percentage per annum set forth at Level II as set forth on Annex B (or the
applicable Incremental Joinder Agreement) for such Type and Class of Loan; and
(ii) on and after the Initial Financial Statement Delivery Date, the applicable
percentage per annum as set forth on Annex B (or the applicable Incremental
Joinder Agreement) for such Type and Class of Loan, set forth opposite the
relevant Consolidated Total Leverage Ratio in Annex B (or the applicable
Incremental Joinder Agreement) determined as of the most recent Calculation
Date.  After the Initial Financial Statement Delivery Date, any change in the
Consolidated Total Leverage Ratio shall be effective to adjust the Applicable
Margin on and as of the date of receipt by Administrative Agent of the
Section 9.04 Financials resulting in such change until the date immediately
preceding the next date of delivery of Section 9.04 Financials resulting in
another such change.  If (i) Borrower fails to deliver the Section 9.04
Financials within the times specified in Section 9.04(a) or 9.04(b), as
applicable, or (ii) an Event of Default is continuing and the Required Pro Rata
Lenders have directed the application of Level I, such ratio shall be deemed to
be at Level I as set forth in Annex B (or the applicable Incremental Joinder
Agreement) from the date of any such failure to deliver until Borrower delivers
such Section 9.04 Financials in the case of clause (i) or the date of delivery
of such direction in the case of clause (ii) until such Event of Default is no
longer continuing or the Required Pro Rata Lenders have otherwise agreed that
such Level I is no longer applicable, as applicable.  In the event that any
financial statement or certification delivered pursuant to Section 9.04 is shown
to be inaccurate (an “Inaccuracy Determination”), and such inaccuracy, if
corrected, would have led to the application of a higher Applicable Margin for
any period (an “Inaccurate Applicable Margin Period”) than the Applicable Margin
applied for such Inaccurate Applicable Margin Period, then Borrower shall
promptly (i) deliver to the Administrative Agent corrected Section 9.04
Financials for such Inaccurate Applicable Margin Period, (ii) determine the
Applicable Margin for such Inaccurate Applicable Margin Period based upon the
corrected Section 9.04 Financials and (iii) pay to the Administrative Agent the
accrued additional interest owing as a result of such increased Applicable
Margin for such Inaccurate Applicable Margin Period, which payment shall be
promptly applied by the Administrative

 

3

--------------------------------------------------------------------------------


 

Agent in accordance with Section 4.01.  It is acknowledged and agreed that
nothing contained herein shall limit the rights of the Administrative Agent and
the Lenders under the Credit Documents, including their rights under
Section 3.02 and Article XI and their other respective rights under this
Agreement; and

 

(b)         for each Term B Facility Loan, (i) 3.00% per annum, with respect to
LIBOR Loans and (ii) 2.00% per annum, with respect to ABR Loans.

 

“Approved Fund” means any Fund that is administered, advised or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.

 

“Asset Sale” shall mean (a) any conveyance, sale, lease, transfer or other
disposition (including by way of merger or consolidation and including any sale
and leaseback transaction) of any Property (including accounts receivable and
Equity Interests of any Person owned by Borrower or any of its Restricted
Subsidiaries but not any Equity Issuance) (whether owned on the Closing Date or
thereafter acquired) by Borrower or any of its Restricted Subsidiaries to any
Person (other than (i) with respect to any Credit Party, to any Credit Party,
and (ii) with respect to any other Company, to any Company) and (b) any issuance
or sale by any Restricted Subsidiary of its Equity Interests to any Person
(other than to Borrower or any other Restricted Subsidiary); provided that the
following shall not constitute an “Asset Sale”: (v) any conveyance, sale, lease,
transfer or other disposition of inventory, in any case in the ordinary course
of business, (w) Real Property leases and other leases, licenses, subleases or
sublicenses, in each case, granted to others in the ordinary course of business
and which do not materially interfere with the business of the Borrower or the
Restricted Subsidiaries, (x) any conveyance, sale, lease, transfer or other
disposition of obsolete or worn out assets or assets no longer useful in the
business of the Credit Parties, (y) licenses of Intellectual Property entered
into in the ordinary course of business and (z) any conveyance, sale, transfer
or other disposition of cash and/or Cash Equivalents.

 

“Assignment Agreement” shall mean an Assignment and Assumption Agreement
substantially in the form attached as Exhibit K hereto.

 

“Auction Amount” shall have the meaning provided in Exhibit O hereto.

 

“Auction Manager” shall mean Deutsche Bank, or another financial institution as
shall be selected by Borrower in a written notice to Administrative Agent, in
each case in its capacity as Auction Manager.

 

“Auction Procedures” shall mean, collectively, the auction procedures, auction
notice, return bid and Borrower Assignment Agreement in substantially the form
set forth as Exhibit O hereto or such other form as is reasonably acceptable to
Auction Manager and Borrower so long as the same are consistent with the
provisions hereof; provided, however, Auction Manager, with the prior written
consent of Borrower, may amend or modify the procedures, notices, bids and
Borrower Assignment Agreement in connection with any Borrower Loan Purchase (but
excluding economic terms of a particular auction after any Lender has validly
tendered Term Loans requested in an offer relating to such auction, other than
to increase the Auction Amount or raise the Discount Range applicable to such
auction); provided, further, that no such amendments or modifications may be
implemented after 24 hours prior to the date and time return bids are due in
such auction.

 

“Auto-Extension Letter of Credit” shall have the meaning provided by
Section 2.03(b).

 

“Available Amount” shall mean, on any date, an amount not less than zero, equal
to:

 

(a)         the aggregate amount of Excess Cash Flow for all fiscal years (or in
the case of the fiscal year ending December 31, 2016, the aggregate amount of
Excess Cash Flow attributable to the period from and including the first day of
the first full fiscal quarter after the Closing Date through December 31, 2016)
ending

 

4

--------------------------------------------------------------------------------


 

after the Closing Date (not less than zero) (commencing with the fiscal year
ending December 31, 2016) and prior to such date minus the portion of such
Excess Cash Flow that has been (or is, or previously was, required to be)
applied to prepay the Loans pursuant to Section 2.10(a)(iv) (except for the
portion thereof constituting Declined Amounts) minus, without duplication, any
voluntary prepayments of Loans referenced in Section 2.10(a)(iv)(y) that
previously reduced the amount of the required prepayment pursuant to
Section 2.10(a)(iv), minus, without duplication, any voluntary prepayments of
the Other First Lien Indebtedness referenced in Section 2.10(a)(iv)(y) that
previously reduced the amount of the required prepayment pursuant to
Section 2.10(a)(iv), minus, without duplication, any reduction in the amount of
Excess Cash Flow required to be prepaid pursuant to Section 2.10(a)(iv) by
reason of Section 2.10(a)(vii), in each case, in the aggregate for all fiscal
years (or in the case of the fiscal year ending December 31, 2016, for the
period from the first day of the first full fiscal quarter after the Closing
Date through December 31, 2016) ending after the Closing Date (commencing with
the fiscal year ending December 31, 2016) and prior to such date; plus

 

(b)         in the event of (i) the Revocation of a Subsidiary that was
designated as an Unrestricted Subsidiary, (ii) the merger, consolidation or
amalgamation of an Unrestricted Subsidiary with or into Borrower or a Restricted
Subsidiary (where the surviving entity is Borrower or a Restricted Subsidiary)
or (iii) the transfer or other conveyance of assets of an Unrestricted
Subsidiary to, or liquidation of an Unrestricted Subsidiary into, Borrower or a
Restricted Subsidiary, an amount equal to the sum of (x) the fair market value
of the Investments deemed made by Borrower and its Restricted Subsidiaries in
such Unrestricted Subsidiary at the time such Subsidiary was designated as an
Unrestricted Subsidiary, plus (y) the amount of the Investments of Borrower and
its Restricted Subsidiaries in such Unrestricted Subsidiary made after such
designation and prior to the time of such Revocation, merger, consolidation,
amalgamation, conveyance or transfer (or of the assets transferred or conveyed,
as applicable), other than, in the case of this clause (y), to the extent such
Investments funded Investments by such Unrestricted Subsidiary into a Person
that, after giving effect to the transaction described in clauses (i), (ii) or
(iii) above, will be an Unrestricted Subsidiary; provided, that clauses (x) and
(y) shall not be duplicative of any reductions in the amount of such Investments
pursuant to the proviso to the definition of “Investments”; plus

 

(c)          an amount equal to the returns or refunds of Qualifying Investments
(excluding (i) any interest, earnings, returns or other gains in respect of such
Qualifying Investments determined in the manner set forth in Section 1.02(b) and
(ii) Specified 10.04(k) Investment Returns) received by Borrower and its
Restricted Subsidiaries from Persons other than Credit Parties after the Closing
Date to the extent not included in Consolidated Net Income; plus

 

(d)         the aggregate amount of Equity Issuance Proceeds (including upon
conversion or exchange of a debt instrument into or for any Equity Interests
(other than Disqualified Capital Stock)) received by Borrower from Permitted
Equity Issuances (other than Permitted Equity Issuances pursuant to
Section 11.03) after the Closing Date and on or prior to such date; plus

 

(e)          the aggregate fair market value of assets or Property acquired in
exchange for Equity Interests (other than Disqualified Capital Stock) of
Borrower (other than Permitted Equity Issuances pursuant to Section 11.03) after
the Closing Date and on or prior to such date; minus

 

(f)           the aggregate amount of any (i) Investments made pursuant to
Section 10.04(l), (ii) Restricted Payments made pursuant to Section 10.06(j) and
(iii) Junior Prepayments pursuant to Section 10.09(a)(ii) (in each case, in
reliance on the then-outstanding Available Amount) made since the Closing Date
and on or prior to such date; minus

 

(g)          the aggregate amount of any Restricted Payments made pursuant to
Section 10.06(o).

 

5

--------------------------------------------------------------------------------


 

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

 

“Bankruptcy Code” shall mean the Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereinafter in effect, or any successor statute thereto.

 

“Bankruptcy Proceedings” has the meaning set forth in Section 13.07(i).

 

“Borrower” has the meaning set forth in the introductory paragraph hereof.

 

“Borrower Assignment Agreement” shall mean, with respect to any assignment to
Borrower or one of its Subsidiaries pursuant to Section 13.05(d) consummated
pursuant to the Auction Procedures, an Assignment and Acceptance Agreement
substantially in the form of Annex C to the Auction Procedures (as may be
modified from time to time as set forth in the definition of Auction
Procedures).

 

“Borrower Loan Purchase” shall mean any purchase of Term Loans by Borrower or
one of its Subsidiaries pursuant to Section 13.05(d).

 

“Borrower Materials” has the meaning set forth in Section 9.04.

 

“Borrowing” shall mean (a) Loans of the same Class and Type made, converted or
continued on the same date and, in the case of LIBOR Loans, as to which a single
Interest Period is in effect, or (b) a Swingline Loan.

 

“Business Day” shall mean any day, except a Saturday or Sunday, (a) on which
commercial banks are not authorized or required to close in New York and (b) if
such day relates to a borrowing of, a payment or prepayment of principal of or
interest on, a continuation or conversion of or into, or an Interest Period for,
a LIBOR Loan or a notice by Borrower with respect to any such borrowing,
payment, prepayment, continuation, conversion or Interest Period, that is also a
day on which dealings in Dollar deposits are carried out in the London interbank
market.

 

“Calculation Date” means the last day of the most recent Test Period.

 

“Capital Expenditures” shall mean, for any period any expenditures by Borrower
or its Restricted Subsidiaries for the acquisition or leasing of fixed or
capital assets (including Capital Lease Obligations) that should be capitalized
in accordance with GAAP and any expenditures by such Person for maintenance,
repairs, restoration or refurbishment of the condition or usefulness of Property
of such Person that should be capitalized in accordance with GAAP; provided that
the following items shall not constitute Capital Expenditures: (a) expenditures
made in connection with the replacement, substitution, restoration or repair of
assets to the extent financed with (x) insurance proceeds paid on account of the
loss of or damage to the assets being replaced, restored or repaired or
(y) awards of compensation arising from the taking by eminent domain or
condemnation (or transfers in lieu thereof) of the assets being replaced;
(b) the purchase price of assets purchased simultaneously with the trade-in of
existing assets solely to the extent that the gross amount of such purchase
price is reduced by the credit granted by the seller of such assets for the
asset being traded in at such time; (c) the purchase of property or equipment to
the extent financed with the proceeds of asset sales or other dispositions
outside the ordinary course of business that are not required to be applied to
prepay the Term Loans pursuant to Section 2.10(a)(iii); (d) expenditures that
constitute Permitted

 

6

--------------------------------------------------------------------------------


 

Acquisitions or other Acquisitions not prohibited hereunder; (e) any capitalized
interest expense reflected as additions to property in the consolidated balance
sheet of Borrower and its Restricted Subsidiaries (including in connection with
sale-leaseback transactions not prohibited hereunder); (f) any non-cash
compensation or other non-cash costs reflected as additions to property in the
consolidated balance sheet of Borrower and its Restricted Subsidiaries; and
(g) capital expenditures relating to the construction or acquisition of any
property or equipment which has been transferred to a Person other than Borrower
or any of its Restricted Subsidiaries pursuant to a sale-leaseback transaction
not prohibited hereunder and capital expenditures arising pursuant to
sale-leaseback transactions.

 

“Capital Lease” as applied to any Person, shall mean any lease of any Property
by that Person as lessee that, in conformity with GAAP, is required to be
classified and accounted for as a capital lease on the balance sheet of that
Person; provided, however, that for the avoidance of doubt, any lease that is
accounted for by any Person as an operating lease as of the Closing Date and any
similar lease entered into after the Closing Date by any Person may, in the sole
discretion of Borrower, be accounted for as an operating lease and not as a
Capital Lease.

 

“Capital Lease Obligations” shall mean, for any Person, all obligations of such
Person to pay rent or other amounts under a Capital Lease, and, for purposes of
this Agreement, the amount of such obligations shall be the capitalized amount
thereof, determined in accordance with GAAP; provided, however, that for the
avoidance of doubt, any lease that is accounted for by any Person as an
operating lease as of the Closing Date and any similar lease entered into after
the Closing Date by any Person may, in the sole discretion of Borrower, be
accounted for as an operating lease and not as a Capital Lease.

 

“Cash Collateralize” shall mean, in respect of an obligation, to provide and
pledge (as a first priority perfected security interest) cash collateral in
Dollars or other credit support, in each case, at a location and pursuant to
documentation in form and substance reasonably satisfactory to
(a) Administrative Agent, (b) in the case of obligations owing to an L/C Lender,
such L/C Lender, and (c) in the case of obligations owing to the Swingline
Lender, Swingline Lender (and “Cash Collateral” and “Cash Collateralization”
have corresponding meanings).

 

“Cash Equivalents” shall mean, for any Person:  (a) direct obligations of the
United States, or of any agency thereof, or obligations guaranteed as to
principal and interest by the United States, or by any agency thereof, in either
case maturing not more than one year from the date of acquisition thereof by
such Person; (b) time deposits, certificates of deposit or bankers’ acceptances
(including eurodollar deposits) issued by (i) any bank or trust company
organized under the laws of the United States or any state thereof and having
capital, surplus and undivided profits of at least $500.0 million that is
assigned at least a “B” rating by Thomson Financial BankWatch or (ii) any Lender
or bank holding company owning any Lender (in each case, at the time of
acquisition); (c) commercial paper maturing not more than one year from the date
of acquisition thereof by such Person and (i) issued by any Lender or bank
holding company owning any Lender or (ii) rated at least “A-2” or the equivalent
thereof by S&P or at least “P-2” or the equivalent thereof by Moody’s,
respectively, (in each case, at the time of acquisition); (d) repurchase
obligations with a term of not more than thirty (30) days for underlying
securities of the types described in clause (a) above or (e) below entered into
with a bank meeting the qualifications described in clause (b) above (in each
case, at the time of acquisition); (e) securities with maturities of one year or
less from the date of acquisition issued or fully guaranteed by any state,
commonwealth or territory of the United States, or by any political subdivision
or taxing authority thereof or by any foreign government, and rated at least “A”
by S&P or “A” by Moody’s (in each case, at the time of acquisition);
(f) securities with maturities of six months or less from the date of
acquisition backed by standby letters of credit issued by any Lender or any
commercial bank satisfying the requirements of clause (b) above (in each case,
at the time of acquisition); (g) money market mutual funds that invest primarily
in the foregoing items (determined at the time such investment in such fund is
made); or (h) solely with respect to any Foreign Subsidiary, (i) marketable
direct obligations issued by, or unconditionally guaranteed by, the country in
which such Foreign Subsidiary maintains its chief executive office or principal
place of business, or issued by any agency of such country and backed by the
full faith and credit of such country, and rated at least “A” or the equivalent
thereof by S&P or “A2” or the equivalent thereof by Moody’s (in each case, at
the time of

 

7

--------------------------------------------------------------------------------


 

acquisition), (ii) time deposits, certificates of deposit or bankers’
acceptances issued by any commercial bank which is organized and existing under
the laws of the country in which such Foreign Subsidiary maintains its chief
executive office and principal place of business, or payable to a Company
promptly following demand and maturing within one year of the date of
acquisition and (iii) other customarily utilized high-quality or cash
equivalent-type Investments in the country where such Foreign Subsidiary
maintains its chief executive office or principal place of business.

 

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

 

“Cash Management Bank” shall mean (a) any Person that is a party to a Cash
Management Agreement with Borrower and/or any of its Restricted Subsidiaries if
such Person was, at the date of entering into such Cash Management Agreement, an
Agent, a Lender or an Affiliate of an Agent or a Lender and (b) any Person that
is a party to a Cash Management Agreement with Borrower and/or any of its
Restricted Subsidiaries that was in effect on the Closing Date, if such Person
becomes an Agent, a Lender or an Affiliate of an Agent or a Lender within thirty
(30) days of the Closing Date, and in the case of each of clauses (a) and (b),
such Person executes and delivers to Administrative Agent a letter agreement in
form and substance reasonably acceptable to Administrative Agent pursuant to
which such Person (i) appoints Collateral Agent as its agent under the
applicable Credit Documents and (ii) agrees to be bound by the provisions of
Section 12.03.

 

“Casualty Event” shall mean any loss of title or any loss of or damage to or
destruction of, or any condemnation or other taking (or settlement in lieu
thereof) (including by any Governmental Authority) of, any Property.  “Casualty
Event” shall include, but not be limited to, any taking of all or any part of
any Real Property of Borrower or any of its Restricted Subsidiaries or any part
thereof, in or by condemnation or other eminent domain proceedings pursuant to
any Law (or settlement in lieu thereof), or by reason of the temporary
requisition of the use or occupancy of all or any part of any Real Property of
Borrower or any of its Restricted Subsidiaries or any part thereof by any
Governmental Authority, civil or military.

 

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, 42 U.S.C. § 9601 et seq.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Change of Control” shall be deemed to have occurred if:

 

(a)                                 Holdco and RRR at any time shall cease to
own directly (or, with respect to RRR after the VoteCo SPE Reorganization Date,
indirectly) one hundred percent (100%) of the Equity Interests in Borrower;

 

(b)                                 any “Person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Exchange Act (but excluding (i) any
employee benefit plan of such Person or its subsidiaries, any Person or

 

8

--------------------------------------------------------------------------------


 

entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan, or any Person formed as a holding company for
Borrower (in a transaction where the Voting Stock of Borrower outstanding prior
to such transaction is converted into or exchanged for the Voting Stock of the
surviving or transferee Person constituting all or substantially all of the
outstanding shares of such Voting Stock of such surviving or transferee Person
(immediately after giving effect to such issuance)) and (ii) the Fertitta
Holders)), becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Exchange Act, except that a Person or group shall be deemed to have
“beneficial ownership” of all securities that such Person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time (such right, an “option right”)), directly or indirectly, of
more than 35% of the Voting Stock of Borrower on a fully-diluted basis (and
taking into account all such securities that such “Person” or “group” has the
right to acquire pursuant to any option right) which Voting Stock represents, at
any time, voting power that is equal to or more than the voting power
represented by the Voting Stock “beneficially owned,” directly or indirectly
(and taking into account all such securities that the Fertitta Holders have the
right to acquire pursuant to any option right), by the Fertitta Holders at such
time;

 

(c)                                  RRR shall cease to hold, directly (or after
the VoteCo SPE Reorganization Date, indirectly through the VoteCo SPE) 100% of
the voting power in Borrower;

 

(d)                                 any “change of control” (or any comparable
term) in any document pertaining to (x) the Senior Unsecured Notes, (y) any
other Junior Financing or (z) any other Indebtedness of any Holding Company,
Borrower or any Restricted Subsidiary constituting Material Indebtedness;

 

(e)                                  at any time after the VoteCo SPE
Reorganization Date, RRR at any time shall cease to own directly one hundred
percent (100%) of the Equity Interests in the VoteCo SPE; or

 

(f)                                   at any time after the VoteCo SPE
Reorganization Date, the VoteCo SPE shall cease to hold, directly or indirectly,
one hundred percent (100%) of the voting power in Borrower.

 

“Charges” has the meaning set forth in Section 13.18.

 

“Claim” has the meaning set forth in Section 13.05(i)(i).

 

“Class” has the meaning set forth in Section 1.03.

 

“Closing Date” shall mean the date on which the initial extension of credit is
made hereunder, which date is June 8, 2016.

 

“Closing Date Refinancing” shall mean the repayment and replacement of all loans
and commitments under the Existing Credit Agreement.

 

“Closing Date Revolving Commitment” means a Revolving Commitment established on
the Closing Date.

 

“Closing Date Revolving Facility” shall mean the credit facility comprising the
Closing Date Revolving Commitments and any Incremental Revolving Commitments.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

“Collateral” shall mean all of the Pledged Collateral, the Mortgaged Real
Property, the Mortgaged Vessels (if any), all Property encumbered pursuant to
Sections 9.08, 9.11 and 9.15, and all other Property of a Credit Party,

 

9

--------------------------------------------------------------------------------


 

Holding Company or RRR whether now owned or hereafter acquired, upon which a
Lien securing the Obligations is granted or purported to be granted under any
Security Document.  “Collateral” shall not include any assets or Property that
has been released (in accordance with the Credit Documents) from the Lien
granted to the Collateral Agent pursuant to the Collateral Documents, unless and
until such time as such assets or Property are required by the Credit Documents
to again become subject to a Lien in favor of the Collateral Agent.

 

“Collateral Account” shall mean (a) a Deposit Account (as defined in the UCC) of
Borrower with respect to which Collateral Agent has “control” (as defined in
Section 9-104 of the UCC) or (b) a Securities Account (as defined in the UCC) of
Borrower with respect to which Collateral Agent has “control” (as defined in
Section 9-106 of the UCC).

 

“Collateral Agent” has the meaning set forth in the introductory paragraph
hereof.

 

“Commitments” shall mean the Revolving Commitments, the Term Loan Commitments,
the Swingline Commitment, any Other Commitments and any New Term Loan
Commitments.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Companies” shall mean Borrower and its Subsidiaries; and “Company” shall mean
any one of them.

 

“Consolidated Cash Interest Expense” shall mean, for any Test Period,
Consolidated Interest Expense paid in cash with respect to such Test Period net
of cash interest income (other than cash interest income in respect of notes
receivable and similar items), of Borrower and its Restricted Subsidiaries for
such Test Period as determined on a consolidated basis in accordance with GAAP,
minus the sum (without duplication) of any of the following to the extent deemed
to be included in Consolidated Interest Expense and paid in cash with respect to
such Test Period: (a)  payments received under Swap Contracts relating to
interest rates with respect to such Test Period, (b) arrangement, commitment or
upfront fees and similar financing fees, original issue discount, and redemption
or prepayment premiums payable during or with respect to such Test Period,
(c) interest payable during or with respect to such Test Period with respect to
Indebtedness that has been Discharged, (d) any cash costs associated with
breakage or termination in respect of hedging agreements for interest rates
payable during such Test Period and costs and fees associated with obtaining
Swap Contracts and fees payable thereunder and (e) fees and expenses associated
with the consummation of the Transactions.  Consolidated Cash Interest Expense
shall exclude interest expense in respect of (a) Indebtedness that is excluded
from Consolidated Indebtedness by reason of clause (ii), (iii) or (iv) of the
proviso thereof, to the extent of such exclusion or (b) Indebtedness not in
excess of $500.0 million at any one time outstanding, which constitutes
Development Expenses, or the proceeds of which were applied to fund Development
Expenses (but only for so long as such Indebtedness or such funded expenses, as
the case may be, constitute Development Expenses). For purposes of determining
Consolidated Cash Interest Expense for any Test Period that includes any period
ending prior to the first anniversary of the Closing Date, Consolidated Cash
Interest Expense shall be an amount equal to actual Consolidated Cash Interest
Expense from the Closing Date through the date of determination multiplied by a
fraction the numerator of which is 365 and the denominator of which is the
number of days from the Closing Date through the date of determination.

 

“Consolidated Current Assets” means, with respect to any Person at any date, the
total consolidated current assets of such Person and its Subsidiaries (other
than Unrestricted Subsidiaries) that would, in accordance with GAAP, be
classified as current assets on a consolidated balance sheet of such Person and
its Subsidiaries (other than Unrestricted Subsidiaries), other than (x) cash and
Cash Equivalents and (y) the current portion of deferred income tax assets.

 

“Consolidated Current Liabilities” means, with respect to any Person at any
date, all liabilities of such Person and its Subsidiaries (other than
Unrestricted Subsidiaries) at such date that would, in accordance with GAAP,

 

10

--------------------------------------------------------------------------------


 

be classified as current liabilities on a consolidated balance sheet of such
Person and its Subsidiaries (other than Unrestricted Subsidiaries), other than
(x) the current portion of any Indebtedness and (y) the current portion of
deferred income taxes.

 

“Consolidated EBITDA” shall mean, for any Test Period, the sum (without
duplication) of Consolidated Net Income for such Test Period; plus

 

(a)                   in each case to the extent deducted in calculating such
Consolidated Net Income:

 

(i)                       provisions for taxes based on income or profits or
capital gains, plus franchise or similar taxes, of Borrower and its Restricted
Subsidiaries for such Test Period;

 

(ii)                    Consolidated Interest Expense (net of interest income
(other than interest income in respect of notes receivable and similar items))
of Borrower and its Restricted Subsidiaries for such Test Period, whether paid
or accrued and whether or not capitalized;

 

(iii)                 any cost, charge, fee or expense (including discounts and
commissions and including fees and charges incurred in respect of letters of
credit or bankers acceptance financings) (or any amortization of any of the
foregoing) associated with any issuance (or proposed issuance) of debt, or
equity or any refinancing transaction (or proposed refinancing transaction) or
any amendment or other modification of any debt instrument;

 

(iv)                depreciation and amortization (including amortization of
goodwill and other intangibles but excluding amortization of prepaid cash
expenses that were paid in a prior Test Period);

 

(v)                   any Pre-Opening Expenses;

 

(vi)                the amount of any restructuring charges or reserve
(including those relating to severance, relocation costs and one-time
compensation charges), costs incurred in connection with any non-recurring
strategic initiatives, other business optimization expenses (including incentive
costs and expenses relating to business optimization programs and signing,
retention and completion bonuses) and any unusual or non-recurring charges or
items of loss or expense (including, without limitation, losses on asset sales
(other than asset sales in the ordinary course of business));

 

(vii)             any charges, fees and expenses (or any amortization thereof)
(including, without limitation, all legal, accounting, advisory or other
transaction-related fees, charges, costs and expenses and any bonuses or success
fee payments related to the Transactions) related to the Transactions, any
Permitted Acquisition or Investment (including any other Acquisition) or
disposition (or any such proposed acquisition, Investment or disposition)
(including amortization or write offs of debt issuance or deferred financing
costs, premiums and prepayment penalties), in each case, whether or not
successful;

 

(viii)          any losses resulting from mark to market accounting of Swap
Contracts or other derivative instruments;

 

(ix)                expenses actually reimbursed in cash to Borrower or a
Restricted Subsidiary by an Unrestricted Subsidiary pursuant to a Subsidiary
Cost Allocation Agreement;

 

(x)                   Restricted Payments made by Borrower and the Restricted
Subsidiaries to Holdco pursuant to Section 10.06(p) (net of Subsidiary Tax
Sharing Payments);

 

11

--------------------------------------------------------------------------------


 

(xi)                to the extent included in calculating such Consolidated Net
Income, non-cash items decreasing such Consolidated Net Income for such Test
Period, other than the accrual of revenue in the ordinary course of business,
and other than any items which represent the reversal of any accrual of, or cash
reserve for, anticipated cash charges for any prior Test Period subsequent to
the issue date which was not added back to Consolidated EBITDA when accrued;
minus

 

(b)         each of the following:

 

(i)             to the extent included in calculating such Consolidated Net
Income, non-cash items increasing such Consolidated Net Income for such Test
Period, other than the accrual of revenue in the ordinary course of business,
and other than any items which represent the reversal of any accrual of, or cash
reserve for, anticipated cash charges for any prior Test Period subsequent to
the issue date which was not added back to Consolidated EBITDA when accrued;

 

(ii)          to the extent included in calculating such Consolidated Net
Income, the amount of any gains resulting from mark to market accounting of Swap
Contracts or other derivative instruments;

 

(iii)       to the extent included in calculating such Consolidated Net Income,
any unusual or non-recurring items of income or gain to the extent increasing
Consolidated Net Income for such Test Period; and

 

(iv)      distributions made by Borrower to the Holding Companies during such
period pursuant to Sections 10.06(m) and (n); plus

 

(c)          the amount of cost savings, operating expense reductions and
synergies projected by Borrower in good faith to be realized as a result of
specified actions taken or with respect to which steps have been initiated (in
the good faith determination of Borrower) during such Test Period (or with
respect to (x) the Transactions, are reasonably expected to be initiated within
twelve (12) months of the Closing Date, or (y) Specified Transactions, are
reasonably expected to be initiated within twelve (12) months of the closing
date of the Specified Transaction), including in connection with the
Transactions or any Specified Transaction (calculated on a Pro Forma Basis as
though such cost savings, operating expense reductions and synergies had been
realized during the entirety of such Test Period), net of the amount of actual
benefits realized during such Test Period from such actions; provided that (i) a
duly completed Officer’s Certificate of Borrower shall be delivered to
Administrative Agent together with the applicable Section 9.04 Financials,
providing reasonable detail with respect to such cost savings, operating expense
reductions and synergies and certifying that such savings, operating expense
reductions and synergies are reasonably expected to be realized within twelve
(12) months of the taking of such specified actions and are factually
supportable in the good faith judgment of Borrower, (ii) such actions are to be
taken within (A) in the case of any such cost savings, operating expense
reductions and synergies in connection with the Transactions, twelve (12) months
after the Closing Date and (B) in all other cases, within twelve (12) months
after the consummation of such Specified Transaction, restructuring or
implementation of an initiative that is expected to result in such cost savings,
expense reductions or synergies, (iii) no cost savings, operating expense
reductions and synergies shall be added pursuant to this clause (c) to the
extent duplicative of any expenses or charges otherwise added to Consolidated
EBITDA, whether through a pro forma adjustment or otherwise, for such Test
Period, and (iv) projected amounts (and not yet realized) may no longer be added
in calculating Consolidated EBITDA pursuant to this clause (c) to the extent
more than twelve (12) months have elapsed after the specified action taken in
order to realize such projected cost savings, operating expense reductions and
synergies; provided, that the aggregate amount of additions made to Consolidated
EBITDA for any Test Period pursuant to this clause (c) and Section 1.05(c) shall
not (i) exceed 15.0% of Consolidated EBITDA for such Test Period (after giving
effect to this clause (c) and Section 1.05(c)) or (ii) be duplicative of one
another; plus

 

12

--------------------------------------------------------------------------------


 

(d)         to the extent not included in Consolidated Net Income or, if
otherwise excluded from Consolidated EBITDA due to the operation of clause
(b)(iii) above, the amount of insurance proceeds received during such Test
Period or after such Test Period and on or prior to the date the calculation is
made with respect to such Test Period, attributable to any property which has
been closed or had operations curtailed for such Test Period; provided that such
amount of insurance proceeds shall only be included pursuant to this clause
(d) to the extent of the amount of insurance proceeds plus Consolidated EBITDA
attributable to such property for such Test Period (without giving effect to
this clause (d)) does not exceed Consolidated EBITDA attributable to such
property during the most recently completed four fiscal quarters for which
financial results are available that such property was fully operational (or if
such property has not been fully operational for four consecutive fiscal
quarters for which financial results are available prior to such closure or
curtailment, the Consolidated EBITDA attributable to such property during the
Test Period prior to such closure or curtailment (for which financial results
are available) annualized over four fiscal quarters); plus

 

(e)          cash receipts (or any netting arrangements resulting in reduced
cash expenditures) not representing Consolidated EBITDA or Consolidated Net
Income in any Test Period to the extent non-cash gains relating to such income
were deducted in the calculation of Consolidated EBITDA pursuant to paragraph
(b) above for any previous Test Period and not added back.

 

Consolidated EBITDA shall be further adjusted:

 

(A)       to include the Consolidated EBITDA of (i) any Person, property,
business or asset (including a management agreement or similar agreement) (other
than an Unrestricted Subsidiary) acquired by Borrower or any Restricted
Subsidiary during such Test Period and (ii) any Unrestricted Subsidiary that is
revoked and converted into a Restricted Subsidiary during such Test Period, in
each case, based on the Consolidated EBITDA of such Person (or attributable to
such property, business or asset) for such period (including the portion thereof
occurring prior to such acquisition or Revocation), determined as if references
to Borrower and its Restricted Subsidiaries in Consolidated Net Income and other
defined terms therein were to such Person and its Subsidiaries; provided, that,
without duplication of clause (D) below, for purposes of determining
Consolidated EBITDA for any period ending prior to the first anniversary of any
Tribal Gaming Opening Date, the Tribal Management Fees (excluding any one time
development fees) received by Borrower and its Restricted Subsidiaries from the
corresponding Tribe after such Tribal Gaming Opening Date and during the
applicable Test Period and included in Consolidated Net Income shall be
multiplied by a fraction the numerator of which is 365 and the denominator of
which is the number of days from the applicable Tribal Gaming Opening Date
through the end of such Test Period;

 

(B)       to exclude the Consolidated EBITDA of (i) any Person, property,
business or asset (other than an Unrestricted Subsidiary) sold, transferred or
otherwise disposed of, closed or classified as discontinued operations by
Borrower or any Restricted Subsidiary during such Test Period and (ii) any
Restricted Subsidiary that is designated as an Unrestricted Subsidiary during
such Test Period, in each case based on the actual Consolidated EBITDA of such
Person for such period (including the portion thereof occurring prior to such
sale, transfer, disposition, closing, classification or conversion), determined
as if references to Borrower and its Restricted Subsidiaries in Consolidated Net
Income and other defined terms therein were to such Person and its Subsidiaries;

 

(C)       in the event of any Expansion Capital Expenditures that were opened
for business during such Test Period, by multiplying the Consolidated EBITDA
attributable to such Expansion Capital Expenditures (as determined by Borrower)
in respect of the first three (3) complete fiscal quarters following opening of
the business representing such Expansion Capital Expenditures by: (x) 4 (with
respect to the first such quarter), (y) 2 (with respect to the first two such
quarters), and (z) 4/3 (with respect to the first three such quarters) and, for
the avoidance of doubt, excluding Consolidated EBITDA attributable to such
Expansion Capital Expenditures

 

13

--------------------------------------------------------------------------------


 

during the quarter in which the business representing such Expansion Capital
Expenditure opened (unless such business opened on the first day of a fiscal
quarter);

 

(D)       in the event of any Development Project that was opened for business
during such Test Period, by multiplying the Consolidated EBITDA attributable to
such Development Project (as determined by Borrower) in respect of the first
three (3) complete fiscal quarters following opening of the business
representing such Development Project by: (x) 4 (with respect to the first such
quarter), (y) 2 (with respect to the first two such quarters), and (z) 4/3 (with
respect to the first three such quarters) and, for the avoidance of doubt,
excluding Consolidated EBITDA attributable to such Development Project during
the quarter in which such Development Project opened (unless such business
opened on the first day of a fiscal quarter); and

 

(E)        in any fiscal quarter during which a purchase of property that prior
to such purchase was subject to any operating lease that will be terminated in
connection with such purchase shall occur and during the three (3) following
fiscal quarters, by increasing Consolidated EBITDA by an amount equal to the
quarterly payment in respect of such lease (as if such purchase did not occur)
times (a) four (4) (in the case of the quarter in which such purchase occurs),
(b) three (3) (in the case of the quarter following such purchase), (c) two
(2) (in the case of the second quarter following such purchase) and (d) one
(1) (in the case of the third quarter following such purchase), all as
determined on a consolidated basis for Borrower and its Restricted Subsidiaries.

 

Notwithstanding anything to the contrary contained herein, Consolidated EBITDA
shall be deemed to be $111,116,277 for the fiscal quarter ended on June 30,
2015; $97,271,265 for the fiscal quarter ended on September 30, 2015;
$124,148,274 for the fiscal quarter ended on December 31, 2015; and $133,825,737
for the fiscal quarter ended on March 31, 2016.

 

“Consolidated First Lien Leverage Ratio” shall mean, as of any date of
determination, the ratio of (a)  Consolidated Indebtedness of Borrower and its
Restricted Subsidiaries that is secured by Liens on property or assets of
Borrower or its Restricted Subsidiaries as of such date that ranks pari passu or
senior to the Liens securing the Obligations to (b) Consolidated EBITDA for the
Test Period most recently ended prior to such date.

 

“Consolidated Indebtedness” shall mean, as at any date of determination, the
aggregate amount of all Indebtedness of Borrower and its Restricted Subsidiaries
(other than any such Indebtedness that has been Discharged) on such date, in an
amount that would be reflected on a balance sheet on such date prepared on a
consolidated basis in accordance with GAAP, consisting of Indebtedness for
borrowed money, obligations in respect of Capital Leases, purchase money
Indebtedness, Indebtedness of the kind described in clause (d) of the definition
of “Indebtedness”, Indebtedness evidenced by promissory notes and similar
instruments and Contingent Obligations in respect of any of the foregoing (to be
included only to the extent set forth in clause (iii) below); provided that
(i) Consolidated Indebtedness shall not include (A) Indebtedness in respect of
letters of credit (including Letters of Credit), except to the extent of
unreimbursed amounts thereunder or (B) Indebtedness of the type described in
clause (i) of the definition thereof, (ii) the amount of Consolidated
Indebtedness, in the case of Indebtedness of a Restricted Subsidiary that is not
a Wholly Owned Subsidiary, shall be reduced by an amount directly proportional
to the amount (if any) by which Consolidated EBITDA was reduced (including
through the calculation of Consolidated Net Income) in respect of such
non-controlling interest in such Restricted Subsidiary owned by a Person other
than Borrower or any of its Restricted Subsidiaries, (iii) Consolidated
Indebtedness shall not include Contingent Obligations (except for Contingent
Obligations incurred pursuant to Section 10.01(s) constituting guarantees
permitted by Section 10.04(v)), provided, however, that if and when any such
Contingent Obligation that does not constitute Consolidated Indebtedness (other
than the LandCo Support Agreement) is demanded for payment from Borrower or any
of its Restricted Subsidiaries, then the amounts of such Contingent Obligation
shall be included in such calculations of Consolidated Indebtedness, (iv) the
amount of Consolidated Indebtedness, in the case of Indebtedness of a Subsidiary
of Borrower that is not a Guarantor and which Indebtedness is not guaranteed by
any Credit Party, any Holding Company or RRR shall be reduced by an amount
directly proportional to the amount by which Consolidated EBITDA was reduced due
to the undistributed earnings of such Subsidiary being excluded from

 

14

--------------------------------------------------------------------------------


 

Consolidated Net Income pursuant to clause (d) thereof and (v) Consolidated
Indebtedness shall exclude Indebtedness not in excess of $500.0 million at any
one time outstanding, which constitutes Development Expenses, or the proceeds of
which were applied to fund Development Expenses (but only for so long as such
Indebtedness constitutes Development Expenses).  Notwithstanding the foregoing,
for purposes of determining compliance with Section 10.08 at any time a Default
Quarter is included in the Test Period then most recently ended prior to a date
of determination, the aggregate principal amount of the Loans repaid pursuant to
Section 2.10(a)(v) with the proceeds of a Permitted Equity Issuance consummated
in reliance on Section 11.03 during such Default Quarter shall be deemed to be
outstanding and included as “Consolidated Indebtedness” at such time.

 

“Consolidated Interest Expense” shall mean, for any Test Period, the sum of
interest expense of Borrower and its Restricted Subsidiaries for such Test
Period as determined on a consolidated basis in accordance with GAAP, plus, to
the extent deducted in arriving at Consolidated Net Income and without
duplication, (a) the interest portion of payments on Capital Leases,
(b) amortization of financing fees, debt issuance costs and interest or deferred
financing or debt issuance costs, (c) arrangement, commitment or upfront fees,
original issue discount, redemption or prepayment premiums, (d) commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers’ acceptance financing, (e) interest with respect to Indebtedness that
has been Discharged, (f) the accretion or accrual of discounted liabilities
during such period, (g) interest expense attributable to the movement of the
mark-to-market valuation of obligations under Swap Contracts or other derivative
instruments, (h) net payments made under Swap Contracts relating to interest
rates with respect to such Test Period and any costs associated with breakage in
respect of hedging agreements for interest rates, (i) all interest expense
consisting of liquidated damages for failure to timely comply with registration
rights obligations and financing fees, all as calculated on a consolidated basis
in accordance with GAAP, (j) fees and expenses associated with the consummation
of the Transactions, (k) annual or quarterly agency fees paid to Administrative
Agent and (l) costs and fees associated with obtaining Swap Contracts and fees
payable thereunder.

 

“Consolidated Net Income” shall mean, for any Test Period, the aggregate of the
net income of Borrower and its Restricted Subsidiaries for such Test Period, on
a consolidated basis, determined in accordance with GAAP; provided that, without
duplication:

 

(a)         any gain or loss (together with any related provision for taxes
thereon) realized in connection with (i) any asset sale or (ii) any disposition
of any securities by such Person or any of its Restricted Subsidiaries shall be
excluded;

 

(b)         any extraordinary gain or loss (together with any related provision
for taxes thereon) shall be excluded;

 

(c)          the net income of any Person that (i) is not a Restricted
Subsidiary, (ii) is accounted for by the equity method of accounting, (iii) is
an Unrestricted Subsidiary or (iv) is a Restricted Subsidiary (or former
Restricted Subsidiary) with respect to which a Trigger Event has occurred
following the occurrence and during the continuance of such Trigger Event shall
be excluded; provided that Consolidated Net Income of Borrower and its
Restricted Subsidiaries shall be increased by the amount of dividends or
distributions or other payments (including management fees) that are actually
paid or are payable in cash to Borrower or a Restricted Subsidiary thereof in
respect of such period by such Persons (or to the extent converted into cash)
(other than, for avoidance of doubt, payments made by Unrestricted Subsidiaries
pursuant to the Subsidiary Tax Sharing Agreements and the Subsidiary Cost
Allocation Agreements, and Project Reimbursements and other Subsidiary Tax
Sharing Payments);

 

(d)         the undistributed earnings of any Subsidiary of Borrower that is not
a Guarantor (including, for the avoidance of doubt, any Unrestricted Subsidiary)
or any Joint Venture that is not a Subsidiary to the extent that, on the date of
determination the payment of cash dividends or similar cash distributions by
such Subsidiary or Joint Venture (or loans or advances by such subsidiary to any
parent company) are not permitted by the terms of

 

15

--------------------------------------------------------------------------------


 

any Contractual Obligation (other than under any Credit Document) or Requirement
of Law applicable to such Subsidiary or Joint Venture shall be excluded, unless
such restrictions with respect to the payment of cash dividends and other
similar cash distributions have been waived; provided that Consolidated Net
Income of Borrower and its Restricted Subsidiaries shall be increased by the
amount of dividends or distributions or other payments (including management
fees) that are actually paid or are payable in cash to Borrower or a Restricted
Subsidiary (not subject to such restriction) thereof in respect of such period
by such Subsidiaries or Joint Ventures (or to the extent converted into cash)
(other than, for avoidance of doubt, payments made by Unrestricted Subsidiaries
pursuant to the Subsidiary Tax Sharing Agreements and the Subsidiary Cost
Allocation Agreements, and Project Reimbursements and other Subsidiary Tax
Sharing Payments);

 

(e)          any goodwill or other asset impairment charges or other asset
write-offs or write downs, including any resulting from the application of
Accounting Standards Codification Nos. 350 and No. 360, and any expenses or
charges relating to the amortization of intangibles as a result of the
application of Accounting Standards Codification No. 805, shall be excluded;

 

(f)           any non-cash charges or expenses related to the repurchase of
stock options to the extent not prohibited by this Agreement, and any non-cash
charges or expenses related to the grant, issuance or repricing of, or any
amendment or substitution with respect to, or otherwise in respect of, stock
appreciation or similar rights, stock options, restricted stock, or other Equity
Interests or other equity based awards or rights or equivalent instruments,
shall be excluded;

 

(g)          the cumulative effect of a change in accounting principles shall be
excluded;

 

(h)         any expenses or reserves for liabilities shall be excluded to the
extent that Borrower or any of its Restricted Subsidiaries is entitled to
indemnification therefor under binding agreements; provided that any such
liabilities for which Borrower or any of its Restricted Subsidiaries is not
actually indemnified shall reduce Consolidated Net Income for the period in
which it is determined that Borrower or such Restricted Subsidiary will not be
indemnified (to the extent such liabilities would otherwise reduce Consolidated
Net Income without giving effect to this clause (h));

 

(i)             losses, to the extent covered by insurance and actually
reimbursed, or, so long as Borrower has made a determination that there exists
reasonable evidence that such amount will in fact be reimbursed by the insurer
and only to the extent that such amount is (i) not denied by the applicable
carrier in writing within 180 days and (ii) in fact reimbursed within 365 days
of the date of such evidence (with a deduction for any amount so added back to
the extent not so reimbursed within 365 days), expenses with respect to
liability or casualty events or business interruption shall be excluded;

 

(j)            gains and losses resulting solely from fluctuations in currency
values and the related tax effects shall be excluded, and charges relating to
Accounting Standards Codification Nos. 815 and 820 shall be excluded;

 

(k)         the net income (or loss) of a Restricted Subsidiary that is not a
Wholly Owned Subsidiary shall be included in an amount proportional to
Borrower’s economic ownership interest therein; and

 

(l)             the amount of any Project Reimbursements received by Borrower or
any of its Restricted Subsidiaries shall be excluded.

 

“Consolidated Total Leverage Ratio” shall mean, as at any date of determination,
the ratio of (a) Consolidated Indebtedness as of such date to (b) Consolidated
EBITDA for the Test Period most recently ended prior to such date; provided,
however that for purposes of (i) Section 2.09(b)(ii), (ii) determining whether
Borrower

 

16

--------------------------------------------------------------------------------


 

is in compliance on a Pro Forma Basis under the Financial Maintenance Covenants
pursuant to Sections 10.04(m), 10.06(i), 10.06(j), 10.06(k), 10.09(a)(i),
10.09(a)(ii) and 10.09(a)(iii), (iii) determining whether the maximum permitted
Consolidated Total Leverage Ratio is satisfied pursuant to Sections 10.04(m),
10.06(j), 10.06(k), 10.09(a)(ii) and 10.09(a)(iii) and (iv) determining the
Applicable ECF Percentage for any fiscal year, the amount described in clause
(a) above shall be calculated without giving effect to clause (v) of the second
proviso of the definition of Consolidated Indebtedness.

 

“Contingent Obligation” shall mean, as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness (“primary
obligations”) of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of such Person, whether or not
contingent, (a) to purchase any such primary obligation or any property
constituting direct or indirect security therefor; (b) to advance or supply
funds (i) for the purchase or payment of any such primary obligation or (ii) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor; (c) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation; or (d) otherwise to assure or hold harmless
the holder of such primary obligation against loss in respect thereof; provided,
however, that the term Contingent Obligation shall not include endorsements of
instruments for deposit or collection in the ordinary course of business and any
lease guarantees executed by any Company in the ordinary course of business. 
The amount of any Contingent Obligation shall be deemed to be an amount equal to
the stated or determinable amount of the primary obligation in respect of which
such Contingent Obligation is made (or, if less, the maximum amount of such
primary obligation for which such Person may be liable pursuant to the terms of
the instrument evidencing such Contingent Obligation) or, if not stated or
determinable, the maximum reasonably anticipated potential liability in respect
thereof (assuming such Person is required to perform thereunder) as determined
by such Person in good faith.

 

“Contractual Obligation” shall mean as to any Person, any provision of any
security issued by such Person or of any mortgage, deed of trust, security
agreement, pledge agreement, promissory note, indenture, credit or loan
agreement, guaranty, securities purchase agreement, instrument, lease, contract,
agreement or other contractual obligation to which such Person is a party or by
which it or any of its Property is bound or subject.

 

“Core Property” means, collectively, (a) the hotel, resort and casino properties
commonly known as Palace Station, Boulder Station, Sunset Station, Red Rock
Casino, Resort and Spa, Green Valley Ranch Resort, Casino and Spa, Texas Station
Gambling Hall & Hotel, Santa Fe Station Hotel & Casino and Fiesta Henderson
Casino Hotel and (b) each casino or hotel property hereafter owned or operated
by Borrower or a Restricted Subsidiary (but not any such property that is
(i) owned by an Unrestricted Subsidiary or (ii) so long as not owned by Borrower
or a Restricted Subsidiary, operated by an Unrestricted Subsidiary) whose
individual Consolidated EBITDA (determined in a manner acceptable to the
Administrative Agent) for the then most recently ended twelve-month period for
which financial statements are then available exceeds $15,000,000, excluding any
real property or improvements that have been released from the Liens of the
Collateral Agent in accordance with the terms of the Credit Documents.

 

“Covered Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party, any Holding Company or RRR under this Agreement, any Note, any
Guarantee or any other Credit Document and (b) to the extent not otherwise
described in the foregoing clause (a), Other Taxes.

 

“Credit Agreement Refinancing Indebtedness” means (a) Permitted First Priority
Refinancing Debt, (b) Permitted Second Priority Refinancing Debt, (c) Permitted
Unsecured Refinancing Debt or (d) other Indebtedness incurred pursuant to a
Refinancing Amendment (including, without limitation, Other Term Loans and Other
Revolving Loans), in each case, issued, incurred or otherwise obtained
(including by means of the extension or renewal of existing Indebtedness) in
exchange for, or to extend, renew, replace or refinance, in whole or part,

 

17

--------------------------------------------------------------------------------


 

then-existing Term Loans, Revolving Loans (and/or unused Revolving Commitments)
and/or Credit Agreement Refinancing Indebtedness (“Refinanced Debt”); provided
that (i) such Indebtedness has the same or a later maturity (provided that if
such Indebtedness is subordinated to the Obligations or secured by a junior lien
on the Collateral or is unsecured, then its maturity shall be no earlier than
the 91st day after the Final Maturity Date) and, except in the case of any
Indebtedness consisting of a revolving credit facility, a Weighted Average Life
to Maturity equal to or greater than, the Refinanced Debt, (ii) such
Indebtedness shall not have a greater principal amount than the principal amount
of the Refinanced Debt, plus, accrued interest, fees and premiums (if any)
thereon, plus, other fees and expenses associated with the refinancing
(including any upfront fees and original issue discount), (iii) such Refinanced
Debt shall be repaid, defeased or satisfied and discharged on a
dollar-for-dollar basis, and all accrued interest, fees and premiums (if any) in
connection therewith shall be paid, on the date such Credit Agreement
Refinancing Indebtedness is issued, incurred or obtained, (iv) to the extent
such Credit Agreement Refinancing Indebtedness consists of a revolving credit
facility, the Revolving Commitments shall be reduced and/or terminated, as
applicable, such that the Total Revolving Commitments (after giving effect to
such Credit Agreement Refinancing Indebtedness and such reduction or
termination) shall not exceed the Total Revolving Commitments immediately prior
to the incurrence of such Credit Agreement Refinancing Indebtedness, plus,
accrued interest, fees and premiums (if any) thereon, plus, other fees and
expenses associated with the refinancing (including any upfront fees and
original issue discount), (v) the terms (excluding pricing, fees, rate floors,
premiums, optional prepayment or optional redemption provisions) of such
Indebtedness are (as determined by Borrower in good faith), taken as a whole, no
more restrictive in any material respect to Borrower and its Restricted
Subsidiaries than the terms set forth in this Agreement, (vi) Borrower shall be
the sole borrower thereunder and no Subsidiary of Borrower shall guaranty such
Indebtedness unless such Subsidiary is also a Guarantor hereunder, and
(vii) such Indebtedness shall not be secured by any Liens, except Liens on the
Collateral.

 

“Credit Documents” shall mean (a) this Agreement, (b) the Notes, (c) the L/C
Documents, (d) the Security Documents, (e) any Pari Passu Intercreditor
Agreement, (f) any Second Lien Intercreditor Agreement, (g) any Incremental
Joinder Agreement, (h) any Extension Amendment, (i) any Refinancing Amendment
and (j) each other agreement entered into by any Credit Party, any Holding
Company or RRR with Administrative Agent, Collateral Agent and/or any Lender, in
connection herewith or therewith evidencing or governing the Obligations (other
than the Engagement Letters), all as amended from time to time, but shall not
include a Swap Contract or Cash Management Agreement.

 

“Credit Parties” shall mean Borrower and the Guarantors.

 

“Credit Swap Contracts” shall mean any Swap Contract between Borrower and/or any
or all of its Restricted Subsidiaries and a Swap Provider (excluding any Swap
Contract of the type described in the last sentence of the definition of Swap
Contract).

 

“Creditor” shall mean each of (a) each Agent, (b) each L/C Lender and (c) each
Lender.

 

“Custodian Agreement” means that certain Custodian Agreement dated as of the
Closing Date among Wilmington Trust, National Association, as custodian,
Collateral Agent and the Credit Parties and Holding Companies named therein, as
the same may be amended in accordance with the terms thereof and hereof.

 

“Debt Issuance” shall mean the incurrence by Borrower or any Restricted
Subsidiary of any Indebtedness after the Closing Date (other than as permitted
by Section 10.01).  The issuance or sale of any debt instrument convertible into
or exchangeable or exercisable for any Equity Interests shall be deemed a Debt
Issuance for purposes of Section 2.10(a).

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization or similar
debtor relief Laws of the United States or other applicable jurisdiction from
time to time in effect.

 

18

--------------------------------------------------------------------------------


 

“Declined Amounts” shall have the meaning provided in Section 2.10(b).

 

“Default” shall mean any event or condition that constitutes an Event of Default
or that would become, with notice or lapse of time or both, an Event of Default.

 

“Default Quarter” shall have the meaning provided in Section 11.03.

 

“Default Rate” shall mean a per annum rate equal to, (i) in the case of
principal on any Loan, the rate which is 2% in excess of the rate borne by such
Loan immediately prior to the respective payment default or other Event of
Default, and (ii) in the case of any other Obligations, the rate which is 2% in
excess of the rate otherwise applicable to ABR Loans which are Revolving Loans
from time to time (determined based on a weighted average if multiple Tranches
of Revolving Commitments are then outstanding).

 

“Defaulting Lender” shall mean, subject to Section 2.14(b), any Lender that
(i) has failed to (A) fund all or any portion of its Loans within two
(2) Business Days of the date such Loans were required to be funded hereunder
unless such Lender has notified Administrative Agent and Borrower in writing
that such failure is the result of such Lender’s good faith determination that
one or more conditions precedent to funding has not been satisfied (which
conditions precedent, together with the applicable default, if any, will be
specifically identified in such writing), or (B) comply with its obligations
under this Agreement to make a payment to the L/C Lender in respect of a L/C
Liability, make a payment to Swingline Lender in respect of a Swingline Loan,
and/or make a payment to a Lender of any amount required to be paid to it
hereunder, in each case within two (2) Business Days of the date when due,
(ii) has notified Borrower, Administrative Agent, a L/C Lender or the Swingline
Lender in writing, or has stated publicly, that it will not comply with any such
funding obligation hereunder, unless such writing or statement states that such
position is based on such Lender’s good faith determination that one or more
conditions precedent to funding cannot be satisfied (which conditions precedent,
together with the applicable default, if any, will be specifically identified in
such writing or public statement), or has defaulted generally (excluding bona
fide disputes) on its funding obligations under other loan agreements or credit
agreements or other similar agreements, (iii) a Lender Insolvency Event has
occurred and is continuing with respect to such Lender or its Parent Company,
(iv) any Lender that has, for three or more Business Days after written request
of Administrative Agent or Borrower, failed to confirm in writing to
Administrative Agent and Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender will cease to be a
Defaulting Lender pursuant to this clause (iv) upon Administrative Agent’s and
Borrower’s receipt of such written confirmation) or (v) becomes the subject of a
Bail-in Action.  Any determination of a Defaulting Lender under clauses
(i) through (v) above will be conclusive and binding absent manifest error.

 

“Designated Lender” means a Station Permitted Assignee that is primarily engaged
in, or advises funds or other investment vehicles that are engaged in, making,
purchasing, holding or otherwise investing in commercial loans, bonds and
similar extensions of credit or securities in the ordinary course and with
respect to which no Affiliate of any Credit Party, directly or indirectly,
possesses the power to direct or cause the direction of the investment policies
of such Station Permitted Assignee; provided that such Station Permitted
Assignee has been identified by Borrower on Schedule 1.01(D) or has been
notified to Administrative Agent by Borrower and approved by Administrative
Agent.

 

“Designated Non-Cash Consideration” shall mean the fair market value of non-cash
consideration received by Borrower or any of its Restricted Subsidiaries in
connection with an Asset Sale that is so designated as Designated Non-Cash
Consideration pursuant to an Officers’ Certificate setting forth the basis of
such valuation, executed by a financial officer of Borrower, minus the amount of
cash or Cash Equivalents received in connection with a subsequent sale of or
collection on such Designated Non-Cash Consideration.

 

“Designation” has the meaning set forth in Section 9.12(a).

 

19

--------------------------------------------------------------------------------


 

“Designation Amount” has the meaning set forth in Section 9.12(a)(ii).

 

“Development Expenses” means, without duplication, the aggregate principal
amount, not to exceed $500 million at any time, of outstanding Indebtedness
incurred after the Closing Date, the proceeds of which, at the time of
determination, as certified by a Responsible Officer of Borrower, have been
applied or are required or intended to be used to fund, (i) Expansion Capital
Expenditures of Borrower or any Restricted Subsidiary, (ii) a Development
Project or (iii) interest, fees or related charges with respect to such
Indebtedness; provided that (A) Borrower or the Restricted Subsidiary or other
Person that owns assets subject to the Expansion Capital Expenditure or
Development Project, as applicable, is diligently pursuing the completion
thereof and has not at any time ceased construction of such Expansion Capital
Expenditure or Development Project, as applicable, for a period in excess of 90
consecutive days (other than as a result of a force majeure event or inability
to obtain requisite Gaming Approvals or other governmental authorizations, so
long as, in the case of any such Gaming Approvals or other governmental
authorizations, Borrower or a Restricted Subsidiary or other applicable Person
is diligently pursuing such Gaming Approvals or governmental authorizations) and
(B) no such Indebtedness shall constitute Development Expenses with respect to
an Expansion Capital Expenditure project or a Development Project from and after
the end of the first full fiscal quarter after the earlier of (x) opening for
business, and (y) completion of construction of the applicable Expansion Capital
Expenditure project or Development Project.

 

“Development Project” shall mean Investments, directly or indirectly, (a) in any
Joint Ventures in which Borrower or any of its Restricted Subsidiaries, directly
or indirectly, has control or with whom it has a management or similar contract
and in which Borrower or any of its Restricted Subsidiaries owns (directly or
indirectly) at least 25% of the Equity Interest of such Joint Venture, or
(b) in, or expenditures with respect to, casinos,  “racinos,” full service
casino resorts or non-gaming resorts or Persons that own casinos, “racinos,”
full-service casino resorts or non-gaming resorts (including casinos, “racinos,”
full-service casino resorts or non-gaming resorts in development or under
construction that are not presently opening or operating) with respect to which
Borrower or any of its Restricted Subsidiaries will directly manage the
development thereof or (directly or indirectly through Subsidiaries) Borrower or
any of its Restricted Subsidiaries has entered into a management or similar
contract (or an agreement to enter into such a management or similar contract)
and such contract remains in full force and effect at the time of such
Investment, though it may be subject to regulatory approvals, in each case, used
to finance, or made for the purpose of allowing such Joint Venture, casino,
“racino,” full-service casino resort or non-gaming resort, as the case may be,
to finance, the purchase or other acquisition of any fixed or capital assets or
the refurbishment of existing assets or properties that develops, adds to or
significantly improves the property of such Joint Venture, casino, “racino,”
full-service casino resort or non-gaming resort and assets ancillary or related
thereto, or the construction and development of a casino, “racino,” full-service
casino resort,  non-gaming resort or assets ancillary or related thereto and
including Pre-Opening Expenses with respect to such Joint Venture, casino,
“racino,” full-service casino resort or non-gaming resort and other fees and
payments to be made to such Joint Venture or the owners of such casino,
“racino,” full-service casino resort or non-gaming resort.

 

“Discharged” shall mean Indebtedness that has been defeased (pursuant to a
contractual or legal defeasance) or discharged pursuant to the prepayment or
deposit of amounts sufficient to satisfy such Indebtedness as it becomes due or
irrevocably called for redemption (and regardless of whether such Indebtedness
constitutes a liability on the balance sheet of the obligors thereof); provided,
however, that the Indebtedness shall be deemed Discharged if the payment or
deposit of all amounts required for defeasance or discharge or redemption
thereof have been made even if certain conditions thereto have not been
satisfied, so long as such conditions are reasonably expected to be satisfied
within 95 days after such prepayment or deposit.

 

“Discount Range” shall have the meaning provided in Exhibit O hereto.

 

“Disqualified Capital Stock” shall mean, with respect to any Person, any Equity
Interest of such Person that, by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable), or upon the happening
of any event, matures (excluding any maturity as the result of an optional
redemption by the

 

20

--------------------------------------------------------------------------------


 

issuer thereof) or is mandatorily redeemable or redeemable at the sole option of
the holder thereof (other than solely (x) for Qualified Capital Stock or upon a
sale of assets, casualty event or a change of control, in each case, subject to
the prior payment in full of the Obligations, (y) as a result of a redemption
required by Gaming Law or (z) as a result of a redemption that by the terms of
such Equity Interest is contingent upon such redemption not being prohibited by
this Agreement), pursuant to a sinking fund obligation or otherwise (other than
solely for Qualified Capital Stock) or exchangeable or convertible into debt
securities of the issuer thereof at the sole option of the holder thereof, in
whole or in part, on or prior to the date that is 181 days after the Final
Maturity Date then in effect at the time of issuance thereof.

 

“Disqualified Lenders” shall mean any banks, financial institutions or other
Persons separately identified by Borrower on Schedule 1.01(F).

 

“Documentation Agents” means Goldman Sachs Bank USA, Citigroup Global Markets
Inc., Macquarie Capital (USA) Inc., Citizens Bank, N.A., UBS Securities LLC and
Credit Suisse Securities (USA) LLC, in their capacities as documentation agents
hereunder.

 

“Dollars” and “$” shall mean the lawful money of the United States.

 

“Domestic Subsidiary” of any Person shall mean any Subsidiary of such Person
incorporated, organized or formed in the United States or any state or territory
thereof or the District of Columbia.

 

“DQ List” shall have the meaning provided in Section 13.05(k)(iv).

 

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or
(b) of this definition and is subject to consolidated supervision with its
parent.

 

“EEA Member Country” shall mean any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” shall mean any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” shall mean and include (i) a commercial bank, an insurance
company, a finance company, a financial institution, any fund that invests in
loans or any other “accredited investor” (as defined in Regulation D),
(ii) solely for purposes of Borrower Loan Purchases, Borrower and its Restricted
Subsidiaries and (iii) solely for purposes of Section 13.05(e), Station
Permitted Assignees; provided, however, that (x) other than as set forth in
clauses (ii) and (iii) of this definition, neither Borrower nor any of
Borrower’s Affiliates or Subsidiaries shall be an Eligible Assignee,
(y) Eligible Assignee shall not include any Person that is a Disqualified Lender
as of the applicable Trade Date unless consented to in writing by Borrower and
(z) Eligible Assignee shall not include any Person who is a Defaulting Lender.

 

“Employee Benefit Plan” shall mean an employee benefit plan (as defined in
Section 3(3) of ERISA) that is maintained or contributed to by any ERISA Entity.

 

“Engagement Letters” shall mean, collectively, each of the engagement letters
and fee letters entered into between Borrower and the Agents prior to the
Closing Date relating to the Transactions.

 

21

--------------------------------------------------------------------------------


 

“Environment” shall mean ambient air, surface water and groundwater (including
potable water, navigable water and wetlands), the land surface or subsurface
strata, natural resources, the workplace or as otherwise defined in any
Environmental Law.

 

“Environmental Action” shall mean (a) any notice, claim, demand or other written
or, to the knowledge of any Responsible Officer of Borrower, oral communication
alleging liability of Borrower or any of its Restricted Subsidiaries for
investigation, remediation, removal, cleanup, response, corrective action or
other costs, damages to natural resources, personal injury, property damage,
fines or penalties resulting from, related to or arising out of (i) the
presence, Release or threatened Release in or into the Environment of Hazardous
Material at any location or (ii) any violation of Environmental Law, and shall
include, without limitation, any claim seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief resulting
from, related to or arising out of the presence, Release or threatened Release
of Hazardous Material or alleged injury or threat of injury to human health,
safety or the Environment arising under Environmental Law and (b) any
investigation, monitoring, removal or remedial activities undertaken by or on
behalf of Borrower or any of its Restricted Subsidiaries, arising under
Environmental Law whether or not such activities are carried out voluntarily.

 

“Environmental Law” shall mean any and all applicable treaties, laws, statutes,
ordinances, regulations, rules, decrees, judgments, orders, consent orders,
consent decrees and other binding legal requirements, and the common law,
relating to protection of public health or the Environment, the Release or
threatened Release of Hazardous Material, natural resources or natural resource
damages, or occupational safety or health.

 

“Equity Interests” shall mean, with respect to any Person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or non-voting), of equity of such Person,
including, if such Person is a partnership, partnership interests (whether
general or limited) and any other interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of assets of, such partnership, whether outstanding on the Closing
Date or issued after the Closing Date; provided, however, that a debt instrument
convertible into or exchangeable or exercisable for any Equity Interests or Swap
Contracts entered into as a part of, or in connection with, an issuance of such
debt instrument shall not be deemed an Equity Interest.

 

“Equity Issuance” shall mean (a) any issuance or sale after the Closing Date by
Borrower of any Equity Interests (including any Equity Interests issued upon
exercise of any Equity Rights) or any Equity Rights, or (b) the receipt by
Borrower after the Closing Date of any capital contribution (whether or not
evidenced by any Equity Interest issued by the recipient of such contribution). 
The issuance or sale of any debt instrument convertible into or exchangeable or
exercisable for any Equity Interests shall be deemed a Debt Issuance and not an
Equity Issuance for purposes of the definition of Equity Issuance Proceeds;
provided, however, that such issuance or sale shall be deemed an Equity Issuance
upon the conversion or exchange of such debt instrument into Equity Interests.

 

“Equity Issuance Proceeds” shall mean, with respect to any Equity Issuance, the
aggregate amount of all cash received in respect thereof by the Person
consummating such Equity Issuance net of all investment banking fees, discounts
and commissions, legal fees, consulting fees, accountants’ fees, underwriting
discounts and commissions and other fees and expenses actually incurred in
connection therewith; provided that, with respect to any Equity Interests issued
upon exercise of any Equity Rights, the Equity Issuance Proceeds with respect
thereto shall be determined without duplication of any Equity Issuance Proceeds
received in respect of such Equity Rights.

 

“Equity Rights” shall mean, with respect to any Person, any then-outstanding
subscriptions, options, warrants, commitments, preemptive rights or agreements
of any kind (including any stockholders’ or voting trust agreements) for the
issuance, sale, registration or voting of any additional Equity Interests of any
class, or partnership or other ownership interests of any type in, such Person;
provided, however, that a debt instrument convertible into or exchangeable or
exercisable for any Equity Interests shall not be deemed an Equity Right.

 

22

--------------------------------------------------------------------------------


 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

“ERISA Entity” shall mean any member of an ERISA Group.

 

“ERISA Event” shall mean (a) any “reportable event,” as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Pension Plan
(other than an event for which the 30-day notice requirement is waived);
(b) with respect to any Pension Plan, the failure to satisfy the minimum funding
standard under Section 412 of the Code and Section 302 of ERISA, whether or not
waived, the failure by any ERISA Entity to make by its due date a required
installment under Section 430(j) of the Code with respect to any Pension Plan or
the failure to make any required contribution to a Multiemployer Plan; (c) the
filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Pension Plan; (d) the incurrence by any ERISA Entity of any liability under
Title IV of ERISA with respect to the termination of any Pension Plan; (e) the
receipt by any ERISA Entity from the PBGC or a plan administrator of any notice
indicating an intent to terminate any Pension Plan or to appoint a trustee to
administer any Pension Plan; (f) the occurrence of any event or condition which
would reasonably constitute grounds under ERISA for the termination of or the
appointment of a trustee to administer, any Pension Plan; (g) the incurrence by
any ERISA Entity of any liability with respect to the withdrawal or partial
withdrawal from any Pension Plan or Multiemployer Plan; (h) the receipt by an
ERISA Entity of any notice, or the receipt by any Multiemployer Plan from any
ERISA Entity of any notice, concerning the imposition of Withdrawal Liability on
any ERISA Entity or a determination that a Multiemployer Plan is, or is expected
to be, insolvent or in reorganization, within the meaning of Title IV of ERISA;
(i) the making of any amendment to any Pension Plan which would be reasonably
likely to result in the imposition of a lien or the posting of a bond or other
security; (j) the withdrawal of any ERISA Entity from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which such ERISA Entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; or (k) the occurrence of a nonexempt prohibited transaction (within the
meaning of Section 4975 of the Code or Section 406 of ERISA) which would
reasonably be expected to result in liability to Borrower or any of its
Restricted Subsidiaries.

 

“ERISA Group” shall mean Borrower or any of its Restricted Subsidiaries and all
members of a controlled group of corporations and all trades or businesses
(whether or not incorporated) under common control which, together with Borrower
and its Restricted Subsidiaries, are treated as a single employer under
Section 414(b) or (c) of the Code.

 

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Events of Default” has the meaning set forth in Section 11.01.

 

“Excess Cash Flow” shall mean, for any fiscal year of Borrower (or in the case
of the fiscal year ending December 31, 2016, the period from and including the
first day of the first full quarter after the Closing Date through December 31,
2106), an amount, if positive, equal to (without duplication):

 

(a)   Consolidated Net Income; plus

 

(b)   an amount equal to the amount of all non-cash charges or losses (including
write-offs or write-downs, depreciation expense and amortization expense
including amortization of goodwill and other intangibles) to the extent deducted
in arriving at such Consolidated Net Income (excluding any such non-cash expense
to the extent that it represents an accrual or reserve for potential cash charge
in any future period or amortization of a prepaid cash charge that was paid in a
prior period and that did not reduce Excess Cash Flow at the time paid); plus

 

23

--------------------------------------------------------------------------------


 

(c)   the decrease, if any, in Working Capital from the beginning of such period
to the end of such period (for the avoidance of doubt, an increase in negative
Working Capital is a decrease in Working Capital); minus

 

(d)   all payments with respect to restricted stock units upon the Person to
whom such restricted stock units were originally issued ceasing to be a
director, officer, employee, consultant or advisor and net income or loss
allocated to unvested participating restricted stock of Borrower; plus

 

(e)   any amounts received from the early extinguishment of Swap Contracts that
are not included in Consolidated Net Income; minus

 

(f)    the increase, if any, of Working Capital from the beginning of such
period to the end of such period; minus

 

(g)   any amounts paid in connection with the early extinguishment of Swap
Contracts that are not included in Consolidated Net Income; minus

 

(h)   the amount of Capital Expenditures made in cash during such period, except
to the extent financed with the proceeds of an Equity Issuance, Indebtedness,
Asset Sales or Casualty Events (to the extent such proceeds did not increase
Consolidated Net Income) of Borrower or its Restricted Subsidiaries; minus

 

(i)    the amount of principal payments of the Loans, Other Applicable
Indebtedness and Other First Lien Indebtedness of Borrower and its Restricted
Subsidiaries (excluding (i) repayments of Revolving Loans or Swingline Loans or
other revolving indebtedness, except to the extent the Revolving Commitments or
commitments in respect of such other revolving debt, as applicable, are
permanently reduced in connection with such repayments, (ii) prepayments of
Loans or other Indebtedness, in each case, that reduce the amount of Excess Cash
Flow prepayment required to be made with respect to such fiscal year under
Section 2.10(a)(iv)(y) (including as a result of Section 2.10(a)(vii)) and
(iii) mandatory prepayments of Loans pursuant to Section 2.10(a)(i),
2.10(a)(ii), 2.10(a)(iii) or 2.10(a)(v), except to the extent the Net Available
Proceeds from such Casualty Event or Asset Sale, as applicable, used to make
such mandatory prepayments were included in the calculation of Consolidated Net
Income), in each case, except to the extent financed with the proceeds of an
Equity Issuance, Indebtedness, Asset Sales or Casualty Events (to the extent
such proceeds did not increase Consolidated Net Income) of Borrower or its
Restricted Subsidiaries; minus

 

(j)    without duplication of amounts deducted pursuant to clause (l) below in
prior periods, the amount of Investments made during such period pursuant to
Section 10.04 (other than Sections 10.04(a), (b), (c), (d), (e), (f) (except to
the extent such amount increased Consolidated Net Income), (g) (except to the
extent that the receipt of consideration described therein increased
Consolidated Net Income), (h) (to the extent taken into account in arriving at
Consolidated Net Income), (j), (k)(ii), (k)(iv), (l), (o), (q), (r) and (w)),
except to the extent financed with the proceeds of an Equity
Issuance, Indebtedness (other than Revolving Loans), Asset Sales or Casualty
Events (to the extent such proceeds did not increase Consolidated Net Income) of
Borrower or its Restricted Subsidiaries; minus

 

(k)   the amount of all non-cash gains to the extent included in arriving at
such Consolidated Net Income (excluding any such non-cash gain to the extent it
represents the reversal of an accrual or reserve for a potential cash loss in
any prior period); minus

 

(l)    the amount of all Restricted Payments made during such period pursuant to
Section 10.06(i)(i); minus

 

24

--------------------------------------------------------------------------------


 

(m)  the amount of all Junior Prepayments made during such period pursuant to
Section 10.09(a)(i); minus

 

(n)   any expenses or reserves for liabilities to the extent that Borrower or
any Restricted Subsidiary is entitled to indemnification or reimbursement
therefor under binding agreements or insurance claims therefor to the extent
Borrower has not received such indemnity or reimbursement payment, in each case,
to the extent not taken into account in arriving at Consolidated Net Income;
plus

 

(o)   the excess, if any, of (A) the aggregate amount of Subsidiary Tax Sharing
Payments received by Borrower during such period over (B) the sum of (1) the
amount of cash income taxes (if any) paid by Borrower and its Restricted
Subsidiaries to Governmental Authorities in such period plus (2) the aggregate
amount of Restricted Payments by Borrower to Holdco pursuant to
Section 10.06(p) during such period; plus

 

(p)   the amount of cash payments received by Borrower from Unrestricted
Subsidiaries pursuant to the Subsidiary Cost Allocation Agreements during such
period with respect to expenses deducted in the determination of Consolidated
Net Income; minus

 

(q)   the excess, if any, of (A) the sum of (1) the amount of cash taxes (if
any) actually paid by Borrower and its Restricted Subsidiaries to Governmental
Authorities during such period plus (2) the aggregate amount of Restricted
Payments by Borrower to Holdco pursuant to Section 10.06(p) during such period
over (B) the aggregate amount of Subsidiary Tax Sharing Payments received by
Borrower during such period; minus

 

(r)    the amount of distributions made by Borrower to the Holding Companies
pursuant to Sections 10.06(m) and (n); plus

 

(s)    the amount of income tax expense deducted in determining Consolidated Net
Income for such fiscal year (if any); minus

 

(t)    to the extent included in Consolidated Net Income, Specified
10.04(k) Investment Returns received during such fiscal year.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the SEC promulgated thereunder.

 

“Excluded Foreign Subsidiary” shall mean (a) any Subsidiary that is a
“controlled foreign corporation” within the meaning of Section 957 of the Code,
(b) any Subsidiary substantially all the assets of which consist of Equity
Interests (or Equity Interests and Indebtedness) in one or more Subsidiaries
described in clause (a) of this definition or (c) any Subsidiary the Equity
Interests of which are directly or indirectly owned by any Subsidiary described
in clause (a) of this definition.

 

“Excluded Information” shall have the meaning provided in Section 12.07(b).

 

“Excluded Subsidiary” shall mean (a) any Unrestricted Subsidiary, (b) any
Immaterial Subsidiary, (c) any Foreign Subsidiary, (d) any Subsidiary that is
prohibited by applicable law, rule or regulation (including, without limitation,
any Gaming Laws) or by any agreement, instrument or other undertaking to which
such Subsidiary is a party or by which it or any of its property or assets is
bound from guaranteeing the Obligations; provided that any such agreement,
instrument or other undertaking (i) is in existence on the Closing Date and
listed on Schedule 1.01(A) (or, with respect to a Subsidiary acquired after the
Closing Date, as of the date such acquisition) and (ii) in the case of a
Subsidiary acquired after the Closing Date, was not entered into in connection
with or anticipation of such acquisition, (e) any Subsidiary with respect to
which guaranteeing the Obligations would require consent,

 

25

--------------------------------------------------------------------------------


 

approval, license or authorization from any Governmental Authority (including,
without limitation, any Gaming Authority), unless such consent, approval,
license or authorization has been received and is in effect and (f) any other
Subsidiary with respect to which, in the reasonable judgment of Administrative
Agent (which shall be confirmed in writing by notice to Borrower), the cost or
other consequences (including any adverse tax consequences) of providing a
guarantee shall be excessive in view of the benefits to be obtained by the
Lenders therefrom.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, (x) as it
relates to all or a portion of the Guarantee of such Guarantor, any Swap
Obligation if, and to the extent that, such Swap Obligation (or any Guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the Guarantee of such Guarantor becomes effective with
respect to such Swap Obligation or (y) as it relates to all or a portion of the
grant by such Guarantor of a security interest, any Swap Obligation if, and to
the extent that, such Swap Obligation (or such security interest in respect
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the security interest of such Guarantor becomes effective
with respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guarantee or security interest is or becomes illegal.

 

“Excluded Taxes” shall mean, with respect to any Agent, any Lender, or any other
recipient of any payment to be made by or on account of any obligation of any
Credit Party, Holding Company or RRR hereunder and under the other Credit
Documents, (a) income or franchise Taxes imposed on (or measured by) net income
or net profits (however denominated), in each case, imposed by the jurisdiction
under the laws of which such recipient is organized, in which its principal
office is located or in which it is otherwise doing business (other than a
business deemed to arise solely by virtue of the transactions contemplated by
this Agreement) or, in the case of any Lender, in which its Applicable Lending
Office is located, (b) any branch profits Taxes imposed by the United States
under Section 884(a) of the Code or any similar Tax imposed by any other
jurisdiction described in clause (a) above, (c) in the case of any Lender, other
than an assignee pursuant to a request by Borrower under Section 2.11(a), any
U.S. federal withholding tax that is imposed on amounts payable to such Person
under the laws in effect at the time such Person becomes a party to this
Agreement (or designates a new Applicable Lending Office), except to the extent
that such Person (or its assignor, if any) was entitled, at the time of
designation of a new Applicable Lending Office (or assignment), to receive
additional amounts from Borrower with respect to such withholding Tax pursuant
to Section 5.06(a), (d) Taxes attributable to such Person’s failure to comply
with Section 5.06(b) or 5.06(c) and (e) any United States federal withholding
tax imposed under FATCA.

 

“Existing Credit Agreement” shall mean the Credit Agreement, dated as of
March 1, 2013 (as amended and otherwise modified prior to the date hereof),
among Borrower, Deutsche Bank AG Cayman Islands Branch, as administrative agent,
the lenders party thereto and the other agents party thereto.

 

“Existing Letter of Credit” has the meaning set forth in Section 2.03(n).

 

“Existing Revolving Loans” shall have the meaning provided in Section 2.13(b).

 

“Existing Revolving Tranche” shall have the meaning provided in Section 2.13(b).

 

“Existing Term Loan Tranche” shall have the meaning provided in Section 2.13(a).

 

26

--------------------------------------------------------------------------------


 

“Existing Tranche” shall mean any Existing Term Loan Tranche or Existing
Revolving Tranche.

 

“Expansion Capital Expenditures” means any capital expenditure by Borrower or
any of its Restricted Subsidiaries in respect of the purchase or other
acquisition of any fixed or capital assets or the refurbishment of existing
assets or properties that, in Borrower’s reasonable determination, adds to or
significantly improves (or is reasonably expected to add to or significantly
improve) the property of Borrower and its Restricted Subsidiaries, excluding any
such capital expenditures financed with Net Available Proceeds of an Asset Sale
or Casualty Event and excluding capital expenditures made in the ordinary course
made to maintain, repair, restore or refurbish the property of Borrower and its
Restricted Subsidiaries in its then existing state or to support the
continuation of such Person’s day to day operations as then conducted.

 

“Extended Revolving Commitments” shall have the meaning provided in
Section 2.13(b).

 

“Extended Revolving Loans” shall have the meaning provided in Section 2.13(b).

 

“Extended Term Loans” shall have the meaning provided in Section 2.13(a).

 

“Extending Lender” shall have the meaning provided in Section 2.13(c).

 

“Extension Amendment” shall have the meaning provided in Section 2.13(d).

 

“Extension Date” shall mean any date on which any Existing Term Loan Tranche or
Existing Revolving Tranche is modified to extend the related scheduled maturity
date(s) in accordance with Section 2.13 (with respect to the Lenders under such
Existing Term Loan Tranche or Existing Revolving Tranche which agree to such
modification).

 

“Extension Election” shall have the meaning provided in Section 2.13(c).

 

“Extension Request” shall mean any Term Loan Extension Request or Revolving
Extension Request.

 

“Extension Tranche” shall mean all Extended Term Loans of the same tranche or
Extended Revolving Commitments of the same tranche that are established pursuant
to the same Extension Amendment (or any subsequent Extension Amendment to the
extent such Extension Amendment expressly provides that the Extended Term Loans
or Extended Revolving Commitments, as applicable, provided for therein are
intended to be a part of any previously established Extension Tranche).

 

“fair market value” shall mean, with respect to any Property, a price (after
taking into account any liabilities relating to such Property), as determined in
good faith by Borrower, that could be negotiated in an arm’s-length free market
transaction, for cash, between a willing seller and a willing and able buyer,
neither of which is under any compulsion to complete the transaction.

 

“Fair Share” has the meaning set forth in Section 6.10.

 

“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any regulations thereunder
or official interpretations thereof, any intergovernmental agreements entered
into pursuant thereto, any non-U.S. legislation implementing any such
intergovernmental agreement, and any agreements entered into pursuant to
Section 1471(b) of the Code.

 

27

--------------------------------------------------------------------------------


 

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate; provided, further, that if the
aforesaid rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.

 

“Fertitta Entertainment” means Fertitta Entertainment LLC, a Delaware limited
liability company, and its successors.

 

“Fertitta Family Entity” means any trust or entity one hundred percent (100%)
owned and Controlled by or established for the sole benefit of, or the estate
of, any of Frank J. Fertitta III or Lorenzo J. Fertitta or their spouses or
lineal descendants (including, without limitation, adopted children and their
lineal descendants).

 

“Fertitta Holder” means (a) Frank J. Fertitta III or Lorenzo J. Fertitta or any
of their spouses or lineal descendants (including without limitation, adopted
children and their lineal descendants) or (b) a Fertitta Family Entity.

 

“Fertitta Interactive Tax Sharing Agreement” means the tax sharing agreement
dated November 16, 2012 by and between Opco and Fertitta Interactive LLC.

 

“Final Maturity Date” shall mean the latest of the latest R/C Maturity Date, the
Term A Facility Maturity Date, the Term B Facility Maturity Date, the latest New
Term Loan Maturity Date, the latest final maturity date applicable to any
Extended Term Loans, the latest final maturity date applicable to any Extended
Revolving Commitments, the latest final maturity date applicable to any Other
Term Loans and the latest final maturity date applicable to any Other Revolving
Loans.

 

“Financial Maintenance Covenants” shall mean the covenants set forth in
Section 10.08.

 

“FIRREA” shall mean the Financial Institutions Reform, Recovery and Enforcement
Act of 1989, as amended.

 

“Flood Insurance Laws” means, collectively, (a) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (b) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (c) the National Flood Insurance Reform Act of 1994 as
now or hereafter in effect or any successor statute thereto and (d) the Flood
Insurance Reform Act of 2004 as now or hereafter in effect or any successor
statute thereto.

 

“Foreign Lender Certificate” has the meaning set forth in Section 5.06(b).

 

“Foreign Plan” shall mean any employee benefit plan, program, policy,
arrangement or agreement (excluding employment agreements) maintained or
contributed to by, or entered into with, Borrower or any Restricted Subsidiary
with respect to employees employed outside the United States.

 

“Foreign Subsidiary” shall mean (x) each Subsidiary that is organized under the
laws of a jurisdiction other than the United States or any state thereof, or the
District of Columbia and (y) each Excluded Foreign Subsidiary.

 

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.

 

28

--------------------------------------------------------------------------------


 

“Funding Credit Party” has the meaning set forth in Section 6.10.

 

“Funding Date” shall mean the date of the making of any extension of credit
(whether the making of a Loan or the issuance of a Letter of Credit) hereunder
(including the Closing Date).

 

“GAAP” shall mean generally accepted accounting principles set forth as of the
relevant date in the opinions and pronouncements of the Accounting Principles
Board of the American Institute of Certified Public Accountants and statements
and pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), including, without limitation, any Accounting Standards
Codifications, which are applicable to the circumstances as of the date of
determination.

 

“Gaming Approval” shall mean any and all approvals, authorizations, permits,
consents, rulings, orders or directives of any Governmental Authority
(including, without limitation, any Gaming Authority) (a) necessary to enable
Borrower or any of its Restricted Subsidiaries to engage in, operate or manage
the casino, gambling, horse racing or gaming business or otherwise continue to
conduct, operate or manage such business substantially as is presently
conducted, operated or managed or contemplated to be conducted, operated or
managed following the Closing Date (after giving effect to the Transactions),
(b) required by any Gaming Law or (c) necessary as is contemplated on the
Closing Date (after giving effect to the Transactions), to accomplish the
financing and other transactions contemplated hereby after giving effect to the
Transactions.

 

“Gaming Authority” shall mean any Governmental Authority with regulatory,
licensing or permitting authority or jurisdiction over any gaming business or
enterprise or horse racing business or enterprise or any Gaming Facility
(including, without limitation, the following as of the Closing Date:  the
Nevada Gaming Commission and the Nevada State Gaming Control Board), or with
regulatory, licensing or permitting authority or jurisdiction over any gaming or
racing operation (or proposed gaming or racing operation) owned, managed, leased
or operated by Borrower or any of its Restricted Subsidiaries.

 

“Gaming Facility” shall mean any gaming establishment and other property or
assets ancillary thereto or used in connection therewith, including, without
limitation, any casinos, hotels, resorts, race tracks, off-track wagering sites,
theaters, parking facilities, recreational vehicle parks, timeshare operations,
retail shops, restaurants, other buildings, land, golf courses and other
recreation and entertainment facilities, marinas, vessels, barges, ships and
related equipment.

 

“Gaming Laws” shall mean all applicable provisions of all:  (a) constitutions,
treaties, statutes or laws governing Gaming Facilities (including, without
limitation, card club casinos and pari mutuel race tracks) and rules,
regulations, codes and ordinances of, and all administrative or judicial orders
or decrees or other laws pursuant to which, any Gaming Authority possesses
regulatory, licensing or permit authority over gambling, gaming, racing or
Gaming Facility activities conducted, operated or managed by Borrower or any of
its Restricted Subsidiaries within its jurisdiction; (b) Gaming Approvals; and
(c) orders, decisions, determinations, judgments, awards and decrees of any
Gaming Authority.

 

“Gaming License” shall mean any Gaming Approval or other casino, gambling, horse
racing or gaming license issued by any Gaming Authority covering any Gaming
Facility.

 

“Governmental Authority” shall mean any government or political subdivision of
the United States or any other country, whether federal, state, provincial or
local, or any agency, authority, board, bureau, central bank, commission,
office, division, department or instrumentality thereof or therein, including,
without limitation, any court, tribunal, grand jury or arbitrator, in each case
whether foreign or domestic, or any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to such
government or political subdivision including, without limitation, any Gaming
Authority.

 

29

--------------------------------------------------------------------------------


 

“Governmental Real Property Disclosure Requirements” shall mean any Requirement
of Law requiring notification of the buyer, mortgagee or assignee of real
property, or notification, registration or filing to or with any Governmental
Authority, in connection with the sale, lease, mortgage, assignment or other
transfer (including, without limitation, any transfer of control) of any real
property, establishment or business, of the actual or threatened presence or
release in or into the Environment, or the use, disposal or handling of
Hazardous Material on, at, under or near the real property, facility or business
to be sold, mortgaged, assigned or transferred.

 

“Guarantee” shall mean the guarantee of each Guarantor pursuant to Article VI.

 

“Guaranteed Obligations” has the meaning set forth in Section 6.01.

 

“Guarantors” shall mean each of the Persons listed on Schedule 1.01(B) attached
hereto and each Restricted Subsidiary that may hereafter execute a Joinder
Agreement pursuant to Section 9.11, together with their successors and permitted
assigns, and “Guarantor” shall mean any one of them; provided, however, that
notwithstanding the foregoing, Guarantors shall not include any Person that has
been released as a Guarantor in accordance with the terms of the Credit
Documents.

 

“GVR” means Station GVR Acquisition, LLC, a Nevada limited liability company.

 

“GVR/ANC License Agreement” means that certain License Agreement, dated as of
March 2, 2011, by and between ANC and GVR, together with that certain Memorandum
of License Agreement, dated as of June 16, 2011, by and between ANC and GVR.

 

“Hazardous Material” shall mean any material, substance, waste, constituent,
compound, pollutant or contaminant including, without limitation, petroleum
(including, without limitation, crude oil or any fraction thereof or any
petroleum product or waste) subject to regulation or which could reasonably be
expected to give rise to liability under Environmental Law.

 

“Holdco” shall mean Station Holdco LLC, a Delaware limited liability company.

 

“Holdco LLC Agreement” shall mean that certain Third Amended and Restated
Limited Liability Company Agreement of Holdco, dated as of April 28, 2016.

 

“Holding Companies” shall mean (i) prior to the VoteCo SPE Reorganization Date,
Holdco and (ii) from and after the VoteCo SPE Reorganization Date, Holdco and
the VoteCo SPE.

 

“Holding Company Tax Sharing Agreement” means that certain Amended and Restated
Tax Distribution Agreement, dated as of March 1, 2013, between the Borrower and
Holdco.

 

“Immaterial Subsidiary” shall mean (a) as of the Closing Date, those
Subsidiaries of Borrower which are designated as such on Schedule 8.12(b), and
(b) each additional Subsidiary of Borrower which is hereafter designated as such
from time to time by written notice to Administrative Agent in a manner
consistent with the provisions of Section 9.13; provided that no Person shall be
so designated (or in the case of clauses (a) and (b), remain) (i) if, as of the
date of its designation, its Consolidated EBITDA for the then most recent period
of twelve months is in excess of $5,000,000, (ii) if it owns any interest in any
Core Property or any Equity Interests in Borrower or any Guarantor, (iii) if it
owns any material assets which are used in connection with any gaming, lodging
or hospitality business (other than a Tavern Business and other than gaming,
lodging or hospitality businesses with 250 gaming machines or less), (iv) if it
owns any Real Property required to be a Mortgaged Real Property hereunder,
(v) if it is IP Holdco, or (vi) when any Default or Event of Default has
occurred and remains continuing.

 

30

--------------------------------------------------------------------------------


 

“Impacted Loans” has the meaning set forth in Section 5.02.

 

“Inaccuracy Determination” has the meaning set forth in the definition of
“Applicable Margin.”

 

“Inaccurate Applicable Margin Period” has the meaning set forth in the
definition of “Applicable Margin.”

 

“Incremental Commitments” shall mean the Incremental Revolving Commitments and
the Incremental Term Loan Commitments.

 

“Incremental Effective Date” has the meaning set forth in Section 2.12(b).

 

“Incremental Equivalent Debt” has the meaning set forth in Section 10.01(t).

 

“Incremental Joinder Agreement” has the meaning set forth in Section 2.12(b).

 

“Incremental Loan Amount” shall mean (a) $450.0 million, plus, (b) any
additional or other amount, so long as, solely in this case of this clause (b),
the Consolidated First Lien Leverage Ratio does not exceed 4.50 to 1.00,
determined on a Pro Forma Basis as of the most recent Calculation Date; provided
that, for such purpose, (w) at the option of Borrower, in the case of
Incremental Revolving Commitments that constitute Acquisition Incremental
Revolving Commitments or any Incremental Term Loans (and related Incremental
Term Loan Commitments) or Incremental Equivalent Debt the proceeds of which are
or are to be used primarily to fund a Permitted Acquisition or other Acquisition
not prohibited hereunder (including repayment of Indebtedness of the Person
acquired, or that is secured by the assets acquired, in such Permitted
Acquisition or other Acquisition), such compliance may instead be determined on
a Pro Forma Basis as of the Calculation Date immediately preceding the date on
which a binding contract with respect to such Permitted Acquisition or other
Acquisition is entered into between Borrower or a Restricted Subsidiary and the
seller with respect thereto, giving effect to such Acquisition Incremental
Revolving Commitments (in accordance with clause (z) below), Incremental Term
Loans (and related Incremental Term Loan Commitments) and Incremental Equivalent
Debt and such Permitted Acquisition or other Acquisition as if incurred and
consummated on the first day of the applicable period, (x) Consolidated First
Lien Leverage Ratio for such purpose shall treat any Incremental Equivalent Debt
as first lien indebtedness, even if such Incremental Equivalent Debt was issued
or incurred on an unsecured basis or on a junior basis to the Obligations,
(y) in calculating the Consolidated First Lien Leverage Ratio, Consolidated
Indebtedness shall not take into account any Loans under Incremental Commitments
made under clause (a) concurrently with Loans made in reliance on clause (b) and
(z) in the case of any Incremental Revolving Commitments and Incremental
Equivalent Debt consisting of revolving credit facilities, pro forma effect
shall be given to any Incremental Revolving Loans and any loans under any
Incremental Equivalent Debt consisting of a revolving credit facility, in each
case, to the extent actually made on such date, but any proposed Incremental
Revolving Commitments or Incremental Equivalent Debt consisting of a revolving
credit facility shall not otherwise be treated as drawn. In connection with any
incurrence of Incremental Commitments or Incremental Equivalent Debt, Borrower
may elect which of clauses (a) and/or (b) of the definition of “Incremental Loan
Amount” it has opted to rely upon to incur such Indebtedness and Borrower shall
notify Administrative Agent of such election.

 

“Incremental Revolving Commitments” shall have the meaning provided in
Section 2.12(a).

 

“Incremental Revolving Loans” means any Revolving Loans made pursuant to
Incremental Revolving Commitments.

 

“Incremental Term A Loan Commitments” shall have the meaning provided in
Section 2.12(a).

 

31

--------------------------------------------------------------------------------


 

“Incremental Term A Loans” shall have the meaning provided in Section 2.12(a).

 

“Incremental Term B Loan Commitments” shall have the meaning provided in
Section 2.12(a).

 

“Incremental Term B Loans” shall have the meaning provided in Section 2.12(a).

 

“Incremental Term Loan Commitments” shall mean the Incremental Term A Loan
Commitments, the Incremental Term B Loan Commitments and the New Term Loan
Commitments.

 

“Incremental Term Loans” shall mean the Incremental Term A Loans, the
Incremental Term B Loans and any New Term Loans.

 

“incur” shall mean, with respect to any Indebtedness or other obligation of any
Person, to create, issue, incur (including by conversion, exchange or
otherwise), permit to exist, assume, guarantee or otherwise become liable in
respect of such Indebtedness or other obligation (and “incurrence,” “incurred”
and “incurring” shall have meanings correlative to the foregoing).

 

“Indebtedness” of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money; (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments; (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to property purchased by such Person; (d) all obligations of
such Person issued or assumed as the deferred purchase price of property or
services (excluding (i) trade accounts payable and accrued obligations incurred
in the ordinary course of business, (ii) the financing of insurance premiums,
(iii) any such obligations payable solely through the issuance of Equity
Interests and (iv) any earn-out obligation until such obligation appears in the
liabilities section of the balance sheet of such Person in accordance with GAAP
(excluding disclosure on the notes and footnotes thereto); provided that any
earn-out obligation that appears in the liabilities section of the balance sheet
of such Person shall be excluded, to the extent (x) such Person is indemnified
for the payment thereof or (y) amounts to be applied to the payment therefor are
in escrow); (e) all Indebtedness (excluding prepaid interest thereon) of others
secured by any Lien on property owned or acquired by such Person, whether or not
the obligations secured thereby have been assumed; provided, however, that if
such obligations have not been assumed, the amount of such Indebtedness included
for the purposes of this definition will be the amount equal to the lesser of
the fair market value of such property and the amount of the Indebtedness
secured; (f) with respect to any Capital Lease Obligations of such Person, the
capitalized amount thereof that would appear on a balance sheet of such Person
prepared as of such date in accordance with GAAP; (g) all net obligations of
such Person in respect of Swap Contracts; (h) all obligations of such Person as
an account party in respect of letters of credit and bankers’ acceptances,
except obligations in respect of letters of credit issued in support of
obligations not otherwise constituting Indebtedness shall not constitute
Indebtedness except to the extent such letter of credit is drawn and not
reimbursed within three (3) Business Days of such drawing; (i) all obligations
of such Person in respect of Disqualified Capital Stock; (j) obligations under
Support Agreements; and (k) all Contingent Obligations of such Person in respect
of Indebtedness of others of the kinds referred to in clauses (a) through
(j) above. The Indebtedness of any Person shall (A) include the Indebtedness of
any partnership in which such Person is a general partner unless recourse is
limited, in which case the amount of such Indebtedness shall be the amount such
Person is liable therefor (except to the extent the terms of such Indebtedness
expressly provide that such Person is not liable therefor) and (B) exclude the
obligations of Borrower under the LandCo Support Agreement.  The amount of
Indebtedness of the type described in clause (d) shall be calculated based on
the net present value thereof. The amount of Indebtedness of the type referred
to in clause (g) above of any Person shall be zero unless and until such
Indebtedness shall be terminated, in which case the amount of such Indebtedness
shall be the then termination payment due thereunder by such Person.  For the
avoidance of doubt, it is understood and agreed that (x) casino “chips” and
gaming winnings of customers, (y) any obligations of such Person in respect of
Cash Management Agreements and (z) any obligations of such Person in respect of
employee deferred compensation and benefit plans (including Pension Plans
acquired in the Palms Acquisition)

 

32

--------------------------------------------------------------------------------


 

shall not constitute Indebtedness. Operating leases shall not constitute
Indebtedness hereunder regardless of whether required to be recharacterized as
Capitalized Leases pursuant to GAAP.

 

“Indemnitee” has the meaning set forth in Section 13.03(b).

 

“Initial Financial Statement Delivery Date” shall mean the date on which
Section 9.04 Financials are delivered to Administrative Agent under
Section 9.04(a) or (b), as applicable, for the first full fiscal quarter ending
after the Closing Date.

 

“Initial Perfection Certificate” has the meaning set forth in the definition of
“Perfection Certificate.”

 

“Initial Restricted Payment Base Amount” shall mean, as of any date of
determination, $250.0 million minus (x) the amount of Investments made under
Section 10.04(k)(iii) on or prior to such date, (y) the amount of Restricted
Payments made under Section 10.06(i)(i) on or prior to such date and (z) the
amount of Junior Prepayments made under Section 10.09(a)(i)(i) on or prior to
such date.

 

“Intellectual Property” has the meaning set forth in Section 8.19.

 

“Interest Coverage Ratio” shall mean, with respect to any Test Period, the ratio
of (x) Consolidated EBITDA for such Test Period to (y) Consolidated Cash
Interest Expense for such Test Period.

 

“Interest Period” shall mean, as to each LIBOR Loan, the period commencing on
the date such LIBOR Loan is disbursed or converted to or continued as a LIBOR
Loan and ending on the date one, two, three or six months thereafter, as
selected by Borrower in its Notice of Borrowing or Notice of
Continuation/Conversion, as applicable, or such other period that is twelve
months or less requested by Borrower and consented to by all the applicable
Lenders (and if less than one month, the consent of the Administrative Agent
shall also be required); provided that:

 

(i)         any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless, in
the case of a LIBOR Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the next preceding Business Day;

 

(ii)        any Interest Period pertaining to a LIBOR Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

 

(iii)       no Interest Period for a Class shall extend beyond the maturity date
for such Class.

 

“Interest Rate Protection Agreement” shall mean, for any Person, an interest
rate swap, cap or collar agreement or similar arrangement between such Person
and one or more financial institutions providing for the transfer or mitigation
of interest risks either generally or under specific contingencies.

 

“Investments” of any Person shall mean (a) any loan or advance of funds or
credit by such Person to any other Person, (b) any Contingent Obligation by such
Person in respect of the Indebtedness or other obligation of any other Person
(including, without limitation, any Support Agreement) (provided that upon
termination of any such Contingent Obligation, no Investment in respect thereof
shall be deemed outstanding, except as contemplated in clause (e) below),
(c) any purchase or other acquisition of any Equity Interests or indebtedness or
other securities of any other Person, (d) any capital contribution by such
Person to any other Person, (e) without duplication of any

 

33

--------------------------------------------------------------------------------


 

amounts included under clause (b) above, any payment under any Contingent
Obligation by such Person in respect of the Indebtedness or other obligation of
any other Person (including, without limitation, any payment pursuant to any
Support Agreement) or (f) the purchase or other acquisition (in one transaction
or a series of transaction) of all or substantially all of the property and
assets or business of another Person or assets constituting a business unit,
line of business or division of such Person.  For purposes of the definition of
“Unrestricted Subsidiary” and Section 10.04, “Investment” shall include the
portion (proportionate to Borrower’s Equity Interest in such Subsidiary) of the
fair market value of the net assets of any Subsidiary of Borrower at the time of
Designation of such Subsidiary as an Unrestricted Subsidiary pursuant to
Section 9.12 (excluding any Subsidiaries designated as Unrestricted Subsidiaries
on the Closing Date and set forth on Schedule 9.12); provided, however, that
upon the Revocation of a Subsidiary that was Designated as an Unrestricted
Subsidiary after the Closing Date, the amount of outstanding Investments in
Unrestricted Subsidiaries shall be deemed to be reduced by the lesser of (x) the
fair market value of such Subsidiary at the time of such Revocation and (y) the
amount of Investments in such Subsidiary deemed to have been made (directly or
indirectly) at the time of, and made (directly or indirectly) since, the
Designation of such Subsidiary as an Unrestricted Subsidiary, to the extent that
such amount constitutes an outstanding Investment under clauses (d), (i), (k),
(l), (m), (q) or (s) of Section 10.04 at the time of such Revocation.  For
purpose hereof, the mere existence of the LandCo Support Agreement as in effect
on the Closing Date shall not constitute an Investment but any payments made by
Borrower pursuant to the LandCo Support Agreement shall constitute an
Investment.

 

“IP Holdco” means NP IP Holdings LLC, a Nevada limited liability company.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Joinder Agreements” shall mean each Joinder Agreement substantially in the form
of Exhibit M attached hereto or such other form as is reasonably acceptable to
Administrative Agent and each Joinder Agreement to be entered into pursuant to
the Security Agreement.

 

“Joint Venture” shall mean any Person, other than an individual or a Wholly
Owned Subsidiary of Borrower, in which Borrower or a Restricted Subsidiary of
Borrower (directly or indirectly) holds or acquires an ownership interest
(whether by way of capital stock, partnership or limited liability company
interest, or other evidence of ownership).

 

“Junior Financing” shall mean unsecured Indebtedness (including unsecured
Indebtedness convertible into or exchangeable or exercisable for any Equity
Interests) of Borrower or all or any Restricted Subsidiaries (a) (i) that is
subordinated in right of payment to the Loans and contains subordination
provisions that are customary in the good faith determination of Borrower for
senior subordinated notes or subordinated notes issued under Rule 144A of the
Securities Act (or other corporate issuers in private placements or public
offerings of securities) or (ii) that contains subordination provisions
reasonably satisfactory to Administrative Agent, (b) that shall not have a
scheduled maturity date or any scheduled principal payments or be subject to any
mandatory redemption, prepayment, or sinking fund (except for customary change
of control provisions and, in the case of bridge facilities, customary mandatory
redemptions or prepayments with proceeds of Permitted Refinancings thereof
(which Permitted Refinancings would constitute Junior Financing) or Equity
Issuances, and customary asset sale provisions that permit application of the
applicable proceeds to the payment of the Obligations prior to application to
such Junior Financing) due prior to the date that is 91 days after the Final
Maturity Date then in effect at the time of issuance (excluding bridge
facilities allowing extensions on customary terms to at least 91 days after such
Final Maturity Date) and (c) the terms (excluding pricing, fees, rate floors,
premiums, optional prepayment or optional redemption provisions) of which are
(as determined by Borrower in good faith), taken as a whole, no more restrictive
in any material respect to Borrower and its Restricted Subsidiaries than the
terms set forth in this Agreement (other than, in the case of any bridge
facility, covenants, defaults and remedy provisions customary for bridge
financings).

 

34

--------------------------------------------------------------------------------


 

“Junior Prepayments” shall have the meaning provided in Section 10.09.

 

“L/C Commitments” shall mean, with respect to each L/C Lender, the commitment of
such L/C Lender to issue Letters of Credit pursuant to Section 2.03.  The amount
of each L/C Lender’s L/C Commitment as of the Closing Date is set forth on Annex
A-1 under the caption “L/C Commitment.”  The L/C Commitments are part of, and
not in addition to, the Revolving Commitments.

 

“L/C Disbursements” shall mean a payment or disbursement made by any L/C Lender
pursuant to a Letter of Credit.

 

“L/C Documents” shall mean, with respect to any Letter of Credit, collectively,
any other agreements, instruments, guarantees or other documents (whether
general in application or applicable only to such Letter of Credit) governing or
providing for (a) the rights and obligations of the parties concerned or at risk
with respect to such Letter of Credit or (b) any collateral security for any of
such obligations, each as the same may be amended or modified and in effect from
time to time.

 

“L/C Interest” shall mean, for each Revolving Lender, such Lender’s
participation interest (or, in the case of each L/C Lender, such L/C Lender’s
retained interest) in each L/C Lender’s liability under Letters of Credit and
such Lender’s rights and interests in Reimbursement Obligations and fees,
interest and other amounts payable in connection with Letters of Credit and
Reimbursement Obligations.

 

“L/C Lender” shall mean, as the context may require:  (a) with respect to each
Existing Letter of Credit, Deutsche Bank AG New York Branch, in its capacity as
issuer of the Existing Letters of Credit, together with its successors and
assigns in such capacity and (b) with respect to all other Letters of Credit,
(i) Deutsche Bank AG New York Branch or any of its Affiliates, in its capacity
as issuer of Letters of Credit issued by it hereunder, together with its
successors and assigns in such capacity; (ii) Bank of America, N.A. or any of
its Affiliates, in its capacity as issuer of Letters of Credit issued by it
hereunder, together with its successors and assigns in such capacity;
(iii) JPMorgan Chase Bank, N.A. or any of its Affiliates, in its capacity as
issuer of Letters of Credit issued by it hereunder, together with its successors
and assigns in such capacity; and/or (iv) any other Revolving Lender or
Revolving Lenders selected by Borrower and reasonably acceptable to
Administrative Agent (such approval not to be unreasonably withheld or delayed)
that agrees to become an L/C Lender, in each case under this clause (ii) in its
capacity as issuer of Letters of Credit issued by such Lender hereunder,
together with its successors and assigns in such capacity.

 

“L/C Liability” shall mean, at any time, without duplication, the sum of (a) the
Stated Amount of all outstanding Letters of Credit at such time plus (b) the
aggregate amount of all L/C Disbursements that have not yet been reimbursed at
such time in respect of all Letters of Credit.  The L/C Liability of any
Revolving Lender at any time shall mean such Revolving Lender’s participations
and obligations in respect of outstanding Letters of Credit at such time.

 

“L/C Payment Notice” has the meaning provided in Section 2.03(d).

 

“L/C Sublimit” shall mean an amount equal to the lesser of (a) $50.0 million and
(b) the Total Revolving Commitments then in effect.  The L/C Sublimit is part
of, and not in addition to, the Total Revolving Commitments.

 

“LandCo” means CV PropCo, LLC, a Nevada limited liability company.

 

“LandCo Cost Allocation Agreement” means that certain Cost Sharing Agreement,
dated as of June 16, 2011, by and among Borrower, LandCo, LandCo Holdings, NP
Tropicana LLC and any other parties signatory thereto.

 

35

--------------------------------------------------------------------------------


 

“LandCo Credit Agreement” means (a) that certain Amended and Restated Credit
Agreement, dated as of June 16, 2011, among LandCo, the lenders party thereto
and Deutsche Bank, as administrative agent and (b) any other credit agreement,
loan agreement, note agreement, promissory note, indenture or other agreement or
instrument evidencing or governing the terms of any Indebtedness or other
financial accommodation that has been incurred to extend, renew, refinance or
replace (whether by the same or different banks) in whole or in part (under one
or more agreements) the Indebtedness and other obligations outstanding under the
LandCo Credit Agreement referred to in clause (a) above or any other agreement
or instrument referred to in this clause (b).

 

“LandCo Holdings” means NP Landco Holdco LLC, a Nevada limited liability
company.

 

“LandCo Holdings LLC Agreement” means the Amended and Restated Limited Liability
Company Agreement of NP Landco Holdco LLC dated June 16, 2011.

 

“LandCo Loan Documents” means the Loan Documents (as defined in the LandCo
Credit Agreement).

 

“LandCo Support Agreement” means that certain Limited Support Agreement and
Recourse Guaranty, dated as of June 16, 2011, executed by Borrower.

 

“Laws” shall mean, collectively, all common law and all international, foreign,
federal, state and local statutes, treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents, including without
limitation the interpretation thereof by any Governmental Authority charged with
the enforcement thereof.

 

“Lead Arrangers” shall mean, collectively, the Pro Rata Lead Arrangers and the
Term B Lead Arrangers, in their capacities as joint lead arrangers and joint
bookrunners hereunder.

 

“Lease” shall mean any lease, sublease, franchise agreement, license, occupancy
or concession agreement.

 

“Lender Insolvency Event” shall mean that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (ii) such Lender or its Parent
Company is the subject of a proceeding under any Debtor Relief Law, or a
receiver, trustee, conservator, intervenor, administrator, sequestrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets (including the Federal
Deposit Insurance Corporation or any other state or federal regulatory
authority) has been appointed for such Lender or its Parent Company, or such
Lender or its Parent Company has taken any action authorizing or indicating its
consent to or acquiescence in any such proceeding or appointment; provided,
however, that a Lender Insolvency Event shall not be deemed to exist solely as
the result of the acquisition or maintenance of an ownership interest in such
Lender or its Parent Company by a Governmental Authority or an instrumentality
thereof so long as such ownership interest does not result in or provide such
Lender with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.

 

“Lenders” shall mean (a) each Person listed on Annexes A-1, A-2 and A-3, (b) any
Lender providing an Incremental Commitment pursuant to Section 2.12 and any
Person that becomes a Lender from time to time party hereto pursuant to
Section 2.15 and (c) any Person that becomes a “Lender” hereunder pursuant to an
Assignment Agreement, in each case, other than any such Person that ceases to be
a Lender pursuant to an Assignment Agreement or a Borrower Assignment
Agreement.  Unless the context requires otherwise, the term “Lenders” shall
include the Swingline Lender and the L/C Lender.

 

“Letter of Credit Request” has the meaning provided in Section 2.03(b).

 

36

--------------------------------------------------------------------------------


 

“Letters of Credit” shall have the meaning provided in Section 2.03(a) and shall
include each Existing Letter of Credit.

 

“LIBO Base Rate” shall mean, with respect to any LIBOR Loan for any Interest
Period therefor, the rate per annum equal to the London Interbank Offered Rate
(“LIBOR”) or a comparable or successor rate, which rate is administered by ICE
Benchmark Administration Limited (or any other Person that takes over the
administration of such rate) for Dollars for a period equal in length to such
Interest Period as displayed on page LIBOR01 of the Reuters Screen at or about
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period (for delivery on the first day of such Interest Period);
provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be
consistent with market practice for LIBOR-based loans (and the application of
such rate shall also be in accordance with market practice); provided, further
that to the extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.  Notwithstanding
the foregoing, the LIBO Base Rate shall not be less than 0.00%.

 

“LIBO Rate” shall mean, for any LIBOR Loan for any Interest Period therefor, a
rate per annum (rounded upwards, if necessary, to the nearest 1/100th of 1%)
determined by Administrative Agent to be equal to the LIBO Base Rate for such
Loan for such Interest Period divided by 1 minus the Reserve Requirement (if
any) for such Loan for such Interest Period.  Notwithstanding the foregoing,
(a) for purposes of clause (c) of the definition of Alternate Base Rate, the
rates referred to above shall be the rates as of 11:00 a.m., London, England
time, on the date of determination (rather than the second Business Day
preceding the date of determination) and (b) the LIBO Rate for Term B Facility
Loans shall not be less than 0.75%.

 

“LIBOR Loans” shall mean Loans that bear interest at rates based on rates
referred to in the definition of “LIBO Rate.”

 

“License Revocation” shall mean the revocation, failure to renew or suspension
of, or the appointment of a receiver, supervisor or similar official with
respect to, any Gaming License covering any Gaming Facility owned, leased,
operated or used by Borrower or any of its Restricted Subsidiaries, but
excluding any such revocation, failure to renew, suspension or appointment to
the extent such Gaming License relates to a Gaming Facility that (a) is located
on a Native American Indian reservation and/or (b) is located in a jurisdiction
(i) in which none of Borrower or its Subsidiaries owned, leased, operated or
managed a Gaming Facility on the Closing Date and (ii) the Gaming Laws of which
have permitted gambling in the form of slot machines and table games to be
conducted by any person or persons who are not Native American Indians or are
acting or managing gaming operations for or on behalf of Native American Indians
for less than two (2) years at the time of any such revocation, failure to
renew, suspension or appointment.

 

“Lien” shall mean, with respect to any Property, any mortgage, deed of trust,
lien, pledge, security interest, or assignment, hypothecation or encumbrance for
security of any kind, or any filing of any financing statement under the UCC or
any other similar notice of lien under any similar notice or recording statute
of any Governmental Authority (other than such financing statement or similar
notices filed for informational or precautionary purposes only), or any
conditional sale or other title retention agreement or any lease in the nature
thereof.

 

“Liquor Authority” has the meaning set forth in Section 13.13(a).

 

“Liquor Laws” has the meaning set forth in Section 13.13(a).

 

“Loans” shall mean the Revolving Loans, the Swingline Loans and the Term Loans.

 

37

--------------------------------------------------------------------------------


 

“Losses” of any Person shall mean the losses, liabilities, claims (including
those based upon negligence, strict or absolute liability and liability in
tort), damages, reasonable expenses, obligations, penalties, actions, judgments,
penalties, fines, suits, reasonable and documented costs or disbursements
(including reasonable fees and expenses of one primary counsel for the Secured
Parties collectively, and any local counsel reasonably required in any
applicable jurisdiction (and solely in the case of an actual or perceived
conflict of interest, where the Persons affected by such conflict inform
Borrower in writing of the existence of an actual or perceived conflict of
interest prior to retaining additional counsel, one additional of each such
counsel for each group of similarly situated Secured Parties), in connection
with any Proceeding commenced or threatened in writing, whether or not such
Person shall be designated a party thereto) at any time (including following the
payment of the Obligations) incurred by, imposed on or asserted against such
Person.

 

“Manager Allocation Agreement” shall mean that certain Manager Allocation
Agreement, dated June 16, 2011, by and among Fertitta Entertainment, Borrower,
FE Landco Management LLC, and certain other Subsidiaries of Fertitta
Entertainment (it being acknowledged that such agreement has been terminated as
to FE Opco Management LLC, FE GVR Management LLC and FE PropCo Management LLC).

 

“Margin Stock” shall mean margin stock within the meaning of Regulation T,
Regulation U and Regulation X.

 

“Material Adverse Effect” shall mean (a) a material adverse effect on the
business, assets, financial condition or results of operations of Borrower and
its Restricted Subsidiaries, taken as a whole and after giving effect to the
Transactions, (b) a material adverse effect on the ability of the Credit
Parties, the Holding Companies and RRR (taken as a whole) to satisfy their
material payment Obligations under the Credit Documents or (c) a material
adverse effect on the legality, binding effect or enforceability against any
material Credit Party, Holding Company or RRR of the Credit Documents to which
it is a party or any of the material rights and remedies of any Secured Party
thereunder or the legality, priority or enforceability of the Liens on a
material portion of the Collateral.

 

“Material Indebtedness” shall mean any Indebtedness the outstanding principal
amount of which is in excess of $50.0 million.

 

“Maximum Rate” has the meaning set forth in Section 13.18.

 

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate un-reallocated portions of L/C Liabilities during the existence of a
Defaulting Lender, an amount equal to 103% of the un-reallocated L/C Liabilities
at such time, (ii) with respect to Cash Collateral consisting of cash or deposit
account balances provided in accordance with the provisions of Sections 2.01(e),
2.03, 2.10(b)(ii), 2.10(c), 2.10(e), 2.16(a)(i), 2.16(a)(ii) or 11.01 or 11.02,
an amount equal to 103% of the aggregate L/C Liability, and (iii) otherwise, an
amount determined by the Administrative Agent and the L/C Lenders in their
reasonable discretion.

 

“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor entity
thereto.

 

“Mortgage” shall mean an agreement, including, but not limited to, a mortgage,
deed of trust or any other document, creating and evidencing a first Lien
(subject only to the Liens permitted thereunder) in favor of Collateral Agent on
behalf of the Secured Parties on each Mortgaged Real Property, which shall be in
substantially the form of Exhibit I or such other form as is reasonably
acceptable to Administrative Agent, with such schedules and including such
provisions as shall be necessary to conform such document to applicable or local
law or as shall be customary under local law, as the same may at any time be
amended in accordance with the terms thereof and hereof and such changes thereto
as shall be reasonably acceptable to Administrative Agent.

 

38

--------------------------------------------------------------------------------


 

“Mortgaged Real Property” shall mean (a) each Real Property listed on Schedule
1.01(C) and (b) each Real Property, if any, which shall be subject to a Mortgage
delivered on or after the Closing Date pursuant to Section 9.08, 9.11 or 9.15
(in each case, unless and until such Real Property is no longer subject to a
Mortgage).

 

“Mortgaged Vessel” shall mean each Vessel or Replacement Vessel, if any, which
shall be subject to a Ship Mortgage after the Closing Date pursuant to
Section 9.08 or 9.11 (in each case, unless and until such Vessel or Replacement
Vessel is no longer subject to a Ship Mortgage).

 

“Multiemployer Plan” shall mean a multiemployer plan within the meaning of
Section 4001(a)(3) of ERISA (a) to which any ERISA Entity is then making or
accruing an obligation to make contributions, (b) to which any ERISA Entity has
within the preceding five plan years made contributions, including any Person
which ceased to be an ERISA Entity during such five year period or (c) with
respect to which any Company is reasonably likely to incur liability under Title
IV of ERISA.

 

“NAIC” shall mean the National Association of Insurance Commissioners.

 

“Native American Contracts” means (a) each contract listed under the heading
“Native American Contracts” on Schedule 1.01(E), and (b) any other agreements
(including, without limitation, management agreements, development agreements
and loan documents) with Tribes related to the development, construction,
management or operation of gaming, lodging and other related businesses.

 

“Native American Investment Rollover Amount” shall have the meaning provided in
Section 10.04(u).

 

“Native American Investments” means Investments in the form of (i) loans or
advances or (ii) specified required payments, in any case by Native American
Subsidiaries pursuant to a Native American Contract.

 

“Native American Subsidiary” means (a) as of the Closing Date, those
Subsidiaries of the Borrower which are designated as such on
Schedule 8.12(d) and (b) each additional Subsidiary of the Borrower which is
hereafter designated as such from time to time by written notice to the
Administrative Agent in a manner consistent with the provisions of
Section 9.13(d); provided that no such Subsidiary shall be (or, in the case of
clauses (i) and (ii), remain) so designated (i) unless at all times such
Subsidiary is engaging exclusively in the business of managing, constructing,
developing, servicing, and otherwise supporting gaming, lodging and other
related businesses under the auspices of a Tribe in connection with a Native
American Contract, (ii) unless at all times neither it nor any of its
Subsidiaries owns (x) any interest in any Core Property or any Equity Interests
in any Person that is not itself a Native American Subsidiary or (y) any other
material asset other than Real Property (and improvements thereon), contracts
and related contract rights and other general intangibles, promissory notes and
cash and Cash Equivalents or (iii) when any Default has occurred and is
continuing.  Solely for the purposes of the definition of “Excluded Assets” set
forth in the Security Agreement and the Pledge Agreement, “Native American
Subsidiary” shall include any Person (other than a Subsidiary) in which the
Borrower or a Restricted Subsidiary holds an Equity Interest that is designated
as such by the Borrower; provided that (A) no such Person shall be (or remain)
so designated unless (x) at all times such Person is engaging exclusively in the
business of managing, constructing, developing, servicing, and otherwise
supporting gaming, lodging and other related businesses under the auspices of a
Native American tribe, band or other forms of government, and (y) at all times
neither it nor any of its Subsidiaries owns any Equity Interests in any Person
that is not itself designated as a “Native American Subsidiary” pursuant to this
sentence and (B) Borrower shall not make such designation if a Default has
occurred and is continuing.

 

39

--------------------------------------------------------------------------------


 

“Net Available Proceeds” shall mean:

 

(i)         in the case of any Asset Sale pursuant to Section 10.05(c), the
aggregate amount of all cash payments (including any cash payments received by
way of deferred payment of principal pursuant to a note or otherwise, but only
as and when received) received by Borrower or any Restricted Subsidiary directly
or indirectly in connection with such Asset Sale, net (without duplication) of
(A) the amount of all reasonable fees and expenses and transaction costs paid by
or on behalf of Borrower or any Restricted Subsidiary in connection with such
Asset Sale (including, without limitation, any underwriting, brokerage or other
customary selling commissions and legal, advisory and other fees and expenses,
including survey, title and recording expenses, transfer taxes and expenses
incurred for preparing such assets for sale, associated therewith); (B) any
Taxes paid or estimated in good faith to be payable by or on behalf of any
Company as a result of such Asset Sale (including, without duplication,
distributions pursuant to Section 10.06(p) as a result of such Asset Sale)
(after application of all credits and other offsets that arise from such Asset
Sale); (C) any repayments by or on behalf of any Company of Indebtedness (other
than Indebtedness hereunder) to the extent such Indebtedness is secured by a
Lien on such Property that is permitted by the Credit Documents and that is not
junior to the Lien thereon securing the Obligations and such Indebtedness is
required to be repaid as a condition to the purchase or sale of such Property;
(D) amounts required to be paid to any Person (other than any Company) owning a
beneficial interest in the subject Property; and (E) amounts reserved, in
accordance with GAAP, against any liabilities associated with such Asset Sale
and retained by Borrower or any of its Subsidiaries after such Asset Sale and
related thereto, including pension and other post-employment benefit
liabilities, purchase price adjustments, liabilities related to environmental
matters and liabilities under any indemnification obligations associated with
such Asset Sale, all as reflected in an Officer’s Certificate delivered to
Administrative Agent; provided, that no such amounts shall constitute Net
Available Proceeds under this clause (i) unless (x) the aggregate value of the
Property sold in any single Asset Sale or related series of Asset Sales is
greater than or equal to $15.0 million (and only net cash proceeds in excess of
such amount shall constitute Net Available Proceeds under this clause (i)) or
(y) the aggregate value of all Property sold in Asset Sales in any fiscal year
exceeds $25.0 million (and thereafter only net cash proceeds in excess of such
amount shall constitute Net Available Proceeds under this clause (i)); provided,
further, that Net Available Proceeds shall include any cash payments received
upon the reversal (without the satisfaction of any applicable liabilities in
cash in a corresponding amount) of any reserve described in clause (E) of this
clause (i) or, if such liabilities have not been satisfied in cash and such
reserve is not reversed within eighteen (18) months after such Asset Sale, the
amount of such reserve;

 

(ii)        in the case of any Casualty Event, the aggregate amount of cash
proceeds of insurance, condemnation awards and other compensation (excluding
proceeds constituting business interruption insurance or other similar
compensation for loss of revenue, but including the proceeds of any disposition
of Property pursuant to Section 10.05(l)) received by the Person whose Property
was subject to such Casualty Event in respect of such Casualty Event net of
(A) fees and expenses incurred by or on behalf of Borrower or any Restricted
Subsidiary in connection with recovery thereof, (B) any repayments by or on
behalf of any Company of Indebtedness (other than Indebtedness hereunder) to the
extent such Indebtedness is secured by a Lien on such Property that is permitted
by the Credit Documents and that is not junior to the Lien thereon securing the
Obligations and such Indebtedness is required to be repaid as a result of such
Casualty Event, and (C) any Taxes paid or payable by or on behalf of Borrower or
any Restricted Subsidiary in respect of the amount so recovered (including,
without duplication, distributions pursuant to Section 10.06(p) as a result of
such amount) (after application of all credits and other offsets arising from
such Casualty Event) and amounts required to be paid to any Person (other than
any Company) owning a beneficial interest in the subject Property; provided,
that no such amounts shall constitute Net Available Proceeds under this clause
(ii) unless (x) the aggregate proceeds or other compensation in respect of any
single Casualty Event is greater than or equal to $15.0 million (and only net
cash proceeds in excess of such amount shall constitute Net Available Proceeds
under this clause (ii)) or (y)

 

40

--------------------------------------------------------------------------------


 

the aggregate proceeds or other compensation in respect of all Casualty Events
in any fiscal year exceeds $25.0 million (and thereafter only net cash proceeds
in excess of such amount shall constitute Net Available Proceeds under this
clause (ii)); provided that, in the case of a Casualty Event with respect to
property that is subject to a lease entered into for the purpose of, or with
respect to, operating or managing gaming facilities and related assets, such
cash proceeds shall not constitute Net Available Proceeds to the extent, and for
so long as, such cash proceeds are required, by the terms of such lease, (x) to
be paid to the holder of any mortgage, deed of trust or other security agreement
securing indebtedness of the lessor or (y) to be paid to, or for the account of,
the lessor or deposited in an escrow account to fund rent and other amounts due
with respect to such property and costs to preserve, stabilize, repair, replace
or restore such property (in accordance with the provisions of the applicable
lease);  and

 

(iii)                               in the case of any Debt Issuance or Equity
Issuance, the aggregate amount of all cash received in respect thereof by the
Person consummating such Debt Issuance or Equity Issuance in respect thereof net
of all investment banking fees, discounts and commissions, legal fees,
consulting fees, accountants’ fees, underwriting discounts and commissions and
other fees and expenses, actually incurred in connection therewith.

 

“New Term Loan Commitments” has the meaning set forth in Section 2.12(a).

 

“New Term Loan Facility” shall mean each credit facility comprising New Term
Loan Commitments and New Term Loans of a particular Tranche, if any.

 

“New Term Loan Maturity Date” shall mean, with respect to any New Term Loans to
be made pursuant to the related Incremental Joinder Agreement, the maturity date
thereof as determined in accordance with Section 2.12(b).

 

“New Term Loan Notes” shall mean the promissory notes executed and delivered in
connection with any New Term Loan Commitments and the related New Term Loans.

 

“New Term Loans” has the meaning set forth in Section 2.12(a).

 

“Non-Defaulting Lender” shall mean each Lender other than a Defaulting Lender.

 

“Non-Extension Notice Date” shall have the meaning provided by Section 2.03(b).

 

“Non-U.S. Lender” has the meaning set forth in Section 5.06(b).

 

“North Fork Project” shall mean the development by SC Madera Development, LLC of
Native American gaming opportunities pursuant to the Second Amended and Restated
Development Agreement dated August 11, 2014 (as amended from time to time)
between The North Fork Rancheria of Mono Indians of California and SC Madera
Development, LLC and the management by SC Madera Management, LLC of any Native
American gaming enterprise so developed pursuant to the Second Amended and
Restated Management Agreement dated August 11, 2014 (as amended from time to
time) between The North Fork Rancheria of Mono Indians of California and SC
Madera Management, LLC.

 

“Notes” shall mean the Revolving Notes, the Swingline Note and the Term Loan
Notes.

 

“Notice of Borrowing” shall mean a notice of borrowing substantially in the form
of Exhibit B or such other form as is reasonably acceptable to Administrative
Agent.

 

41

--------------------------------------------------------------------------------


 

“Notice of Continuation/Conversion” shall mean a notice of
continuation/conversion substantially in the form of Exhibit C or such other
form as is reasonably acceptable to Administrative Agent.

 

“Notice of Intent to Cure” has the meaning set forth in Section 9.04(c).

 

“NYFRB” shall mean the Federal Reserve Bank of New York.

 

“NYFRB Rate” shall mean, for any day, the greater of (a) the Federal Funds
Effective Rate in effect on such day and (b) the Overnight Bank Funding Rate in
effect on such day (or for any day that is not a Business Day, for the
immediately preceding Business Day); provided that if none of such rates are
published for any day that is a Business Day, the term “NYFRB Rate” means the
rate for a federal funds transaction quoted at 11:00 a.m. on such day received
by the Administrative Agent from a Federal funds broker of recognized standing
selected by it; provided, further, that if any of the aforesaid rates shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

 

“Obligations” shall mean all amounts, liabilities and obligations, direct or
indirect, contingent or absolute, of every type or description, and at any time
existing, owing by any Credit Party, Holding Company or RRR to any Secured Party
or any of its Agent Related Parties or their respective successors, transferees
or assignees pursuant to the terms of any Credit Document, any Credit Swap
Contract or any Secured Cash Management Agreement (including in each case
interest accruing or obligations incurred during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding), whether or not the right of such
Person to payment in respect of such obligations and liabilities is reduced to
judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured and whether or not
such claim is discharged, stayed or otherwise affected by any bankruptcy case or
insolvency or liquidation proceeding.

 

“Officer’s Certificate” shall mean, as applied to any entity, a certificate
executed on behalf of such entity (or such entity’s manager or member or general
partner, as applicable) by its chairman of the board of directors (or functional
equivalent) (if an officer), its chief executive officer, its president, any of
its vice presidents, its chief financial officer, its chief accounting officer
or its treasurer or controller (in each case, or an equivalent officer) in their
official (and not individual) capacities.

 

“Opco” means NP Opco LLC, a Nevada limited liability company.

 

“Open Market Assignment and Assumption Agreement” shall mean an Open Market
Assignment and Assumption Agreement substantially in the form attached as
Exhibit P hereto or such other form as is reasonably acceptable to
Administrative Agent.

 

“Organizational Document” shall mean, relative to any Person, its certificate of
incorporation, its certificate of formation, its certificate of partnership, its
by-laws, its partnership agreement, its limited liability company agreement, its
memorandum or articles of association, share designations or similar
organization documents and all shareholder agreements, voting trusts and similar
arrangements applicable to any of its authorized Equity Interests.

 

“Other Applicable Indebtedness” shall mean Indebtedness incurred pursuant to
Section 10.01(c), (h), (k), (n), (q), (u) and (v).

 

“Other Commitments” means the Other Term Loan Commitments and Other Revolving
Commitments.

 

“Other Debt” has the meaning set forth in the definition of “Repricing
Transaction.”

 

42

--------------------------------------------------------------------------------


 

“Other First Lien Indebtedness” shall mean outstanding Indebtedness that is not
incurred under this Agreement and that (a) is secured by the Collateral on a
pari passu basis with the Obligations and (b) is Permitted First Priority
Refinancing Debt, Permitted First Lien Indebtedness or Incremental Equivalent
Debt.

 

“Other Junior Indebtedness” shall mean the Senior Unsecured Notes (and any
Permitted Refinancing thereof), Permitted Unsecured Indebtedness, Permitted
Second Lien Indebtedness, Permitted Unsecured Refinancing Debt, Permitted Second
Priority Refinancing Debt, Indebtedness incurred pursuant to
Section 10.01(p), Indebtedness incurred pursuant to Section 10.01(q) or
Incremental Equivalent Debt that is secured by a Lien on Collateral junior to
the Liens securing the Obligations or that is unsecured.

 

“Other Junior Indebtedness Documentation” shall mean the documentation governing
any Other Junior Indebtedness.

 

“Other Revolving Commitments” means one or more Tranches of revolving credit
commitments hereunder that result from a Refinancing Amendment.

 

“Other Revolving Loans” means one or more Tranches of Revolving Loans that
result from a Refinancing Amendment.

 

“Other Taxes” has the meaning set forth in Section 5.06(e).

 

“Other Term Loan Commitments” means one or more Tranches of term loan
commitments hereunder that result from a Refinancing Amendment.

 

“Other Term Loans” means one or more Tranches of Term Loans that result from a
Refinancing Amendment.

 

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time),
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

 

“Paid in Full” or “Payment in Full” and any other similar terms, expressions or
phrases shall mean, at any time, (a) with respect to obligations other than the
Obligations or the Secured Obligations (as defined in the Security Agreement),
the payment in full of all of such obligations and (b) with respect to the
Obligations or the Secured Obligations (as defined in the Security Agreement),
the irrevocable termination of all Commitments, the payment in full in cash of
all Obligations (except undrawn Letters of Credit and Unasserted Obligations),
including principal, interest, fees, costs (including post-petition interest,
fees and costs even if such interest, fees and costs are not an allowed claim
enforceable against any Credit Party, any Holding Company or RRR in a bankruptcy
case under applicable law) and premium (if any), and the discharge or Cash
Collateralization of all Letters of Credit outstanding in an amount equal to
103% of the greatest amount for which such Letters of Credit may be drawn (or
receipt of backstop letters of credit reasonably satisfactory to the applicable
L/C Lender and the Administrative Agent).  For purposes of this definition,
“Unasserted Obligations” means, at any time, contingent indemnity obligations in
respect of which no claim or demand for payment has been made at such time.

 

“Palms Acquisition” shall mean the anticipated or consummated acquisition of the
Palms Casino Resort by a Restricted Subsidiary of Borrower pursuant to that
certain Interest Purchase Agreement, dated May 10, 2016 (as the same may be
amended or modified from time to time), entered into by and among Borrower, FP
Holdings, L.P., a Nevada limited partnership, FP VoteCo, L.L.C., a Delaware
limited liability company and FP ParentCo, L.P.,

 

43

--------------------------------------------------------------------------------


 

a Delaware limited partnership, pursuant to which a Restricted Subsidiary will
acquire the outstanding limited liability company interests and partnership
interests issued by Fiesta ParentCo, L.L.C, FP HoldCo, L.L.C., and FP Holdings,
L.P.

 

“Parent Company” shall mean, with respect to a Lender, the bank holding company
(as defined in Federal Reserve Board Regulation Y), if any, of such Lender,
and/or any Person owning, beneficially or of record, directly or indirectly, a
majority of the shares of such Lender.

 

“Pari Passu Intercreditor Agreement” means an intercreditor agreement
substantially in the form of Exhibit S hereto or such other form as is
reasonably acceptable to Administrative Agent.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA, or any successor thereto.

 

“Pension Plan” shall mean an employee pension benefit plan (other than a
Multiemployer Plan) that is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Code or Section 302 of ERISA
and is maintained or contributed to by any ERISA Entity or with respect to which
any Company is reasonably likely to incur liability under Title IV of ERISA.

 

“Perfection Certificate” shall mean that certain Perfection Certificate, dated
as of the Closing Date (the “Initial Perfection Certificate”), executed and
delivered by Borrower on behalf of Borrower and each of the Guarantors existing
on the initial Funding Date, and each other Perfection Certificate (which shall
be substantially in the form of Exhibit N or such other form as is reasonably
acceptable to Administrative Agent) executed and delivered by the applicable
Credit Party from time to time, in each case, as the same may be amended,
amended and restated, supplemented or otherwise modified from time to time in
accordance with Section 9.04(h)(ii).

 

“Permits” has the meaning set forth in Section 8.15.

 

“Permitted Acquisition” shall mean any acquisition, whether by purchase, merger,
consolidation or otherwise, by Borrower or any of its Restricted Subsidiaries of
all or substantially all of the business, property or assets of, or Equity
Interests in, a Person or any division or line of business of a Person so long
as (a) immediately after a binding contract with respect thereto is entered into
between Borrower or one of its Restricted Subsidiaries and the seller with
respect thereto and after giving pro forma effect to such acquisition and
related transactions, no Event of Default has occurred and is continuing or
would result therefrom and Borrower and its Restricted Subsidiaries shall be in
compliance on a Pro Forma Basis (regardless of whether the Revolving Facility or
the Term A Facility are then in effect) with the Financial Maintenance Covenants
as of the most recent Calculation Date (giving effect to such acquisition and
any related anticipated incurrences and repayments of Indebtedness as if
consummated on the first day of relevant Test Period), (b) immediately after
giving effect thereto, Borrower shall be in compliance with Section 10.11,
(c) in the case of a Permitted Acquisition consisting of a purchase or
acquisition of the Equity Interests in any Person that does not become a
Guarantor hereunder (except to the extent becoming a Guarantor is prohibited by
applicable Gaming Laws) or of an acquisition by a Person that is not a Guarantor
(and does not become a Guarantor) hereunder, the consideration paid in all such
Permitted Acquisitions shall not exceed an aggregate amount equal to the sum of
(i) $35.0 million during the term of this Agreement plus (ii) the amounts
available for Investments set forth in Section 10.04(k) and (d) with respect to
a Permitted Acquisition in excess of $50.0 million, Borrower has delivered to
Administrative Agent an Officer’s Certificate to the effect set forth in clauses
(a), (b) and (c) above, together with all relevant financial information for the
Person or assets to be acquired.

 

“Permitted Business” means any business of the type in which Borrower and its
Restricted Subsidiaries are engaged or proposed to be engaged on the date of
this Agreement, or any business reasonably related, incidental or ancillary
thereto (including assets or businesses complementary thereto).

 

44

--------------------------------------------------------------------------------


 

“Permitted Business Assets” means (a) one or more Permitted Businesses, (b) a
controlling equity interest in any Person whose assets consist primarily of one
or more Permitted Businesses, (c) assets that are used or useful in a Permitted
Business or (d) any combination of the preceding clauses (a), (b) and (c), in
each case, as determined by Borrower’s Board of Directors or a Responsible
Officer or other management of Borrower or the Restricted Subsidiary acquiring
such assets, in each case, in its good faith judgment.

 

“Permitted Equity Issuance” means any issuance of Equity Interests (other than
Disqualified Capital Stock) by any one or more of Borrower, the Holding
Companies or RRR

 

“Permitted First Lien Indebtedness” means any Indebtedness of Borrower (and
Contingent Obligations of the Guarantors in respect thereof) that (a) is secured
by the Collateral on a pari passu basis (but without regard to the control of
remedies) to the Liens securing the Obligations and the obligations in respect
of any Permitted First Priority Refinancing Debt and is not secured by any
property or assets of Borrower or any Restricted Subsidiary other than the
Collateral, (b) the holders of such Indebtedness (or their representative) and
Administrative Agent shall be party to the Pari Passu Intercreditor Agreement,
(c) is not scheduled to mature prior to the Final Maturity Date then in effect
at the time of issuance (excluding bridge facilities allowing extensions on
customary terms to at least such Final Maturity Date), (d) is not at any time
guaranteed by any Subsidiaries other than Subsidiaries that are Guarantors,
(e) the terms (excluding pricing, fees, rate floors, premiums, optional
prepayment or optional redemption provisions) of which are (as determined by
Borrower in good faith), taken as a whole, no more restrictive in any material
respect to Borrower and its Restricted Subsidiaries than the terms set forth in
this Agreement (other than, in the case of any bridge facility, covenants,
defaults and remedy provisions customary for bridge financings) and (f) other
than in the case of a revolving credit facility, does not have a Weighted
Average Life to Maturity (excluding the effects of any prepayments of Term Loans
reducing amortization) that is shorter than that of any outstanding Term Loans
(excluding bridge facilities allowing extensions on customary terms at least to
such Final Maturity Date).

 

“Permitted First Priority Refinancing Debt” means any secured Indebtedness
incurred by Borrower (and Contingent Obligations of the Guarantors in respect
thereof) in the form of one or more series of senior secured notes or loans;
provided that (a) such Indebtedness is secured by the Collateral on a pari passu
basis (but without regard to the control of remedies) with the Obligations and
is not secured by any property or assets of Borrower or any Restricted
Subsidiary other than the Collateral, (b) such Indebtedness constitutes Credit
Agreement Refinancing Indebtedness, (c) such Indebtedness is not at any time
guaranteed by any Subsidiaries other than Subsidiaries that are Guarantors, and
(d) the holders of such Indebtedness (or their representative) and
Administrative Agent shall be party to the Pari Passu Intercreditor Agreement.

 

“Permitted Junior Debt Conditions” means that such applicable debt (i) does not
have a scheduled maturity date prior to the date that is 91 days after the Final
Maturity Date then in effect at the time of issuance (excluding bridge
facilities allowing extensions on customary terms to at least 91 days after such
Final Maturity Date), (ii) does not have a Weighted Average Life to Maturity
(excluding the effects of any prepayments of Term Loans reducing amortization)
that is shorter than that of any outstanding Term Loans (excluding bridge
facilities allowing extensions on customary terms to at least ninety-one (91)
days after the Final Maturity Date), (iii) shall not have any scheduled
principal payments or be subject to any mandatory redemption, prepayment, or
sinking fund (except for customary change of control (and, in the case of
convertible or exchangeable debt instruments, delisting) provisions and, in the
case of bridge facilities, customary mandatory redemptions or prepayments with
proceeds of Permitted Refinancings thereof (which Permitted Refinancings would
constitute Junior Financing) or Equity Issuances, and customary asset sale
provisions that permit application of the applicable proceeds to the payment of
the Obligations prior to application to such Junior Financing) due prior to the
date that is ninety-one (91) days after the Final Maturity Date then in effect
at the time of issuance (excluding bridge facilities allowing extensions on
customary terms to at least ninety-one (91) days after such Final Maturity
Date), (iv) is not at any time guaranteed by any Subsidiaries other than
Subsidiaries that are Guarantors and (v) has terms (excluding pricing, fees,
rate floors, premiums, optional prepayment or optional redemption provisions)
that are (as determined by Borrower in

 

45

--------------------------------------------------------------------------------


 

good faith), taken as a whole, no more restrictive in any material respect to
Borrower and its Restricted Subsidiaries than the terms set forth in this
Agreement (other than, in the case of any bridge facility, covenants, defaults
and remedy provisions customary for bridge financings).  For the avoidance of
doubt, the usual and customary terms of convertible or exchangeable debt
instruments issued in a registered offering or under Rule 144A of the Securities
Act shall be deemed to be no more restrictive in any material respect to
Borrower and its Restricted Subsidiaries than the terms set forth in this
Agreement.

 

“Permitted Liens” has the meaning set forth in Section 10.02.

 

“Permitted Refinancing” shall mean, with respect to any Indebtedness, any
refinancing thereof; provided that:  (a) no Default or Event of Default shall
have occurred and be continuing or would arise therefrom; (b) any such
refinancing Indebtedness shall (i) not have a stated maturity or, other than in
the case of a revolving credit facility, a Weighted Average Life to Maturity
that is shorter than that of the Indebtedness being refinanced, (ii) if the
Indebtedness being refinanced is subordinated to the Obligations by its terms or
by the terms of any agreement or instrument relating to such Indebtedness, be at
least as subordinate to the Obligations as the Indebtedness being refinanced
(and unsecured if the refinanced Indebtedness is unsecured) and (iii) be in a
principal amount that does not exceed the principal amount so refinanced, plus,
accrued interest, plus, any premium or other payment required to be paid in
connection with such refinancing, plus, the amount of fees and expenses of
Borrower or any of its Restricted Subsidiaries incurred in connection with such
refinancing, plus, any unutilized commitments thereunder; and (c) the obligors
on such refinancing Indebtedness shall be the obligors on such Indebtedness
being refinanced; provided, however, that (i) the borrower of the refinancing
indebtedness shall be Borrower or the borrower of the indebtedness being
refinanced and (ii) any Credit Party shall be permitted to guarantee any such
refinancing Indebtedness of any other Credit Party.

 

“Permitted Second Lien Indebtedness” means any Indebtedness of Borrower (and
Contingent Obligations of the Guarantors in respect thereof) that (a) is secured
by the Collateral on a second priority (or other junior priority) basis to the
Liens securing the Obligations and the obligations in respect of any Permitted
First Priority Refinancing Debt and any Permitted First Lien Indebtedness and is
not secured by any property or assets of Borrower or any Restricted Subsidiary
other than the Collateral, (b) meets the Permitted Junior Debt Conditions and
(c) the holders of such Indebtedness (or their representative) shall be party to
the Second Lien Intercreditor Agreement (as “Second Priority Debt Parties”) with
the Administrative Agent.

 

“Permitted Second Priority Refinancing Debt” means secured Indebtedness incurred
by Borrower (and Contingent Obligations of the Guarantors in respect thereof) in
the form of one or more series of second lien (or other junior lien) secured
notes or second lien (or other junior lien) secured loans; provided that
(a) such Indebtedness is secured by the Collateral on a second priority (or
other junior priority) basis to the liens securing the Obligations and the
obligations in respect of any Permitted First Priority Refinancing Debt and any
Permitted First Lien Indebtedness and is not secured by any property or assets
of Borrower or any Restricted Subsidiary other than the Collateral, (b) such
Indebtedness constitutes Credit Agreement Refinancing Indebtedness (provided,
that such Indebtedness may be secured by a Lien on the Collateral that is junior
to the Liens securing the Obligations and the obligations in respect of any
Permitted First Priority Refinancing Debt and Permitted First Lien Indebtedness,
notwithstanding any provision to the contrary contained in the definition of
“Credit Agreement Refinancing Indebtedness”), (c) the holders of such
Indebtedness (or their representative) shall be party to the Second Lien
Intercreditor Agreement (as “Second Priority Debt Parties”) with the
Administrative Agent and (d) such Indebtedness meets the Permitted Junior Debt
Conditions.

 

“Permitted Unsecured Indebtedness” means any unsecured Indebtedness of Borrower
(and Contingent Obligations of the Guarantors in respect thereof) that meets the
Permitted Junior Debt Conditions or is Junior Financing.  For the avoidance of
doubt, Disqualified Capital Stock shall not constitute Permitted Unsecured
Indebtedness.

 

46

--------------------------------------------------------------------------------


 

“Permitted Unsecured Refinancing Debt” means unsecured Indebtedness incurred by
Borrower or its Restricted Subsidiaries in the form of one or more series of
senior unsecured notes or loans; provided that such Indebtedness (a) constitutes
Credit Agreement Refinancing Indebtedness and (b) meets the Permitted Junior
Debt Conditions.

 

“Permitted Vessel Liens” shall mean maritime Liens on ships, barges or other
vessels for damages arising out of a maritime tort, wages of a stevedore, when
employed directly by a Person listed in 46 U.S.C. § 31341, crew’s wages, salvage
and general average, whether now existing or hereafter arising and other
maritime Liens which arise by operation of law during normal operations of such
ships, barges or other vessels.

 

“Person” shall mean any individual, corporation, company, association,
partnership, limited liability company, joint venture, trust, unincorporated
organization or Governmental Authority or any other entity.

 

“Pledge Agreement” means the Pledge Agreement executed by the Holding Companies
and RRR, substantially in the form of Exhibit F, as may be amended or
supplemented by the VoteCo SPE Pledge Joinder, as the same may be amended in
accordance with the terms thereof and hereof.

 

“Pledged Collateral” shall mean, collectively, the “Pledged Collateral” as
defined in the Security Agreement and the “Pledged Collateral” as defined in the
Pledge Agreement.

 

“Post-Increase Revolving Lenders” has the meaning set forth in Section 2.12(d).

 

“Post-Refinancing Revolving Lenders” has the meaning set forth in
Section 2.15(f).

 

“Pre-Increase Revolving Lenders” has the meaning set forth in Section 2.12(d).

 

“Pre-Opening Expenses” shall mean, with respect to any fiscal period, the amount
of expenses (including Consolidated Interest Expense) incurred with respect to
capital projects which are appropriately classified as “pre-opening expenses” on
the applicable financial statements of Borrower and its Subsidiaries for such
period.

 

“Pre-Refinancing Revolving Lenders” has the meaning set forth in
Section 2.15(f).

 

“Prime Rate” shall mean the rate of interest per annum publicly announced from
time to time by Deutsche Bank as its prime rate in effect at its office located
at 60 Wall Street New York, NY 10005; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

 

“Principal BlockerCos” means PB Investor I LLC, a Delaware limited liability
company, PB Investor II LLC, a Delaware limited liability company, Serengeti SC
Blockerco LLC, a Delaware limited liability company, ADVSTRA SC Holdings, LLC, a
Delaware limited liability company, CAPINC SC Holdings, LLC, a Delaware limited
liability company, PAIN SC Holdings, LLC, a Delaware limited liability company,
PRTN SC Holdings, LLC, a Delaware limited liability company, and STRAINC SC
Holdings, LLC, a Delaware limited liability company.

 

“Principal Office” shall mean the principal office of Administrative Agent,
located on the Closing Date at 60 Wall Street New York, NY 10005, or such other
office as may be designated in writing by Administrative Agent.

 

“Principal Subsidiaries” shall mean GVR, NP Lake Mead LLC, NP Santa Fe LLC, NP
Texas LLC, Boulder LLC, Red Rock LLC, Palace LLC, Sunset LLC or IP Holdco or any
other Restricted Subsidiary into which any portion of the assets (other than de
minimis assets) of any of the foregoing entities are transferred on or after the
Closing Date (by Investment, disposition, merger, consolidation or otherwise).

 

47

--------------------------------------------------------------------------------


 

“Prior Mortgage Liens” shall mean, with respect to each Mortgaged Real Property,
the Liens identified in Schedule B annexed to the applicable Mortgage as such
Schedule B may be amended from time to time to the reasonable satisfaction of
Administrative Agent.

 

“Pro Forma Basis” shall mean, with respect to compliance with any test or
covenant or calculation of any ratio hereunder, the determination or calculation
of such test, covenant or ratio (including in connection with Specified
Transactions) in accordance with Section 1.05.

 

“Pro Rata Lead Arrangers” shall mean Merrill Lynch, Pierce, Fenner & Smith
Incorporated (or any other registered broker-dealer wholly-owned by Bank of
America Corporation to which all or substantially all of Bank of America
Corporation’s or any of its subsidiaries’ investment banking, commercial lending
services or related businesses may be transferred following the date of this
Agreement), JPMorgan Chase Bank, N.A., Deutsche Bank Securities Inc., Fifth
Third Bank, Goldman Sachs Bank USA, Citigroup Global Markets Inc., Macquarie
Capital (USA) Inc., Citizens Bank, N.A. and UBS Securities LLC, in their
capacities as joint bookrunners and joint lead arrangers for the Term B
Facility.

 

“Proceeding” shall mean any claim, counterclaim, action, judgment, suit,
hearing, governmental investigation, arbitration or proceeding, including by or
before any Governmental Authority and whether judicial or administrative.

 

“Project Reimbursement Amount” shall mean, as of any date of determination, an
amount equal to the Project Reimbursements received by the Borrower and its
Restricted Subsidiaries from Persons other than Credit Parties after the Closing
Date minus (x) the amount of Investments made under Section 10.04(k)(ii) on or
prior to such date, (y) the amount of Restricted Payments made under
Section 10.06(i)(ii) on or prior to such date and (z) the amount of Junior
Prepayments made under Section 10.09(a)(i)(ii) on or prior to such date.

 

“Project Reimbursements” means any amounts received by Borrower or any of
Borrower’s Restricted Subsidiaries after the Closing Date in repayment of any
loan or advance made by it to the Federated Indians of Graton Rancheria, the
North Fork Rancheria of Mono Indians or any other Tribe (or any instrumentality
of any such Tribe) pursuant to any Native American Contract relating to a
project and, for the avoidance of doubt, including any interest, earnings or
other returns on such loan or advance paid by the applicable Tribe or
instrumentality thereof.

 

“Property” shall mean any right, title or interest in or to property or assets
of any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible and including all contract rights, income or revenue rights, real
property interests, trademarks, trade names, equipment and proceeds of the
foregoing and, with respect to any Person, Equity Interests or other ownership
interests of any other Person.

 

“Public Lender” has the meaning set forth in Section 9.04.

 

“Purchase Money Obligation” shall mean, for any Person, the obligations of such
Person in respect of Indebtedness incurred for the purpose of financing all or
any part of the purchase price of any Property (including Equity Interests of
any Person) or the cost of installation, construction or improvement of any
property or assets and any refinancing thereof; provided, however, that such
Indebtedness is incurred (except in the case of a refinancing) within 270 days
after such acquisition of such Property or the incurrence of such costs by such
Person.

 

“Qualified Capital Stock” shall mean, with respect to any Person, any Equity
Interests of such Person which is not Disqualified Capital Stock.

 

“Qualified Contingent Obligation” shall mean Contingent Obligations permitted by
Section 10.04 in respect of (a) Indebtedness of any Joint Venture in which
Borrower or any of its Restricted Subsidiaries owns

 

48

--------------------------------------------------------------------------------


 

(directly or indirectly) at least 25% of the Equity Interest of such Joint
Venture or (b) Indebtedness of casinos and “racinos” (and properties ancillary
or related thereto (or owners of casino and “racinos”)) with respect to which
Borrower or any of its Restricted Subsidiaries has (directly or indirectly
through Subsidiaries) entered into a management or similar contract and such
contract remains in full force and effect at the time such Contingent
Obligations are incurred.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligations, each
Guarantor that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Qualifying Investments” shall mean Investments made by Borrower and its
Restricted Subsidiaries and either outstanding on the Closing Date or made after
the Closing Date in accordance with Section 10.04 hereof, provided however, that
Qualifying Investments shall exclude Investments in Cash and Cash Equivalents
and any Investments made in or to the Federated Indians of the Graton Rancheria,
the North Fork Rancheria of Mono Indians or any other Tribe or any
instrumentality of any such Tribe.

 

“Quarter” shall mean each three month period ending on March 31, June 30,
September 30 and December 31.

 

“Quarterly Dates” shall mean the last Business Day of each Quarter in each year,
commencing with the last Business Day of the first full Quarter after the
Closing Date.

 

“R/C Maturity Date” shall mean, (a) with respect to the Closing Date Revolving
Commitments and any Incremental Revolving Commitments and any Revolving Loans
thereunder, the date that is the fifth anniversary of the Closing Date and
(b) with respect to any other Tranche of Revolving Commitments and Revolving
Loans, the maturity date set forth therefor in the applicable Extension
Amendment or Refinancing Amendment.

 

“R/C Percentage” of any Revolving Lender at any time shall mean a fraction
(expressed as a percentage) the numerator of which is the Revolving Commitment
of such Revolving Lender at such time and the denominator of which is the Total
Revolving Commitments at such time; provided, however, that if the R/C
Percentage of any Revolving Lender is to be determined after the Total Revolving
Commitments have been terminated, then the R/C Percentage of such Revolving
Lender shall be determined immediately prior (and without giving effect) to such
termination but after giving effect to any assignments after termination of the
Revolving Commitments.

 

“Real Property” shall mean, as to any Person, all the right, title and interest
of such Person in and to land, improvements and appurtenant fixtures, including
leaseholds (it being understood that for purposes of Schedule 8.23(a), Borrower
shall not be required to describe such improvements and appurtenant fixtures in
such Schedule).

 

“redeem” shall mean redeem, repurchase, repay, defease (covenant or legal),
Discharge or otherwise acquire or retire for value; and “redemption” and
“redeemed” have correlative meanings.

 

“refinance” shall mean refinance, renew, extend, exchange, replace, defease
(covenant or legal) (with proceeds of Indebtedness), Discharge (with proceeds of
Indebtedness) or refund (with proceeds of Indebtedness), in whole or in part,
including successively; and “refinancing” and “refinanced” have correlative
meanings.

 

49

--------------------------------------------------------------------------------


 

“Refinancing Amendment” means an amendment to this Agreement in form and
substance reasonably satisfactory to Administrative Agent and Borrower executed
by each of (a) Borrower, (b) Administrative Agent, (c) each additional Lender
and each existing Lender that agrees to provide any portion of the Credit
Agreement Refinancing Indebtedness being incurred pursuant thereto, in
accordance with Section 2.15.

 

“Register” has the meaning set forth in Section 2.08(c).

 

“Regulation D” shall mean Regulation D (12 C.F.R. Part 204) of the Board of
Governors of the Federal Reserve System of the United States (or any successor),
as the same may be amended, modified or supplemented and in effect from time to
time and all official rulings and interpretations thereunder or thereof.

 

“Regulation T” shall mean Regulation T (12 C.F.R. Part 220) of the Board of
Governors of the Federal Reserve System of the United States (or any successor),
as the same may be amended, modified or supplemented and in effect from time to
time and all official rulings and interpretations thereunder or thereof.

 

“Regulation U” shall mean Regulation U (12 C.F.R. Part 221) of the Board of
Governors of the Federal Reserve System of the United States (or any successor),
as the same may be amended, modified or supplemented and in effect from time to
time and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” shall mean Regulation X (12 C.F.R. Part 224) of the Board of
Governors of the Federal Reserve System of the United States (or any successor),
as the same may be amended, modified or supplemented and in effect from time to
time and all official rulings and interpretations thereunder or thereof.

 

“Reimbursement Obligations” shall mean the obligations of Borrower to reimburse
L/C Disbursements in respect of any Letter of Credit.

 

“Related Indemnified Person” has the meaning set forth in Section 13.03(b).

 

“Related Parties” shall mean, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Release” shall mean any spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing, emanating or migrating of any Hazardous Material in,
into, onto or through the Environment.

 

“Removal Effective Date” has the meaning set forth in Section 12.06(b).

 

“Replaced Lender” has the meaning set forth in Section 2.11(a).

 

“Replacement Lender” has the meaning set forth in Section 2.11(a).

 

“Replacement Vessel” shall mean the replacement of any existing Mortgaged Vessel
with a vessel, ship, riverboat, barge or improvement on real property, whether
such vessel, riverboat, barge or improvement is acquired or constructed and
whether or not such vessel, ship, riverboat, barge or improvement is temporarily
or permanently moored or affixed to any real property.

 

“Repricing Transaction” shall mean (i) the incurrence by Borrower of a new
tranche of replacement term loans under this Agreement (including by way of
conversion of Term B Facility Loans into any such new tranche of replacement
term loans) (x) having an effective interest rate margin for the respective Type
of such replacement

 

50

--------------------------------------------------------------------------------


 

term loan that is less than the Applicable Margin for Term B Facility Loans of
the respective Type (with the comparative determinations of such margins to be
reasonably determined by Administrative Agent in consultation with Borrower
(consistent with generally acceptable financial practices) and to be made after
taking into account all interest rate floors and all upfront or similar fees or
original issue discount (amortized assuming a 4-year life to maturity (or, if
less, the stated life to maturity at the time of incurrence of the applicable
Indebtedness) of such tranche of replacement term loans or Term B Facility
Loans, as the case may be) payable to all Lenders holding such replacement term
loans or Term B Facility Loans, as the case may be, but exclusive of any
arrangement, structuring or other fees payable in connection therewith that are
not shared with all Lenders (in their capacity as such) holding such tranche of
replacement term loans or Term B Facility Loans, as the case may be, after
giving effect to the syndication thereof) (excluding any such loans incurred in
connection with a Change of Control or an Acquisition and any such loan that is
not made for the primary purposes of reducing overall yield) and (y) the
proceeds of which are used to repay, in whole or in part, principal of
outstanding Term B Facility Loans (it being understood that a conversion of Term
B Facility Loans into any such new tranche of replacement term loans shall
constitute a repayment of principal of outstanding Term B Facility Loans),
(ii) any amendment, waiver or other modification to this Agreement which would
have the effect of reducing the Applicable Margin for Term B Facility Loans
(with the determination of such effective reduction to be made in accordance
with the applicable provisions set forth in the parenthetical appearing in
preceding clause (i)(x)), excluding any such amendment, waiver or modification
entered into in connection with a Change of Control or an Acquisition and/or
(iii) the incurrence by Borrower or any of its Subsidiaries of (x) any
Incremental Term Loans, (y) any other term loans (which, for the avoidance of
doubt, does not include bonds) other than under this Agreement or (z) any other
bank debt other than under this Agreement (such other term loans referred to in
clause (y) above in this clause (iii) and such other bank debt referred to in
clause (z) above in this clause (iii) are individually referred to as “Other
Debt”), the proceeds of which are used in whole or in part to prepay outstanding
Term B Facility Loans (except to the extent any such Incremental Term Loans or
Other Debt is incurred in connection with a Change of Control or an Acquisition)
if such Incremental Term Loans or Other Debt has an effective interest rate
margin for the respective Type of such replacement term loan that is less than
the Applicable Margin for Term B Facility Loans at the time of the prepayment
thereof (with the comparative determination of such margins to be reasonably
determined by Administrative Agent in consultation with Borrower (consistent
with generally acceptable financial practices) taking into account all interest
rate floors and all upfront or similar fees or original issue discount
(amortized assuming a 4-year life to maturity (or, if less, the stated life to
maturity at the time of incurrence of the applicable Indebtedness) of such
Incremental Term Loans or Other Debt) payable to all lenders holding such
Incremental Term Loans or Other Debt, as the case may be, but exclusive of any
arrangement, structuring or other fees payable in connection therewith that are
not shared with all Lenders (in their capacity as such) holding such Incremental
Term Loans or Other Debt, as the case may be, after giving effect to the
syndication thereof).  Any such determination by Administrative Agent as
contemplated by preceding clauses (i)(x), (ii) and (iii) shall be conclusive and
binding on all Lenders holding or Term B Facility Loans.

 

“Required Lenders” shall mean, as of any date of determination: (a) prior to the
Closing Date, Lenders holding more than 50% of the aggregate amount of the
Commitments; and (b) thereafter, Non-Defaulting Lenders the sum of whose
outstanding Term Loans, unutilized Term Loan Commitments, Revolving Loans,
Unutilized R/C Commitments, Swingline Exposure and L/C Liabilities then
outstanding represents more than 50% of the aggregate sum (without duplication)
of (i) all outstanding Term Loans of all Non-Defaulting Lenders and all
unutilized Term Loan Commitments of all Non-Defaulting Lenders, (ii) all
outstanding Revolving Loans of all Non-Defaulting Lenders, (iii) the aggregate
Unutilized R/C Commitments of all Non-Defaulting Lenders, (iv) the Swingline
Exposure of all Non-Defaulting Lenders and (v) the L/C Liabilities of all
Non-Defaulting Lenders.

 

“Required Pro Rata Lenders” shall mean, as of any date of determination:
(a) prior to the Closing Date, Lenders holding more than 50% of the aggregate
amount of the Revolving Commitments and the Term A Facility Commitments and
(b) thereafter, Non-Defaulting Lenders holding more than 50% of the aggregate
sum (without duplication) of the (a) (i) the aggregate Unutilized R/C
Commitments of all Non-Defaulting Lenders, (ii) the aggregate outstanding
Revolving Loans of all Non-Defaulting Lenders, (iii) the Swingline Exposure of
all Non-

 

51

--------------------------------------------------------------------------------


 

Defaulting Lenders, (iv) the L/C Liabilities of all Non-Defaulting Lenders and
(v) aggregate outstanding Term A Facility Loans held by Non-Defaulting Lenders.

 

“Required Revolving Lenders” shall mean, as of any date of determination: (a) at
any time prior to the Closing Date, Lenders holding more than 50% of the
aggregate amount of the Revolving Commitments and (b) thereafter, Non-Defaulting
Lenders holding more than 50% of the aggregate sum of (without duplication)
(i) the aggregate principal amount of outstanding Revolving Loans of all
Non-Defaulting Lenders, (ii) the aggregate Unutilized R/C Commitments of all
Non-Defaulting Lenders, (iii) the Swingline Exposure of all Non-Defaulting
Lenders, and (iv) the L/C Liabilities of all Non-Defaulting Lenders.

 

“Required Tranche Lenders” shall mean:  (a) with respect to Lenders having
Revolving Commitments or Revolving Loans of any particular Tranche,
Non-Defaulting Lenders having more than 50% of the aggregate sum of the
Unutilized R/C Commitments, Revolving Loans, Swingline Exposure and L/C
Liabilities, in each case, of Non-Defaulting Lenders in respect of such Tranche
and then outstanding; (b) with respect to Lenders having Term A Facility Loans,
Term A Facility Commitments or Incremental Term A Loan Commitments,
Non-Defaulting Lenders having more than 50% of the aggregate sum of the Term A
Facility Loans, unutilized Term A Facility Commitments and unutilized
Incremental Term A Loan Commitments of the Non-Defaulting Lenders then
outstanding; (c) with respect to Lenders having Term B Facility Loans, Term B
Facility Commitments or Incremental Term B Loan Commitments, Non-Defaulting
Lenders having more than 50% of the aggregate sum of the Term B Facility Loans,
unutilized Term B Facility Commitments and unutilized Incremental Term B Loan
Commitments of Non-Defaulting Lenders then outstanding; (d) for each New Term
Loan Facility, if applicable, with respect to Lenders having New Term Loans or
New Term Loan Commitments, in each case, in respect of such New Term Loan
Facility, Non-Defaulting Lenders having more than 50% of the aggregate sum of
such New Term Loans and unutilized New Term Loan Commitments of Non-Defaulting
Lenders then outstanding; (e) for each Extension Tranche, if applicable, with
respect to Lenders having Extended Revolving Loans or Extended Revolving
Commitments or Extended Term Loans or commitments in respect of Extended Term
Loans, in each case, in respect of such Extension Tranche, Non-Defaulting
Lenders having more than 50% of the aggregate sum of such Extended Revolving
Loans and Extended Revolving Commitments or Extended Term Loans and commitments
in respect thereof, as applicable, then outstanding; and (f) for each Tranche of
Other Term Loans, Non-Defaulting Lenders having more than 50% of the aggregate
sum of such Other Term Loans and unutilized Other Term Loan Commitments of
Non-Defaulting Lenders then outstanding.

 

“Requirement of Law” shall mean, as to any Person, any Law or determination of
an arbitrator or any Governmental Authority, in each case applicable to or
binding upon such Person or any of its Property or to which such Person or any
of its Property is subject.

 

“Reserve Requirement” shall mean, for any day during any Interest Period, the
reserve percentage (expressed as a decimal, carried out to five decimal places)
in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System of the United States for determining the maximum reserve
requirement (including any emergency, supplemental or other marginal reserve
requirement) with respect to LIBOR funding by member banks (currently referred
to as “Eurocurrency liabilities”).  The LIBO Rate for each outstanding LIBOR
Loan shall be adjusted automatically as of the effective date of any change in
the Reserve Requirement.

 

“Resignation Effective Date” has the meaning set forth in Section 12.06(a).

 

“Response Action” shall mean (a) “response” as such term is defined in CERCLA,
42 U.S.C. § 9601(24), and (b) all other actions required by any Governmental
Authority or voluntarily undertaken to:  (i) clean up, remove, treat, abate or
in any other way address any Hazardous Material in the Environment, (ii) prevent
the Release or threatened Release, or minimize the further Release, of any
Hazardous Material or (iii) perform studies and investigations in connection
with, or as a precondition to, clause (i) or (ii) above.

 

52

--------------------------------------------------------------------------------


 

“Responsible Officer” shall mean (i) the chief executive officer of Borrower,
the president of Borrower (if not the chief executive officer), any senior or
executive vice president of Borrower, the chief financial officer, the chief
accounting officer or treasurer of Borrower or, with respect to financial
matters, the chief financial officer, the chief accounting officer, senior
financial officer or treasurer of Borrower and (ii) as to any document delivered
by a Subsidiary, any Person authorized by all necessary corporate, limited
liability company and/or other action of such Subsidiary to act on behalf of
such Subsidiary.

 

“Restricted Payment” shall mean dividends (in cash, Property or obligations) on,
or other payments or distributions (including return of capital) on account of,
or the setting apart of money for a sinking or other analogous fund for, or the
purchase, redemption, retirement, defeasance, termination, repurchase or other
acquisition of, any Equity Interests or Equity Rights (other than any payment
made relating to any Transfer Agreement) in any Holding Company, Borrower or any
of its Restricted Subsidiaries or in an direct or indirect parent or other
direct or indirect holder of Equity Interests or Equity Rights in Borrower, but
excluding dividends, payments or distributions paid through the issuance of
additional shares of Qualified Capital Stock and any redemption, retirement or
exchange of any Qualified Capital Stock in Borrower or such Restricted
Subsidiary through, or with the proceeds of, the issuance of Qualified Capital
Stock in Borrower or any of its Restricted Subsidiaries; provided that any
Qualified Capital Stock so issued is pledged to the Collateral Agent to secure
the Obligations in accordance with the Collateral Documents.

 

“Restricted Subsidiaries” shall mean all existing and future Subsidiaries of
Borrower other than the Unrestricted Subsidiaries.

 

“Reverse Trigger Event” shall mean the transfer of Equity Interests of any
Restricted Subsidiary or any Gaming Facility from trust or other similar
arrangement to Borrower or any of its Restricted Subsidiaries from time to time.

 

“Revocation” has the meaning set forth in Section 9.12(b).

 

“Revolving Availability Period” shall mean, (i) with respect to the Revolving
Commitments under the Closing Date Revolving Facility, the period from and
including the Closing Date to but excluding the earlier of the applicable R/C
Maturity Date and the date of termination of such Revolving Commitments, and
(ii) with respect to any other Tranche of Revolving Commitments, the period from
and including the date such Tranche of Revolving Commitments is established to
but excluding the earlier of the applicable R/C Maturity Date and the date of
termination of such Tranche of Revolving Commitments.  Unless the context
otherwise requires, references in this Agreement to the Revolving Availability
Period shall mean with respect to each Tranche of Revolving Commitments, the
Revolving Availability Period applicable to such Tranche.

 

“Revolving Borrowing” shall mean a Borrowing comprised of Revolving Loans.

 

“Revolving Commitment” shall mean, for each Revolving Lender, the obligation of
such Lender to make Revolving Loans in an aggregate principal amount at any one
time outstanding up to but not exceeding the amount set forth opposite the name
of such Lender on Annex A-1 under the caption “Revolving Commitment,” or in the
Assignment Agreement pursuant to which such Lender assumed its Revolving
Commitment or in any Incremental Joinder Agreement or Refinancing Amendment, as
applicable, as the same may be (a) changed pursuant to Section 13.05(b),
(b) reduced or terminated from time to time pursuant to Sections 2.04 and/or
11.01, as applicable, or (c) increased or otherwise adjusted from time to time
in accordance with this Agreement, including pursuant to Section 2.12 and
Section 2.15; it being understood that a Revolving Lender’s Revolving Commitment
shall include any Incremental Revolving Commitments, Extended Revolving
Commitments and Other Revolving Commitments of such Revolving Lender.

 

53

--------------------------------------------------------------------------------


 

“Revolving Exposure” shall mean, with respect to any Lender at any time, the
aggregate principal amount at such time of all outstanding Revolving Loans of
such Lender, plus the aggregate amount at such time of such Lender’s L/C
Liability, plus the aggregate amount at such time of such Lender’s Swingline
Exposure.

 

“Revolving Extension Request” shall have the meaning provided in
Section 2.13(b).

 

“Revolving Facility” shall mean each credit facility comprising Revolving
Commitments of a particular Tranche.

 

“Revolving Lenders” shall mean (a) on the Closing Date, the Lenders having a
Revolving Commitment on Annex A-1 hereof and (b) thereafter, the Lenders from
time to time holding Revolving Loans and/or a Revolving Commitment as in effect
from time to time.

 

“Revolving Loans” has the meaning set forth in Section 2.01(a).

 

“Revolving Notes” shall mean the promissory notes substantially in the form of
Exhibit A-1.

 

“Revolving Tranche Exposure” shall mean with respect to any Lender and Tranche
of Revolving Commitments at any time, the aggregate principal amount at such
time of all outstanding Revolving Loans of such Tranche of such Lender, plus the
aggregate amount at such time of such Lender’s L/C Liability under its Revolving
Commitment of such Tranche, plus the aggregate amount at such time of such
Lender’s Swingline Exposure under its Revolving Commitment of such Tranche.

 

“RRR” means Red Rock Resorts, Inc., a Delaware corporation.

 

“S&P” shall mean Standard & Poor’s Rating Services, a division of The
McGraw-Hill Companies, or any successor thereto.

 

“Sanction(s)” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, (b) the United
Nations Security Council, the European Union, or Her Majesty’s Treasury of the
United Kingdom or (c) or other relevant sanctions authority.

 

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any comprehensive Sanctions (at the time of this
Agreement, Crimea, Cuba, Iran, North Korea, Sudan and Syria).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, the European Union, or Her Majesty’s
Treasury of the United Kingdom, (b) any Person located, organized or resident in
a Sanctioned Country or (c) any Person owned 50% or more or controlled by any
such Person or Persons described in the foregoing clauses (a) or (b).

 

“SEC” shall mean the Securities and Exchange Commission of the United States or
any successor thereto.

 

“Second Lien Intercreditor Agreement” shall mean an intercreditor agreement
substantially in the form of Exhibit T hereto or such other form as is
reasonably acceptable to Administrative Agent.

 

54

--------------------------------------------------------------------------------


 

“Section 9.04 Financials” shall mean the financial statements delivered, or
required to be delivered, pursuant to Section 9.04(a) or (b), together with the
accompanying certificate of a Responsible Officer of Borrower delivered, or
required to be delivered, pursuant to Section 9.04(c).

 

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between Borrower and/or any or all of its Restricted
Subsidiaries and any Cash Management Bank.

 

“Secured Parties” shall mean the Agents, the Lenders, any Swap Provider that is
party to a Credit Swap Contract and any Cash Management Bank that is a party to
a Secured Cash Management Agreement.

 

“Securities Act” shall mean the Securities Act of 1933, as amended, and all
rules and regulations of the SEC promulgated thereunder.

 

“Security Agreement” shall mean a security agreement substantially in the form
of Exhibit H among the Credit Parties and Collateral Agent, as the same may be
amended in accordance with the terms thereof and hereof.

 

“Security Documents” shall mean the Security Agreement, the Pledge Agreement,
the Custodian Agreement, the Mortgages, the Ship Mortgages and each other
security document or pledge agreement, instrument or other document required by
applicable local law or otherwise executed and delivered by a Credit Party, a
Holding Company or RRR to grant or perfect a security interest in any Property
acquired or developed that is of the kind and nature that would constitute
Collateral on the Closing Date, and any other document, agreement or instrument
utilized to pledge or grant as collateral (or perfect any Lien thereon) for the
Obligations any Property of whatever kind or nature.

 

“Senior Unsecured Notes” shall mean the outstanding 7.50% senior unsecured notes
due 2021 of Borrower in the original aggregate principal amount of $500.0
million.

 

“Senior Unsecured Notes Tax Transition” shall mean the effective date of the
first to occur of: (i) the modification of Section 4.07(b)(14) of the Indenture
dated as of March 1, 2013 entered into by Borrower, as issuer, in respect of the
Senior Unsecured Notes (the “Senior Unsecured Notes Indenture”) to remove
references to the “Holding Company Tax Distribution Agreement” and replace the
same with an exception permitting Restricted Payments to Holdco in amounts
sufficient to enable Holdco to make Tax Distributions (as defined in the Holdco
LLC Agreement as in effect on the Closing Date) to its members pursuant to
Section 5.4 of the Holdco LLC Agreement (as in effect on the Closing Date); and
(ii) the termination, defeasance or discharge of (x) the Senior Unsecured Notes
Indenture in its entirety or Section 4.07(b)(14) thereof in particular and
(y) any Indebtedness refinancing such Senior Unsecured Notes (or such
refinancing Indebtedness) that references the Holding Company Tax Sharing
Agreement.

 

“Ship Mortgage” shall mean a Ship Mortgage in form reasonably acceptable to
Administrative Agent and Borrower made by the applicable Credit Parties in favor
of Collateral Agent for the benefit of the Secured Parties, as the same may be
amended in accordance with the terms thereof and hereof, or such other
agreements reasonably acceptable to Collateral Agent as shall be necessary to
comply with applicable Requirements of Law and effective to grant in favor of
Collateral Agent for the benefit of the Secured Parties a first preferred
mortgage on the Mortgaged Vessel covered thereby, subject only to Permitted
Liens.

 

“SNDAs” shall have meaning provided in Section 8.24(e).

 

“Solvent” and “Solvency” shall mean, for any Person on a particular date, that
on such date (a) the fair value of the Property of such Person is greater than
the total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (b) the present fair salable value of the Property
of such Person is not less than

 

55

--------------------------------------------------------------------------------


 

the amount that will be required to pay the probable liability of such Person on
its debts as they become absolute and matured, (c) such Person does not intend
to, and does not believe that it will, incur debts and liabilities beyond such
Person’s ability to pay as such debts and liabilities mature, (d) such Person is
not engaged in a business or a transaction, and is not about to engage in a
business or a transaction, for which such Person’s Property would constitute an
unreasonably small capital and (e) such Person is able to pay its debts as they
become due and payable.  For purposes of this definition, the amount of
contingent liabilities at any time shall be computed as the amount that, in the
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability,
without duplication.

 

“Specified 10.04(k) Investment Returns” shall mean the amounts other than
Project Reimbursements received by Borrower and its Restricted Subsidiaries with
respect to Investments made pursuant to Section 10.04(k) (including with respect
to contracts related to such Investments and including principal, dividends,
interest, distributions, sale proceeds, payments under contracts relating to
such Investments, repayments or other amounts) that are designated by Borrower
as Specified 10.04(k) Investment Returns in the Compliance Certificate delivered
to Administrative Agent in respect of the fiscal quarter (or fiscal year) in
which such amounts were received.

 

“Specified Transaction” means (a) any incurrence or repayment of Indebtedness
(other than for working capital purposes or under a Revolving Facility), (b) any
Investment that results in a Person becoming a Restricted Subsidiary or an
Unrestricted Subsidiary, (c) any Permitted Acquisition or other Acquisition,
(d) any Asset Sale or designation of a Restricted Subsidiary that results in a
Restricted Subsidiary ceasing to be a Restricted Subsidiary of Borrower or
redesignation of an Unrestricted Subsidiary that results in an Unrestricted
Subsidiary becoming a Restricted Subsidiary and (e) any Acquisition or
Investment constituting an acquisition of assets constituting a business unit,
line of business or division of another Person.

 

“Stated Amount” of each Letter of Credit shall mean, at any time, the maximum
amount available to be drawn thereunder (in each case determined without regard
to whether any conditions to drawing could then be met).

 

“Station Permitted Assignees” shall mean any Affiliate of any Credit Party
(other than the Holding Companies, the Borrower and their respective
Subsidiaries).

 

“Subsidiary” shall mean, as to any Person, (i) any corporation more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person and/or one or more Subsidiaries
of such Person and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person and/or one or more
Subsidiaries of such Person has more than a 50% equity interest at the time. 
Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
Borrower.

 

“Subsidiary Cost Allocation Agreement” shall mean each of (i) the LandCo Cost
Allocation Agreement and (ii) each other cost allocation agreement entered into
after the Closing Date between Borrower and an Unrestricted Subsidiary in the
form of the Manager Allocation Agreement (with such changes as are reasonably
requested by or are acceptable to Administrative Agent).

 

“Subsidiary Tax Sharing Agreement” shall mean (1) the LandCo Holdings LLC
Agreement, (2) the Fertitta Interactive Tax Sharing Agreement and (3) each tax
sharing agreement between Borrower and an Unrestricted Subsidiary entered into
after the Closing Date in accordance with this Agreement.

 

“Subsidiary Tax Sharing Payments” shall mean (i) all payments received by
Borrower from Unrestricted Subsidiaries pursuant to Subsidiary Tax Sharing
Agreements and (ii) all payments received by Borrower from LandCo Holdings
pursuant to Section 5.1(b) of the LandCo Holdings LLC Agreement.

 

56

--------------------------------------------------------------------------------


 

“Support Agreement” shall mean (a) the guaranty by Borrower or a Restricted
Subsidiary of the completion of the development, construction and opening of a
new gaming facility by any Native American Subsidiary pursuant to a Native
American Contract or of any gaming facility owned by others which is to be
managed exclusively by any such Native American Subsidiary pursuant to a Native
American Contract and/or (b) the agreement by Borrower or a Restricted
Subsidiary to advance funds, property or services to or on behalf of a Native
American Subsidiary in order to maintain the financial condition or level of any
balance sheet item of such Native American Subsidiary pursuant to a Native
American Contract (including “keep well” or “make well” agreements) in
connection with the development, construction and operations of a new gaming
facility by such Native American Subsidiary pursuant to a Native American
Contract (or of any gaming facility owned by others which is to be managed
exclusively by such Native American Subsidiary pursuant to a Native American
Contract); provided that such guaranty or agreement is entered into in
connection with obtaining financing for such gaming facility or is required by a
Governmental Authority.  The amount of any Support Agreement shall be deemed to
be an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Support Agreement is made (or, if less, the
maximum amount of such primary obligation for which such Person may be liable
pursuant to the terms of the instrument evidencing such Support Agreement) or,
if not stated or determinable, the maximum reasonably anticipated potential
liability in respect thereof (assuming such Person is required to perform
thereunder) as determined by such Person in good faith.

 

“Swap Contract” shall mean any agreement entered into in the ordinary course of
business (as a bona fide hedge and not for speculative purposes) (including any
master agreement and any schedule or agreement, whether or not in writing,
relating to any single transaction) that is an interest rate swap agreement,
basis swap, forward rate agreement, commodity swap, commodity option, equity or
equity index swap or option, bond option, interest rate option, foreign exchange
agreement, rate cap, collar or floor agreement, currency swap agreement,
cross-currency rate swap agreement, swap option, currency option or any other
similar agreement (including any option to enter into any of the foregoing) and
is designed to protect any Company against fluctuations in interest rates,
currency exchange rates, commodity prices, or similar risks (including any
Interest Rate Protection Agreement).  For the avoidance of doubt, the term “Swap
Contract” includes, without limitation, any call options, warrants and capped
calls entered into as part of, or in connection with, an issuance of convertible
or exchangeable debt by Borrower or its Restricted Subsidiaries.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swap Provider” shall mean any Person that is a party to a Swap Contract with
Borrower and/or any of its Restricted Subsidiaries if such Person was, at the
date of entering into such Swap Contract, a Lender or Agent or Affiliate of a
Lender or Agent, and such Person executes and delivers to Administrative Agent a
letter agreement in form and substance reasonably acceptable to Administrative
Agent pursuant to which such Person (a) appoints Collateral Agent as its agent
under the applicable Credit Documents and (b) agrees to be bound by the
provisions of Section 12.03.

 

“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
loans pursuant to Section 2.01(e).  The Swingline Commitment is part of, and not
in addition to, the Revolving Commitments.

 

“Swingline Exposure” shall mean at any time the aggregate principal amount at
such time of all outstanding Swingline Loans.  The Swingline Exposure of any
Revolving Lender at any time shall equal its R/C Percentage of the aggregate
Swingline Exposure at such time.

 

“Swingline Lender” shall have the meaning assigned to such term in the preamble
hereto.

 

“Swingline Loan” shall mean any loan made by the Swingline Lender pursuant to
Section 2.01(e).

 

57

--------------------------------------------------------------------------------


 

“Swingline Note” shall mean the promissory note substantially in the form of
Exhibit A-4.

 

“Swingline Sublimit” shall mean the lesser of (a) 25.0 million and (b) the Total
Revolving Commitments then in effect.  The Swingline Sublimit is part of, not in
addition to, the Total Revolving Commitments.

 

“Syndication Agents” shall mean JPMorgan Chase Bank, N.A., Bank of America,
N.A., Deutsche Bank AG Cayman Islands Branch and Fifth Third Bank, in their
capacities as syndication agents hereunder.

 

“Taking” shall mean a taking or voluntary conveyance during the term of this
Agreement of all or part of any Mortgaged Real Property or Mortgaged Vessel, or
any interest therein or right accruing thereto or use thereof, as the result of,
or in settlement of, any condemnation or other eminent domain proceeding by any
Governmental Authority affecting any Mortgaged Real Property or Mortgaged Vessel
or any portion thereof, whether or not the same shall have actually been
commenced.

 

“Tavern Business” shall mean a “restricted gaming location” as defined pursuant
to Nevada Revised Statutes 463.0189.

 

“Tax Benefit” has the meaning set forth in Section 5.06(g).

 

“Tax Returns” has the meaning set forth in Section 8.08.

 

“Taxes” shall mean any and all taxes, imposts, duties, charges, fees, levies or
other charges or assessments of whatever nature, including income, gross
receipts, excise, real or personal property, sales, withholding, social
security, retirement, unemployment, occupation, use, service, license, net
worth, payroll, franchise, and transfer and recording, imposed by the Internal
Revenue Service or any taxing authority (whether domestic or foreign, including
any federal, state, U.S. possession, county, local or foreign government or any
subdivision or taxing agency thereof) including interest, fines, penalties or
additions to tax attributable to or imposed on or with respect to any such
taxes, charges, fees, levies or other assessments.

 

“Technology Systems” shall mean the computers, software, databases, systems
(including reservations systems), servers, workstations, routers, hubs,
switches, circuits, networks, Internet sites and all other information
technology equipment (owned by Borrower or any Restricted Subsidiary).

 

“Term A Facility” shall mean the credit facility comprising the Term A Facility
Commitments, any Incremental Term A Loan Commitments and the Term A Facility
Loans.

 

“Term A Facility Commitment” shall mean, for each Term A Facility Lender, the
obligation of such Lender to make a Term A Facility Loan in a principal amount
not to exceed the amount set forth opposite the name of such Lender on Annex A-2
under the caption “Term A Facility Commitment,” or in the Assignment Agreement
pursuant to which such Lender assumed its Term A Facility Commitment, as
applicable, as the same may be (a) changed pursuant to Section 13.05(b) or
(b) reduced or terminated from time to time pursuant to Section 2.04 or
Section 11.01.  The aggregate principal amount of the Term A Facility
Commitments of all Term A Facility Lenders on the Closing Date is $225.0
million.

 

“Term A Facility Lenders” shall mean (a) on the Closing Date, the Lenders having
Term A Facility Commitments on Annex A-2 hereof and (b) thereafter, the Lenders
from time to time holding any Incremental Term A Loan Commitments and/or Term A
Facility Loans, as the case may be, after giving effect to any assignments
thereof permitted by Section 13.05(b).

 

58

--------------------------------------------------------------------------------


 

“Term A Facility Loans” shall mean (a) collectively, term loans made pursuant to
Section 2.01(b) and (b) term loans made pursuant to any Incremental Term A Loan
Commitments.

 

“Term A Facility Maturity Date” shall mean the date that is the fifth
anniversary of the Closing Date.

 

“Term A Facility Notes” shall mean the promissory notes substantially in the
form of Exhibit A-2.

 

“Term B Facility” shall mean the credit facility comprising the Term B Facility
Commitments, any Incremental Term B Loan Commitments and the Term B Facility
Loans.

 

“Term B Facility Commitment” shall mean, for each Term B Facility Lender, the
obligation of such Lender, if any, to make a Term B Facility Loan to Borrower on
the Closing Date in a principal amount not to exceed the amount set forth
opposite such Lender’s name under the heading “Term B Facility Commitment” on
Annex A-3, or in the Assignment Agreement pursuant to which such Lender assumed
its Term B Facility Commitment, as applicable, as the same may be (i) changed
pursuant to Section 13.05(b) or (ii) reduced or terminated from time to time
pursuant to Section 2.04 or Section 11.01.  The aggregate principal amount of
the Term B Facility Commitments of all Term B Facility Lenders on the Closing
Date is $1,500.0 million.

 

“Term B Facility Lenders” shall mean (a) on the Closing Date, the Lenders having
Term B Facility Commitments on Annex A-3 hereof and (b) thereafter, the Lenders
from time to time holding any Incremental Term B Loan Commitments and/or Term B
Facility Loans, as the case may be, after giving effect to any assignments
thereof permitted by Section 13.05(b).

 

“Term B Facility Loans” shall mean (a) the term loans made pursuant to
Section 2.01(c) and (b) term loans made pursuant to any Incremental Term B Loan
Commitments.

 

“Term B Facility Maturity Date” shall mean the date that is the seventh
anniversary of the Closing Date.

 

“Term B Facility Notes” shall mean the promissory notes substantially in the
form of Exhibit A-3.

 

“Term B Lead Arrangers” shall mean JPMorgan Chase Bank, N.A., Merrill Lynch,
Pierce, Fenner & Smith Incorporated (or any other registered broker-dealer
wholly-owned by Bank of America Corporation to which all or substantially all of
Bank of America Corporation’s or any of its subsidiaries’ investment banking,
commercial lending services or related businesses may be transferred following
the date of this Agreement), Deutsche Bank Securities Inc., Fifth Third Bank,
Goldman Sachs Bank USA, Citigroup Global Markets Inc., Macquarie Capital (USA)
Inc., Citizens Bank, N.A. and UBS Securities LLC, in their capacities as joint
bookrunners and joint lead arrangers for the Term B Facility.

 

“Term Facilities” shall mean, collectively, the credit facilities comprising the
Term A Facility, the Term B Facility, any New Term Loan Facilities, the credit
facilities comprising the Extended Term Loans, if any, and the credit facilities
comprising Other Term Loans, if any.

 

“Term Loan Commitments” shall mean, collectively, (a) the Term A Facility
Commitments, (b) the Term B Facility Commitments, (c) any Incremental Term Loan
Commitments and (d) any Other Term Loan Commitments.

 

“Term Loan Extension Request” shall have the meaning provided in
Section 2.13(a).

 

“Term Loan Notes” shall mean, collectively, the Term A Facility Notes, the Term
B Facility Notes and any New Term Loan Notes.

 

59

--------------------------------------------------------------------------------


 

“Term Loans” shall mean, collectively, the Term A Facility Loans, the Term B
Facility Loans, any Extended Term Loans, any Other Term Loans and any New Term
Loans.

 

“Test Period” shall mean, for any date of determination, the period of the four
most recently ended consecutive fiscal quarters of Borrower and its Restricted
Subsidiaries for which quarterly or annual financial statements have been
delivered or are required to have been delivered to Administrative Agent or have
been filed with the SEC.

 

“Total Revolving Commitments” shall mean, at any time, the Revolving Commitments
of all the Revolving Lenders at such time. The Total Revolving Commitments on
the Closing Date are $685.0 million.

 

“Trade Date” shall have the meaning provided in Section 13.05(k)(i).

 

“Tranche” shall mean (i) when used with respect to the Lenders, each of the
following classes of Lenders:  (a) Lenders having Revolving Loans incurred
pursuant to the Closing Date Revolving Commitment or any Incremental Revolving
Commitments or Closing Date Revolving Commitments and any Incremental Revolving
Commitments, (b) Lenders having such other Tranche of Revolving Loans or
Revolving Commitments created pursuant to an Extension Amendment or Refinancing
Amendment, (c) Lenders having Term A Facility Loans or Term A Facility
Commitments and Incremental Term A Loan Commitments, (d) Lenders having Term B
Facility Loans or Term B Facility Commitments and Incremental Term B Loan
Commitments and (e) Lenders having such other Tranche of Term Loans or Term Loan
Commitments created pursuant to an Extension Amendment, Incremental Joinder
Agreement or Refinancing Amendment, and (ii) when used with respect to Loans or
Commitments, each of the following classes of Loans or Commitments: 
(a) Revolving Loans incurred pursuant to the Closing Date Revolving Commitment
or any Incremental Revolving Commitments or Closing Date Revolving Commitments
and any Incremental Revolving Commitments, (b) such other Tranche of Revolving
Loans or Revolving Commitments created pursuant to an Extension Amendment or
Refinancing Amendment, (c) Term A Facility Loans or Term A Facility Commitments
and Incremental Term A Loan Commitments, (d) Term B Facility Loans or Term B
Facility Commitments and Incremental Term B Loan Commitments and (e) such other
Tranche of Term Loans or Term Loan Commitments created pursuant to an Extension
Amendment, Incremental Joinder Agreement or Refinancing Amendment.

 

“Transactions” shall mean, collectively, (a) the Closing Date Refinancing,
(b) the entering into of this Agreement and the other Credit Documents and the
borrowings hereunder on the Closing Date and (c) the payment of fees and
expenses in connection with the foregoing.

 

“Transfer Agreement” shall mean any trust or similar arrangement required by any
Gaming Authority from time to time with respect to the Equity Interests of any
Restricted Subsidiary (or any Person that was a Restricted Subsidiary) or any
Gaming Facility.

 

“Tribal Gaming Opening Date” means the date on which the casino being
constructed by a Tribe party to a Tribal Management Agreement opens for
business.

 

“Tribal Management Agreements” means, collectively, (i) the Amended and Restated
Gaming Management Agreement, dated as of July 27, 2012, between the Federated
Indians of Graton Rancheria, the Graton Economic Development Authority and SC
Sonoma Management, LLC, a California limited liability company, (ii) the Amended
and Restated Non-Gaming Management Agreement, dated as of August 6, 2012,
between the Federated Indians of Graton Rancheria, the Graton Economic
Development Authority and NP Sonoma Land Holdings LLC, a California limited
liability company, and (iii) any other management agreement entered into between
a Tribe (or an instrumentality thereof) and Borrower or a Restricted Subsidiary
pursuant to which Borrower or such Restricted Subsidiary manages the gaming
operations of such Tribe.

 

60

--------------------------------------------------------------------------------


 

“Tribal Management Fees” means all management fees received by Borrower or its
Restricted Subsidiaries under the Tribal Management Agreements.

 

“Tribal Trust Property” has the meaning specified in the definition of “Tribal
Trust Property Release Conditions”.

 

“Tribal Trust Property Release Conditions” means, in the event that title to a
Real Property is to be conveyed to the United States of America in trust for a
Tribe pursuant to a Native American Contract (a “Tribal Trust Property”), the
satisfaction of each of the following conditions:

 

(i)            not less than three (3) days prior to the desired release date,
Borrower shall have given to the Administrative Agent a written request for the
release accompanied, if such Real Property is a Mortgaged Real Property, by a
release of Lien for the applicable Mortgaged Real Property for execution by the
Administrative Agent, which release document shall be in a form appropriate in
the applicable state and otherwise reasonably satisfactory to the Administrative
Agent;

 

(ii)           title to the Tribal Trust Property shall be simultaneously
conveyed to the United States of America in trust for the relevant Tribe; and

 

(iii)          simultaneously with such transfer to the United States of America
in trust for the relevant Tribe, Borrower shall cause the Administrative Agent
to receive for the benefit of the Secured Parties, such documentation as is
provided for in the applicable Native American Contract evidencing the
obligation of the relevant Tribe to pay the agreed consideration for such Tribal
Trust Property as is provided for in such Native American Contract and pledged
to Collateral  Agent pursuant to the Security Agreement.

 

“Tribe” means a Native American tribe, band or other form of government which is
federally recognized as an Indian Tribe pursuant to a determination of the
Secretary of the Interior, and as an Indian Tribal government pursuant to
Sections 7701(a)(40)(A) and 7871(a) of the Internal Revenue Code, Title 26
U.S.C., and/or its agencies and instrumentalities.

 

“Trigger Event” shall mean the transfer of shares of Equity Interests of any
Restricted Subsidiary or any Gaming Facility into trust or other similar
arrangement required by any Gaming Authority from time to time.

 

“Type” has the meaning set forth in Section 1.03.

 

“U.S. Person” shall mean a “United States person” as defined in
Section 7701(a)(30) of the Code.

 

“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the applicable state or other jurisdiction.

 

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

 

“un-reallocated portion” has the meaning set forth in Section 2.14(a).

 

“Unaffiliated Joint Ventures” shall mean any joint venture of Borrower or any of
its Subsidiaries; provided, however, that (i) all Investments in, and other
transactions entered into with, such joint venture by

 

61

--------------------------------------------------------------------------------


 

Borrower or any of its Restricted Subsidiaries were made in compliance with this
Agreement and (ii) no Affiliate (other than Borrower or any Subsidiary or any
other Unaffiliated Joint Venture) or officer or director of Borrower or any of
its Subsidiaries owns any Equity Interest, or has any material economic
interest, in such joint venture (other than through Borrower (directly or
indirectly through its Subsidiaries)).  No Subsidiary of Borrower shall be an
Unaffiliated Joint Venture.

 

“United States” shall mean the United States of America.

 

“Unreimbursed Amount” has the meaning set forth in Section 2.03(e).

 

“Unrestricted Subsidiaries” shall mean (a) as of the Closing Date, the
Subsidiaries listed on Schedule 8.12(c), (b) any Subsidiary of Borrower
designated as an “Unrestricted Subsidiary” pursuant to and in compliance with
Section 9.12 and (c) any Subsidiary of an Unrestricted Subsidiary (in each case,
unless such Subsidiary is no longer a Subsidiary of Borrower or is subsequently
designated as a Restricted Subsidiary pursuant to this Agreement).

 

“Unutilized R/C Commitment” shall mean, for any Revolving Lender, at any time,
the excess of such Revolving Lender’s Revolving Commitment at such time over the
sum of (i) the aggregate outstanding principal amount of all Revolving Loans
made by such Revolving Lender, (ii) such Revolving Lender’s L/C Liability at
such time and (iii) such Revolving Lender’s Swingline Exposure at such time.

 

“Vessel” shall mean a gaming vessel, barge or riverboat and the fixtures and
equipment located thereon.

 

“VoteCo SPE” shall mean the entity that is identified to the Administrative
Agent by Borrower in connection with the VoteCo SPE Reorganization as the holder
of all of the Voting Stock in Borrower.

 

“VoteCo SPE Assignment Agreement” has the meaning set forth in Section 9.10.

 

“VoteCo SPE Pledge Joinder” has the meaning set forth in Section 9.10.

 

“VoteCo SPE Reorganization” shall mean the formation of the VoteCo SPE and the
transfer of all of the Voting Stock in Borrower to the VoteCo SPE.

 

“VoteCo SPE Reorganization Date” shall mean the date that the VoteCo SPE
Reorganization occurs.

 

“Voting Stock” shall mean, with respect to any Person, the Equity Interests,
participations, rights in, or other equivalents of, such Equity Interests, and
any and all rights, warrants or options exchangeable for or convertible into
such Equity Interests of such Person, in each case, that ordinarily has voting
power for the election of directors (or Persons performing similar functions) of
such Person, whether at all times or only as long as no senior class of Equity
Interests has such voting power by reason of any contingency.

 

“Weighted Average Life to Maturity” shall mean, on any date and with respect to
the aggregate amount of the Term Loans (or any applicable portion thereof), an
amount equal to (a) the scheduled repayments of such Term Loans to be made after
such date, multiplied by the number of days from such date to the date of such
scheduled repayments divided by (b) the aggregate principal amount of such Term
Loans.

 

“Wells Fargo Indemnification Agreement” means that certain letter agreement
relating to the “Assumption of Liability by Post-Bankruptcy Entity for
Pre-Bankruptcy Deposit Accounts”, by and between Wells Fargo Bank, N.A.,
Borrower and the Restricted Subsidiaries party thereto and others (as in effect
on the June 16, 2011 and as amended, supplemented or otherwise modified from
time to time but without giving effect to any

 

62

--------------------------------------------------------------------------------


 

modification thereto that is adverse to the interests of the Lenders in any
material respect without the prior consent of the Administrative Agent).

 

“Wholly Owned Subsidiary” shall mean, with respect to any Person, any
corporation, partnership, limited liability company or other entity of which all
of the Equity Interests (other than, in the case of a corporation, directors’
qualifying shares or nominee shares required under applicable law) are directly
or indirectly owned or controlled by such Person and/or one or more Wholly Owned
Subsidiaries of such Person.  Unless the context clearly requires otherwise, all
references to any Wholly Owned Subsidiary shall mean a Wholly Owned Subsidiary
of Borrower.

 

“Withdrawal Liability” shall mean liability by an ERISA Entity to a
Multiemployer Plan as a result of a complete or partial withdrawal from such
Multiemployer Plan, as such terms are defined in Part 1 of Subtitle E of Title
IV of ERISA.

 

“Working Capital” shall mean, for any Person at any date, the amount (which may
be a negative number) of the Consolidated Current Assets of such Person minus
the Consolidated Current Liabilities of such Person at such date; provided that,
for purposes of calculating Working Capital, increases or decreases in Working
Capital shall be calculated without regard to any changes in Consolidated
Current Assets or Consolidated Current Liabilities as a result of (a) any
reclassification in accordance with GAAP of assets or liabilities, as
applicable, between current and noncurrent, (b) the effects of purchase
accounting or (c) the impact of non-cash items on Consolidated Current Assets
and Consolidated Current Liabilities.  For purposes of calculating Working
Capital (i) for any period in which a Permitted Acquisition or other
Acquisition, or the opening of a Development Project or Expansion Capital
Expenditure, occurs (other than with respect to any Unrestricted Subsidiary) or
any Unrestricted Subsidiary is revoked and converted into a Restricted
Subsidiary, the “consolidated current assets” and “consolidated current
liabilities” of any Person, property, business or asset so acquired, of any
Person that owns or leases such Development Project or Expansion Capital
Expenditure (to the extent related to such Development Project or Expansion
Capital Expenditure), or of any Unrestricted Subsidiary so revoked, as the case
may be (determined on a basis consistent with the corresponding definitions
herein, with appropriate reference changes) shall be excluded and (ii) for any
period in which any Person, property, business or asset (other than an
Unrestricted Subsidiary) is sold, transferred or otherwise disposed of, closed
or classified as discontinued operations by Borrower or any Restricted
Subsidiary or any Restricted Subsidiary is designated as an Unrestricted
Subsidiary, the “consolidated current assets” and “consolidated current
liabilities” of any Person, property, business or asset so sold, transferred or
otherwise disposed of, closed or classified as discontinued operations or
Restricted Subsidiary so designated, as the case may be (determined on a basis
consistent with the corresponding definitions herein, with appropriate reference
changes) shall be excluded.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

SECTION 1.02.       Accounting Terms and Determinations.  Except as otherwise
provided in this Agreement, all computations and determinations as to accounting
or financial matters (including financial covenants) shall be made in accordance
with GAAP as in effect on the Closing Date consistently applied for all
applicable periods, and all accounting or financial terms shall have the
meanings ascribed to such terms by GAAP.  If at any time any change in GAAP
would affect the computation of any financial ratio or requirement set forth in
any Credit Document, and Borrower notifies Administrative Agent that Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if Administrative Agent notifies Borrower
that the Required Lenders request an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the

 

63

--------------------------------------------------------------------------------


 

basis of GAAP as in effect and applied immediately before such change shall have
become effective until such notice shall have been withdrawn or such provision
amended in accordance herewith.  If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Credit
Document, and Borrower, Administrative Agent or the Required Lenders shall so
request, Administrative Agent, the Lenders and Borrower shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
Lenders, not to be unreasonably withheld).

 

SECTION 1.03.       Classes and Types of Loans.  Loans hereunder are
distinguished by “Class” and by “Type.”  The “Class” of a Loan (or of a
Commitment to make a Loan) refers to whether such Loan is a Revolving Loan of
any particular Tranche, a Term A Facility Loan, a Term B Facility Loan, a New
Term Loan of any particular Tranche, or a Term Loan of any particular Tranche of
Term Loans created pursuant to an Extension Amendment or a Refinancing Amendment
or a Swingline Loan, each of which constitutes a Class.  The “Type” of a Loan
refers to whether such Loan is an ABR Loan or a LIBOR Loan, each of which
constitutes a Type.  Loans may be identified by both Class and Type.

 

SECTION 1.04.       Rules of Construction.

 

(a)           In each Credit Document, unless the context clearly requires
otherwise (or such other Credit Document clearly provides otherwise), references
to (i) the plural include the singular, the singular include the plural and the
part include the whole; (ii) Persons include their respective permitted
successors and assigns or, in the case of governmental Persons, Persons
succeeding to the relevant functions of such Persons; (iii) statutes and
regulations include any amendments, supplements or modifications of the same
from time to time and any successor statutes and regulations; (iv) unless
otherwise expressly provided, any reference to any action of any Secured Party
by way of consent, approval or waiver shall be deemed modified by the phrase “in
its/their reasonable discretion”; (v) time shall be a reference to time of day
in New York, New York; (vi) Obligations (other than L/C Liabilities) shall not
be deemed “outstanding” if such Obligations have been Paid in Full; and
(vii) except as expressly provided in any Credit Document any item required to
be delivered or performed on a day that is not a Business Day shall not be
required until the next succeeding Business Day.

 

(b)           In each Credit Document, unless the context clearly requires
otherwise (or such other Credit Document clearly provides otherwise),
(i) “amend” shall mean “amend, restate, amend and restate, supplement or
modify”; and “amended,” “amending” and “amendment” shall have meanings
correlative to the foregoing; (ii) in the computation of periods of time from a
specified date to a later specified date, “from” shall mean “from and
including”; “to” and “until” shall mean “to but excluding”; and “through” shall
mean “to and including”; (iii) “hereof,” “herein” and “hereunder” (and similar
terms) in any Credit Document refer to such Credit Document as a whole and not
to any particular provision of such Credit Document; (iv) “including” (and
similar terms) shall mean “including without limitation” (and similarly for
similar terms); (v) “or” has the inclusive meaning represented by the phrase
“and/or”; (vi) references to “the date hereof” shall mean the date first set
forth above; (vii) “asset” and “property” shall have the same meaning and effect
and refer to all Property; and (viii) a “fiscal year” or a “fiscal quarter” is a
reference to a fiscal year or fiscal quarter of Borrower.

 

(c)           In this Agreement unless the context clearly requires otherwise,
any reference to (i) an Annex, Exhibit or Schedule is to an Annex, Exhibit or
Schedule, as the case may be, attached to this Agreement and constituting a part
hereof, and (ii) a Section or other subdivision is to a Section or such other
subdivision of this Agreement.

 

(d)           Unless otherwise expressly provided herein, (i) references to
Organizational Documents, agreements (including the Credit Documents) and other
contractual instruments shall be deemed to include all subsequent amendments,
restatements, amendments and restatements, extensions, supplements,
reaffirmations and other modifications thereto, but only to the extent that such
amendments, restatements, amendments and restatements, extensions, supplements,
reaffirmations and other modifications are permitted by the Credit

 

64

--------------------------------------------------------------------------------


 

Documents; (ii) references to any Requirement of Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Requirement of Law, and (iii) for the avoidance of doubt, any
reference herein to “the date hereof” or words of similar import shall refer to
the date that the Credit Agreement was initially entered into (June 8, 2016).

 

(e)           This Agreement and the other Credit Documents are the result of
negotiations among and have been reviewed by counsel to Agents, Borrower and the
other parties, and are the products of all parties.  Accordingly, they shall not
be construed against the Lenders or Agents merely because of Agents’ or the
Lenders’ involvement in their preparation.

 

SECTION 1.05.       Pro Forma Calculations.

 

(a)           Notwithstanding anything to the contrary herein, the Consolidated
Total Leverage Ratio, the Consolidated First Lien Leverage Ratio and the
Interest Coverage Ratio shall be calculated in the manner prescribed by this
Section 1.05; provided that notwithstanding anything to the contrary in clauses
(b), (c) or (d) of this Section 1.05, when calculating the Consolidated Total
Leverage Ratio and the Interest Coverage Ratio, as applicable, for purposes of
determining actual compliance (and not compliance on a Pro Forma Basis) with any
covenant pursuant to Section 10.08, the events described in this Section 1.05
that occurred subsequent to the end of the applicable Test Period shall not be
given pro forma effect.

 

(b)           For purposes of calculating the Consolidated Total Leverage Ratio,
the Consolidated First Lien Leverage Ratio and the Interest Coverage Ratio,
Specified Transactions (and the incurrence or repayment of any Indebtedness in
connection therewith) that have been made (i) during the applicable Test Period
and (ii) subsequent to such Test Period and prior to or simultaneously with the
event for which the calculation of any such ratio is made shall be calculated on
a pro forma basis assuming that all such Specified Transactions (and any
increase or decrease in Consolidated EBITDA and the component financial
definitions used therein attributable to any Specified Transaction) had occurred
on the first day of the applicable Test Period.  If, since the beginning of any
applicable Test Period, any Person that subsequently became a Restricted
Subsidiary or was merged, amalgamated or consolidated with or into Borrower or
any of its Restricted Subsidiaries since the beginning of such Test Period shall
have made any Specified Transaction that would have required adjustment pursuant
to this Section 1.05, then the Consolidated Total Leverage Ratio, the
Consolidated First Lien Leverage Ratio and the Interest Coverage Ratio shall be
calculated to give pro forma effect thereto in accordance with this
Section 1.05.

 

(c)           Whenever pro forma effect is to be given to the Transactions or a
Specified Transaction, the pro forma calculations shall be made in good faith by
a Responsible Officer of Borrower and include, for the avoidance of doubt, the
amount of cost savings, operating expense reductions and synergies projected by
Borrower in good faith to be realized as a result of specified actions taken or
with respect to which steps have been initiated, or are reasonably expected to
be initiated, within twelve (12) months of the Closing Date, in the case of the
Transactions, and in the case of any other Specified Transaction, within twelve
(12) months of the closing date of such Specified Transaction (in the good faith
determination of Borrower) (calculated on a pro forma basis as though such cost
savings, operating expense reductions and synergies had been realized during the
entirety of the applicable period), net of the amount of actual benefits
realized during such period from such actions; provided that, with respect to
any such cost savings, operating expense reductions and synergies, the
limitations and requirements set forth in clause (c) of the definitions of
Consolidated EBITDA (other than the requirement set forth in clause (c) of
Consolidated EBITDA that steps have been initiated or taken) shall apply;
provided, further, that the aggregate amount of additions made to Consolidated
EBITDA for any Test Period pursuant to this clause (c) and clause (c) of the
definition of “Consolidated EBITDA” shall not (i) exceed 15.0% of Consolidated
EBITDA for such Test Period (after giving effect to this clause (c) and clause
(c) of the definition of “Consolidated EBITDA”) or (ii) be duplicative of one
another.

 

65

--------------------------------------------------------------------------------


 

(d)           In the event that Borrower or any Restricted Subsidiary incurs
(including by assumption or guarantees) or repays (including by redemption,
repayment, prepayment, retirement, exchange or extinguishment) any Indebtedness
included in the calculations of the Consolidated Total Leverage Ratio, the
Consolidated First Lien Leverage Ratio and the Interest Coverage Ratio, as the
case may be (in each case, other than Indebtedness incurred or repaid under any
revolving credit facility), (i) during the applicable Test Period and/or
(ii) subsequent to the end of the applicable Test Period and prior to or
simultaneously with the event for which the calculation of any such ratio is
made, then the Consolidated Total Leverage Ratio, the Consolidated First Lien
Leverage Ratio and the Interest Coverage Ratio shall be calculated giving pro
forma effect to such incurrence or repayment of Indebtedness, to the extent
required, as if the same had occurred on (A) the last day of the applicable Test
Period in the case of the Consolidated Total Leverage Ratio or the Consolidated
First Lien Leverage Ratio and (B) the first day of the applicable Test Period in
the case of the Interest Coverage Ratio. If any Indebtedness bears a floating
rate of interest and is being given pro forma effect, the interest on such
Indebtedness shall be calculated as if the rate in effect on the date of the
event for which the calculation of the Interest Coverage Ratio is made had been
the applicable rate for the entire period (taking into account any hedging
obligations applicable to such Indebtedness); provided that, in the case of
repayment of any Indebtedness, to the extent actual interest related thereto was
included during all or any portion of the applicable Test Period, the actual
interest may be used for the applicable portion of such Test Period. Interest on
a Capital Lease shall be deemed to accrue at an interest rate reasonably
determined by a responsible financial or accounting officer of Borrower to be
the rate of interest implicit in such Capital Lease in accordance with GAAP.
Interest on Indebtedness that may optionally be determined at an interest rate
based upon a factor of a prime or similar rate, a London interbank offered rate,
or other rate, shall be determined to have been based upon the rate actually
chosen, or if none, then based upon such optional rate chosen as Borrower may
designate.

 

SECTION 1.06.       Letter of Credit Amounts.  Unless otherwise specified
herein, the amount of a Letter of Credit at any time shall be deemed to be the
stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the maximum stated amount of such Letter of Credit after
giving effect to all such increases, whether or not such maximum stated amount
is in effect at such time.

 

ARTICLE II.

 

CREDITS

 

SECTION 2.01.       Loans.

 

(a)           Revolving Loans.  Each Revolving Lender agrees, severally and not
jointly, on the terms and conditions of this Agreement, to make revolving loans
(the “Revolving Loans”) to Borrower in Dollars from time to time, on any
Business Day during, with respect to any Revolving Commitment of such Revolving
Lender, the Revolving Availability Period applicable to such Revolving
Commitment, in an aggregate principal amount at any one time outstanding not
exceeding the amount of the Revolving Commitment of such Revolving Lender as in
effect from time to time; provided, however, that, after giving effect to any
Borrowing of Revolving Loans, (i) the sum of the aggregate principal amount of
(without duplication) all Revolving Loans and Swingline Loans then outstanding
plus the aggregate amount of all L/C Liabilities shall not exceed the Total
Revolving Commitments as in effect at such time, (ii) the Revolving Exposure of
such Revolving Lender shall not exceed such Revolving Lender’s Revolving
Commitments in effect at such time, (iii) the Revolving Tranche Exposure of such
Revolving Lender in respect of each Tranche of Revolving Commitments of such
Lender shall not exceed such Revolving Lender’s Revolving Commitment of such
Tranche in effect at such time and (iv) the Revolving Tranche Exposure of all
Revolving Lenders in respect of each Tranche of Revolving Commitments shall not
exceed the aggregate Revolving Commitments of such Tranche in effect at such
time;  provided, further, that Borrower may not borrow Revolving Loans in excess
of $250.0 million on the Closing Date.  Subject to the terms and conditions of
this Agreement,

 

66

--------------------------------------------------------------------------------


 

during the applicable Revolving Availability Period, Borrower may borrow, repay
and re-borrow the amount of the Revolving Commitments by means of ABR Loans and
LIBOR Loans.

 

(b)           Term A Facility Loans.  Each Lender with a Term A Facility
Commitment on the Closing Date agrees, severally and not jointly, on the terms
and conditions of this Agreement, to make a Term A Facility Loan to Borrower in
Dollars on the Closing Date in an aggregate principal amount equal to the Term A
Facility Commitment of such Lender on the Closing Date.  Term A Facility Loans
that are repaid or prepaid may not be reborrowed.

 

(c)           Term B Facility Loans.  Each Lender with a Term B Facility
Commitment agrees, severally and not jointly, on the terms and conditions of
this Agreement, to make a Term B Facility Loan to Borrower in Dollars on the
Closing Date in an aggregate principal amount equal to the Term B Facility
Commitment of such Lender.  Term B Facility Loans that are repaid or prepaid may
not be reborrowed.

 

(d)           Limit on LIBOR Loans.  No more than eight (8) separate Interest
Periods in respect of LIBOR Loans may be outstanding at any one time in the
aggregate under all of the facilities.

 

(e)           Swingline Loans.

 

(i)      Swingline Commitment.  Subject to the terms and conditions set forth
herein and in reliance upon the agreements of the other Lenders set forth in
this Section 2.01(e), the Swingline Lender at the request of Borrower may, in
the Swingline Lender’s sole discretion, make Swingline Loans to Borrower in
Dollars from time to time during any Revolving Availability Period, in an
aggregate principal amount at any time outstanding that will not result in
(x) the aggregate principal amount of outstanding Swingline Loans exceeding the
Swingline Sublimit or (y) (1) the sum of the total Revolving Exposures exceeding
the Total Revolving Commitments or (2) the Revolving Exposure of any Revolving
Lender exceeding the Revolving Commitments of such Lender then in effect;
provided, however, that the Swingline Lender shall not be required to make a
Swingline Loan to refinance an outstanding Swingline Loan.  Within the foregoing
limits and subject to the terms and conditions set forth herein, Borrower may
borrow, repay and re-borrow Swingline Loans.  Notwithstanding anything to the
contrary contained in this Section 2.01(e) or elsewhere in this Agreement, the
Swingline Lender shall not be obligated to make any Swingline Loan at a time
when a Revolving Lender is a Defaulting Lender if such Defaulting Lender’s
participation in Swingline Loans cannot be reallocated to Non-Defaulting Lenders
pursuant to Section 2.14(a) unless arrangements reasonably satisfactory to the
Swingline Lender and Borrower have been made to eliminate the Swingline Lender’s
risk with respect to the Defaulting Lender’s or Defaulting Lenders’
participation in such Swingline Loans, including by Cash Collateralizing in an
amount equal to the Minimum Collateral Amount, or obtaining a backstop letter of
credit from an issuer reasonably satisfactory to the Swingline Lender to
support, such Defaulting Lender’s or Defaulting Lenders’ Commitment percentage
of outstanding Swingline Loans.

 

(ii)     Swingline Loans.  To request a Swingline Loan, Borrower shall notify
Administrative Agent of such request by telephone (promptly confirmed in writing
in the form of a Notice of Borrowing by facsimile or electronic mail), not later
than 1:00 p.m., New York time, on the day of a proposed Swingline Loan (which
day shall be a Business Day).  Each such notice shall be irrevocable and shall
specify the requested date (which shall be a Business Day) and amount of the
requested Swingline Loan.  Administrative Agent will promptly advise the
Swingline Lender of any such notice received from Borrower.  Unless the
Swingline Lender has received notice (by telephone or in writing) from the
Administrative Agent (including at the request of any Lender) prior to 2:00
p.m. on the date of the proposed Swingline Loan (A) directing the Swingline
Lender not to make such Swingline Loan as a result of the limitations set forth
in the first sentence of Section 2.01(e)(i) or (B) that one or more of the
applicable conditions specified in Section 7.02 is not then satisfied, then,
subject to the terms and

 

67

--------------------------------------------------------------------------------


 

conditions hereof, the Swingline Lender shall make each Swingline Loan available
to Borrower by depositing the same by wire transfer of immediately available
funds in (or, in the case of an account of Borrower maintained with the
Swingline Lender, by crediting the same to) the account of Borrower as directed
by Borrower in the applicable Notice of Borrowing for such Swingline Loan by
4:00 p.m., New York time, on the requested date of such Swingline Loan. 
Swingline Loans shall only be incurred and maintained as ABR Loans.  Borrower
shall not request a Swingline Loan if at the time of or immediately after giving
effect to such request a Default or an Event of Default has occurred and is
continuing.  Swingline Loans shall be made in minimum amounts of $500,000 and
integral multiples of $250,000 above such amount.  Immediately upon the making
of a Swingline Loan, each Revolving Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swingline Lender a
risk participation in such Swingline Loan in an amount equal to the product of
such Lender’s R/C Percentage of such Swingline Loan.

 

(iii)    Prepayment.  Borrower shall have the right at any time and from time to
time to repay any Swingline Loan, in whole or in part, and without any penalty
or premium, upon giving written or telecopy notice (or telephone notice promptly
confirmed by written, or telecopy notice) to the Swingline Lender and to
Administrative Agent before 12:00 p.m. (Noon), New York time, on the date of
repayment at the Swingline Lender’s office as the Swingline Lender may from time
to time specify to Borrower and Administrative Agent.

 

(iv)    Refinancing; Participations.

 

(A)          The Swingline Lender at any time in its sole discretion may
request, on behalf of Borrower (which hereby irrevocably authorizes the
Swingline Lender to so request on its behalf), that each Revolving Lender make a
ABR Loan in an amount equal to such Lender’s R/C Percentage of the amount of
Swingline Loans then outstanding.  Such request shall be made in writing and in
accordance with the requirements of Section 2.02, without regard to the minimum
and multiples specified in this Agreement for the principal amount of ABR Loans,
but subject to the unutilized portion of the Revolving Commitments and the
conditions set forth in Section 7.02.  The Swingline Lender shall furnish
Borrower with a copy of the applicable notice promptly after delivering such
notice to the Administrative Agent.  Each Revolving Lender shall make an amount
equal to its R/C Percentage of the amount specified in such notice available to
the Administrative Agent in immediately available funds (and the Administrative
Agent may apply Cash Collateral available with respect to the applicable
Swingline Loan) for the account of the Swingline Lender at the Administrative
Agent’s Office for Dollar-denominated payments not later than 1:00 p.m. on the
day specified in such notice, whereupon, subject to Section 2.01(e)(iv)(B), each
Revolving Lender that so makes funds available shall be deemed to have made a
ABR Loan to Borrower in such amount.  The Administrative Agent shall remit the
funds so received to the Swingline Lender.

 

(B)          If for any reason any Swingline Loan cannot be refinanced by such a
Borrowing in accordance with Section 2.01(e)(iv)(A), the request for ABR Loans
submitted by the Swingline Lender as set forth herein shall be deemed to be a
request by the Swingline Lender that each of the Revolving Lenders fund its risk
participation in the relevant Swingline Loan and each Revolving Lender’s payment
to the Administrative Agent for the account of the Swingline Lender pursuant to
Section 2.01(e)(iv)(A) shall be deemed payment in respect of such participation.

 

(C)          If any Revolving Lender fails to make available to the
Administrative Agent for the account of the Swingline Lender any amount required
to be paid by such Revolving Lender pursuant to Section 2.01(e)(iv)(A) by the
time specified in such Section, the Swingline Lender shall be entitled to
recover from such Revolving Lender (acting through the Administrative

 

68

--------------------------------------------------------------------------------


 

Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to the Swingline Lender, at a rate per annum equal to the greater of
the Federal Funds Effective Rate and a rate determined by the Swingline Lender
in accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the Swingline
Lender in connection with the foregoing. If such Revolving Lender pays such
amount (with interest and fees as aforesaid), the amount so paid (other than any
such interest or fees) shall constitute such Lender’s Revolving Loan included in
the relevant Borrowing or funded participation in the relevant Swingline Loan,
as the case may be.  A certificate of the Swingline Lender submitted to any
Revolving Lender (through the Administrative Agent) with respect to any amounts
owing under this clause (C) shall be conclusive absent manifest error.

 

(D)          Each Revolving Lender’s obligation to make Revolving Loans or to
purchase and fund risk participations in Swingline Loans pursuant to this
Section 2.01(e)(iv) shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Revolving Lender may have against
the Swingline Lender, Borrower or any other Person for any reason whatsoever,
(B) the occurrence or continuance of a Default, or (C) any other occurrence,
event or condition, whether or not similar to any of the foregoing; provided,
however, that each Revolving Lender’s obligation to make Revolving Loans
pursuant to this Section 2.01(e)(iv) is subject to the conditions set forth in
Section 7.02.  No such funding of risk participations shall relieve or otherwise
impair the obligation of Borrower to repay Swingline Loans, together with
interest as provided herein.

 

(E)           The Swingline Lender shall be responsible for invoicing Borrower
for interest on the Swingline Loans.  Until each Revolving Lender funds its
Revolving Loan or risk participation pursuant to this Section 2.01(e) to
refinance such Revolving Lender’s R/C Percentage of any Swingline Loan, interest
in respect of such R/C Percentage shall be solely for the account of the
Swingline Lender.

 

SECTION 2.02.       Borrowings.  Borrower shall give Administrative Agent notice
of each borrowing hereunder as provided in Section 4.05 in the form of a Notice
of Borrowing.  Unless otherwise agreed to by Administrative Agent in its sole
discretion, not later than 12:00 p.m. (Noon), New York time, on the date
specified for each borrowing in Section 4.05, each Lender shall make available
the amount of the Loan or Loans to be made by it on such date to Administrative
Agent, at an account specified by Administrative Agent maintained at the
Principal Office, in immediately available funds, for the account of Borrower. 
Each borrowing of Revolving Loans shall be made by each Revolving Lender pro
rata based on its R/C Percentage.  The amounts so received by Administrative
Agent shall, subject to the terms and conditions of this Agreement, be made
available to Borrower not later than 4:00 p.m., New York time, on the actual
applicable Funding Date, by depositing the same by wire transfer of immediately
available funds in (or, in the case of an account of Borrower maintained with
Administrative Agent at the Principal Office, by crediting the same to) the
account or accounts of Borrower or any other account or accounts in each case as
directed by Borrower in the applicable Notice of Borrowing.

 

SECTION 2.03.       Letters of Credit.

 

(a)           Subject to the terms and conditions hereof, the Revolving
Commitments may be utilized, upon the request of Borrower, in addition to the
Revolving Loans provided for by Section 2.01(a), for standby and commercial
documentary letters of credit (herein collectively called “Letters of Credit”)
issued by the applicable L/C Lender (which L/C Lenders agree to the terms and
provisions of this Section 2.03 in reliance upon the agreements of the other
Lenders set forth herein) for the account of Borrower or its Subsidiaries;
provided, however, that in no event shall

 

69

--------------------------------------------------------------------------------


 

(i)      the aggregate amount of all L/C Liabilities, plus the aggregate
principal amount of all the Revolving Loans and Swingline Loans then
outstanding, exceed at any time the Total Revolving Commitments as in effect at
such time,

 

(ii)     the sum of the aggregate principal amount of all Revolving Loans of any
Revolving Lender then outstanding, plus such Revolving Lender’s L/C Liability
plus such Revolving Lender’s Swingline Exposure exceed at any time such
Revolving Lender’s Revolving Commitment as in effect at such time,

 

(iii)    (x) the outstanding aggregate amount of all L/C Liabilities exceed the
L/C Sublimit or (y) unless the applicable L/C Lender consents, the Stated Amount
of all Letters of Credit issued by such L/C Lender plus the aggregate amount of
all L/C Disbursements of such L/C Lender that have not yet been reimbursed in
respect of all Letters of Credit issued by such L/C Lender exceed such L/C
Lender’s L/C Commitment,

 

(iv)    the Stated Amount of any Letter of Credit be less than $100,000 or such
lesser amount as is acceptable to the L/C Lender,

 

(v)     the expiration date of any Letter of Credit extend beyond the earlier of
(x) the third Business Day preceding the latest R/C Maturity Date then in effect
and (y) the date twelve (12) months following the date of such issuance, unless
in the case of this clause (y) the Required Revolving Lenders have approved such
expiry date in writing (but never beyond the third Business Day prior to the
latest R/C Maturity Date then in effect), except for any Letter of Credit that
Borrower has agreed to Cash Collateralize in an amount equal to the Minimum
Collateral Amount or otherwise backstop (with a letter of credit on customary
terms) to the applicable L/C Lender’s and the Administrative Agent’s reasonable
satisfaction, on or prior to the third Business Day preceding the latest R/C
Maturity Date then in effect, subject to the ability of Borrower to request
Auto-Extension Letters of Credit in accordance with Section 2.03(b); provided
that in the case of any such Letter of Credit that is so Cash Collateralized,
the obligations of the Revolving Lenders to participate in such Letters of
Credit pursuant to Section 2.03(f) shall terminate on the third Business Day
preceding the latest R/C Maturity Date then in effect,

 

(vi)    any L/C Lender issue any Letter of Credit after it has received notice
from Borrower or the Required Revolving Lenders stating that a Default exists
until such time as such L/C Lender shall have received written notice of
(x) rescission of such notice from the Required Revolving Lenders, (y) waiver or
cure of such Default in accordance with this Agreement or (z) Administrative
Agent’s good faith determination that such Default has ceased to exist,

 

(vii)   any Letter of Credit be issued in a currency other than Dollars nor at a
tenor other than sight; or

 

(viii)  the L/C Lender be obligated to issue any Letter of Credit, amend or
modify any outstanding Letter of Credit or extend the expiry date of any
outstanding Letter of Credit at any time when a Revolving Lender is a Defaulting
Lender if such Defaulting Lender’s L/C Liability cannot be reallocated to
Non-Defaulting Lenders pursuant to Section 2.14(a) unless arrangements
reasonably satisfactory to the L/C Lender and Borrower have been made to
eliminate the L/C Lender’s risk with respect to the participation in Letters of
Credit by all such Defaulting Lenders, including by Cash Collateralizing in an
amount equal to the Minimum Collateral Amount, or obtaining a backstop letter of
credit from an issuer reasonably satisfactory to the L/C Lender to support, each
such Defaulting Lender’s L/C Liability.

 

(b)           Whenever Borrower requires the issuance of a Letter of Credit it
shall give the applicable L/C Lender and Administrative Agent at least three
(3) Business Days written notice (or such shorter period of notice

 

70

--------------------------------------------------------------------------------


 

acceptable to the L/C Lender).  Such Letter of Credit application may be sent by
facsimile, by United States mail, by overnight courier, by electronic
transmission using the system agreed to by the applicable L/C Lender, by
personal delivery or by any other means acceptable to the applicable L/C
Lender.   Each notice shall be in the form of Exhibit L or such other form as is
reasonably acceptable to the applicable L/C Lender appropriately completed (each
a “Letter of Credit Request”) and shall specify a date of issuance not beyond
the fifth Business Day prior to the latest R/C Maturity Date then in effect. 
Each Letter of Credit Request must be accompanied by documentation describing in
reasonable detail the proposed terms, conditions and format of the Letter of
Credit to be issued, and if so requested by any L/C Lender each Letter of Credit
Request shall be accompanied by such L/C Lender’s form of application but which
application shall not contain any operating or financial covenants or any
provisions inconsistent with this Agreement.  If Borrower so requests in any
applicable Letter of Credit Request, the applicable L/C Lender may, in its sole
discretion, agree to issue a Letter of Credit that has automatic extension
provisions (each, an “Auto-Extension Letter of Credit”); provided that any such
Auto-Extension Letter of Credit must permit the L/C Lender to decline any such
extension at least once in each twelve-month period (commencing with the date of
issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day (the “Non-Extension Notice Date”) in each such
twelve-month period to be agreed upon at the time such Letter of Credit is
issued.  Unless otherwise directed by the L/C Lender at the time of the original
issuance or automatic extension of a Letter of Credit, Borrower shall not be
required to make a specific request to the L/C Lender for any such extension. 
Once an Auto-Extension Letter of Credit has been issued, the Lenders shall be
deemed to have authorized (but may not require) the L/C Lender to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the third Business Day preceding the latest R/C Maturity Date then in effect
(provided, that such three (3) Business Day limitation shall not apply to any
Letter of Credit that Borrower has agreed to Cash Collateralize in an amount
equal to the Minimum Collateral Amount or otherwise backstop (with a letter of
credit on customary terms) to the applicable L/C Lender’s and the Administrative
Agent’s reasonable satisfaction); provided, however, that the L/C Lender shall
not permit any such extension if (A) the L/C Lender has determined that it would
not be permitted, or would have no obligation, at such time to issue such Letter
of Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of Section 2.03(a) or otherwise), or (B) it has received notice
(which may be by telephone or in writing) on or before the day that is seven
Business Days before the Non-Extension Notice Date (1) from the Administrative
Agent that the Required Revolving Lenders have elected not to permit such
extension or (2) from the Administrative Agent, any Lender or Borrower that one
or more of the applicable conditions specified in Section 7.02 is not then
satisfied, and in each such case directing the L/C Lender  not to permit such
extension. If there is any conflict between the terms and conditions of this
Agreement and the terms and condition of any application, the terms and
conditions of this Agreement shall govern.  Each Lender hereby authorizes each
L/C Lender to issue and perform its obligations with respect to Letters of
Credit and each Letter of Credit shall be issued in accordance with the
customary procedures of such L/C Lender.  Borrower acknowledges and agrees that
the failure of any L/C Lender to require an application at any time and from
time to time shall not restrict or impair such L/C Lender’s right to require
such an application or agreement as a condition to the issuance of any
subsequent Letter of Credit.

 

(c)                                  On each day during the period commencing
with the issuance by the applicable L/C Lender of any Letter of Credit and until
such Letter of Credit shall have expired or been terminated, the Revolving
Commitment of each Revolving Lender shall be deemed to be utilized for all
purposes hereof in an amount equal to such Lender’s R/C Percentage of the then
Stated Amount of such Letter of Credit plus the amount of any unreimbursed
drawings thereunder.  Each Revolving Lender (other than the applicable L/C
Lender) severally agrees that, upon the issuance of any Letter of Credit
hereunder, it shall automatically acquire from the L/C Lender that issued such
Letter of Credit, without recourse, a participation in such L/C Lender’s
obligation to fund drawings and rights under such Letter of Credit in an amount
equal to such Lender’s R/C Percentage of such obligation and rights, and each
Revolving Lender (other than such L/C Lender) thereby shall absolutely,
unconditionally and irrevocably assume, as primary obligor and not as surety,
and shall be unconditionally obligated to such L/C Lender to pay and discharge
when due, its R/C Percentage of such L/C Lender’s obligation to fund drawings
under such Letter of Credit.  Such L/C Lender shall be deemed to hold an L/C
Liability in an amount equal to its retained interest in the related Letter

 

71

--------------------------------------------------------------------------------


 

of Credit after giving effect to such acquisition by the Revolving Lenders other
than such L/C Lender of their participation interests.

 

(d)                                 In the event that any L/C Lender has
determined to honor a drawing under a Letter of Credit, such L/C Lender shall
promptly notify (the “L/C Payment Notice”) Administrative Agent and Borrower of
the amount paid by such L/C Lender and the date on which payment is to be made
to such beneficiary.  Borrower hereby unconditionally agrees to pay and
reimburse such L/C Lender, through the Administrative Agent, for the amount of
payment under such Letter of Credit in Dollars, together with interest thereon
at a rate per annum equal to the Alternate Base Rate in effect from time to time
plus the Applicable Margin applicable to Revolving Loans that are maintained as
ABR Loans as are in effect from time to time (determined based on a weighted
average if multiple Tranches of Revolving Commitments are then outstanding) from
the date payment was made to such beneficiary to the date on which payment is
due, such payment to be made not later than the second Business Day after the
date on which Borrower receives the applicable L/C Payment Notice (or the third
Business Day thereafter if such L/C Payment Notice is received on a date that is
not a Business Day or after 1:00 p.m., New York time, on a Business Day).  Any
such payment due from Borrower and not paid on the required date shall
thereafter bear interest at rates specified in Section 3.02(b) until paid. 
Promptly upon receipt of the amount paid by Borrower pursuant to the immediately
prior sentence, the applicable L/C Lender shall notify Administrative Agent of
such payment and whether or not such payment constitutes payment in full of the
Reimbursement Obligation under the applicable Letter of Credit.

 

(e)                                  Promptly upon its receipt of a L/C Payment
Notice referred to in Section 2.03(d), Borrower shall advise the applicable L/C
Lender and Administrative Agent whether or not Borrower intends to borrow
hereunder to finance its obligation to reimburse such L/C Lender for the amount
of the related demand for payment under the applicable Letter of Credit and, if
it does so intend, submit a Notice of Borrowing for such borrowing to
Administrative Agent as provided in Section 4.05.  In the event that Borrower
fails to reimburse any L/C Lender, through the Administrative Agent, for a
demand for payment under a Letter of Credit by the second Business Day after the
date of the applicable L/C Payment Notice (or the third Business Day thereafter
if such L/C Payment Notice is received on a date that is not a Business Day or
after 1:00 p.m., New York time on a Business Day), such L/C Lender shall
promptly notify Administrative Agent of such failure by Borrower to so reimburse
and of the amount of the demand for payment.  In the event that Borrower fails
to either submit a Notice of Borrowing to Administrative Agent as provided above
or reimburse such L/C Lender, through the Administrative Agent, for a demand for
payment under a Letter of Credit by the second Business Day after the date of
the applicable L/C Payment Notice (or the third Business Day thereafter if such
L/C Payment Notice is received on a date that is not a Business Day or after
1:00 p.m., New York time, on a Business Day), Administrative Agent shall give
each Revolving Lender prompt notice of the amount of the demand for payment
including the interest therein owed by Borrower (the “Unreimbursed Amount”),
specifying such Lender’s R/C Percentage thereof and requesting payment of such
amount.

 

(f)                                   Each Revolving Lender (other than the
applicable L/C Lender) shall pay to Administrative Agent for account of the
applicable L/C Lender at the Principal Office in Dollars and in immediately
available funds, an amount equal to such Revolving Lender’s R/C Percentage of
the Unreimbursed Amount upon not less than one Business Day’s actual notice by
Administrative Agent as described in Section 2.03(e) to such Revolving Lender
requesting such payment and specifying such amount.  Administrative Agent will
promptly remit the funds so received to the applicable L/C Lender in Dollars. 
Each such Revolving Lender’s obligation to make such payments to Administrative
Agent for the account of L/C Lender under this Section 2.03(f), and the
applicable L/C Lender’s right to receive the same, shall be absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including (i) the failure of any other Revolving Lender to make its payment
under this Section 2.03(f), (ii) the financial condition of Borrower or the
existence of any Default or (iii) the termination of the Commitments.  Each such
payment to any L/C Lender shall be made without any offset, abatement,
withholding or reduction whatsoever.

 

72

--------------------------------------------------------------------------------


 

(g)                                  Upon the making of each payment by a
Revolving Lender, through the Administrative Agent, to an L/C Lender pursuant to
Section 2.03(f) in respect of any Letter of Credit, such Revolving Lender shall,
automatically and without any further action on the part of Administrative
Agent, such L/C Lender or such Revolving Lender, acquire (i) a participation in
an amount equal to such payment in the Reimbursement Obligation owing to such
L/C Lender by Borrower hereunder and under the L/C Documents relating to such
Letter of Credit and (ii) a participation equal to such Revolving Lender’s R/C
Percentage in any interest or other amounts (other than cost reimbursements)
payable by Borrower hereunder and under such L/C Documents in respect of such
Reimbursement Obligation.  If any L/C Lender receives directly from or for the
account of Borrower any payment in respect of any Reimbursement Obligation or
any such interest or other amounts (including by way of setoff or application of
proceeds of any collateral security), such L/C Lender shall promptly pay to
Administrative Agent for the account of each Revolving Lender which has
satisfied its obligations under Section 2.03(f), such Revolving Lender’s R/C
Percentage of such payment, each such payment by such L/C Lender to be made in
Dollars.  In the event any payment received by such L/C Lender and so paid to
the Revolving Lenders hereunder is rescinded or must otherwise be returned by
such L/C Lender, each Revolving Lender shall, upon the request of such L/C
Lender (through Administrative Agent), repay to such L/C Lender (through
Administrative Agent) the amount of such payment paid to such Revolving Lender,
with interest at the rate specified in Section 2.03(j).

 

(h)                                 Borrower shall pay to Administrative Agent,
for the account of each Revolving Lender, and with respect to each Tranche of
Revolving Commitments, in respect of each Letter of Credit and each Tranche of
Revolving Commitments for which such Revolving Lender has a L/C Liability, a
letter of credit commission equal to (x) the rate per annum equal to the
Applicable Margin for Revolving Loans of such Tranche made by such Revolving
Lender that are LIBOR Loans in effect from time to time, multiplied by (y) the
daily Stated Amount of such Letter of Credit allocable to such Revolving
Lender’s Revolving Commitments of such Tranche for the period from and including
the date of issuance of such Letter of Credit (i) in the case of a Letter of
Credit which expires in accordance with its terms, to and including such
expiration date and (ii) in the case of a Letter of Credit which is drawn in
full or is otherwise terminated other than on the stated expiration date of such
Letter of Credit, to and excluding the date such Letter of Credit is drawn in
full or is terminated.  Such commission will be non-refundable and is to be paid
(1) quarterly in arrears on each Quarterly Date and (2) on each R/C Maturity
Date.  In addition, Borrower shall pay to each L/C Lender, for such L/C Lender’s
account a fronting fee (i) with respect to each commercial Letter of Credit, at
the rate separately agreed to with such L/C Lender, computed on the amount of
such Letter of Credit, and payable upon the issuance thereof, (ii) with respect
to any amendment of a commercial Letter of Credit increasing the amount of such
Letter of Credit, at a rate separately agreed between Borrower and such L/C
Lender, computed on the amount of such increase, and payable upon the
effectiveness of such amendment, and (iii) with respect to each standby Letter
of Credit, at the rate equal to the greater of (i) $500 per quarter or
(ii) 0.25% per annum, computed on the daily amount available to be drawn under
such Letter of Credit on a quarterly basis in arrears.  Such fronting fee shall
be due and payable on each Quarterly Date in respect of the most recently-ended
quarterly period (or portion thereof, in the case of the first payment),
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the latest R/C Maturity Date and thereafter on demand.  For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06.  In addition Borrower agrees to pay to each L/C Lender all
charges, costs and expenses in the amounts customarily charged by such L/C
Lender, from time to time in like circumstances, with respect to the issuance,
amendment, transfer, payment of drawings, and other transactions relating
thereto.

 

(i)                                     Upon the issuance of or amendment or
modification to a Letter of Credit, the applicable L/C Lender shall promptly
deliver to Administrative Agent and Borrower a written notice of such issuance,
amendment or modification and such notice shall be accompanied by a copy of such
Letter of Credit or the respective amendment or modification thereto, as the
case may be.  Promptly upon receipt of such notice, Administrative Agent shall
deliver to each Revolving Lender a written notice regarding such issuance,
amendment or modification, as the case may be, and, if so requested by a
Revolving Lender, Administrative Agent shall deliver to such Revolving Lender a
copy of such Letter of Credit or amendment or modification, as the case may be.

 

73

--------------------------------------------------------------------------------


 

(j)                                    If and to the extent that any Revolving
Lender fails to pay an amount required to be paid pursuant to Section 2.03(f) or
2.03(g) on the due date therefor, such Revolving Lender shall pay to the
applicable L/C Lender (through Administrative Agent) interest on such amount
with respect to each Tranche of Revolving Commitments held by such Revolving
Lender for each day from and including such due date to but excluding the date
such payment is made at a rate per annum equal to the Federal Funds Effective
Rate (as in effect from time to time) for the first three days and at the
interest rate (in effect from time to time) applicable to Revolving Loans under
such Tranche made by such Revolving Lender that are maintained as ABR Loans for
each date thereafter.  If any Revolving Lender holds Revolving Commitments of
more than one Tranche and such Revolving Lender makes a partial payment of
amounts due by it under Section 2.03(f) or 2.03(g), such partial payment shall
be allocated pro rata to each Tranche based on the amount of Revolving
Commitments of each Tranche held by such Revolving Lender.

 

(k)                                 The issuance by any L/C Lender of any
amendment or modification to any Letter of Credit hereunder that would extend
the expiry date or increase the Stated Amount thereof shall be subject to the
same conditions applicable under this Section 2.03 to the issuance of new
Letters of Credit, and no such amendment or modification shall be issued
hereunder (i) unless either (x) the respective Letter of Credit affected thereby
would have complied with such conditions had it originally been issued hereunder
in such amended or modified form or (y) the Required Revolving Lenders (or other
specified Revolving Lenders to the extent required by Section 13.04) shall have
consented thereto or (ii) if the beneficiary of the Letter of Credit does not
accept the proposed terms of the Letter of Credit.

 

(l)                                     Notwithstanding the foregoing, no L/C
Lender shall be under any obligation to issue any Letter of Credit if at the
time of such issuance, (i) any order, judgment or decree of any Governmental
Authority or arbitrator shall by its terms purport to enjoin or restrain such
L/C Lender from issuing the Letter of Credit, or any Law applicable to such L/C
Lender or any request or directive (whether or not having the force of law) from
any Governmental Authority with jurisdiction over such L/C Lender shall
prohibit, or request that such L/C Lender refrain from, the issuance of letters
of credit generally or the Letter of Credit in particular or shall impose upon
such L/C Lender with respect to the Letter of Credit any restriction, reserve or
capital requirement (for which such L/C Lender is not otherwise compensated
hereunder) not in effect on the Closing Date, or shall impose upon such L/C
Lender any unreimbursed loss, cost or expense which was not applicable on the
Closing Date and which such L/C Lender in good faith deems material to it or
(ii) the issuance of the Letter of Credit would violate one or more policies of
such L/C Lender applicable to letters of credit generally.

 

(m)                             The obligations of Borrower under this Agreement
and any L/C Document to reimburse any L/C Lender for a drawing under a Letter of
Credit, and to repay any drawing under a Letter of Credit converted into
Revolving Loans or Swingline Loans, shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement and each such other L/C Document under all circumstances, including
the following:

 

(i)                           any lack of validity or enforceability of this
Agreement, any Credit Document or any L/C Document;

 

(ii)                        the existence of any claim, setoff, defense or other
right that Borrower may have at any time against any beneficiary or any
transferee of any Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), any L/C Lender or any other Person,
whether in connection with this Agreement, the transactions contemplated hereby
or by the L/C Documents or any unrelated transaction;

 

(iii)                     any draft, demand, certificate or other document
presented under any Letter of Credit proving to be forged, fraudulent, invalid
or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required

 

74

--------------------------------------------------------------------------------


 

in order to make a drawing under any Letter of Credit; or any defense based upon
the failure of any drawing under a Letter of Credit to conform to the terms of
the Letter of Credit or any non-application or misapplication by the beneficiary
of the proceeds of such drawing;

 

(iv)                    waiver by a L/C Lender of any requirement that exists
for the L/C Lender’s protection and not the protection of Borrower or any waiver
by the L/C Lender which does not in fact materially prejudice Borrower;

 

(v)                       honor of a demand for payment presented electronically
even if such Letter of Credit requires that demand be in the form of a draft;

 

(vi)                    any payment made by a L/C Lender in respect of an
otherwise complying item presented after the date specified as the expiration
date of, or the date by which documents must be received under such Letter of
Credit if presentation after such date is authorized by the UCC, the ISP or the
UCP, as applicable;

 

(vii)                 any payment by a L/C Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by a L/C Lender
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law; or

 

(viii)              any other circumstance or happening whatsoever, whether or
not similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, Borrower or a
Guarantor.

 

To the extent that any provision of any L/C Document is inconsistent with the
provisions of this Section 2.03, the provisions of this Section 2.03 shall
control.

 

(n)                                 Borrower, Administrative Agent and Revolving
Lenders hereby agree that, as of the Closing Date, each letter of credit
identified on Schedule 2.03(n) (each, an “Existing Letter of Credit”) shall be a
Letter of Credit as if originally issued under this Agreement, and that the fees
and other provisions set forth in this Section 2.03 shall be applicable to each
Existing Letter of Credit as of the Closing Date.

 

(o)                                 On the last Business Day of each month, each
L/C Lender shall provide to Administrative Agent such information regarding the
outstanding Letters of Credit as Administrative Agent shall reasonably request,
in form and substance reasonably satisfactory to Administrative Agent (and in
such standard electronic format as Administrative Agent shall reasonably
specify), for purposes of Administrative Agent’s ongoing tracking and reporting
of outstanding Letters of Credit.  Administrative Agent shall maintain a record
of all outstanding Letters of Credit based upon information provided by the L/C
Lenders pursuant to this Section 2.03(o), and such record of Administrative
Agent shall, absent manifest error, be deemed a correct and conclusive record of
all Letters of Credit outstanding from time to time hereunder.  Notwithstanding
the foregoing, if and to the extent Administrative Agent determines that there
are one or more discrepancies between information provided by any L/C Lender
hereunder, Administrative Agent will notify such L/C Lender thereof and such L/C
Lender shall endeavor to reconcile any such discrepancy.  In addition to and
without limiting the foregoing, with respect to commercial documentary Letters
of Credit, on the first Business Day of each week the applicable L/C Lender
shall deliver to Administrative Agent, by facsimile or electronic mail, a report
detailing the daily outstanding commercial documentary Letters of Credit for the
previous week for such Letters of Credit.

 

75

--------------------------------------------------------------------------------


 

(p)                                 Each Lender and Borrower agree that, in
paying any drawing under a Letter of Credit, the L/C Lender shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  None of the L/C Lenders,
the Administrative Agent, any of their respective Affiliates, directors,
officers, employees, agents and advisors nor any correspondent, participant or
assignee of any L/C Lender shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Lenders, the Required Revolving Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence,
bad faith or willful misconduct or material breach of any Credit Document as
determined by a court of competent jurisdiction by final and non-appealable
judgment; or (iii) the due execution, effectiveness, validity or enforceability
of any document or instrument related to any Letter of Credit.  Borrower hereby
assumes all risks of the acts or omissions of any beneficiary or transferee with
respect to its use of any Letter of Credit; provided, however, that this
assumption is not intended to, and shall not, preclude Borrower’s pursuing such
rights and remedies as it may have against the beneficiary or transferee at law
or under any other agreement.  None of the L/C Lenders, the Administrative
Agent, any of their respective Affiliates, directors, officers, employees,
agents and advisors nor any correspondent, participant or assignee of the L/C
Lenders shall be liable or responsible for any of the matters described in
clauses (i) through (viii) of Section 2.03(m); provided, however, that anything
in such clauses to the contrary notwithstanding, Borrower may have a claim
against a L/C Lender, and a L/C Lender may be liable to Borrower, to the extent,
but only to the extent, of any direct, as opposed to indirect, special,
punitive, consequential or exemplary, damages suffered by Borrower which
Borrower proves were caused by such L/C Lender’s willful misconduct, bad faith
or gross negligence or material breach of any Credit Document or such L/C
Lender’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit, in each case, as determined by a court of competent jurisdiction by
final and non-appealable judgment.  In furtherance and not in limitation of the
foregoing, the L/C Lenders may accept documents that appear on their face to be
in order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and the L/C Lenders shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.  The L/C Lenders may send a Letter
of Credit or conduct any communication to or from the beneficiary via the
Society for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.

 

(q)                                 Unless otherwise expressly agreed by the
applicable L/C Lender and Borrower when a Letter of Credit is issued (including
any such agreement applicable to an Existing Letter of Credit), (i) the rules of
the ISP shall apply to each standby Letter of Credit, and (ii) the rules of the
UCP shall apply to each commercial Letter of Credit.  Notwithstanding the
foregoing, the L/C Lenders shall not be responsible to Borrower for, and the L/C
Lenders’ rights and remedies against Borrower shall not be impaired by, any
action or inaction of the L/C Lenders required or permitted under any law,
order, or practice that is required or permitted to be applied to any Letter of
Credit or this Agreement, including the law or any order of a jurisdiction where
such L/C Lender or the beneficiary is located, the practice stated in the ISP or
UCP, as applicable, or in the decisions, opinions, practice statements, or
official commentary of the ICC Banking Commission, the Bankers Association for
Finance and Trade - International Financial Services Association (BAFT-IFSA), or
the Institute of International Banking Law & Practice, whether or not any Letter
of Credit chooses such law or practice.

 

(r)                                    Notwithstanding that a Letter of Credit
issued or outstanding hereunder is in support of any obligations of, or is for
the account of, a Subsidiary, Borrower shall be obligated to reimburse the
applicable L/C Lender hereunder for any and all drawings under such Letter of
Credit.  Borrower hereby acknowledges that the issuance of Letters of Credit for
the account of Subsidiaries inures to the benefit of Borrower, and that
Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.

 

76

--------------------------------------------------------------------------------


 

(s)                                   A Revolving Lender may become an
additional L/C Lender hereunder with the approval of the Administrative Agent
(such approval not to be unreasonably withheld or delayed), Borrower and such
Revolving Lender, pursuant to an agreement with, and in form and substance
reasonably satisfactory to, the Administrative Agent, Borrower and such
Revolving Lender.  The Administrative Agent shall notify the Revolving Lenders
of any such additional L/C Lender.

 

SECTION 2.04.                      Termination and Reductions of Commitment.

 

(a)                                 (i)                                     In
addition to any other mandatory commitment reductions pursuant to this
Section 2.04, the aggregate amount of the Term A Facility Commitments
outstanding on the Closing Date shall be automatically and permanently reduced
to zero at 5:00 p.m., New York time, on the Closing Date (after giving effect to
the making of the Term A Facility Loans on such date).

 

(ii)                                  In addition to any other mandatory
commitment reductions pursuant to this Section 2.04, the aggregate amount of the
Term B Facility Commitments shall be automatically and permanently reduced to
zero at 5:00 p.m., New York time, on the Closing Date (after giving effect to
the making of the Term B Facility Loans on such date).

 

(iii)                               In addition to any other mandatory
commitment reductions pursuant to this Section 2.04, the aggregate amount of any
Incremental Term Loan Commitments shall be automatically and permanently reduced
by the amount of Incremental Term Loans made in respect hereof from time to
time.

 

(iv)                              The aggregate amount of the Revolving
Commitments of any Tranche shall be automatically and permanently reduced to
zero on the R/C Maturity Date applicable to such Tranche, and the L/C
Commitments and the Swingline Commitment shall be automatically and permanently
reduced to zero on the last R/C Maturity Date.

 

(b)                                 Borrower shall have the right at any time or
from time to time (without premium or penalty except breakage costs (if any)
pursuant to Section 5.05) (i) so long as no Revolving Loans, Swingline Loans or
L/C Liabilities will be outstanding as of the date specified for termination
(after giving effect to all transactions occurring on such date), to terminate
the Revolving Commitments in their entirety and (ii) so long as the remaining
Total Revolving Commitments will equal or exceed the aggregate amount of
outstanding Revolving Loans, Swingline Exposure and L/C Liabilities, to reduce
the aggregate amount of the Revolving Commitments (which shall be pro rata among
the Revolving Lenders); provided, however, that (x) Borrower shall give notice
of each such termination or reduction as provided in Section 4.05, and (y) each
partial reduction shall be in an aggregate amount at least equal to $5.0 million
(or any whole multiple of $1.0 million in excess thereof) or, if less, the
remaining Unutilized R/C Commitments.

 

(c)                                  Any Commitment once terminated or reduced
may not be reinstated.

 

(d)                                 Each reduction or termination of any of the
Commitments applicable to any Tranche pursuant to this Section 2.04 shall be
applied ratably among the Lenders with such a Commitment, as the case may be, in
accordance with their respective Commitment, as applicable.

 

SECTION 2.05.                      Fees.

 

(a)                                 Borrower shall pay to Administrative Agent
for the account of each Revolving Lender (other than a Defaulting Lender), with
respect to such Revolving Lender’s Revolving Commitments of each Tranche, a
commitment fee for the period from and including the Closing Date (or, following
the conversion of such Revolving Commitment into another Tranche, the applicable
Extension Date) to but not including the earlier of (i) the date such

 

77

--------------------------------------------------------------------------------


 

Revolving Commitment is terminated or expires (or is modified to constitute
another Tranche) and (ii) the R/C Maturity Date applicable to such Revolving
Commitment, in each case, computed at a rate per annum equal to the Applicable
Fee Percentage in respect of such Tranche in effect from time to time during
such period on the actual daily amount of such Revolving Lender’s Unutilized R/C
Commitment in respect of such Tranche.  Notwithstanding anything to the contrary
in the definition of “Unutilized R/C Commitments,” for purposes of determining
Unutilized R/C Commitments in connection with computing commitment fees with
respect to Revolving Commitments, a Revolving Commitment of a Revolving Lender
shall be deemed to be used to the extent of the outstanding Revolving Loans and
L/C Liability of such Revolving Lender (and the Swingline Exposure of such
Revolving Lender shall be disregarded for such purpose).  Any accrued commitment
fee under this Section 2.05(a) in respect of any Revolving Commitment shall be
payable in arrears on each Quarterly Date and on the earlier of (i) the date
such Revolving Commitment is terminated or expires (or is modified to constitute
another Tranche) and (ii) the R/C Maturity Date applicable to such Revolving
Commitment.

 

(b)                                 Borrower shall pay to Administrative Agent
for its own account the administrative fee separately agreed to.

 

(c)                                  At the time of the effectiveness of a
Repricing Transaction prior to the date that is twelve (12) months after the
Closing Date, Borrower agrees to pay to Administrative Agent, for the ratable
account of each Lender with outstanding Term B Facility Loans (including each
Lender that withholds its consent to such Repricing Transaction and is replaced
or is removed as a Lender or is repaid under Section 2.11 or 13.04(b), as the
case may be), a fee in an amount equal to 1.0% of the aggregate principal amount
of Term B Facility Loans that are refinanced, converted, replaced, amended,
modified or otherwise repriced in such Repricing Transaction.  Such fee shall be
due and payable upon the date of the effectiveness of such Repricing
Transaction.

 

(d)                                 Borrower shall pay to Auction Manager for
its own account, in connection with any Borrower Loan Purchase, such fees as may
be agreed between Borrower and Auction Manager.

 

(e)                                  Borrower shall pay to each Term B Facility
Lender, on the Closing Date, upfront fees equal to 0.50% of such Term B Facility
Lender’s Term B Facility Loan funded on the Closing Date.

 

SECTION 2.06.                      Lending Offices.  The Loans of each Type made
by each Lender shall be made and maintained at such Lender’s Applicable Lending
Office for Loans of such Type.

 

SECTION 2.07.                      Several Obligations of Lenders.  The failure
of any Lender to make any Loan to be made by it on the date specified therefor
shall not relieve any other Lender of its obligation to make its Loan on such
date, but neither any Lender nor Administrative Agent shall be responsible for
the failure of any other Lender to make a Loan to be made by such other Lender,
and no Lender shall have any obligation to Administrative Agent or any other
Lender for the failure by such Lender to make any Loan required to be made by
such Lender.  No Revolving Lender will be responsible for failure of any other
Lender to fund its participation in Letters of Credit.

 

SECTION 2.08.                      Notes; Register.

 

(a)                                 At the request of any Lender, its Loans of a
particular Class shall be evidenced by a promissory note, payable to such Lender
(or its nominee) and otherwise duly completed, substantially in the form of
Exhibits A-1, A-2, A-3 and A-4 of such Lender’s Revolving Loans, Term A Facility
Loans, Term B Facility Loans and Swingline Loans, respectively; and in the case
of any New Term Loans, such form of promissory note provided pursuant to the
applicable Incremental Joinder Agreement; provided that any promissory notes
issued in respect of New Term Loans, Other Term Loans, Extended Term Loans or
Extended Revolving Loans shall be in such form as mutually agreed by Borrower
and Administrative Agent.

 

78

--------------------------------------------------------------------------------


 

(b)                                 The date, amount, Type, interest rate and
duration of the Interest Period (if applicable) of each Loan of each Class made
by each Lender to Borrower and each payment made on account of the principal
thereof, shall be recorded by such Lender (or its nominee) on its books and,
prior to any transfer of any Note evidencing the Loans of such Class held by it,
endorsed by such Lender (or its nominee) on the schedule attached to such Note
or any continuation thereof; provided, however, that the failure of such Lender
(or its nominee) to make any such recordation or endorsement or any error in
such recordation or endorsement shall not affect the obligations of Borrower to
make a payment when due of any amount owing hereunder or under such Note.

 

(c)                                  Borrower hereby designates Administrative
Agent to serve as its nonfiduciary agent, solely for purposes of this
Section 2.08, to maintain a register (the “Register”) on which it will record
the name and address of each Lender, the Commitment from time to time of each of
the Lenders, the principal amount of the Loans made by each of the Lenders (and
the stated interest thereon) and each repayment in respect of the principal
amount of the Loans of each Lender.  Failure to make any such recordation or any
error in such recordation shall not affect Borrower’s obligations in respect of
such Loans.  The entries in the Register shall be prima facie evidence of the
information noted therein (absent manifest error), and the parties hereto shall
treat each Person whose name is recorded in the Register as the owner of a Loan
or other obligation hereunder as the owner thereof for all purposes of the
Credit Documents, notwithstanding any notice to the contrary.  The Register
shall be available for inspection by Borrower or any Lender at any reasonable
time and from time to time upon reasonable prior notice.  No assignment shall be
effective unless recorded in the Register; provided, however, that
Administrative Agent agrees to record in the Register any assignment entered
into pursuant to the term hereof promptly after the effectiveness of such
assignment.

 

SECTION 2.09.                      Optional Prepayments and Conversions or
Continuations of Loans.

 

(a)                                 Subject to Section 4.04, Borrower shall have
the right to prepay Loans (without premium or penalty, except as provided in
Section 2.09(c)), or to convert Loans of one Type into Loans of another Type or
to continue Loans of one Type as Loans of the same Type, at any time or from
time to time.  Borrower shall give Administrative Agent notice of each such
prepayment, conversion or continuation as provided in Section 4.05 (and, upon
the date specified in any such notice of prepayment, the amount to be prepaid
shall become due and payable hereunder; provided that Borrower may make any such
notice conditional upon the occurrence of a Person’s acquisition or sale or any
incurrence of indebtedness or issuance of Equity Interests).  Each Notice of
Continuation/Conversion shall be substantially in the form of Exhibit C.  If
LIBOR Loans are prepaid or converted other than on the last day of an Interest
Period therefor, Borrower shall at such time pay all expenses and costs required
by Section 5.05.  Notwithstanding the foregoing, and without limiting the rights
and remedies of the Lenders under Article XI, in the event that any Event of
Default shall have occurred and be continuing, Administrative Agent may (and, at
the request of the Required Lenders, shall), upon written notice to Borrower,
have the right to suspend the right of Borrower to convert any Loan into a LIBOR
Loan, or to continue any Loan as a LIBOR Loan, in which event all Loans shall be
converted (on the last day(s) of the respective Interest Periods therefor) or
continued, as the case may be, as ABR Loans.  Swingline Loans may not be
converted or continued.

 

(b)                                 Application.

 

(i)                                The amount of any optional prepayments
described in Section 2.09(a) shall be applied to prepay Loans outstanding in
order of amortization, in amounts and to Tranches, all as determined by
Borrower.

 

(ii)                             In addition to the foregoing, and provided that
the Consolidated Total Leverage Ratio is less than or equal to 3.75 to 1.00,
Borrower shall have the right to elect to offer to prepay the Loans pro rata to
the Term A Facility Loans, the Term B Facility Loans, the New Term Loans, the
Extended Term Loans and the Other Term Loans then outstanding and apply any
amounts rejected for such prepayment to repurchase, prepay, redeem, retire,
acquire, defease or cancel Indebtedness or to make Restricted Payments

 

79

--------------------------------------------------------------------------------


 

notwithstanding any then applicable limitations set forth in Section 10.09 or
10.06, respectively.  If Borrower makes such an election, it shall provide
notice thereof to Administrative Agent, who shall promptly, and in any event
within one Business Day of receipt, provide such notice to the holders of the
Term Loans.  Any such notice shall specify the aggregate amount offered to
prepay the Term Loans.  Each holder of a Term A Facility Loan, a Term B Facility
Loan, a New Term Loan, an Other Term Loan or an Extended Term Loan may elect, in
its sole discretion, to reject such prepayment offer with respect to an amount
equal to or less than (v) with respect to holders of Term A Facility Loans, an
amount equal to the aggregate amount so offered to prepay Term A Facility Loans
times a fraction, the numerator of which is the principal amount of Term A
Facility Loans owed to such holder and the denominator of which is the principal
amount of Term A Facility Loans outstanding, (w) with respect to holders of Term
B Facility Loans, an amount equal to the aggregate amount so offered to prepay
Term B Facility Loans times a fraction, the numerator of which is the principal
amount of Term B Facility Loans owed to such holder and the denominator of which
is the principal amount of Term B Facility Loans outstanding, (x) with respect
to holders of New Term Loans, an amount equal to the aggregate amount so offered
to prepay New Term Loans times a fraction, the numerator of which is the
principal amount of New Term Loans owed to such holder and the denominator of
which is the principal amount of New Term Loans outstanding, (y) with respect to
holders of Other Term Loans, an amount equal to the aggregate amount so offered
to prepay Other Term Loans times a fraction, the numerator of which is the
principal amount of Other Term Loans owed to such holder and the denominator of
which is the principal amount of Other Term Loans outstanding and (z) with
respect to holders of Extended Term Loans, an amount equal to the aggregate
amount so offered to prepay Extended Term Loans times a fraction, the numerator
of which is the principal amount of Extended Term Loans owed to such holder and
the denominator of which is the principal amount of Extended Term Loans
outstanding.  Any rejection of such offer must be evidenced by written notice
delivered to Administrative Agent within five Business Days of receipt of the
offer for prepayment, specifying an amount of such prepayment offer rejected by
such holder, if any.  Failure to give such notice will constitute an election to
accept such offer.  Any portion of such prepayment offer so accepted will be
used to prepay the Term Loans held by the applicable holders within ten Business
Days of the date of receipt of the offer to prepay.  Any portion of such
prepayment rejected may be used by Borrower and its Restricted Subsidiaries to
repurchase, prepay, redeem, retire, acquire, defease or cancel Indebtedness or
to make Restricted Payments notwithstanding any then applicable limitations set
forth in Section 10.09 or 10.06, respectively.

 

(c)                                  Any prepayment of Term B Facility Loans
pursuant to this Section 2.09 or Section 13.04(b) made prior to the date that is
twelve (12) months after the Closing Date in connection with any Repricing
Transaction shall be subject to the fee described in Section 2.05(c).

 

SECTION 2.10.                      Mandatory Prepayments.

 

(a)                                 Borrower shall prepay the Loans as follows
(each such prepayment to be effected in each case in the manner, order and to
the extent specified in Section 2.10(b) below):

 

(i)                                     Casualty Events.  Within five
(5) Business Days after Borrower or any Restricted Subsidiary receives any Net
Available Proceeds from any Casualty Event or any disposition pursuant to
Section 10.05(l) (or notice of collection by Administrative Agent of the same),
in an aggregate principal amount equal to 100% of such Net Available Proceeds
(it being understood that applications pursuant to this Section 2.10(a)(i) shall
not be duplicative of Section 2.10(a)(iii) below); provided, however, that:

 

(x)                                 if no Event of Default then exists or would
arise therefrom, the Net Available Proceeds thereof shall not be required to be
so applied on such date to the extent that Borrower delivers an Officer’s
Certificate to Administrative Agent stating that an amount equal to such
proceeds is intended to be used to fund the acquisition of Property used or
usable in the business

 

80

--------------------------------------------------------------------------------


 

of any Credit Party or repair, replace or restore the Property or other Property
used or usable in the business of any Credit Party (in accordance with the
provisions of the applicable Security Document in respect of which such Casualty
Event has occurred, to the extent applicable), in each case within (A) twelve
(12) months following receipt of such Net Available Proceeds or (B) if Borrower
or the relevant Restricted Subsidiary enters into a legally binding commitment
to reinvest such Net Available Proceeds within twelve (12) months following
receipt thereof, within the later of (1) one hundred and eighty (180) days
following the date of such legally binding commitment and (2) twelve (12) months
following receipt of such Net Available Proceeds, and

 

(y)                                 if all or any portion of such Net Available
Proceeds not required to be applied to the prepayment of Loans pursuant to this
Section 2.10(a)(i) is not so used within the period specified by clause
(x) above, such remaining portion shall be applied on the last day of such
period as specified in Section 2.10(b).

 

(ii)                                  Debt Issuance.  Within five (5) Business
Days after any Debt Issuance on or after the Closing Date, in an aggregate
principal amount equal to 100% of the Net Available Proceeds of such Debt
Issuance.

 

(iii)                               Asset Sales.  Within five (5) Business Days
after receipt by Borrower or any of its Restricted Subsidiaries of any Net
Available Proceeds from any Asset Sale pursuant to Section 10.05(c), in an
aggregate principal amount equal to 100% of the Net Available Proceeds from such
Asset Sale or other disposition (it being understood that applications pursuant
to this Section 2.10(a)(iii) shall not be duplicative of
Section 2.10(a)(i) above); provided, however, that:

 

(x)                                 an amount equal to the Net Available
Proceeds from any Asset Sale pursuant to Section 10.05(c) shall not be required
to be applied as provided above on such date if (1) no Event of Default then
exists or would arise therefrom and (2) Borrower delivers an Officer’s
Certificate to Administrative Agent stating that an amount equal to such Net
Available Proceeds is intended to be reinvested, directly or indirectly, in
assets (which may be pursuant to an acquisition of Equity Interests of a Person
that directly or indirectly owns such assets) otherwise permitted under this
Agreement of (A) if such Asset Sale was effected by any Credit Party, any Credit
Party, and (B) if such Asset Sale was effected by any other Company, any
Company, in each case within (x) twelve (12) months following receipt of such
Net Available Proceeds or (y) if Borrower or the relevant Restricted Subsidiary
enters into a legally binding commitment to reinvest such Net Available Proceeds
within twelve (12) months following receipt thereof, within the later of (A) one
hundred and eighty (180) days following the date of such legally binding
commitment and (B) twelve (12) months following receipt of such Net Available
Proceeds (which certificate shall set forth the estimates of the proceeds to be
so expended); and

 

(y)                                 if all or any portion of such Net Available
Proceeds is not reinvested in assets in accordance with the Officer’s
Certificate referred to in clause (x) above within the period specified by
clause (x) above, such remaining portion shall be applied on the last day of
such period as specified in Section 2.10(b).

 

(iv)                              Excess Cash Flow.  For each fiscal year
(commencing with the fiscal year ending December 31, 2016), not later than five
(5) Business Days after the date on which the financial statements of Borrower
referred to in Section 9.04(b) for such fiscal year are required to be delivered
to Administrative Agent, Borrower shall prepay, in accordance with subsection
(b) below, the principal amount of the Loans in an amount equal to (x) the
Applicable ECF Percentage of Excess Cash Flow for such fiscal year, minus
(y) the principal amount of (i) Term Loans voluntarily prepaid pursuant to
Section 2.09 during such fiscal year plus (ii) Revolving Loans voluntarily
prepaid pursuant to Section 2.09 to the

 

81

--------------------------------------------------------------------------------


 

extent accompanied by an equivalent permanent reduction of the Total Revolving
Commitments during such fiscal year, plus (iii) Other First Lien Indebtedness
voluntarily prepaid (and, to the extent consisting of revolving loans, so long
as accompanied by a permanent reduction of the underlying commitments) during
such fiscal year to the extent the amount of such Other First Lien Indebtedness
so prepaid is not proportionally larger than the amount of Term Loans so prepaid
according to the respective principal amounts of Other First Lien Indebtedness
and Term Loans as of the beginning of the applicable fiscal year plus the
principal amount of any additional Other First Lien Indebtedness or Term Loans
incurred during the applicable fiscal year or other applicable period, in each
case, except to the extent financed with the proceeds of Indebtedness of
Borrower or its Restricted Subsidiaries.

 

(v)                                 Equity Issuance Proceeds.  If Borrower
receives any cash proceeds from any capital contribution or any sale or issuance
of its Equity Interests that increases the Borrower’s Consolidated EBITDA as
provided in Section 11.03, 100% of all Equity Issuance Proceeds received
therefrom on or prior to the date which is five (5) Business Days after the
receipt of such Net Available Proceeds.

 

(vi)                              Prepayments Not Required.   Notwithstanding
any other provisions of this Section 2.10(a), to the extent that any of or all
the Net Available Proceeds of any Asset Sale or Casualty Event with respect to
any property or assets of Foreign Subsidiaries or any Excess Cash Flow
attributable to Foreign Subsidiaries, are prohibited or delayed by applicable
local law from being repatriated to the United States, the portion of such Net
Available Proceeds or Excess Cash Flow so affected will not be required to be
applied to repay Term Loans at the times provided in this Section 2.10(a) but
may be retained by the applicable Foreign Subsidiary so long as applicable local
law does not permit repatriation to the United States (Borrower hereby agreeing
to cause the applicable Foreign Subsidiary to promptly take all commercially
reasonable actions required by the applicable local law to permit such
repatriation), and once such repatriation of any of such affected Net Available
Proceeds or Excess Cash Flow is permitted under the applicable local law,
(x) any such Net Available Proceeds shall be reinvested pursuant to
Section 2.10(a)(i) or (iii), as applicable, or applied pursuant to
Section 2.10(b) within five (5) Business Days of such repatriation, and (y) any
such Excess Cash Flow shall be applied pursuant to Section 2.10(b) within five
(5) Business Days of such repatriation.  To the extent Borrower determines in
good faith that repatriation of any of or all the Net Available Proceeds of any
Asset Sale or Casualty Event with respect to any property or assets of Foreign
Subsidiaries or any Excess Cash Flow attributable to Foreign Subsidiaries would
have a material adverse tax cost to Borrower or any of its Subsidiaries, such
Net Available Proceeds or Excess Cash Flow so affected may be retained by the
applicable Foreign Subsidiary; provided that, on or before the date on which the
Net Available Proceeds so retained would otherwise have been required to be
applied to reinvestments or prepayments pursuant to Section 2.10(a)(i) or (iii),
as applicable (or, in the case of Excess Cash Flow, a date on or before the date
that is twelve (12) months after the date such Excess Cash Flow would have been
so required to be applied to prepayments pursuant to Section 2.10(a)(iv)),
unless previously repatriated (in which case, (x) any such Net Available
Proceeds shall be reinvested pursuant to Section 2.10(a)(i) or (iii), as
applicable, or applied pursuant to Section 2.10(b) within five (5) Business Days
of such repatriation, and (y) any such Excess Cash Flow shall be applied
pursuant to Section 2.10(b) within five (5) Business Days of such repatriation),
(A) Borrower shall apply an amount equal to such Net Available Proceeds or
Excess Cash Flow to such reinvestments or prepayments as if such Net Available
Proceeds or Excess Cash Flow had been received by Borrower rather than such
Foreign Subsidiary, minus, the amount of additional taxes that would have been
payable or reserved against if such Net Available Proceeds or Excess Cash Flow
had been repatriated (or, if less, the Net Available Proceeds or Excess Cash
Flow that would be calculated if received by such Foreign Subsidiary) pursuant
to Section 2.10(b) or (B) such Net Available Proceeds or Excess Cash Flow shall
be applied to the repayment of Indebtedness of any Foreign Subsidiary.

 

(vii)                           Prepayments of Other First Lien Indebtedness. 
Notwithstanding the foregoing provisions of Section 2.10(a)(i), (ii), (iii),
(iv), (v) or otherwise, any Net Available Proceeds from any such

 

82

--------------------------------------------------------------------------------


 

Casualty Event, Debt Issuance or Asset Sale, any Equity Issuance Proceeds from
any such issuance or sale of Equity Interests or capital contribution and any
such Excess Cash Flow otherwise required to be applied to prepay the Loans may,
at Borrower’s option, be applied to prepay the principal amount of Other First
Lien Indebtedness only to (and not in excess of) the extent to which a mandatory
prepayment in respect of such Casualty Event, Debt Issuance, Asset Sale,
issuance or sale of Equity Interests or capital contribution or Excess Cash Flow
is required under the terms of such Other First Lien Indebtedness (with any
remaining Net Available Proceeds, Equity Issuance Proceeds or Excess Cash Flow,
as applicable, applied to prepay outstanding Loans in accordance with the terms
hereof), unless such application would result in the holders of Other First Lien
Indebtedness receiving in excess of their pro rata share (determined on the
basis of the aggregate outstanding principal amount of Term Loans and Other
First Lien Indebtedness at such time) of such Net Available Proceeds, Equity
Issuance Proceeds or Excess Cash Flow, as applicable, relative to Lenders, in
which case such Net Available Proceeds, Equity Issuance Proceeds or Excess Cash
Flow, as applicable, may only be applied to prepay the principal amount of Other
First Lien Indebtedness on a pro rata basis with outstanding Term Loans.  To the
extent the holders of Other First Lien Indebtedness decline to have such
indebtedness repurchased, repaid or prepaid with any such Net Available
Proceeds, Equity Issuance Proceeds or Excess Cash Flow, as applicable, the
declined amount of such Net Available Proceeds, Equity Issuance Proceeds or
Excess Cash Flow, as applicable, shall promptly (and, in any event, within ten
(10) Business Days after the date of such rejection) be applied to prepay Loans
in accordance with the terms hereof (to the extent such Net Available Proceeds,
Equity Issuance Proceeds or Excess Cash Flow, as applicable, would otherwise
have been required to be applied if such Other First Lien Indebtedness was not
then outstanding).  Any such application to Other First Lien Indebtedness shall
reduce any prepayments otherwise required hereunder by an equivalent amount.

 

(b)                                 Application.  The amount of any required
prepayments described in Section 2.10(a) shall be applied to prepay Loans as
follows:

 

(i)                                     First, to the reduction of Amortization
Payments on the Term Loans required by Sections 3.01(b), 3.01(c) and 3.01(d) (on
a pro rata basis among each Tranche of Term Loans, subject to any Declined
Amounts) and, in the case of the Term Facilities, to the remaining principal
installments with respect thereto in direct order of maturity over the next
succeeding four (4) quarterly installments and, thereafter, on a pro rata basis;
provided that, each such prepayment shall, subject to the last paragraph of this
Section 2.10(b), be applied to such Term Loans that are ABR Loans to the fullest
extent thereof before application to Loans that are LIBOR Loans, and such
prepayments of LIBOR Loans shall be applied in a manner that minimizes the
amount of any payments required to be made by Borrower pursuant to Section 5.05;

 

(ii)                                  Second, after such time as no Term Loans
or Permitted First Priority Refinancing Debt in respect of Term Loans remain
outstanding, (x) to repay all outstanding Swingline Loans, (y) after such time
as no Swingline Loans are outstanding, to prepay all outstanding Revolving Loans
(in each case, with a corresponding permanent reduction in Revolving
Commitments) and (z) after such time as no Revolving Loans are outstanding, to
Cash Collateralize all outstanding Letters of Credit in an amount equal to the
Minimum Collateral Amount; and

 

(iii)                               Third, after application of prepayments in
accordance with clauses (i) and (ii) above, Borrower shall be permitted to
retain any such remaining excess.

 

Notwithstanding the foregoing, any Lender holding Term Loans may elect, by
written notice to Administrative Agent at least one (1) Business Day prior to
the prepayment date, to decline all or any portion of any prepayment of its Term
Loans, pursuant to this Section 2.10, in which case the aggregate amount of the
prepayment that would have been applied to prepay such Term Loans, but was so
declined shall be ratably offered to each

 

83

--------------------------------------------------------------------------------


 

Lender holding Term Loans that initially accepted such prepayment.  Any such
re-offered amounts rejected by such Lenders shall be retained by Borrower (any
such retained amounts, “Declined Amounts”).

 

Notwithstanding the foregoing, if the amount of any prepayment of Loans required
under this Section 2.10 shall be in excess of the amount of the ABR Loans at the
time outstanding, only the portion of the amount of such prepayment as is equal
to the amount of such outstanding ABR Loans shall be immediately prepaid and, at
the election of Borrower, the balance of such required prepayment shall be
either (i) deposited in the Collateral Account and applied to the prepayment of
LIBOR Loans on the last day of the then next-expiring Interest Period for LIBOR
Loans (with all interest accruing thereon for the account of Borrower) or
(ii) prepaid immediately, together with any amounts owing to the Lenders under
Section 5.05.  Notwithstanding any such deposit in the Collateral Account,
interest shall continue to accrue on such Loans until prepayment.

 

(c)                                  Revolving Credit Extension Reductions. 
Until the final R/C Maturity Date, Borrower shall from time to time immediately
prepay the Revolving Loans (and/or provide Cash Collateral in an amount equal to
the Minimum Collateral Amount for, or otherwise backstop (with a letter of
credit on customary terms reasonably acceptable to the applicable L/C Lender and
the Administrative Agent), outstanding L/C Liabilities) in such amounts as shall
be necessary so that at all times (a) the aggregate outstanding amount of the
Revolving Loans and the Swingline Loans, plus, the aggregate outstanding L/C
Liabilities shall not exceed the Total Revolving Commitments as in effect at
such time and (b) the aggregate outstanding amount of the Revolving Loans of any
Tranche and Swingline Loans allocable to such Tranche, plus the aggregate
outstanding L/C Liabilities under such Tranche shall not exceed the aggregate
Revolving Commitments of such Tranche as in effect at such time.

 

(d)                                 Prepayment of Term B Facility Loans.  Any
prepayment of Term B Facility Loans pursuant to Section 2.10(a)(ii) made prior
to the date that is twelve (12) months after the Closing Date in connection with
any Repricing Transaction shall be subject to the fee described in
Section 2.05(c).

 

(e)                                  Outstanding Letters of Credit.  If any
Letter of Credit is outstanding on the 30th day prior to the next succeeding R/C
Maturity Date which has an expiry date later than the third Business Day
preceding such R/C Maturity Date (or which, pursuant to its terms, may be
extended to a date later than the third Business Day preceding such R/C Maturity
Date), then (i) if one or more Tranches of Revolving Commitments with a R/C
Maturity Date after such R/C Maturity Date are then in effect, such Letters of
Credit shall automatically be deemed to have been issued (including for purposes
of the obligations of the Lenders with Revolving Commitments to purchase
participations therein and to make Revolving Loans and payments in respect
thereof and the commissions applicable thereto), effective as of such R/C
Maturity Date, solely under (and ratably participated by Revolving Lenders
pursuant to) the Revolving Commitments in respect of such non-terminating
Tranches of Revolving Commitments, if any, up to an aggregate amount not to
exceed the aggregate principal amount of the unutilized Revolving Commitments
thereunder at such time, and (ii) to the extent not capable of being reallocated
pursuant to clause (i) above, Borrower shall, on such 30th day (or on such later
day as such Letters of Credit become incapable of being reallocated pursuant to
clause (i) above due to the termination, reduction or utilization of any
relevant Revolving Commitments), either (x) Cash Collateralize all such Letters
of Credit in an amount not less than the Minimum Collateral Amount with respect
to such Letters of Credit (it being understood that such Cash Collateral shall
be released to the extent that the aggregate Stated Amount of such Letters of
Credit is reduced upon the expiration or termination of such Letters of Credit,
so that the Cash Collateral shall not exceed the Minimum Collateral Amount with
respect to such Letters of Credit outstanding at any particular time) or
(y) deliver to the applicable L/C Lender a standby letter of credit (other than
a Letter of Credit) in favor of such L/C Lender in a stated amount not less than
the Minimum Collateral Amount with respect to such Letters of Credit, which
standby letter of credit shall be in form and substance, and issued by a
financially sound financial institution, reasonably acceptable to such L/C
Lender and the Administrative Agent.  Except to the extent of reallocations of
participations pursuant to clause (i) above, the occurrence of a R/C Maturity
Date shall have no effect upon (and shall not diminish) the percentage
participations of the Revolving Lenders of the relevant Tranche in any Letter of
Credit issued before such R/C Maturity Date.  For the avoidance of doubt, the
parties hereto agree that upon the occurrence

 

84

--------------------------------------------------------------------------------


 

of any reallocations of participations pursuant to clause (i) above and, if
necessary, the taking of the actions in described clause (ii) above, all
participations in Letters of Credit under the terminated Revolving Commitments
shall terminate.

 

SECTION 2.11.                      Replacement of Lenders.

 

(a)                                 Borrower shall have the right to replace any
Lender (the “Replaced Lender”) with one or more other Eligible Assignees
(collectively, the “Replacement Lender”), if (x) such Lender is charging
Borrower increased costs pursuant to Section 5.01 or 5.06 or such Lender becomes
incapable of making LIBOR Loans as provided in Section 5.03 when other Lenders
are generally able to do so, (y) such Lender is a Defaulting Lender or
(z) Borrower receives a notice from any applicable Gaming Authority that any
lender is not qualified to make or hold Loans to, or owed by, Borrower under
applicable Gaming Laws (and such Lender is notified by Borrower and
Administrative Agent in writing of such disqualification); provided, however,
that (i) at the time of any such replacement, the Replacement Lender shall enter
into one or more Assignment Agreements (and with all fees payable pursuant to
Section 13.05(b) to be paid by the Replacement Lender or Borrower) pursuant to
which the Replacement Lender shall acquire all of the Commitments and
outstanding Loans of, and in each case L/C Interests of, the Replaced Lender (or
if the Replaced Lender is being replaced as a result of being a Defaulting
Lender, then the Replacement Lender shall acquire all Revolving Commitments,
Revolving Loans and L/C Interests of such Replaced Lender under one or more
Tranches of Revolving Commitments or, at the option of Borrower and such
Replacement Lender, all other Loans and Commitments held by such Defaulting
Lender), (ii) at the time of any such replacement, the Replaced Lender shall
receive an amount equal to the sum of (A) the principal of, and all accrued
interest on, all outstanding Loans of such Lender (other than any Loans not
being acquired by a Replacement Lender), (B) all Reimbursement Obligations owing
to such Lender, together with all then unpaid interest with respect thereto at
such time, in the event Revolving Loans or Revolving Commitments owing to such
Lender are being repaid and terminated or acquired, as the case may be, and
(C) all accrued, but theretofore unpaid, fees owing to the Lender pursuant to
Section 2.05 with respect to the Loans being assigned, as the case may be and
(iii) all obligations of Borrower owing to such Replaced Lender (other than
those specifically described in clause (i) above in respect of Replaced Lenders
for which the assignment purchase price has been, or is concurrently being,
paid, and other than those relating to Loans or Commitments not being acquired
by a Replacement Lender, but including any amounts which would be paid to a
Lender pursuant to Section 5.05 if Borrower were prepaying a LIBOR Loan), as
applicable, shall be paid in full to such Replaced Lender, as applicable,
concurrently with such replacement, as the case may be.  Upon the execution of
the respective Assignment Agreement, the payment of amounts referred to in
clauses (i), (ii) and (iii) above, as applicable, the receipt of any consents
that would be required for an assignment of the subject Loans and Commitments to
such Replacement Lender in accordance with Section 13.05, the Replacement
Lender, if any, shall become a Lender hereunder and the Replaced Lender, as
applicable, shall cease to constitute a Lender hereunder and be released of all
its obligations as a Lender, except with respect to indemnification provisions
applicable to such Lender under this Agreement, which shall survive as to such
Lender and, in the case of any Replaced Lender, except with respect to Loans,
Commitments and L/C Interests of such Replaced Lender not being acquired by the
Replacement Lender; provided, that if the applicable Replaced Lender does not
execute the Assignment Agreement within three (3) Business Days after Borrower’s
request, execution of such Assignment Agreement by the Replaced Lender shall not
be required to effect such assignment.

 

(b)                                 If Borrower receives a notice from any
applicable Gaming Authority that any Lender is not qualified to make or hold
Loans to, or owed by, Borrower under applicable Gaming Laws (and such Lender is
notified by Borrower and Administrative Agent in writing of such
disqualification), Borrower shall have the right to replace such Lender with a
Replacement Lender in accordance with Section 2.11(a) or prepay the Loans held
by such Lender, in each case, in accordance with any applicable provisions of
Section 2.11(a), even if a Default or an Event of Default exists
(notwithstanding anything contained in such Section 2.11(a) to the contrary). 
Any such prepayment shall be deemed an optional prepayment, as set forth in
Section 2.09 and shall not be required to be made on a pro rata basis with
respect to Loans of the same Tranche as the Loans held by such Lender (and in
any event shall not be deemed to be a Repricing Transaction).  Notice to such
Lender shall be given at least ten (10) days

 

85

--------------------------------------------------------------------------------


 

before the required date of transfer or prepayment (unless a shorter period is
required by any Requirement of Law), as the case may be, and shall be
accompanied by evidence demonstrating that such transfer or redemption is
required pursuant to Gaming Laws.  Upon receipt of a notice in accordance with
the foregoing, the Replaced Lender shall cooperate with Borrower in effectuating
the required transfer or prepayment within the time period set forth in such
notice, not to be less than the minimum notice period set forth in the foregoing
sentence (unless a shorter period is required under any Requirement of Law). 
Further, if the transfer or prepayment is triggered by notice from the Gaming
Authority that the Lender is disqualified, commencing on the date the Gaming
Authority serves the disqualification notice upon Borrower, to the extent
prohibited by law:  (i) such Lender shall no longer receive any interest on the
Loans; (ii) such Lender shall no longer exercise, directly or through any
trustee or nominee, any right conferred by the Loans; and (iii) such Lender
shall not receive any remuneration in any form from Borrower for services or
otherwise in respect of the Loans.

 

SECTION 2.12.                      Incremental Loan Commitments.

 

(a)                                 Borrower Request.  Borrower may, at any
time, by written notice to Administrative Agent, request (i) an increase to the
Closing Date Revolving Commitments (“Incremental Revolving Commitments”),
(ii) the establishment of additional Term A Facility Loans with terms and
conditions identical to the terms and conditions of existing Term A Facility
Loans hereunder (“Incremental Term A Loans” and the related commitments,
“Incremental Term A Loan Commitments”), (iii) the establishment of additional
Term B Facility Loans with terms and conditions identical to the terms and
conditions of existing Term B Facility Loans hereunder (“Incremental Term B
Loans” and the related commitments, “Incremental Term B Loan Commitments”),
and/or (iv) the establishment of one or more new Tranches of term loans (“New
Term Loans” and the related commitments, “New Term Loan Commitments”); provided,
however, that (x) the aggregate amount of all Incremental Revolving Commitments,
New Term Loans, Incremental Term A Loans, Incremental Term B Loans and
Incremental Equivalent Debt issued or incurred (but excluding any such
Incremental Term Loan Commitments that have been terminated prior to such date
of determination without being funded) on or prior to such date shall not exceed
the Incremental Loan Amount and (y) any such request for Incremental Commitments
shall be in a minimum amount of $25.0 million and integral multiples of $1.0
million above such amount.  Borrower may request Incremental Commitments from
existing Lenders and from Eligible Assignees; provided, however, that (A) any
existing Lender approached to provide all or a portion of the Incremental
Commitments may elect or decline, in its sole discretion, to provide all or any
portion of such Incremental Commitments offered to it and (B) any potential
Lender that is not an existing Lender and agrees to make available an
Incremental Commitment shall be required to be an Eligible Assignee and shall
require approval by Administrative Agent (such approval not to be unreasonably
withheld or delayed).

 

(b)                                 Incremental Effective Date.  The Incremental
Commitments shall be effected by a joinder agreement to this Agreement (the
“Incremental Joinder Agreement”) executed by Borrower, Administrative Agent and
each Lender making or providing such Incremental Commitment, in form and
substance reasonably satisfactory to each of them, subject, however, to the
satisfaction of the conditions precedent set forth in this Section 2.12.  The
Incremental Joinder Agreement may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Credit Documents as may
be necessary or appropriate, in the opinion of Administrative Agent, to effect
the provisions of this Section 2.12.  Administrative Agent and Borrower shall
determine the effective date (each, an “Incremental Effective Date”) of any
Incremental Commitments and the final allocation of such Incremental
Commitments.  The effectiveness of any such Incremental Commitments shall be
subject solely to the satisfaction of the following conditions to the reasonable
satisfaction of Administrative Agent:

 

(i)                                     Borrower shall deliver or cause to be
delivered any legal opinions or other documents reasonably requested by
Administrative Agent in connection with any such Incremental Commitments;

 

86

--------------------------------------------------------------------------------


 

(ii)                                  an Incremental Joinder Agreement shall
have been duly executed and delivered by Borrower, Administrative Agent and each
Lender making or providing such Incremental Commitment;

 

(iii)                               no Event of Default shall have occurred and
be continuing or would exist immediately after giving effect to such Incremental
Commitments; provided that, with respect to any Incremental Term Loans (and any
related Incremental Term Loan Commitments) the proceeds of which are used
primarily to fund a Permitted Acquisition or other Acquisition not prohibited
hereunder (including repayment of Indebtedness of the Person acquired, or that
is secured by the assets acquired, in such Permitted Acquisition or other
Acquisition) substantially concurrently upon the receipt thereof, the absence of
an Event of Default (other than an Event of Default specified in
Section 11.01(b) or 11.01(c) or an Event of Default specified in
Section 11.01(g) or 11.01(h) with respect to Borrower) shall not constitute a
condition to the effectiveness of such Incremental Term Loans (and any related
Incremental Term Loan Commitments), or the funding of such Incremental Term
Loans, unless otherwise agreed by Borrower and the Lenders providing such
Incremental Term Loans or Incremental Term Loan Commitments;

 

(iv)                              the representations and warranties set forth
herein and in the other Credit Documents shall be true and correct in all
material respects on and as of such Incremental Effective Date as if made on and
as of such date (except where such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties
shall have been true and correct in all material respects as of such earlier
date); provided that, any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct in all respects on such dates; and provided, further, that, with respect
to any Incremental Term Loans and related Incremental Term Loan Commitments the
proceeds of which are used primarily to fund a Permitted Acquisition or other
Acquisition not prohibited hereunder (including repayment of Indebtedness of the
Person acquired, or that is secured by the assets acquired, in such Permitted
Acquisition or other Acquisition) substantially concurrently upon the receipt
thereof, the only representations and warranties the making of which shall be a
condition to the effectiveness of such Incremental Term Loans and related
Incremental Term Loan Commitments and the funding of such Incremental Term Loans
shall be (except as otherwise agreed by Borrower and the Lenders providing such
Incremental Term Loans or Incremental Commitments) (x) the representations and
warranties set forth in Sections 8.01(a) (but only with respect to Credit
Parties, Holding Companies and RRR), 8.04(a)(i), 8.05 (but only as it relates to
the Credit Documents), 8.09, 8.11(b), 8.14 (but only as it relates to security
interests that may be perfected solely through the filing of UCC financing
statements, filing of intellectual property security agreements with the United
States Patent and Trademark Office and United States Copyright Office and
delivery of certificated securities collateral representing Equity Interests in
United States Persons), 8.17, 8.21 and 8.27 and (y) the representations and
warranties contained in the acquisition agreement relating to such Permitted
Acquisition or other Acquisition as are material to the interests of the
Lenders, but only to the extent that Borrower or any of its Affiliates have the
right to terminate its or their obligations under such acquisition agreement as
a result of a breach of such representations and warranties in such acquisition
agreement;

 

(v)                                 in the case of any Incremental Revolving
Commitments, New Term Loans, Incremental Term A Loans and Incremental Term B
Loans, unless otherwise agreed in writing by the Required Pro Rata Lenders,
Borrower shall be in compliance with the Financial Maintenance Covenants on a
Pro Forma Basis as of the most recent Calculation Date  (provided that, for such
purpose, (w) at the option of Borrower, to the extent that the proceeds of any
such Incremental Term Loans (and related Incremental Term Loan Commitments) are
or are to be used primarily to fund a Permitted Acquisition or other Acquisition
not prohibited hereunder (including repayment of Indebtedness of the Person
acquired, or that is secured by the assets acquired, in such Permitted
Acquisition or other Acquisition), such compliance shall be determined on a Pro
Forma Basis as of the Calculation Date immediately preceding the date on which a
binding contract with respect to such Permitted Acquisition or other Acquisition
is entered into between Borrower or a Restricted Subsidiary and the seller with
respect thereto, giving effect to such Incremental Term Loans

 

87

--------------------------------------------------------------------------------


 

(and related Incremental Term Loan Commitments) and such Permitted Acquisition
or other Acquisition as if incurred and consummated on the first day of the
applicable period, (x) Consolidated Indebtedness shall treat any Incremental
Equivalent Debt as first lien indebtedness, even if such Incremental Equivalent
Debt was issued or incurred on an unsecured basis or on a junior basis to the
Obligations, and (y) in the case of any Incremental Revolving Commitments and
Incremental Equivalent Debt consisting of revolving credit facilities, pro forma
effect shall be given to any Incremental Revolving Loans and any loans under any
Incremental Equivalent Debt consisting of a revolving credit facility, in each
case, to the extent actually made on such date (or in the case of Incremental
Equivalent Debt consisting of a revolving credit facility, the proceeds of which
are or are to be used primarily to fund a Permitted Acquisition or other
Acquisition not prohibited hereunder, to the extent reasonably expected to be
drawn on the closing date of such Permitted Acquisition or other Acquisition),
but any proposed Incremental Revolving Commitments or Incremental Equivalent
Debt consisting of a revolving credit facility shall not otherwise be treated as
drawn);

 

(vi)                              in order to receive an initial extension of
credit under any Incremental Revolving Commitment, Borrower shall, unless
otherwise agreed by the Required Revolving Lenders, be in compliance with the
Financial Maintenance Covenants on a Pro Forma Basis as of the most recent
Calculation Date prior to such initial extension;

 

(vii)                           [Reserved];

 

(viii)                        without the written consent of (x) the Required
Tranche Lenders with respect to any Tranches of then-existing Term Loans that
have a maturity date after the proposed maturity date of any New Term Loans, the
final stated maturity of any New Term Loans shall not be earlier than the
then-existing Final Maturity Date with respect to any then-exiting Tranche of
Term Loans, and (y) the Required Tranche Lenders with respect to any Tranches of
then-existing Term Loans that have a Weighted Average Life to Maturity that is
longer than the proposed Weighted Average Life to Maturity of any New Term
Loans, the Weighted Average Life to Maturity of any New Term Loans shall be no
shorter than the Weighted Average Life to Maturity of any then-existing Tranche
of Term Loans (without giving effect to the effect of prepayments made under any
existing Tranche of Term Loans on amortization); provided  that (A) Borrower may
establish one or more Tranches of New Term Loans that are “term A loans” such
that the Weighted Average Life to Maturity of such Tranche of New Term Loans may
be shorter than the Weighted Average Life to Maturity of the then-existing Term
B Facility Loans (but, for the avoidance of doubt, not any Term A Facility
Loans) (without giving effect to the effect of prepayments made under any
existing Tranche of Term Loans on amortization) and (B) the maturity date of
such Tranche of New Term Loans that are “term A loans” may be earlier than the
maturity date of the then-existing Term B Facility Loans (but, for the avoidance
of doubt, not any Term A Facility Loans); it being understood that, subject to
the foregoing, the amortization schedule applicable to such New Term Loans shall
be determined by Borrower and the lenders of such New Term Loans and set forth
in applicable Incremental Joinder Agreement;

 

(ix)                              the yields and interest rate margins and,
except as set forth in clause (viii) of this Section 2.12(b), amortization
schedule, applicable to any New Term Loans shall be as determined by Borrower
and the holders of such Indebtedness;

 

(x)                                 except as set forth in Section 2.12(a) and
in clauses (i) — (ix) of this Section 2.12(b), the terms applicable to any New
Term Loans shall be consistent with those applicable to any then-existing Term
Loans; provided that, any applicable Incremental Joinder Agreement may provide
for (x) any additional or more or less restrictive covenants that are applicable
only after the then-existing Final Maturity Date with respect to any
then-existing Term Loans or (y) any other terms that are reasonably satisfactory
to Administrative Agent;

 

88

--------------------------------------------------------------------------------


 

(xi)                              any Incremental Term A Loans and Incremental
Term B Loans (and the corresponding Incremental Term Loan Commitments) shall
have terms identical to the terms of the existing Term Loans (and the existing
Term Loan Commitments) of the relevant Tranche hereunder; provided, however,
that upfront fees or original issue discount may be paid to Lenders providing
such Incremental Term A Loans or Incremental Term B Loans as agreed by such
Lenders and Borrower, and the conditions applicable to the incurrence of such
Incremental Term A Loans and Incremental Term B Loans (and the corresponding
Incremental Term Loan Commitments) shall be as provided in this Section 2.12;
provided, further, that the applicable Incremental Joinder Agreement shall make
appropriate adjustments to Annex C to address such Incremental Term A Loans or
Section 3.01(c) to address such Incremental Term B Loans, as applicable,
including such adjustments as are necessary to provide for the “fungibility” of
such Incremental Term A Loans with the existing Term A Loans or such Incremental
Term B Loans with the existing Term B Facility Loans, as the case may be; and

 

(xii)                           any Incremental Revolving Commitments shall have
terms identical to the terms of the Closing Date Revolving Commitments;
provided, however, that upfront fees may be paid to Lenders providing such
Incremental Revolving Commitments as agreed by such Lenders and Borrower, and
the conditions applicable to the incurrence of such Incremental Revolving
Commitments shall be as provided in this Section 2.12.

 

Upon the effectiveness of any Incremental Commitment pursuant to this
Section 2.12, any Person providing an Incremental Commitment that was not a
Lender hereunder immediately prior to such time shall become a Lender
hereunder.  Administrative Agent shall promptly notify each Lender as to the
effectiveness of any Incremental Commitments, and (i) in the case of Incremental
Revolving Commitments, the Total Revolving Commitments under, and for all
purpose of this Agreement, shall be increased by the aggregate amount of such
Incremental Revolving Commitments, (ii) any Revolving Loans made under
Incremental Revolving Commitments shall be deemed to be Revolving Loans of the
relevant Tranche hereunder, (iii) any Incremental Term A Loans (to the extent
funded) shall be deemed to be Term A Facility Loans hereunder, (iv) any
Incremental Term B Loans (to the extent funded) shall be deemed to be Term B
Facility Loans hereunder and (v) any New Term Loans shall be deemed to be
additional Term Loans hereunder.  Notwithstanding anything to the contrary
contained herein, Borrower, Collateral Agent and Administrative Agent may (and
each of Collateral Agent and Administrative Agent are authorized by each other
Secured Party to) execute such amendments and/or amendments and restatements of
any Credit Documents as may be necessary or advisable to effectuate the
provisions of this Section 2.12.  Such amendments may include provisions
allowing any Incremental Term B Loans or New Term Loans to be treated on the
same basis as Term B Facility Loans in connection with declining prepayments or
allowing any Incremental Term A Loans or New Term Loans that are “term A loans”
to be treated on the same basis as Term A Facility Loans in connection with
declining prepayments, as applicable.  In connection with the incurrence of any
Incremental Term A Loans, Borrower shall be permitted to terminate any Interest
Period applicable to Term A Loans on the date such Incremental Term A Loans are
incurred.  In connection with the incurrence of any Incremental Term B Loans,
Borrower shall be permitted to terminate any Interest Period applicable to Term
B Facility Loans on the date such Incremental Term B Loans are incurred.  In
connection with the incurrence of any Incremental Revolving Commitments and
related Revolving Loans, Borrower shall be permitted to terminate any Interest
Period applicable to Revolving Loans under the Closing Date Revolving
Commitments on the date such Revolving Loans are first incurred under such
Incremental Revolving Commitments.

 

(c)                                  Terms of Incremental Commitments and Loans.

 

(i)                                     Except as set forth herein, the yield
applicable to the Incremental Term Loans shall be determined by Borrower and the
applicable new Lenders and shall be set forth in each applicable Incremental
Joinder Agreement; provided, however, that in the case of any Incremental Term A
Loans, Incremental Term B Loans or New Term Loans, if the All-In Yield
applicable to such Incremental Term A Loans, Incremental Term B Loans or New
Term Loans is greater than the All-In Yield payable pursuant to

 

89

--------------------------------------------------------------------------------


 

the terms of this Agreement as amended through the date of such calculation with
respect to Term B Facility Loans, plus 50 basis points per annum, then the
interest rate with respect to the Term B Facility Loans shall be increased
(pursuant to the applicable Incremental Joinder Agreement) so as to cause the
then applicable All-In Yield under this Agreement on the Term B Facility Loans
to equal the All-In Yield then applicable to the Incremental Term A
Loans, Incremental Term B Loans or New Term Loans, minus 50 basis points.

 

(ii)                                  Except as set forth herein, the yield
applicable to the Incremental Revolving Commitments shall be determined by
Borrower and the applicable new Lenders and shall be set forth in each
applicable Incremental Joinder Agreement; provided, however, that if the All-In
Yield or commitment fees applicable to such Incremental Revolving Commitments
(and the Revolving Loans thereunder) is greater than the All-In Yield or
commitment fees, respectively, payable pursuant to the terms of this Agreement
as amended through the date of such calculation with respect to Closing Date
Revolving Commitments (and the Revolving Loans thereunder), then the interest
rate or commitment fees, as applicable, with respect to the Closing Date
Revolving Commitments (and the Revolving Loans thereunder) shall be increased
(pursuant to the applicable Incremental Joinder Agreement) so as to cause the
then applicable All-In Yield and commitment fees under this Agreement on the
Closing Date Revolving Commitments (and the Revolving Loans thereunder) to equal
the All-In Yield and commitment fees, respectively, then applicable to the
Incremental Revolving Commitments (and the Revolving Loans thereunder).

 

(d)                                 Adjustment of Revolving Loans.  To the
extent the Revolving Commitments are being increased on the relevant Incremental
Effective Date, then each of the Revolving Lenders having a Revolving Commitment
prior to such Incremental Effective Date (such Revolving Lenders the
“Pre-Increase Revolving Lenders”) shall assign or transfer to any Revolving
Lender which is acquiring a new or additional Revolving Commitment on the
Incremental Effective Date (the “Post-Increase Revolving Lenders”), and such
Post-Increase Revolving Lenders shall purchase from each such Pre-Increase
Revolving Lender, at the principal amount thereof, such interests in the
Revolving Loans and participation interests in L/C Liabilities and Swingline
Loans (but not, for the avoidance of doubt, the related Revolving Commitments)
outstanding on such Incremental Effective Date as shall be necessary in order
that, after giving effect to all such assignments or transfers and purchases,
such Revolving Loans and participation interests in L/C Liabilities and
Swingline Loans will be held by Pre-Increase Revolving Lenders and Post-Increase
Revolving Lenders ratably in accordance with their Revolving Commitments after
giving effect to such Incremental Revolving Commitments (and after giving effect
to any Revolving Loans made on the relevant Incremental Effective Date).  Such
assignments or transfers and purchases shall be made pursuant to such procedures
as may be designated by Administrative Agent and shall not be required to be
effectuated in accordance with Section 13.05.  For the avoidance of doubt,
Revolving Loans and participation interests in L/C Liabilities and Swingline
Loans assigned or transferred and purchased (or re-allocated) pursuant to this
Section 2.12(d) shall, upon receipt thereof by the relevant Post-Increase
Revolving Lenders, be deemed to be Revolving Loans and participation interests
in L/C Liabilities and Swingline Loans in respect of the relevant new or
additional Revolving Commitments acquired by such Post-Increase Revolving
Lenders on the relevant Incremental Effective Date and the terms of such
Revolving Loans and participation interests (including, without limitation, the
interest rate and maturity applicable thereto) shall be adjusted accordingly. 
In addition, the L/C Sublimit may be increased by an amount not to exceed the
amount of any increase in Revolving Commitments with the consent of the
applicable L/C Lenders that agreed to provide Letters of Credit under such
increase in the L/C Sublimit and the holders of Incremental Revolving
Commitments providing such increase in Revolving Commitments.

 

(e)                                  Equal and Ratable Benefit.  The Loans and
Commitments established pursuant to this Section 2.12 shall constitute Loans and
Commitments under, and shall be entitled to all the benefits afforded by, this
Agreement and the other Credit Documents, and shall, without limiting the
foregoing, benefit equally and ratably from the Guarantees and security
interests created by the Security Documents.  The Credit Parties, Holding
Companies and RRR shall take any actions reasonably required by Administrative
Agent to ensure and/or

 

90

--------------------------------------------------------------------------------


 

demonstrate that the Lien and security interests granted by the Security
Documents continue to secure all the Obligations and continue to be perfected
under the UCC or otherwise after giving effect to the establishment of any
Incremental Commitments or the funding of Loans thereunder, including, without
limitation, the procurement of title insurance endorsements reasonably requested
by and satisfactory to the Administrative Agent.

 

(f)                                   Incremental Joinder Agreements.  An
Incremental Joinder Agreement may, subject to Section 2.12(b), without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Credit Documents as may be necessary or advisable, in the reasonable
opinion of Administrative Agent and Borrower, to effect the provisions of this
Section 2.12 (including, without limitation, such other technical amendments as
may be necessary or advisable, in the reasonable opinion of Administrative Agent
and Borrower, to give effect to the terms and provisions of any Incremental
Commitments (and any Loans made in respect thereof)).

 

(g)                                  Supersede.  This Section 2.12 shall
supersede any provisions in Section 13.04 to the contrary.

 

SECTION 2.13.                      Extensions of Loans and Commitments.

 

(a)                                 Borrower may, at any time request that all
or a portion of the Term Loans of any Tranche (an “Existing Term Loan Tranche”)
be modified to constitute another Tranche of Term Loans in order to extend the
scheduled final maturity date thereof (any such Term Loans which have been so
modified, “Extended Term Loans”) and to provide for other terms consistent with
this Section 2.13.  In order to establish any Extended Term Loans, Borrower
shall provide a notice to Administrative Agent (who shall provide a copy of such
notice to each of the Lenders of the applicable Existing Term Loan Tranche) (a
“Term Loan Extension Request”) setting forth the proposed terms of the Extended
Term Loans to be established, which terms shall be identical to those applicable
to the Term Loans of the Existing Term Loan Tranche from which they are to be
modified except (i) the scheduled final maturity date shall be extended to the
date set forth in the applicable Extension Amendment and the amortization shall
be as set forth in the Extension Amendment, (ii) (A) the Applicable Margins with
respect to the Extended Term Loans may be higher or lower than the Applicable
Margins for the Term Loans of such Existing Term Loan Tranche and/or
(B) additional fees (including prepayment or termination premiums) may be
payable to the Lenders providing such Extended Term Loans in addition to or in
lieu of any increased Applicable Margins contemplated by the preceding clause
(A), in each case, to the extent provided in the applicable Extension Amendment,
(iii) any Extended Term Loans may participate on a pro rata basis or a less than
pro rata basis (but not greater than a pro rata basis) in any optional or
mandatory prepayments or prepayment of Term Loans hereunder in each case as
specified in the respective Term Loan Extension Request, (iv) the final maturity
date and the scheduled amortization applicable to the Extended Term Loans shall
be set forth in the applicable Extension Amendment and the scheduled
amortization of such Existing Term Loan Tranche shall be adjusted to reflect the
amortization schedule (including the principal amounts payable pursuant thereto)
in respect of the Term Loans under such Existing Term Loan Tranche that have
been extended as Extended Term Loans as set forth in the applicable Extension
Amendment; provided, however, that the Weighted Average Life to Maturity of such
Extended Term Loans shall be no shorter than the Weighted Average Life to
Maturity of the Term Loans of such Existing Term Loan Tranche and (v) the
covenants set forth in Section 10.08 may be modified in a manner acceptable to
Borrower, Administrative Agent and the Lenders party to the applicable Extension
Amendment, such modifications to become effective only after the Final Maturity
Date in effect immediately prior to giving effect to such Extension Amendment
(it being understood that each Lender providing Extended Term Loans, by
executing an Extension Amendment, agrees to be bound by such provisions and
waives any inconsistent provisions set forth in Section 4.02, 4.07(b) or
13.04).  Except as provided above, each Lender holding Extended Term Loans shall
be entitled to all the benefits afforded by this Agreement (including, without
limitation, the provisions set forth in Section 2.09(b) and 2.10(b) applicable
to Term Loans) and the other Credit Documents, and shall, without limiting the
foregoing, benefit equally and ratably from the Guarantees and security
interests created by the Security Documents.  The Credit Parties, Holding
Companies and RRR shall take any actions reasonably required by Administrative
Agent to ensure and/or demonstrate that the Lien and security interests granted
by the Security Documents continue to secure all the Obligations and continue to
be perfected under the UCC or otherwise after giving effect to the extension of
any

 

91

--------------------------------------------------------------------------------


 

Term Loans, including, without limitation, the procurement of title insurance
endorsements reasonably requested by and satisfactory to the Administrative
Agent. No Lender shall have any obligation to agree to have any of its Term
Loans of any Existing Term Loan Tranche modified to constitute Extended Term
Loans pursuant to any Term Loan Extension Request.  Any Extended Term Loans of
any Extension Tranche shall constitute a separate Tranche and Class of Term
Loans from the Existing Term Loan Tranche from which they were modified.

 

(b)                                 Borrower may, at any time request that all
or a portion of the Revolving Commitments of any Tranche (an “Existing Revolving
Tranche” and any related Revolving Loans thereunder, “Existing Revolving Loans”)
be modified to constitute another Tranche of Revolving Commitments in order to
extend the termination date thereof (any such Revolving Commitments which have
been so modified, “Extended Revolving Commitments” and any related Revolving
Loans, “Extended Revolving Loans”) and to provide for other terms consistent
with this Section 2.13.  In order to establish any Extended Revolving
Commitments, Borrower shall provide a notice to Administrative Agent (who shall
provide a copy of such notice to each of the Lenders of the applicable Existing
Revolving Tranche) (a “Revolving Extension Request”) setting forth the proposed
terms of the Extended Revolving Commitments to be established, which terms shall
be identical to those applicable to the Revolving Commitments of the Existing
Revolving Tranche from which they are to be modified except (i) the scheduled
termination date of the Extended Revolving Commitments and the related scheduled
maturity date of the related Extended Revolving Loans shall be extended to the
date set forth in the applicable Extension Amendment, (ii) (A) the Applicable
Margins with respect to the Extended Revolving Loans may be higher or lower than
the Applicable Margins for the Revolving Loans of such Existing Revolving
Tranche and/or (B) additional fees may be payable to the Lenders providing such
Extended Revolving Commitments in addition to or in lieu of any increased
Applicable Margins contemplated by the preceding clause (A), in each case, to
the extent provided in the applicable Extension Amendment, (iii) the Applicable
Fee Percentage with respect to the Extended Revolving Commitments may be higher
or lower than the Applicable Fee Percentage for the Revolving Commitments of
such Existing Revolving Tranche, (iv) the covenants set forth in Section 10.08
may be modified in a manner acceptable to Borrower, Administrative Agent and the
Lenders party to the applicable Extension Amendment, such modifications to
become effective only after the Final Maturity Date in effect immediately prior
to giving effect to such Extension Amendment and (v) the L/C Commitments of any
L/C Lender that is providing such Extended Revolving Commitments may be extended
and the L/C Sublimit may be increased, subject to clause (d) below (it being
understood that each Lender providing Extended Revolving Commitments, by
executing an Extension Amendment, agrees to be bound by such provisions and
waives any inconsistent provisions set forth in Section 4.02, 4.07(b) or
13.04).  Except as provided above, each Lender holding Extended Revolving
Commitments shall be entitled to all the benefits afforded by this Agreement
(including, without limitation, the provisions set forth in Sections 2.09(b) and
2.10(b) applicable to existing Revolving Loans) and the other Credit Documents,
and shall, without limiting the foregoing, benefit equally and ratably from the
Guarantees and security interests created by the Security Documents.  The Credit
Parties, Holding Companies and RRR shall take any actions reasonably required by
Administrative Agent to ensure and/or demonstrate that the Lien and security
interests granted by the Security Documents continue to secure all the
Obligations and continue to be perfected under the UCC or otherwise after giving
effect to the extension of any Revolving Commitments, including, without
limitation, the procurement of title insurance endorsements reasonably requested
by and satisfactory to the Administrative Agent.  No Lender shall have any
obligation to agree to have any of its Revolving Commitments of any Existing
Revolving Tranche modified to constitute Extended Revolving Commitments pursuant
to any Revolving Extension Request.  Any Extended Revolving Commitments of any
Extension Tranche shall constitute a separate Tranche and Class of Revolving
Commitments from the Existing Revolving Tranche from which they were modified. 
If, on any Extension Date, any Revolving Loans of any Extending Lender are
outstanding under the applicable Existing Revolving Tranche, such Revolving
Loans (and any related participations) shall be deemed to be allocated as
Extended Revolving Loans (and related participations) and Existing Revolving
Loans (and related participations) in the same proportion as such Extending
Lender’s Extended Revolving Commitments bear to its remaining Revolving
Commitments of the Existing Revolving Tranche.

 

92

--------------------------------------------------------------------------------


 

(c)                                  Borrower shall provide the applicable
Extension Request at least five (5) Business Days prior to the date on which
Lenders under the Existing Tranche are requested to respond (or such shorter
period as is agreed to by Administrative Agent in its sole discretion).  Any
Lender (an “Extending Lender”) wishing to have all or a portion of its Term
Loans or Revolving Commitments of the Existing Tranche subject to such Extension
Request modified to constitute Extended Term Loans or Extended Revolving
Commitments, as applicable, shall notify Administrative Agent (an “Extension
Election”) on or prior to the date specified in such Extension Request of the
amount of its Term Loans or Revolving Commitments of the Existing Tranche that
it has elected to modify to constitute Extended Term Loans or Extended Revolving
Commitments, as applicable.  In the event that the aggregate amount of Term
Loans or Revolving Commitments of the Existing Tranche subject to Extension
Elections exceeds the amount of Extended Term Loans or Extended Revolving
Commitments, as applicable, requested pursuant to the Extension Request, Term
Loans or Revolving Commitments subject to such Extension Elections shall be
modified to constitute Extended Term Loans or Extended Revolving Commitments, as
applicable, on a pro rata basis based on the amount of Term Loans or Revolving
Commitments included in such Extension Elections.  Borrower shall have the right
to withdraw any Extension Request upon written notice to Administrative Agent in
the event that the aggregate amount of Term Loans or Revolving Commitments of
the Existing Tranche subject to such Extension Request is less than the amount
of Extended Term Loans or Extended Revolving Commitments, as applicable,
requested pursuant to such Election Request.

 

(d)                                 Extended Term Loans or Extended Revolving
Commitments, as applicable, shall be established pursuant to an amendment (an
“Extension Amendment”) to this Agreement (which shall be substantially in the
form of Exhibit Q or Exhibit R to this Agreement, as applicable, or, in each
case, such other form as is reasonably acceptable to Administrative Agent). 
Each Extension Amendment shall be executed by Borrower, Administrative Agent and
the Extending Lenders (it being understood that such Extension Amendment shall
not require the consent of any Lender other than (A) the Extending Lenders with
respect to the Extended Term Loans or Extended Revolving Commitments, as
applicable, established thereby, (B) with respect to any extension of the
Revolving Commitments that results in an extension of an L/C Lender’s
obligations with respect to Letters of Credit, the consent of such L/C Lender
and (C) with respect to any extension of the Revolving Commitments that results
in an extension of the Swingline Lender’s obligations with respect to Swingline
Loans, the Swingline Lender).  An Extension Amendment may, subject to
Sections 2.13(a) and (b), without the consent of any other Lenders, effect such
amendments to this Agreement and the other Credit Documents as may be necessary
or advisable, in the reasonable opinion of Administrative Agent and Borrower, to
effect the provisions of this Section 2.13 (including, without limitation,
(A) amendments to Section 2.04(b)(iii) and Section 2.09(b)(i) to permit
reductions of Tranches of Revolving Commitments (and prepayments of the related
Revolving Loans) with an R/C Maturity Date prior to the R/C Maturity Date
applicable to a Tranche of Extended Revolving Commitments without a concurrent
reduction of such Tranche of Extended Revolving Commitments and (B) such other
technical amendments as may be necessary or advisable, in the reasonable opinion
of Administrative Agent and Borrower, to give effect to the terms and provisions
of any Extended Term Loans or Extended Revolving Commitments, as applicable).

 

SECTION 2.14.                      Defaulting Lender Provisions.

 

(a)                                 Notwithstanding anything to the contrary in
this Agreement, if a Lender becomes, and during the period it remains, a
Defaulting Lender, the following provisions shall apply:

 

(i)                           the L/C Liabilities and the participations in
outstanding Swingline Loan of such Defaulting Lender will, subject to the
limitation in the first proviso below, automatically be reallocated (effective
on the day such Lender becomes a Defaulting Lender) among the Non-Defaulting
Lenders pro rata in accordance with their respective Revolving Commitments;
provided that (i) the sum of each Non-Defaulting Lender’s total Revolving
Exposure may not in any event exceed the Revolving Commitment of such
Non-Defaulting Lender as in effect at the time of such reallocation,
(ii) subject to Section 13.21, neither such reallocation nor any payment by a
Non-Defaulting Lender pursuant thereto will constitute a waiver or release of
any claim Borrower, Administrative Agent, any L/C Lender, the Swingline Lender
or

 

93

--------------------------------------------------------------------------------


 

any other Lender may have against such Defaulting Lender or cause such
Defaulting Lender to be a Non-Defaulting Lender and (iii) the conditions set
forth in Section 7.02(a) are satisfied at the time of such reallocation (and,
unless Borrower shall have otherwise notified the Administrative Agent at such
time, Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time);

 

(ii)                        to the extent that any portion (the “un-reallocated
portion”) of the Defaulting Lender’s L/C Liabilities and participations in
outstanding Swingline Loan cannot be so reallocated, whether by reason of the
first proviso in clause (a) above or otherwise, Borrower will, not later than
three (3) Business Days after demand by Administrative Agent (at the direction
of any L/C Lender and/or the Swingline Lender, as the case may be), (i) Cash
Collateralize the obligations of Borrower to the L/C Lender and the Swingline
Lender in respect of such L/C Liabilities or participations in outstanding
Swingline Loans, as the case may be, in an amount at least equal to the
aggregate amount of the un-reallocated portion of such L/C Liabilities or
participations in any outstanding Swingline Loans, or (ii) in the case of such
participations in any outstanding Swingline Loans, prepay (subject to clause
(c) below) and/or Cash Collateralize in full the un-reallocated portion thereof,
or (iii) make other arrangements satisfactory to Administrative Agent, and to
the applicable L/C Lender and the Swingline Lender, as the case may be, in their
sole discretion to protect them against the risk of non-payment by such
Defaulting Lender;

 

(iii)                     Borrower shall not be required to pay any fees to such
Defaulting Lender under Section 2.05(a); and

 

(iv)                    any payment of principal, interest, fees or other
amounts received by Administrative Agent for the account of such Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article 11 or
otherwise) or received by Administrative Agent from a Defaulting Lender pursuant
to Section 4.07 shall be applied at such time or times as may be determined by
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to Administrative Agent hereunder; second, to the payment
on a pro rata basis of any amounts owing by such Defaulting Lender to any L/C
Lender or Swingline Lender hereunder; third, if so determined by Administrative
Agent or requested by the applicable L/C Lender or Swingline Lender, to be held
as Cash Collateral for future funding obligations of that Defaulting Lender of
any participation in any Letter of Credit or any Swingline Loan, as applicable;
fourth, as Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by Administrative Agent; fifth, if so determined by Administrative
Agent and Borrower, to be held in a non-interest bearing deposit account and
released pro rata in order to satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement; sixth, to the
payment of any amounts owing to the Lenders, the L/C Lender or Swingline Lenders
as a result of any judgment of a court of competent jurisdiction obtained by any
Lender, any L/C Lender or the Swingline Lender against such Defaulting Lender as
a result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to Borrower as a result of any judgment of a court
of competent jurisdiction obtained by Borrower against such Defaulting Lender as
a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or L/C Liabilities in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 7.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Liabilities owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Liabilities owed to, such Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant

 

94

--------------------------------------------------------------------------------


 

to this Section 2.14(a)(iv) shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto.

 

(b)                                 Cure.  If Borrower, Administrative Agent,
each L/C Lender and the Swingline Lender agree in writing in their discretion
that a Lender is no longer a Defaulting Lender, Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to any amounts then held in the segregated account
referred to in Section 2.14(a)), (x) such Lender will, to the extent applicable,
purchase at par such portion of outstanding Loans of the other Lenders and/or
make such other adjustments as Administrative Agent may determine to be
necessary to cause the Revolving Exposure, L/C Liabilities and participations in
any outstanding Swingline Loans of the Lenders to be on a pro rata basis in
accordance with their respective Commitments, whereupon such Lender will cease
to be a Defaulting Lender and will be a Non-Defaulting Lender (and such exposure
of each Lender will automatically be adjusted on a prospective basis to reflect
the foregoing); provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of Borrower while such
Lender was a Defaulting Lender; and provided, further, that no change hereunder
from Defaulting Lender to Non-Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from such Lender’s having
been a Defaulting Lender, and (y) all Cash Collateral provided pursuant to
Section 2.14(a)(ii) shall thereafter be promptly returned to Borrower.

 

(c)                                  Certain Fees.  Anything herein to the
contrary notwithstanding, during such period as a Lender is a Defaulting Lender,
such Defaulting Lender will not be entitled to any fees accruing during such
period pursuant to Section 2.05 or Section 2.03(h) (without prejudice to the
rights of the Non-Defaulting Lenders in respect of such fees), provided that
(i) to the extent that all or a portion of the L/C Liability or the
participations in outstanding Swingline Loans of such Defaulting Lender is
reallocated to the Non-Defaulting Lenders pursuant to Section 2.14, such fees
that would have accrued for the benefit of such Defaulting Lender will instead
accrue for the benefit of and be payable to such Non-Defaulting Lenders, pro
rata in accordance with their respective Commitments, and (ii) to the extent
that all or any portion of such L/C Liability or participations in any
outstanding Swingline Loans cannot be so reallocated, such fees will instead
accrue for the benefit of and be payable to the L/C Lender and the Swingline
Lender, as applicable, except to the extent of any un-reallocated portion that
is Cash Collateralized (and the pro rata payment provisions of Section 4.02 will
automatically be deemed adjusted to reflect the provisions of this
Section 2.14(c)).

 

SECTION 2.15.                      Refinancing Amendments.

 

(a)                                 At any time after the Closing Date, Borrower
may obtain Credit Agreement Refinancing Indebtedness in respect of all or any
portion of the Term Loans and the Revolving Loans (or unused Revolving
Commitments) then outstanding under this Agreement (which for purposes of this
clause (a) will be deemed to include any then outstanding Other Term
Loans, Incremental Term Loans, Other Revolving Loans or Incremental Revolving
Loans), in the form of Other Term Loans, Other Term Loan Commitments, Other
Revolving Loans or Other Revolving Commitments pursuant to a Refinancing
Amendment; provided that, notwithstanding anything to the contrary in this
Section 2.15 or otherwise, (1) the borrowing and repayment (except for
(A) payments of interest and fees at different rates on Other Revolving
Commitments (and related outstandings), (B) repayments required upon the
maturity date of the Other Revolving Commitments or any other Tranche of
Revolving Commitments and (C) repayment made in connection with a permanent
repayment and termination of commitments (subject to clause (3) below)) of Loans
with respect to Other Revolving Commitments after the date of obtaining any
Other Revolving Commitments shall be made on a pro rata basis with all other
Revolving Commitments (subject to clause (3) below), (2) the permanent repayment
of Revolving Loans with respect to, and termination of, Other Revolving
Commitments after the date of obtaining any Other Revolving Commitments shall be
made on a pro rata basis with all other Revolving Commitments, except that
Borrower shall be permitted to permanently repay and terminate commitments of
any Class with an earlier maturity date on a better than a pro rata basis as
compared to any other Class with a later maturity date than such Class and
(3) assignments and participations of Other Revolving

 

95

--------------------------------------------------------------------------------


 

Commitments and Other Revolving Loans shall be governed by the same assignment
and participation provisions applicable to other Revolving Commitments and
Revolving Loans.  Each issuance of Credit Agreement Refinancing Indebtedness
under this Section 2.15(a) shall be in an aggregate principal amount that is
(x) not less than $5.0 million and (y) an integral multiple of $1.0 million in
excess thereof.

 

(b)                                 The effectiveness of any such Credit
Agreement Refinancing Indebtedness shall be subject solely to the satisfaction
of the following conditions to the reasonable satisfaction of Administrative
Agent: (i) any Credit Agreement Refinancing Indebtedness in respect of Revolving
Commitments or Other Revolving Commitments will have a maturity date that is not
prior to the maturity date of the Revolving Loans (or unused Revolving
Commitments) being refinanced; (ii) any Credit Agreement Refinancing
Indebtedness in respect of Term Loans will have a maturity date that is not
prior to the maturity date of, and a Weighted Average Life to Maturity that is
not shorter than the Weighted Average Life to Maturity of, the Term Loans being
refinanced (determined without giving effect to the impact of prepayments on
amortization of Term Loans being refinanced); (iii) the aggregate principal
amount of any Credit Agreement Refinancing Indebtedness shall not exceed the
principal amount so refinanced, plus, accrued interest, plus, any premium or
other payment required to be paid in connection with such refinancing, plus, the
amount of reasonable and customary fees and expenses of Borrower or any of its
Restricted Subsidiaries incurred in connection with such refinancing, plus, any
unutilized commitments thereunder; (iv) to the extent reasonably requested by
the Administrative Agent, receipt by the Administrative Agent and the Lenders of
customary legal opinions and other documents; (v) to the extent reasonably
requested by the Administrative Agent, execution of amendments to the Mortgages
by the applicable Credit Parties and Collateral Agent, in form and substance
reasonably satisfactory to the Administrative Agent and the Collateral Agent;
(vi) to the extent reasonably requested by the Administrative Agent, delivery to
the Administrative Agent of title insurance endorsements reasonably satisfactory
to the Administrative Agent; and (vii) execution of a Refinancing Amendment by
the Credit Parties, Administrative Agent and Lenders providing such Credit
Agreement Refinancing Indebtedness.

 

(c)                                  The Loans and Commitments established
pursuant to this Section 2.15 shall constitute Loans and Commitments under, and
shall be entitled to all the benefits afforded by, this Agreement and the other
Credit Documents, and shall, without limiting the foregoing, benefit equally and
ratably from the Guarantees and security interests created by the Security
Documents.  The Credit Parties, Holding Companies and RRR shall take any actions
reasonably required by Administrative Agent to ensure and/or demonstrate that
the Lien and security interests granted by the Security Documents continue to
secure all the Obligations and continue to be perfected under the UCC or
otherwise after giving effect to the applicable Refinancing Amendment.

 

(d)                                 Upon the effectiveness of any Refinancing
Amendment pursuant to this Section 2.15, any Person providing the corresponding
Credit Agreement Refinancing Indebtedness that was not a Lender hereunder
immediately prior to such time shall become a Lender hereunder.  Administrative
Agent shall promptly notify each Lender as to the effectiveness of such
Refinancing Amendment, and (i) in the case of any Other Revolving Commitments
resulting from such Refinancing Amendment, the Total Revolving Commitments
under, and for all purpose of this Agreement, shall be increased by the
aggregate amount of such Other Revolving Commitments (net of any existing
Revolving Commitments being refinanced by such Refinancing Amendment), (ii) any
Other Revolving Loans resulting from such Refinancing Amendment shall be deemed
to be additional Revolving Loans hereunder, (iii) any Other Term Loans resulting
from such Refinancing Amendment shall be deemed to be Term Loans hereunder (to
the extent funded) and (iv) any Other Term Loan Commitments resulting from such
Refinancing Amendment shall be deemed to be Term Loan Commitments hereunder. 
Notwithstanding anything to the contrary contained herein, Borrower, Collateral
Agent and Administrative Agent may (and each of Collateral Agent and
Administrative Agent are authorized by each other Secured Party to) execute such
amendments and/or amendments and restatements of any Credit Documents as may be
necessary or advisable to effectuate the provisions of this Section 2.15.  Such
amendments may include provisions allowing any Other Term Loans to be treated on
the same basis as Term B Facility Loans in connection with declining
prepayments.

 

96

--------------------------------------------------------------------------------


 

(e)                                  Each of the parties hereto hereby agrees
that, upon the effectiveness of any Refinancing Amendment, this Agreement shall
be deemed amended to the extent (but only to the extent) necessary to reflect
the existence and terms of the Credit Agreement Refinancing Indebtedness
incurred pursuant thereto (including any amendments necessary to treat the Loans
and Commitments subject thereto as Other Term Loans, Other Term Loan
Commitments, Other Revolving Loans and/or Other Revolving Commitments).  Any
Refinancing Amendment may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Credit Documents as may be necessary
or appropriate, in the reasonable opinion of Administrative Agent and Borrower,
to effect the provisions of this Section 2.15.  This Section 2.15 shall
supersede any provisions in Section 4.02, 4.07(b) or 13.04 to the contrary.

 

(f)                                   To the extent the Revolving Commitments
are being refinanced on the effective date of any Refinancing Amendment, then
each of the Revolving Lenders having a Revolving Commitment prior to the
effective date of such Refinancing Amendment (such Revolving Lenders the
“Pre-Refinancing Revolving Lenders”) shall assign or transfer to any Revolving
Lender which is acquiring an Other Revolving Commitment on the effective date of
such amendment (the “Post-Refinancing Revolving Lenders”), and such
Post-Refinancing Revolving Lenders shall purchase from each such Pre-Refinancing
Revolving Lender, at the principal amount thereof, such interests in Revolving
Loans and participation interests in L/C Liabilities and Swingline Loans (but
not, for the avoidance of doubt, the related Revolving Commitments) outstanding
on the effective date of such Refinancing Amendment as shall be necessary in
order that, after giving effect to all such assignments or transfers and
purchases, such Revolving Loans and participation interests in L/C Liabilities
and Swingline Loans will be held by Pre-Refinancing Revolving Lenders and
Post-Refinancing Revolving Lenders ratably in accordance with their Revolving
Commitments and Other Revolving Commitments, as applicable, after giving effect
to such Refinancing Amendment (and after giving effect to any Revolving Loans
made on the effective date of such Refinancing Amendment).  Such assignments or
transfers and purchases shall be made pursuant to such procedures as may be
designated by Administrative Agent and shall not be required to be effectuated
in accordance with Section 13.05.  For the avoidance of doubt, Revolving Loans
and participation interests in L/C Liabilities and Swingline Loans assigned or
transferred and purchased pursuant to this Section 2.15(f) shall, upon receipt
thereof by the relevant Post-Increase Revolving Lenders, be deemed to be Other
Revolving Loans and participation interests in L/C Liabilities and Swingline
Loans in respect of the relevant Other Revolving Commitments acquired by such
Post-Increase Revolving Lenders on the relevant amendment effective date and the
terms of such Revolving Loans and participation interests (including, without
limitation, the interest rate and maturity applicable thereto) shall be adjusted
accordingly.

 

SECTION 2.16.                      Cash Collateral.

 

(a)                                 Certain Credit Support Events.  Without
limiting any other requirements herein to provide Cash Collateral, if (i) any
L/C Lender has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an extension of credit hereunder which
has not been refinanced as a Revolving Loan or reimbursed, in each case, in
accordance with Section 2.03(d) or (ii) Borrower shall be required to provide
Cash Collateral pursuant to Section 11.01, Borrower shall, within one
(1) Business Day (in the case of clause (i) above) or immediately (in the case
of clause (ii) above) following any request by the Administrative Agent or the
applicable L/C Lender, provide Cash Collateral in an amount not less than the
applicable Minimum Collateral Amount.

 

(b)                                 Grant of Security Interest.  Borrower, and
to the extent provided by any Defaulting Lender, such Defaulting Lender, hereby
grants to (and subjects to the control of) the Administrative Agent, for the
benefit of the Administrative Agent, the L/C Lenders and the Lenders, and agrees
to maintain, a first priority security interest in all such cash, deposit
accounts and all balances therein, and all other property so provided as Cash
Collateral pursuant hereto, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral (including Cash
Collateral provided in accordance with Sections 2.01(e), 2.03, 2.10(b)(ii),
2.10(c), 2.10(e), 2.14, 2.16 or 11.01) may be applied pursuant to
Section 2.16(c).  If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person prior to the right or
claim of the Administrative Agent

 

97

--------------------------------------------------------------------------------


 

or the L/C Lenders as herein provided, or that the total amount of such Cash
Collateral is less than the Minimum Collateral Amount, Borrower will, promptly
upon demand by the Administrative Agent, pay or provide to the Administrative
Agent additional Cash Collateral in an amount sufficient to eliminate such
deficiency (after giving effect to any Cash Collateral provided by any
Defaulting Lenders). All Cash Collateral (other than credit support not
constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at the Administrative Agent or as
otherwise agreed to by the Administrative Agent.  Borrower shall pay on demand
therefor from time to time all customary account opening, activity and other
administrative fees and charges in connection with the maintenance and
disbursement of Cash Collateral in accordance with the account agreement
governing such deposit account.

 

(c)                                  Application.  Notwithstanding anything to
the contrary contained in this Agreement, Cash Collateral provided under any of
this Section 2.16 or Sections 2.01(e), 2.03, 2.10(c), 2.10(e), 2.14 or 11.01 in
respect of Letters of Credit shall be held and applied to the satisfaction of
the specific L/C Liabilities, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation), participations in Swingline Loans and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

 

(d)                                 Release.  Cash Collateral (or the
appropriate portion thereof) provided to reduce un-reallocated portions or to
secure other obligations shall, so long as no Event of Default then exists, be
released promptly following (i) the elimination of the applicable un-reallocated
portion or other obligations giving rise thereto (including by the termination
of Defaulting Lender status of the applicable Lender (or, as appropriate, the
assignment of such Defaulting Lender’s Loans and Commitments to a Replacement
Lender)) or (ii) the determination by the Administrative Agent and the L/C
Lenders that there exists excess Cash Collateral (which, in any event, shall
exist at any time that the aggregate amount of Cash Collateral exceeds the
Minimum Collateral Amount); provided, however, (x) any such release shall be
without prejudice to, and any disbursement or other transfer of Cash Collateral
shall be and remain subject to, any other Lien conferred under the Credit
Documents and the other applicable provisions of the Credit Documents, and
(y) Borrower and the L/C Issuer may agree that Cash Collateral shall not be
released but instead held to support future anticipated un-reallocated portions
or other obligations.

 

ARTICLE III.

 

PAYMENTS OF PRINCIPAL AND INTEREST

 

SECTION 3.01.                      Repayment of Loans.

 

(a)                                 Revolving Loans and Swingline Loans. 
Borrower hereby promises to pay (i) to Administrative Agent for the account of
each applicable Revolving Lender on each R/C Maturity Date, the entire
outstanding principal amount of such Revolving Lender’s Revolving Loans of the
applicable Tranche, and each such Revolving Loan shall mature on the R/C
Maturity Date applicable to such Tranche and (ii) to the Swingline Lender the
then unpaid principal amount of each Swingline Loan on the earlier of the first
R/C Maturity Date after such Swingline Loan is made and the first date after
such Swingline Loan is made that is the 15th or last day of a calendar month and
is at least two Business Days after such Swingline Loan is made; provided,
however, that on each date that a Revolving Borrowing is made, Borrower shall
repay all Swingline Loans that were outstanding on the date such Borrowing was
requested.

 

(b)                                 Term A Facility Loans.  Borrower hereby
promises to pay to Administrative Agent for the account of the Lenders with Term
A Facility Loans made on the Closing Date in repayment of the principal of such
Term A Facility Loans, on each date set forth on Annex C, that principal amount
of such Term A Facility Loans, to the extent then outstanding, as is set forth
opposite such date (subject to adjustment for any prepayments made under
Section 2.09 or Section 2.10 or Section 2.11(b) or Section 13.04(b)(B) or as
provided in Section 2.12, in Section

 

98

--------------------------------------------------------------------------------


 

2.13 or in Section 2.15), and the remaining principal amount of such Term A
Facility Loans on the Term A Facility Maturity Date.

 

(c)                                  Term B Facility Loans.  Borrower hereby
promises to pay to Administrative Agent for the account of the Lenders with Term
B Facility Loans in repayment of the principal of such Term B Facility Loans,
(i) on the last Business Day of each fiscal quarter (commencing with the first
full fiscal quarter following the Closing Date), an aggregate amount equal to
0.25% of the aggregate principal amount of all Term B Facility Loans outstanding
on the Closing Date (subject to adjustment for any prepayments made under
Section 2.09 or Section 2.10 or Section 2.11(b) or Section 13.04(b)(B) or as
provided in Section 2.12, in Section 2.13 or in Section 2.15) and (ii) the
remaining principal amount of Term B Facility Loans on the Term B Facility
Maturity Date.

 

(d)                                 New Term Loans; Extended Term Loans; Other
Term Loans.  New Term Loans shall mature in installments as specified in the
related Incremental Joinder Agreement pursuant to which such New Term Loans were
made, subject, however, to Section 2.12(b).  Extended Term Loans shall mature in
installments as specified in the applicable Extension Amendment pursuant to
which such Extended Term Loans were established, subject, however, to
Section 2.13(a).  Other Term Loans shall mature in installments as specified in
the applicable Refinancing Amendment pursuant to which such Other Term Loans
were established, subject, however, to Section 2.15(a).

 

SECTION 3.02.                      Interest.

 

(a)                                 Borrower hereby promises to pay to
Administrative Agent for the account of each Lender interest on the unpaid
principal amount of each Loan made or maintained by such Lender to Borrower for
the period from and including the date of such Loan to but excluding the date
such Loan shall be paid in full at the following rates per annum:

 

(i)                           during such periods as such Loan (including each
Swingline Loan) is an ABR Loan, the Alternate Base Rate (as in effect from time
to time), plus the Applicable Margin applicable to such Loan, and

 

(ii)                        during such periods as such Loan is a LIBOR Loan,
for each Interest Period relating thereto, the LIBO Rate for such Loan for such
Interest Period, plus the Applicable Margin applicable to such Loan.

 

(b)                                 To the extent permitted by Law:

 

(i)                           upon the occurrence and during the continuance of
an Event of Default under Section 11.01(b), 11.01(c), 11.01(g) or
Section 11.01(h), all Obligations shall automatically and without any action by
any Person, bear interest at the Default Rate; and

 

(ii)                        upon the occurrence and during the continuance of
any other Event of Default, at the written direction of the Required Lenders,
all Obligations shall bear interest at the Default Rate.

 

Interest which accrues under this paragraph shall be payable on demand.

 

(c)                                  Accrued interest on each Loan shall be
payable (i) in the case of each ABR Loan (including Swingline Loans),
(x) quarterly in arrears on each Quarterly Date, (y) on the date of any
repayment or prepayment in full of all outstanding ABR Loans of any Tranche of
Loans (or of any Swingline Loan) (but only on the principal amount so repaid or
prepaid), and (z) at maturity (whether by acceleration or otherwise) and, after
such maturity, on demand, and (ii) in the case of each LIBOR Loan, (x) on the
last day of each Interest Period applicable thereto and,

 

99

--------------------------------------------------------------------------------


 

if such Interest Period is longer than three months, on each date occurring at
three-month intervals after the first day of such Interest Period, (y) on the
date of any repayment or prepayment thereof or the conversion of such Loan to a
Loan of another Type (but only on the principal amount so paid, prepaid or
converted) and (z) at maturity (whether by acceleration or otherwise) and, after
such maturity, on demand.  Promptly after the determination of any interest rate
provided for herein or any change therein, Administrative Agent shall give
notice thereof to the Lenders to which such interest is payable and to Borrower.

 

ARTICLE IV.

 

PAYMENTS; PRO RATA TREATMENT; COMPUTATIONS; ETC.

 

SECTION 4.01.                      Payments.

 

(a)                                 All payments of principal, interest,
Reimbursement Obligations and other amounts to be made by Borrower under this
Agreement and the Notes, and, except to the extent otherwise provided therein,
all payments to be made by the Credit Parties, Holding Companies and RRR under
any other Credit Document, shall be made in Dollars, in immediately available
funds, without deduction, set-off or counterclaim, to Administrative Agent at
its account at the Principal Office, not later than 2:00 p.m., New York time, on
the date on which such payment shall become due (each such payment made after
such time on such due date may, at the discretion of Administrative Agent, be
deemed to have been made on the next succeeding Business Day).  Administrative
Agent shall distribute any such payments received by it for the account of any
other Person to the appropriate recipient promptly following receipt thereof.

 

(b)                                 Borrower shall, at the time of making each
payment under this Agreement or any Note for the account of any Lender, specify
(in accordance with Sections 2.09 and 2.10, if applicable) to Administrative
Agent (which shall so notify the intended recipient(s) thereof) or, in the case
of Swingline Loans, to the Swingline Lender, the Class and Type of Loans,
Reimbursement Obligations or other amounts payable by Borrower hereunder to
which such payment is to be applied.

 

(c)                                  Except to the extent otherwise provided in
the third sentence of Section 2.03(h), each payment received by Administrative
Agent or by any L/C Lender (directly or through Administrative Agent) under this
Agreement or any Note for the account of any Lender shall be paid by
Administrative Agent or by such L/C Lender (through Administrative Agent), as
the case may be, to such Lender, in immediately available funds, (x) if the
payment was actually received by Administrative Agent or by such L/C Lender
(directly or through Administrative Agent), as the case may be, prior to 12:00
p.m. (Noon), New York time on any day, on such day and (y) if the payment was
actually received by Administrative Agent or by such L/C Lender (directly or
through Administrative Agent), as the case may be, after 12:00 p.m. (Noon), New
York time, on any day, by 1:00 p.m., New York time, on the following Business
Day (it being understood that to the extent that any such payment is not made in
full by Administrative Agent or by such L/C Lender (through Administrative
Agent), as the case may be, Administrative Agent or such Lender (through
Administrative Agent), as applicable, shall pay to such Lender, upon demand,
interest at the Federal Funds Effective Rate from the date such amount was
required to be paid to such Lender pursuant to the foregoing clauses until the
date Administrative Agent or such L/C Lender (through Administrative Agent), as
applicable, pays such Lender the full amount).

 

(d)                                 If the due date of any payment under this
Agreement or any Note would otherwise fall on a day that is not a Business Day,
such date shall be extended to the next succeeding Business Day, and interest
shall be payable for any principal so extended for the period of such extension
at the rate then borne by such principal.

 

SECTION 4.02.                      Pro Rata Treatment.  Except to the extent
otherwise provided herein:  (a) each borrowing of Loans of a particular
Class from the Lenders under Section 2.01 shall be made from the relevant
Lenders, each payment of commitment fees under Section 2.05 in respect of
Commitments of a particular Class shall

 

100

--------------------------------------------------------------------------------


 

be made for the account of the relevant Lenders, and each termination or
reduction of the amount of the Commitments of a particular Class under Section
2.04 shall be applied to the respective Commitments of such Class of the
relevant Lenders pro rata according to the amounts of their respective
Commitments of such Class; (b) except as otherwise provided in Section 5.04,
LIBOR Loans of any Class having the same Interest Period shall be allocated pro
rata among the relevant Lenders according to the amounts of their respective
Revolving Commitments and Term Loan Commitments (in the case of the making of
Loans) or their respective Revolving Loans and Term Loans (in the case of
conversions and continuations of Loans); (c) except as otherwise provided in
Section 2.09(b), Section 2.10(b), Section 2.12, Section 2.13, Section 2.14,
Section 2.15, Section 13.04 or Section 13.05(d), each payment or prepayment of
principal of any Class of Revolving Loans or of any particular Class of Term
Loans shall be made for the account of the relevant Lenders pro rata in
accordance with the respective unpaid outstanding principal amounts of the Loans
of such Class held by them; and (d) except as otherwise provided in Section
2.09(b), Section 2.10(b), Section 2.12, Section 2.13, Section 2.14, Section
2.15, Section 13.04 or Section 13.05(d), each payment of interest on Revolving
Loans and Term Loans shall be made for the account of the relevant Lenders pro
rata in accordance with the amounts of interest on such Loans then due and
payable to the respective Lenders.

 

SECTION 4.03.       Computations.  Interest on LIBOR Loans, commitment fees and
Letter of Credit fees shall be computed on the basis of a year of 360 days and
actual days elapsed (including the first day but excluding the last day)
occurring in the period for which such amounts are payable and interest on ABR
Loans and Reimbursement Obligations shall be computed on the basis of a year of
365 or 366 days, as the case may be, and actual days elapsed (including the
first day but excluding the last day) occurring in the period for which such
amounts are payable.

 

SECTION 4.04.       Minimum Amounts.  Except for mandatory prepayments made
pursuant to Section 2.10 and conversions or prepayments made pursuant to Section
5.04, and Borrowings made to pay Reimbursement Obligations, each Borrowing,
conversion and partial prepayment of principal of Loans shall be in an amount at
least equal to (a) in the case of Term Loans, $5.0 million with respect to ABR
Loans and $5.0 million with respect to LIBOR Loans and in multiples of $100,000
in excess thereof or, if less, the remaining Term Loans and (b) in the case of
Revolving Loans and Swingline Loans, $2.5 million with respect to ABR Loans and
$2.5 million with respect to LIBOR Loans and in multiples of $100,000 in excess
thereof (borrowings, conversions or prepayments of or into Loans of different
Types or, in the case of LIBOR Loans, having different Interest Periods at the
same time hereunder to be deemed separate borrowings, conversions and
prepayments for purposes of the foregoing, one for each Type or Interest Period)
or, if less, the remaining Revolving Loans.  Anything in this Agreement to the
contrary notwithstanding, the aggregate principal amount of LIBOR Loans having
the same Interest Period shall be in an amount at least equal to $1.0 million
and in multiples of $100,000 in excess thereof and, if any LIBOR Loans or
portions thereof would otherwise be in a lesser principal amount for any period,
such Loans or portions, as the case may be, shall be ABR Loans during such
period.

 

SECTION 4.05.       Certain Notices.  Notices by Borrower to Administrative
Agent (or, in the case of repayment of the Swingline Loans, to the Swingline
Lender) of terminations or reductions of the Commitments, of Borrowings,
conversions, continuations and optional prepayments of Loans and of Classes of
Loans, of Types of Loans and of the duration of Interest Periods shall be
irrevocable and shall be effective only if received by Administrative Agent (or,
in the case of Swingline Loans, the Swingline Lender) by telephone not later
than 1:00 p.m., New York time (promptly followed by written notice via facsimile
or electronic mail), on at least the number of Business Days prior to the date
of the relevant termination, reduction, Borrowing, conversion, continuation or
prepayment or the first day of such Interest Period specified in the table below
(unless otherwise agreed to by Administrative Agent in its sole discretion),
provided that Borrower may make any such notice conditional upon the occurrence
of a Person’s acquisition or sale or any incurrence of indebtedness or issuance
of Equity Interests.

 

101

--------------------------------------------------------------------------------


 

NOTICE PERIODS

 

Notice

 

Number of
Business Days Prior

 

 

 

 

 

Termination or reduction of Commitments

 

3

 

 

 

 

 

Borrowing or optional prepayment of, or conversions into, ABR Loans

 

1

 

 

 

 

 

Borrowing or optional prepayment of, conversions into, continuations as, or
duration of Interest Periods for, LIBOR Loans

 

3

 

 

 

 

 

Borrowing or repayment of Swingline Loans

 

same day

 

 

Each such notice of termination or reduction shall specify the amount and the
Class of the Commitments to be terminated or reduced.  Each such notice of
Borrowing, conversion, continuation or prepayment shall specify the Class of
Loans to be borrowed, converted, continued or prepaid and the amount (subject to
Section 4.04) and Type of each Loan to be borrowed, converted, continued or
prepaid and the date of borrowing, conversion, continuation or prepayment (which
shall be a Business Day).  Each such notice of the duration of an Interest
Period shall specify the Loans to which such Interest Period is to relate.
 Administrative Agent shall promptly notify the Lenders of the contents of each
such notice.  In the event that Borrower fails to select the Type of Loan within
the time period and otherwise as provided in this Section 4.05, such Loan (if
outstanding as a LIBOR Loan) will be automatically converted into an ABR Loan on
the last day of the then current Interest Period for such Loan or (if
outstanding as an ABR Loan) will remain as, or (if not then outstanding) will be
made as, an ABR Loan.  In the event that Borrower has elected to borrow or
convert Loans into LIBOR Loans but fails to select the duration of any Interest
Period for any LIBOR Loans within the time period and otherwise as provided in
this Section 4.05, such LIBOR Loan shall have an Interest Period of one month.

 

SECTION 4.06.       Non-Receipt of Funds by Administrative Agent.

 

(a)           Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing of LIBOR Loans (or, in the
case of any Borrowing of ABR Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of ABR Loans, that such Lender has
made such share available in accordance with and at the time required by Section
2.02) and may, in reliance upon such assumption, make available to Borrower a
corresponding amount.  In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount in immediately available
funds with interest thereon, for each day from and including the date such
amount is made available to Borrower to but excluding the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the Federal Funds Effective Rate, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by Borrower, the interest
rate applicable to ABR Loans.  If Borrower and such Lender shall pay such
interest to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to Borrower the amount of such
interest paid by Borrower for such period.  If such Lender pays its share of the
applicable Borrowing to the Administrative Agent, then the amount so paid shall
constitute such Lender’s Loan included in such Borrowing.  Any payment by
Borrower shall be without prejudice to any claim Borrower may have against a
Lender that shall have failed to make such payment to the Administrative Agent.

 

102

--------------------------------------------------------------------------------


 

(b)           Unless the Administrative Agent shall have received notice from
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the L/C Lenders hereunder that Borrower
will not make such payment, the Administrative Agent may assume that Borrower
has made such payment on such date in accordance herewith and may, in reliance
upon such assumption, distribute to the Lenders or the L/C Lenders, as the case
may be, the amount due.  In such event, if Borrower has not in fact made such
payment, then each of the Lenders or the L/C Lenders, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or L/C Lender, in immediately available
funds with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the Federal Funds Effective Rate. A notice of the
Administrative Agent to any Lender or Borrower with respect to any amount owing
under this subsection (b) shall be conclusive, absent manifest error.

 

SECTION 4.07.       Right of Setoff, Sharing of Payments; Etc.

 

(a)           If any Event of Default shall have occurred and be continuing,
each Credit Party agrees that, in addition to (and without limitation of) any
right of setoff, banker’s lien or counterclaim a Lender may otherwise have, each
Lender shall be entitled, at its option (to the fullest extent permitted by
law), subject to obtaining the prior written consent of the Administrative
Agent, to set off and apply any deposit (general or special, time or demand,
provisional or final), or other indebtedness, held by it for the credit or
account of such Credit Party at any of its offices, in Dollars or in any other
currency, against any principal of or interest on any of such Lender’s Loans,
Reimbursement Obligations or any other amount payable to such Lender hereunder
that is not paid when due (regardless of whether such deposit or other
indebtedness is then due to such Credit Party), in which case it shall promptly
notify such Credit Party thereof; provided, however, that such Lender’s failure
to give such notice shall not affect the validity thereof; and provided further
that no such right of setoff, banker’s lien or counterclaim shall apply to any
funds held for further distribution to any Governmental Authority.

 

(b)           Each of the Lenders agrees that, if it should receive (other than
pursuant to Section 2.09(b), Section 2.10(b), Section 2.11, Section 2.12,
Section 2.13, Section 2.15, Article V, Section 13.04 or Section 13.05(d) or as
otherwise specifically provided herein or in the Engagement Letters) any amount
hereunder (whether by voluntary payment, by realization upon security, by the
exercise of the right of setoff or banker’s lien, by counterclaim or cross
action, by the enforcement of any right under the Credit Documents (including
any guarantee), or otherwise) which is applicable to the payment of the
principal of, or interest on, the Loans, Reimbursement Obligations or fees, the
sum of which with respect to the related sum or sums received by other Lenders
is in a greater proportion than the total of such amounts then owed and due to
such Lender bears to the total of such amounts then owed and due to all of the
Lenders immediately prior to such receipt, then such Lender receiving such
excess payment shall purchase for cash without recourse or warranty from the
other Lenders an interest in the Obligations to such Lenders in such amount as
shall result in a proportional participation by all of the Lenders in such
amount; provided, however, that if all or any portion of such excess amount is
thereafter recovered from such Lender, such purchase shall be rescinded and the
purchase price restored to the extent of such recovery, but without interest. 
Borrower consents to the foregoing arrangements.

 

(c)           Borrower agrees that any Lender so purchasing such a participation
may exercise all rights of setoff, banker’s lien, counterclaim or similar rights
with respect to such participation as fully as if such Lender were a direct
holder of Loans or other amounts (as the case may be) owing to such Lender in
the amount of such participation.

 

(d)           Nothing contained herein shall require any Lender to exercise any
such right or shall affect the right of any Lender to exercise, and retain the
benefits of exercising, any such right with respect to any other Indebtedness or
obligation of any Credit Party, Holding Company or RRR.  If, under any
applicable bankruptcy, insolvency or other similar law, any Lender receives a
secured claim in lieu of a setoff to which this Section 4.07 applies, such
Lender shall, to the extent practicable, exercise its rights in respect of such
secured claim in a manner

 

103

--------------------------------------------------------------------------------


 

consistent with the rights of the Lenders entitled under this Section 4.07 to
share in the benefits of any recovery on such secured claim.

 

(e)           Notwithstanding anything to the contrary contained in this Section
4.07, in the event that any Defaulting Lender exercises any right of setoff, (i)
all amounts so set off will be paid over immediately to Administrative Agent for
further application in accordance with the provisions of Section 2.14 and,
pending such payment, will be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of Administrative Agent,
each L/C Lender, the Swingline Lender and the Lenders and (ii) the Defaulting
Lender will provide promptly to Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff.

 

ARTICLE V.

 

YIELD PROTECTION, ETC.

 

SECTION 5.01.       Additional Costs.

 

(a)           If any Change in Law shall:

 

(i)      subject any Lender to any tax of any kind whatsoever with respect to
this Agreement, any Note, any Letter of Credit or any Lender’s participation
therein, any L/C Document or any Loan made by it, any deposits, reserves, other
liabilities or capital attributable thereto or change the basis of taxation of
payments to such Lender in respect thereof by any Governmental Authority (except
for any Covered Taxes or Excluded Taxes);

 

(ii)     impose, modify or hold applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets held by,
deposits or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender, in each case, that is not otherwise included in the determination
of the LIBO Rate hereunder; or

 

(iii)    impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or LIBOR
Loans made by such Lender or any Letter of Credit or participation therein;

 

and the result of any of the foregoing is to materially increase the cost to
such Lender or L/C Lender of making, converting into, continuing or maintaining
LIBOR Loans (or of maintaining its obligation to make any LIBOR Loans) or
issuing, maintaining or participating in Letters of Credit (or maintaining its
obligation to participate in or to issue any Letter of Credit), then, in any
such case, Borrower shall, within 10 days of written demand therefor, pay such
Lender or L/C Lender any additional amounts necessary to compensate such Lender
or L/C Lender for such increased cost.  If any Lender or L/C Lender becomes
entitled to claim any additional amounts pursuant to this subsection, it shall
promptly notify Borrower, through Administrative Agent, of the event by reason
of which it has become so entitled.

 

(b)           A certificate as to any additional amounts setting forth the
calculation of such additional amounts pursuant to this Section 5.01 submitted
by such Lender or L/C Lender, through Administrative Agent, to Borrower shall be
conclusive in the absence of clearly demonstrable error.  Without limiting the
survival of any other covenant hereunder, this Section 5.01 shall survive the
termination of this Agreement and the payment of the Notes and all other
Obligations payable hereunder.

 

104

--------------------------------------------------------------------------------


 

(c)           In the event that any Lender shall have determined that any Change
in Law affecting such Lender or any Lending Office of such Lender or the
Lender’s holding company with regard to capital or liquidity requirements, does
or shall have the effect of reducing the rate of return on such Lender’s or such
holding company’s capital as a consequence of its obligations hereunder, the
Commitments of such Lender, the Loans made by, or participations in Letters of
Credit and Swingline Loans held by such Lender, or the Letters of Credit issued
by such L/C Lender, to a level below that which such Lender or such holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy), then from time to time, after
submission by such Lender or Borrower (with a copy to Administrative Agent) of a
written request therefor (setting forth in reasonable detail the amount payable
to the affected Lender and the basis for such request), Borrower shall promptly
pay to such Lender such additional amount or amounts as will compensate such
Lender for such reduction.

 

(d)           Failure or delay on the part of any Lender to demand compensation
pursuant to this Section 5.01 shall not constitute a waiver of such Lender’s
right to demand such compensation; provided, however, that Borrower shall not be
required to compensate a Lender pursuant to this Section 5.01 for any increased
costs or reductions incurred more than ninety (90) days prior to the date that
such Lender notifies Borrower of the change in law giving rise to such increased
costs incurred or reductions suffered and of such Lender’s intention to claim
compensation therefor; provided, further, that if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 90-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

 

SECTION 5.02.       Inability To Determine Interest Rate.  If prior to the first
day of any Interest Period:  (a) Administrative Agent shall have determined
(which determination shall be conclusive and binding upon Borrower) that, by
reason of circumstances affecting the relevant market, adequate and reasonable
means do not exist for ascertaining the LIBO Base Rate for such Interest Period
or (b) Administrative Agent shall have received notice from the Required Lenders
that Dollar deposits are not available in the relevant amount and for the
relevant Interest Period available to the Required Lenders in the London
interbank market or (c) the Required Lenders determine that the LIBO Rate for
any requested Interest Period with respect to a proposed LIBOR Loan does not
adequately and fairly reflect the cost to such Lenders of funding such LIBOR
Loans (in each case, “Impacted Loans”), Administrative Agent shall give
electronic mail or telephonic notice thereof to Borrower and the Lenders as soon
as practicable thereof.  If such notice is given, (x) any LIBOR Loans requested
to be made on the first day of such Interest Period shall be made as ABR Loans,
(y) any Loans that were to have been converted on the first day of such Interest
Period to LIBOR Loans shall be converted to, or continued as, ABR Loans and (z)
any outstanding LIBOR Loans shall be converted, on the first day of such
Interest Period, to ABR Loans.  Until such notice has been withdrawn by
Administrative Agent (which the Administrative Agent agrees to do if the
circumstances giving rise to such notice cease to exist), no further LIBOR Loans
shall be made, or continued as such, nor shall Borrower have the right to
convert Loans to, LIBOR Loans.

 

Notwithstanding the foregoing, if there are Impacted Loans as provided above,
the Administrative Agent, in consultation with Borrower and the affected
Lenders, may establish an alternative interest rate for the Impacted Loans, in
which case, such alternative rate of interest shall apply with respect to the
Impacted Loans (to the extent Borrower does not elect to maintain such Impacted
Loans as ABR Loans) until (1) the Administrative Agent revokes the notice
delivered with respect to the Impacted Loans (which the Administrative Agent
agrees to do if the circumstances giving rise to Impacted Loans cease to exist),
(2) the Administrative Agent or the Required Lenders notify the Administrative
Agent and Borrower that such alternative interest rate does not adequately and
fairly reflect the cost to such Lenders of funding the Impacted Loans, or (3)
any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the authority of such Lender to do any of the
foregoing and provides the Administrative Agent and Borrower written notice
thereof.

 

105

--------------------------------------------------------------------------------


 

SECTION 5.03.       Illegality.  Notwithstanding any other provision of this
Agreement, in the event that any change after the date hereof in any Requirement
of Law or in the interpretation or application thereof shall make it unlawful
for any Lender or its Applicable Lending Office to honor its obligation to make
or maintain LIBOR Loans or issue Letters of Credit hereunder (and, in the sole
opinion of such Lender, the designation of a different Applicable Lending Office
would either not avoid such unlawfulness or would be disadvantageous to such
Lender), then such Lender shall promptly notify Borrower thereof (with a copy to
Administrative Agent) and such Lender’s obligation to make or continue, or to
convert Loans of any other Type into, LIBOR Loans or issue Letters of Credit
shall be suspended until such time as such Lender or L/C Lender may again make
and maintain LIBOR Loans or issue Letters of Credit (in which case the
provisions of Section 5.04 shall be applicable).

 

SECTION 5.04.       Treatment of Affected Loans.  If the obligation of any
Lender to make LIBOR Loans or to continue, or to convert ABR Loans into, LIBOR
Loans shall be suspended pursuant to Section 5.03, such Lender’s LIBOR Loans
shall be automatically converted into ABR Loans on the last day(s) of the then
current Interest Period(s) for such LIBOR Loans (or on such earlier date as such
Lender may specify to Borrower with a copy to Administrative Agent as is
required by law) and, unless and until such Lender gives notice as provided
below that the circumstances specified in Section 5.03 which gave rise to such
conversion no longer exist:

 

(i)      to the extent that such Lender’s LIBOR Loans have been so converted,
all payments and prepayments of principal which would otherwise be applied to
such Lender’s LIBOR Loans shall be applied instead to its ABR Loans; and

 

(ii)     all Loans which would otherwise be made or continued by such Lender as
LIBOR Loans shall be made or continued instead as ABR Loans and all ABR Loans of
such Lender which would otherwise be converted into LIBOR Loans shall remain as
ABR Loans.

 

If such Lender gives notice to Borrower with a copy to Administrative Agent that
the circumstances specified in Section 5.03 which gave rise to the conversion of
such Lender’s LIBOR Loans pursuant to this Section 5.04 no longer exist (which
such Lender agrees to do promptly upon such circumstances ceasing to exist) at a
time when LIBOR Loans are outstanding, such Lender’s ABR Loans shall be
automatically converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding LIBOR Loans, to the extent necessary so that,
after giving effect thereto, all Loans held by the Lenders holding LIBOR Loans
and by such Lender are held pro rata (as to principal amounts, Types and
Interest Periods) in accordance with their respective Commitments.

 

SECTION 5.05.       Compensation.

 

(a)           Borrower agrees to indemnify each Lender and to hold each Lender
harmless from any loss or expense (excluding any loss of profits or margin)
which such Lender may sustain or incur as a consequence of (1) default by
Borrower in payment when due of the principal amount of or interest on any LIBOR
Loan, (2) default by Borrower in making a borrowing of, conversion into or
continuation of LIBOR Loans after Borrower has given a notice requesting the
same in accordance with the provisions of this Agreement, (3) Borrower making
any prepayment other than on the date specified in the relevant prepayment
notice, or (4) the conversion or the making of a payment or a prepayment
(including any repayments or prepayments made pursuant to Sections 2.09 or 2.10
or as a result of an acceleration of Loans pursuant to Section 11.01 or as a
result of the replacement of a Lender pursuant to Section 2.11 or 13.04(b)) of
LIBOR Loans on a day which is not the last day of an Interest Period with
respect thereto, including in each case, any such loss (excluding any loss of
profits or margin) or expense arising from the reemployment of funds obtained by
it or from fees payable to terminate the deposits from which such funds were
obtained; provided that no such amounts under this Section 5.05(a) shall be
payable by Borrower in connection with any termination in accordance with
Section 2.12(b) of any Interest Period of one month or shorter.

 

(b)           For the purpose of calculation of all amounts payable to a Lender
under this Section 5.05 each Lender shall be deemed to have actually funded its
relevant LIBOR Loan through the purchase of a deposit bearing

 

106

--------------------------------------------------------------------------------


 

interest at the LIBO Base Rate in an amount equal to the amount of the LIBOR
Loan and having a maturity comparable to the relevant Interest Period; provided,
however, that each Lender may fund each of its LIBOR Loans in any manner it sees
fit, and the foregoing assumption shall be utilized only for the calculation of
amounts payable under this subsection.  Any Lender requesting compensation
pursuant to this Section 5.05 will furnish to Administrative Agent and Borrower
a certificate setting forth the basis and amount of such request and such
certificate, absent manifest error, shall be conclusive.  Without limiting the
survival of any other covenant hereunder, this covenant shall survive the
termination of this Agreement and the payment of the Obligations and all other
amounts payable hereunder.

 

SECTION 5.06.       Net Payments.

 

(a)           Except as provided in this Section 5.06(a), all payments made by
any Credit Party, each Holding Company and RRR hereunder or under any Note or
any Guarantee will be made without setoff, counterclaim or other defense. 
Except as required by law, all such payments will be made free and clear of, and
without deduction or withholding for, any present or future Taxes now or
hereafter imposed by any Governmental Authority or taxing authority with respect
to such payments (including Taxes imposed or asserted on amounts payable under
this Section).  If any Covered Taxes are so deducted or withheld, then the
applicable Credit Party, each Holding Company and RRR agrees to increase the sum
payable by such Credit Party, each Holding Company or RRR so that, after such
deduction or withholding (including such deduction or withholding on account of
Covered Taxes applicable to additional sums payable under this Section), such
payment will not be less than the amount provided for herein or in such other
Credit Document.  The applicable withholding agent shall timely pay the amount
of any Taxes deducted or withheld from a payment made by a Credit Party, each
Holding Company or RRR hereunder or under any note or any Guarantee to the
relevant Governmental Authority in accordance with applicable law.  Borrower
shall furnish to the Administrative Agent within 45 days after the date the
payment of any Taxes is due pursuant to applicable law documentation reasonably
satisfactory to the Administrative Agent evidencing such payment by the
applicable Credit Party, each Holding Company or RRR.  The Credit Parties, each
Holding Company and RRR agree to jointly and severally indemnify and hold
harmless the Administrative Agent and each Lender, and reimburse such Lender
upon its written request, for the amount of any Covered Taxes so levied or
imposed and paid by such Lender (including Covered Taxes imposed or asserted on
amounts payable under this Section) and for any other reasonable expenses
arising therefrom, in each case, whether or not such Covered Taxes were
correctly or legally imposed.  Such written request shall include a certificate
of such Lender setting forth in reasonable detail the basis of such request and
such certificate, absent manifest error, shall be conclusive.

 

(b)           (i)            Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Credit
Document shall deliver to Borrower and the Administrative Agent, at the time or
times reasonably requested by Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by Borrower
or the Administrative Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding.  In addition, any Lender, if
reasonably requested by Borrower or the Administrative Agent, shall deliver such
other documentation prescribed by applicable law or reasonably requested by
Borrower or the Administrative Agent as will enable Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 5.06(b)(ii), (c), and (d) below) shall not be required if
in the Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.  If
Administrative Agent is a U.S. Person, it shall deliver two executed originals
of Internal Revenue Service Form W-9 certifying that it is exempt from U.S.
federal backup withholding tax.  Otherwise, Administrative Agent (including any
successor Administrative Agent that is not a U.S. Person) shall deliver two duly
completed copies of Internal Revenue Service Form W-8ECI (with respect to any
payments to be received on its own behalf) and Internal Revenue Service Form
W-8IMY (for all other payments) certifying that it is a “U.S. branch” and that
the payments it receives for the account of others are not effectively connected
with the

 

107

--------------------------------------------------------------------------------


 

conduct of its trade or business in the United States and that it is using such
form as evidence of its agreement with the Credit Parties to be treated as a
U.S. Person with respect to such payments (and the Credit Parties and
Administrative Agent agree to so treat Administrative Agent as a U.S. Person
with respect to such payments), with the effect that the Credit Parties can make
payments to Administrative Agent without deduction or withholding of any Taxes
imposed by the United States.

 

(ii)           Each Lender that is not a U.S. Person (a “Non-U.S. Lender”)
agrees to the extent it is legally entitled to do so to deliver to Borrower and
Administrative Agent on or prior to the Closing Date or, in the case of a Lender
that is an assignee or transferee of an interest under this Agreement pursuant
to Section 13.05 (unless the assigned or transferee Lender was already a Lender
hereunder immediately prior to such assignment or transfer and was in compliance
with this Section 5.06(b) as of the date of such assignment or transfer), on the
date of such assignment or transfer to such Lender, (i) two accurate and
complete original signed copies of the applicable Internal Revenue Service Form
W-8 together with any applicable attachments certifying to such Lender’s
entitlement to exemption from or reduction in the rate of United States
withholding tax with respect to payments to be made under this Agreement, any
other Credit Document or any Guarantee, or (ii) if the Lender is not a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, (x) a certificate
substantially in the form of Exhibit E (any such certificate, a “Foreign Lender
Certificate”) and (y) two accurate and complete original signed copies of the
applicable Internal Revenue Service Form W-8 certifying to such Lender’s
entitlement to the benefits of the exemption for portfolio interest under
Section 871(h) or 881(c) of the Code.  Each Non-U.S. Lender, to the extent it is
not the beneficial owner, shall deliver to Administrative Agent and to Borrower,
on or prior to the Closing Date (in the case of each Lender listed on the
signature pages hereof), on or prior to the date of the Assignment Agreement
pursuant to which it becomes a Lender (in the case of each other Lender), or on
such later date when such Lender ceases to act for its own account with respect
to any portion of such sums paid or payable, and at such other times as may be
necessary in the determination of Borrower or Administrative Agent, (i) two
original copies of the forms or statements required to be provided by such
Lender under this Section 5.06(b), properly completed and duly executed by such
Lender, to establish the portion of any such sums paid or payable with respect
to which such Lender acts for its own account and is not subject to United
States withholding tax, and (ii) two original copies of Internal Revenue Service
Form W-8IMY (or any successor forms) properly completed and duly executed by
such Lender, together with the applicable Internal Revenue Service Form W-8, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit D-1, D-2 or
D-3, as applicable, and/or any other certification documents from each
beneficial owner.  In addition, each Lender agrees that from time to time after
the Closing Date, when a lapse in time or change in circumstances renders the
previous certification obsolete or inaccurate in any material respect, it will
deliver to Borrower and Administrative Agent two new accurate and complete
original signed copies of the applicable Internal Revenue Service Form W-8 and,
as applicable, a Foreign Lender Certificate, as the case may be, and such other
forms as may be required by applicable law in order to confirm or establish the
entitlement of such Lender to a continued exemption from or reduction in United
States withholding tax with respect to payments under this Agreement and any
Note or any Guarantee.  Notwithstanding the foregoing, no Lender shall be
required to deliver any such form or certificate if a change in treaty, law or
regulation has occurred prior to the date on which such delivery would otherwise
be required that renders any such form or certificate inapplicable or would
prevent the Lender from duly completing and delivering any such form or
certificate with respect to it and such Lender so advises Borrower.

 

(c)           Each Lender and Administrative Agent that is a “United States
person” (as such term is defined in Section 7701(a)(30) of the Code) shall
deliver at the time(s) and in the manner(s) prescribed by applicable law, to
Borrower and Administrative Agent (as applicable), a properly completed and duly
executed Internal Revenue Service Form W-9, or any successor form, certifying
that such Person is exempt from United States backup withholding Tax on payments
made hereunder.

 

(d)           If a payment made to a Lender under any Credit Document would be
subject to United States federal withholding tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such

 

108

--------------------------------------------------------------------------------


 

Lender shall deliver to Borrower and Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by Borrower or
Administrative Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by Borrower or Administrative Agent as may be
necessary for Borrower and Administrative Agent to comply with their obligations
under FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. For purposes of this Section 5.06(d), FATCA shall include any
amendments made to FATCA after the date of this Agreement.

 

(e)           In addition, Borrower agrees to (and shall timely) pay any present
or future stamp or documentary taxes or any other similar charges or similar
levies which arise from any payment made hereunder or under the Notes or from
the execution, delivery, filing, recordation or registration of, or otherwise
with respect to, this Agreement or the Notes (hereinafter referred to as “Other
Taxes”).

 

(f)            Any Lender claiming any additional amounts payable pursuant to
this Section 5.06 agrees to use (at the Credit Parties’ expense) reasonable
efforts (consistent with its internal policy and legal and regulatory
restrictions) to change the jurisdiction of its Applicable Lending Office if the
making of such change would avoid the need for, or in the opinion of such
Lender, materially reduce the amount of, any such additional amounts that may
thereafter accrue and would not, in the sole judgment of such Lender, be
otherwise disadvantageous to such Lender.

 

(g)           If (i) Administrative Agent or any Lender receives a cash refund
in respect of an overpayment of Taxes from a Governmental Authority with respect
to, and actually resulting from, an amount of Taxes actually paid to or on
behalf of Administrative Agent or such Lender by Borrower or any other Credit
Party, each Holding Company or RRR (a “Tax Benefit”) and (ii) Administrative
Agent or such Lender determines in its good faith sole discretion that such Tax
Benefit has been correctly paid by such Governmental Authority, and will not be
required to be repaid to such Governmental Authority, then Administrative Agent
or such Lender shall notify Borrower of such Tax Benefit and forward the
proceeds of such Tax Benefit (or relevant portion thereof) to Borrower as
reduced by any reasonable expense or liability incurred by Administrative Agent
or such Lender in connection with obtaining such Tax Benefit; provided, however,
that Borrower, upon the request of Administrative Agent or such Lender, agrees
to repay the amount paid over to Borrower (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to Administrative Agent
or such Lender in the event Administrative Agent or such Lender is required to
repay such refund to such Governmental Authority.  This Section 5.06(g) shall
not be construed to require Administrative Agent or any Lender to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to Borrower or any other Person.  Notwithstanding anything to the
contrary, in no event will any Lender be required to pay any amount to Borrower
the payment of which would place such Lender in a less favorable net after-tax
position than such Lender would have been in if the additional amounts giving
rise to such refund of any Taxes had never been paid.

 

(h)           For purposes of this Section 5.06, the term “applicable law”
includes FATCA.

 

ARTICLE VI.

 

GUARANTEES

 

SECTION 6.01.       The Guarantees.  Each (a) Guarantor, jointly and severally
with each other Guarantor, hereby guarantees as primary obligor and not as
surety to each Secured Party and its successors and assigns the prompt payment
and performance in full when due (whether at stated maturity, by acceleration,
demand or otherwise) of the principal of and interest (including any interest,
fees, costs or charges that would accrue but for the provisions of the
Bankruptcy Code after any bankruptcy or insolvency petition under the Bankruptcy
Code) on the Loans made by the Lenders to, and the Notes held by each Lender of,
Borrower, and (b) Credit Party, jointly and severally with each other Credit
Party, hereby guarantees as primary obligor and not as surety to each Secured
Party

 

109

--------------------------------------------------------------------------------


 

and its successors and assigns the prompt payment and performance in full when
due (whether at stated maturity, by acceleration or otherwise) of the principal
of and interest (including any interest, fees, costs or charges that would
accrue but for the provisions of the Bankruptcy Code after any bankruptcy or
insolvency petition under the Bankruptcy Code) of all other Obligations from
time to time owing to the Secured Parties by any other Credit Party under any
Credit Document, any Swap Contract entered into with a Swap Provider or any Cash
Management Agreement entered into with a Cash Management Bank, in each case now
or hereinafter created, incurred or made, whether absolute or contingent,
liquidated or unliquidated and strictly in accordance with the terms thereof;
provided, that (i) the obligations guaranteed shall exclude obligations under
any Swap Contract or Cash Management Agreements with respect to which the
applicable Swap Provider or Cash Management Bank, as applicable, provides notice
to Borrower that it does not want such Swap Contract or Cash Management
Agreement, as applicable, to be secured, and (ii) as to each Guarantor the
obligations guaranteed by such Guarantor hereunder shall not include any
Excluded Swap Obligations in respect of such Guarantor (such obligations being
guaranteed pursuant to clauses (a) and (b) above being herein collectively
called the “Guaranteed Obligations” (it being understood that the Guaranteed
Obligations of Borrower shall be limited to those referred to in clause (b)
above)).  Each Credit Party, jointly and severally with each other Credit Party,
hereby agrees that if any other Credit Party shall fail to pay in full when due
(whether at stated maturity, by acceleration or otherwise) any of the Guaranteed
Obligations, such Credit Party will promptly pay the same, without any demand or
notice whatsoever, and that in the case of any extension of time of payment or
renewal of any of the Guaranteed Obligations, the same will be promptly paid in
full when due (whether at extended maturity, by acceleration or otherwise) in
accordance with the terms of such extension or renewal.

 

SECTION 6.02.       Obligations Unconditional.  The obligations of the Credit
Parties under Section 6.01 shall constitute a guaranty of payment (and not of
collection) and are absolute, irrevocable and unconditional, joint and several,
irrespective of the value, genuineness, validity, regularity or enforceability
of the Guaranteed Obligations under this Agreement, the Notes or any other
agreement or instrument referred to herein or therein, or any substitution,
release or exchange of any other guarantee of or security for any of the
Guaranteed Obligations, and, to the fullest extent permitted by applicable law,
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor
(except for Payment in Full).  Without limiting the generality of the foregoing,
it is agreed that the occurrence of any one or more of the following shall not
alter or impair the liability of any of the Credit Parties with respect to its
respective guaranty of the Guaranteed Obligations which shall remain absolute,
irrevocable and unconditional under any and all circumstances as described
above:

 

(i)      at any time or from time to time, without notice to the Credit Parties,
the time for any performance of or compliance with any of the Guaranteed
Obligations shall be extended, or such performance or compliance shall be
waived;

 

(ii)     the maturity of any of the Guaranteed Obligations shall be accelerated,
or any of the Guaranteed Obligations shall be amended in any respect, or any
right under the Credit Documents or any other agreement or instrument referred
to herein or therein shall be amended or waived in any respect or any other
guarantee of any of the Guaranteed Obligations or any security therefor shall be
released or exchanged in whole or in part or otherwise dealt with;

 

(iii)    the release of any other Credit Party pursuant to Section 6.08;

 

(iv)    any renewal, extension or acceleration of, or any increase in the amount
of the Guaranteed Obligations, or any amendment, supplement, modification or
waiver of, or any consent to departure from, the Credit Documents;

 

(v)     any failure or omission to assert or enforce or agreement or election
not to assert or enforce, delay in enforcement, or the stay or enjoining, by
order of court, by operation of law or otherwise,

 

110

--------------------------------------------------------------------------------


 

of the exercise or enforcement of, any claim or demand or any right, power or
remedy (whether arising under any Credit Documents, at law, in equity or
otherwise) with respect to the Guaranteed Obligations or any agreement relating
thereto, or with respect to any other guaranty of or security for the payment of
the Guaranteed Obligations;

 

(vi)    any settlement, compromise, release, or discharge of, or acceptance or
refusal of any offer of payment or performance with respect to, or any
substitutions for, the Guaranteed Obligations or any subordination of the
Guaranteed Obligations to any other obligations;

 

(vii)   the validity, perfection, non-perfection or lapse in perfection,
priority or avoidance of any security interest or lien, the release of any or
all collateral securing, or purporting to secure, the Guaranteed Obligations or
any other impairment of such collateral;

 

(viii)  any exercise of remedies with respect to any security for the Guaranteed
Obligations (including, without limitation, any collateral, including the
Collateral securing or purporting to secure any of the Guaranteed Obligations)
at such time and in such order and in such manner as the Administrative Agent
and the Secured Parties may decide and whether or not every aspect thereof is
commercially reasonable and whether or not such action constitutes an election
of remedies and even if such action operates to impair or extinguish any right
of reimbursement or subrogation or other right or remedy that any Credit Party
would otherwise have and without limiting the generality of the foregoing or any
other provisions hereof, each Credit Party hereby expressly waives any and all
benefits which might otherwise be available to such Credit Party as a surety
under applicable law, including, without limitation, California Civil Code
Sections 2809, 2810, 2819, 2939, 2845, 2848, 2849, 2850, 2855, 2899 and 3433; or

 

(ix)    any other circumstance whatsoever which may or might in any manner or to
any extent vary the risk of any Credit Party as a guarantor in respect of the
Guaranteed Obligations or which constitutes, or might be construed to
constitute, an equitable or legal discharge of any Credit Party as a guarantor
of the Guaranteed Obligations, or of such Credit Party under the guarantee
contained in this Article 6 or of any security interest granted by any Credit
Party in its capacity as a guarantor of the Guaranteed Obligations, whether in a
proceeding under the Bankruptcy Code or under any other federal, state or
foreign bankruptcy, insolvency, receivership, or similar law, or in any other
instance.

 

The Credit Parties hereby expressly waive diligence, presentment, demand of
payment, protest, marshaling and all notices whatsoever, and any requirement
that any Secured Party thereof exhaust any right, power or remedy or proceed
against any Credit Party under this Agreement, the Notes, the Swap Contracts or
the Cash Management Agreements or any other agreement or instrument referred to
herein or therein, or against any other Person under any other guarantee of, or
security for, any of the Guaranteed Obligations.  The Credit Parties waive any
and all notice of the creation, renewal, extension, waiver, termination or
accrual of any of the Guaranteed Obligations and notice of or proof of reliance
by any Secured Party thereof upon this guarantee or acceptance of this
guarantee, and the Guaranteed Obligations, and any of them, shall conclusively
be deemed to have been created, contracted or incurred in reliance upon this
guarantee, and all dealings between the Credit Parties and the Secured Parties
shall likewise be conclusively presumed to have been had or consummated in
reliance upon this guarantee.  This guarantee shall be construed as a
continuing, absolute, irrevocable and unconditional guarantee of payment and
performance without regard to any right of offset with respect to the Guaranteed
Obligations at any time or from time to time held by the Secured Parties, and
the obligations and liabilities of the Credit Parties hereunder shall not be
conditioned or contingent upon the pursuit by the Secured Parties or any other
Person at any time of any right or remedy against any Credit Party or against
any other Person which may be or become liable in respect of all or any part of
the Guaranteed Obligations or against any collateral security or guarantee
therefor or right of offset with respect thereto.  This guarantee shall remain
in full force and effect and be binding in accordance with and to the extent of
its terms upon the Credit Parties and the successors and assigns thereof, and
shall inure to the benefit of the

 

111

--------------------------------------------------------------------------------


 

Secured Parties, and their respective successors and assigns, notwithstanding
that from time to time during the term of this Agreement there may be no
Guaranteed Obligations outstanding.

 

For the avoidance of doubt, nothing in this Section 6.02 shall permit amendments
to the Credit Documents or an acceleration of the Obligations other than as set
forth in the Credit Documents.

 

SECTION 6.03.       Reinstatement.  The obligations of the Credit Parties under
this Article VI shall be automatically reinstated if and to the extent that for
any reason any payment by or on behalf of any Credit Party in respect of the
Guaranteed Obligations is rescinded or must be otherwise restored by any holder
of any of the Guaranteed Obligations, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise.  The Credit Parties jointly and
severally agree that they will indemnify each Secured Party on demand for all
reasonable costs and expenses (including reasonable fees of counsel) incurred by
such Secured Party in connection with such rescission or restoration, including
any such costs and expenses incurred in defending against any claim alleging
that such payment constituted a preference, fraudulent transfer or similar
payment under any bankruptcy, insolvency or similar law, other than any costs or
expenses resulting from the gross negligence, bad faith or willful misconduct
of, or material breach by, such Secured Party.

 

SECTION 6.04.       Subrogation; Subordination.  Each Credit Party hereby agrees
that until the payment and satisfaction in full in cash of all Guaranteed
Obligations and the expiration and termination of the Commitments of the Lenders
under this Agreement it shall not exercise any right or remedy arising by reason
of any performance by it of its guarantee in Section 6.01, whether by
subrogation, contribution or otherwise, against any Credit Party of any of the
Guaranteed Obligations or any security for any of the Guaranteed Obligations. 
The payment of any amounts due with respect to any indebtedness of any Credit
Party now or hereafter owing to any Credit Party by reason of any payment by
such Credit Party under the Guarantee in this Article VI is hereby subordinated
to the prior Payment in Full in cash of the Guaranteed Obligations.  Upon the
occurrence and during the continuance of an Event of Default, each Credit Party
agrees that it will not demand, sue for or otherwise attempt to collect any such
indebtedness of any other Credit Party to such Credit Party until the
Obligations shall have been Paid in Full in cash.  If an Event of Default has
occurred and is continuing, and any amounts are paid to the Credit Parties in
violation of the foregoing limitation, such amounts shall be collected, enforced
and received by such Credit Party as trustee for the Secured Parties and be paid
over to Administrative Agent on account of the Guaranteed Obligations without
affecting in any manner the liability of such Credit Party under the other
provisions of the guaranty contained herein.

 

SECTION 6.05.       Remedies.  The Credit Parties jointly and severally agree
that, as between the Credit Parties and the Lenders, the obligations of any
Credit Party under this Agreement and the Notes may be declared to be forthwith
due and payable as provided in Article XI (and shall be deemed to have become
automatically due and payable in the circumstances provided in said Article XI)
for purposes of Section 6.01, notwithstanding any stay, injunction or other
prohibition preventing such declaration (or such obligations from becoming
automatically due and payable arising under the Bankruptcy Code or any other
federal or state bankruptcy, insolvency or other law providing for protection
from creditors) as against such other Credit Parties and that, in the event of
such declaration (or such obligations being deemed to have become automatically
due and payable), such obligations (whether or not due and payable by Borrower)
shall forthwith become due and payable by the other Credit Parties for purposes
of Section 6.01.

 

SECTION 6.06.       Continuing Guarantee.  The guarantee in this Article VI is a
continuing guarantee of payment and performance, and shall apply to all
Guaranteed Obligations whenever arising.

 

SECTION 6.07.       General Limitation on Guarantee Obligations.  In any action
or proceeding involving any state corporate law, or any state, federal or
foreign bankruptcy, insolvency, reorganization or other law affecting the rights
of creditors generally, if the obligations of any Credit Party under Section
6.01 would otherwise be held or determined to be void, voidable, invalid or
unenforceable, or subordinated to the claims of any other creditors, on account
of the amount of its liability under Section 6.01, then, notwithstanding any
other

 

112

--------------------------------------------------------------------------------


 

provision to the contrary, the amount of such liability shall, without any
further action by such Credit Party, any Secured Party or any other Person, be
automatically limited and reduced to the highest amount that is valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding.

 

SECTION 6.08.       Release of Guarantors.  If, in compliance with the terms and
provisions of the Credit Documents, (i) the Equity Interests of any Guarantor
are directly or indirectly sold or otherwise transferred such that such
Guarantor no longer constitutes a Restricted Subsidiary (a “Transferred
Guarantor”) to a Person or Persons, none of which is Borrower or a Restricted
Subsidiary, or (ii) any Restricted Subsidiary is designated as or becomes an
Unrestricted Subsidiary, upon the consummation of such sale or transfer,
Transferred Guarantor, and upon such designation, such Person so designated or
which becomes such an Unrestricted Subsidiary, as the case may be, shall be
automatically released from its obligations under this Agreement (including
under Section 13.03 hereof) and the other Credit Documents, and its obligations
to pledge and grant any Collateral owned by it pursuant to any Security
Document, and the pledge of Equity Interests in any Transferred Guarantor or any
Unrestricted Subsidiary to Collateral Agent pursuant to the Security Documents
shall be automatically released, and, so long as Borrower shall have provided
the Agents such certifications or documents as any Agent shall reasonably
request, Collateral Agent shall take such actions as are necessary to effect and
evidence each release described in this Section 6.08 in accordance with the
relevant provisions of the Security Documents and this Agreement.

 

SECTION 6.09.       Keepwell.  Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Credit
Party to honor all of its obligations under the Guarantee in respect of Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 6.09 for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this Section 6.09, or
otherwise under the Guarantee, as it relates to such Credit Party, voidable
under applicable law relating to fraudulent conveyance or fraudulent transfer,
and not for any greater amount).  The obligations of each Qualified ECP
Guarantor under this Section shall remain in full force and effect until the
Payment in Full of the Guaranteed Obligations.  Each Qualified ECP Guarantor
intends that this Section 6.09 constitute, and this Section 6.09 shall be deemed
to constitute, a “keepwell, support, or other agreement” for the benefit of each
other Credit Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

 

SECTION 6.10.       Right of Contribution.  Each Credit Party hereby agrees that
to the extent that a Credit Party (a “Funding Credit Party”) shall have paid
more than its Fair Share (as defined below) of any payment made hereunder, such
Credit Party shall be entitled to seek and receive contribution from and against
any other Credit Party hereunder which has not paid its Fair Share of such
payment.  Each Credit Party’s right of contribution shall be subject to the
terms and conditions of Section 6.04.  The provisions of this Section 6.10 shall
in no respect limit the obligations and liabilities of any Credit Party to the
Secured Parties, and each Credit Party shall remain liable to the Secured
Parties for the full amount guaranteed by such Credit Party hereunder.  “Fair
Share” means, with respect to a Credit Party as of any date of determination, an
amount equal to (i) the ratio of (A) the Adjusted Maximum Amount (as defined
below) with respect to such Credit Party to (B) the aggregate of the Adjusted
Maximum Amounts with respect to all Credit Parties multiplied by (ii) the
aggregate amount paid or distributed on or before such date by all Funding
Credit Parties under this Article VI in respect of the Guaranteed Obligations. 
“Adjusted Maximum Amount” means, with respect to a Credit Party as of any date
of determination, the maximum aggregate amount of the obligations of such Credit
Party under this Article VI; provided that, solely for purposes of calculating
the “Adjusted Maximum Amount” with respect to any Credit Party for purposes of
this Section 6.10, any assets or liabilities of such Credit Party arising by
virtue of any rights to subrogation, reimbursement or indemnification or any
rights to or obligations of contribution hereunder shall not be considered as
assets or liabilities of such Credit Party.  The amounts payable as
contributions hereunder shall be determined as of the date on which the related
payment or distribution is made by the applicable Funding Credit Party.

 

113

--------------------------------------------------------------------------------


 

ARTICLE VII.

 

CONDITIONS PRECEDENT

 

SECTION 7.01.       Conditions to Initial Extensions of Credit.

 

The obligations of Lenders to make any initial extension of credit hereunder
(whether by making a Loan or issuing a replacement and/or new Letter of Credit)
are subject to the satisfaction of the following:

 

(a)           Corporate Documents.

 

(i)      Administrative Agent shall have received copies of the Organizational
Documents of each Credit Party, each Holding Company and RRR and evidence of all
corporate or other applicable authority for each Credit Party, each Holding
Company and RRR (including resolutions or written consents and incumbency
certificates) with respect to the execution, delivery and performance of such of
the Credit Documents to which each such Credit Party, Holding Company and RRR is
intended to be a party as of the Closing Date, certified as of the Closing Date
as complete and correct copies thereof by a Responsible Officer of each Credit
Party, Holding Company and RRR (or the member or manager or general partner of
such Credit Party, Holding Company and RRR, as applicable).

 

(ii)     Administrative Agent shall have received:

 

(A)          certified copies of the GVR/ANC License Agreement, each Native
American Contract (or, in the case of Native American Contracts, forms of such
contracts), the Holding Company Tax Sharing Agreement, the LandCo Support
Agreement and the LandCo Credit Agreement, duly executed by the parties thereto,
each including certification by a Responsible Officer of the Borrower that such
documents are in full force and effect as of the Closing Date; and

 

(B)          certified copies of the documentation governing the Senior
Unsecured Notes, duly executed by all parties thereto, which is in full force
and effect on the Closing Date.

 

(b)           Officer’s Certificate.  Administrative Agent shall have received
an Officer’s Certificate of Borrower, dated the Closing Date, certifying that
the conditions set forth in Sections 7.01(t), 7.02(a)(i) and 7.02(a)(ii) (giving
effect to the provisions contained therein) have been satisfied.

 

(c)           Opinions of Counsel.  Administrative Agent shall have received the
following opinions, each of which shall be addressed to the Administrative
Agent, the Collateral Agent and the Lenders, dated the Closing Date and covering
such matters as the Administrative Agent shall reasonably request in a manner
customary for transactions of this type:

 

(i)      an opinion of Milbank, Tweed, Hadley & McCloy LLP, special counsel to
the Credit Parties; and

 

(ii)     opinions of local counsel to the Credit Parties in such jurisdictions
as are set forth in Schedule 7.01.

 

(d)           Notes.  Administrative Agent shall have received copies of the
Notes, duly completed and executed, for each Lender that requested a Note at
least three (3) Business Days prior to the Closing Date.

 

114

--------------------------------------------------------------------------------


 

(e)           Credit Agreement.  Administrative Agent shall have received this
Agreement (a) executed and delivered by a duly authorized officer of each Credit
Party and (b) executed and delivered by a duly authorized officer of each Person
that is a Lender on the Closing Date.

 

(f)            Filings and Lien Searches.  Administrative Agent shall have
received (i) UCC financing statements in form appropriate for filing in the
jurisdiction of organization of each Credit Party, (ii) results of lien searches
conducted in the jurisdictions in which Borrower and its Restricted Subsidiaries
are organized and (iii) security agreements or other agreements in appropriate
form for filing in the United States Patent and Trademark Office and United
States Copyright Office with respect to intellectual property of Borrower to the
extent required pursuant to the Security Agreement.

 

(g)           Security Documents.  (i) Administrative Agent shall have received
the Security Agreement, the Pledge Agreement, the Custodian Agreement and the
Initial Perfection Certificate, in each case duly authorized, executed and
delivered by the applicable Credit Parties, Holding Companies and RRR, and (ii)
Collateral Agent shall have received, to the extent required pursuant to the
Security Agreement or the Pledge Agreement and not prohibited by applicable
Requirements of Law (including, without limitation, any Gaming Laws), (1)
original certificates representing the certificated Pledged Securities (as
defined in the Security Agreement or the Pledge Agreement) required to be
delivered to Collateral Agent pursuant to the Security Agreement or the Pledge
Agreement, accompanied by original undated stock powers executed in blank
(except as set forth on Schedule 9.15) (provided that, the pledge of any Equity
Interests of any Person that is subject to the jurisdiction of the Nevada Gaming
Authorities as a licensee or registered company under the Nevada Gaming Laws
will require the approval of the Nevada Gaming Authorities in order to be
effective, and no certificates evidencing the Equity Interests of such Person or
any undated stock powers or assignments separate from certificate relating
thereto shall be delivered to Administrative Agent or any custodial agent
thereof until such approval has been obtained; provided further that, all
certificates representing such Equity Interests (and the corresponding undated
stock powers or assignments separate from certificate) shall be held in the
State of Nevada by a bailee reasonably agreed to by Administrative Agent
pursuant to a Custodian Agreement in the form of Exhibit U attached hereto), and
(2) the promissory notes, intercompany notes, instruments, and chattel paper
identified under the name of such Credit Parties in Schedule 6 to the Initial
Perfection Certificate (other than such certificates, promissory notes,
intercompany notes, instruments and chattel paper that constitute “Excluded
Property” (as such term is defined in the Security Agreement)), accompanied by
undated notations or instruments of assignment executed in blank, and all of the
foregoing shall be reasonably satisfactory to Administrative Agent in form and
substance (in each case to the extent required to be delivered to Collateral
Agent pursuant to the terms of the Security Agreement or the Pledge Agreement).

 

(h)           Capitalization.  The pro forma capitalization (after giving effect
to the Transactions), cash management systems, structure and equity ownership of
Borrower and its Subsidiaries that have been provided to Administrative Agent in
writing shall be acceptable to Administrative Agent.

 

(i)            Financial Statements.  Administrative Agent shall have received
(i) the audited consolidated balance sheets of Borrower and its Subsidiaries
(before giving effect to the Transactions) as of December 31, 2015, and the
related statements of income, changes in members’ equity and cash flows for the
fiscal year ended on such date, together with reports thereon by Ernst & Young
LLP, certified public accountants; provided, that Administrative Agent
acknowledges that it has received such balance sheets and related statements of
earnings, changes in members’ equity and cash flows and reports thereon and (ii)
the unaudited interim consolidated and (to the extent available) consolidating
balance sheet of Borrower and its Subsidiaries (before giving effect to the
Transactions) and the related statements of income, changes in members’ equity
and cash flows for the fiscal quarter ended March 31, 2016, in each case which
financial statements have been prepared in accordance with GAAP.

 

(j)            [Reserved].

 

(k)           [Reserved].

 

115

--------------------------------------------------------------------------------


 

(l)            Insurance.  Administrative Agent shall have received evidence of
insurance complying with the requirements of Section 9.02 and certificates
naming Collateral Agent as an additional insured and/or loss payee to the extent
required pursuant to such Section 9.02.

 

(m)          Credit Documents in Full Force and Effect; Engagement Letters.  The
Credit Documents required to be executed and delivered on or prior to the
Closing Date shall be in full force and effect.  Borrower shall have complied,
or shall comply substantially concurrently with the funding of the Loans
hereunder, in all respects with its payment obligations under the Engagement
Letters required to be performed on the Closing Date.

 

(n)           Repayment of Indebtedness.

 

(i)      Borrower and its Restricted Subsidiaries shall have effected (or will,
on the Closing Date, effect) the repayment in full of all obligations and
indebtedness of Borrower and its Restricted Subsidiaries in respect of the
Existing Credit Agreement, including, without limitation, the termination of all
outstanding commitments in effect under the Existing Credit Agreement (with the
exception of obligations relating to each applicable Existing Letter of Credit
issued thereunder), on customary terms and conditions and pursuant to
documentation reasonably satisfactory to Administrative Agent.  All Liens and
guarantees in respect of such obligations shall have been terminated or released
(or arrangements for such termination or release reasonably satisfactory to
Administrative Agent shall have been made) (with the exception of obligations
relating to each applicable Existing Letter of Credit issued thereunder), and
Administrative Agent shall have received (or will, on the Closing Date, receive)
evidence thereof reasonably satisfactory to Administrative Agent and a “pay-off”
letter or letters reasonably satisfactory to Administrative Agent with respect
to such obligations and such UCC termination statements, mortgage releases and
other instruments, in each case in proper form for recording, as Administrative
Agent shall have reasonably requested to release and terminate of record the
Liens securing such obligations (or arrangements for such termination or release
reasonably satisfactory to Administrative Agent shall have been made).

 

(ii)     After giving effect to the Transactions, Borrower and its Restricted
Subsidiaries shall have outstanding no Indebtedness for borrowed money or
Disqualified Capital Stock other than (x) the Obligations under the Credit
Documents, (ii) Indebtedness set forth on Schedule 10.01, (iii) the Senior
Unsecured Notes in an aggregate principal amount of $500.0 million and (iv)
other Indebtedness permitted by Section 10.01 and agreed by Administrative
Agent.

 

(o)           Consummation of Transactions.  The Transactions and the
consummation thereof shall be in compliance in all material respects with all
applicable Laws (including Gaming Laws and Regulation T, Regulation U and
Regulation X) and all applicable Gaming Approvals and other applicable
regulatory approvals.  After giving effect to the Transactions, there shall be
no conflict with, or default under, any material Contractual Obligation of
Borrower and its Restricted Subsidiaries (including any such material
Contractual Obligations (i) entered into pursuant to the Transactions and (ii)
in respect of Senior Unsecured Notes) (except as Administrative Agent shall
otherwise agree)).

 

(p)           Approvals.  Other than as set forth in Section 8.06, Section 8.15
and on Schedule 9.15, all necessary Gaming Approvals and Governmental Authority
and third party approvals and/or consents in connection with the Transactions,
including without limitation, the transactions contemplated by the Credit
Documents (excluding consents from third parties pertaining to collateral and
security for the Loans which are addressed elsewhere in this Article VII) shall
have been obtained and shall remain in full force and effect, and all applicable
waiting periods shall have expired without any action being taken by any
competent authority which restrains, enjoins, prevents or imposes materially
adverse conditions upon the consummation of the Transactions.  In addition,
there shall not exist any judgment, order, injunction or other restraint, and
there shall be no pending litigation or proceeding by any Governmental
Authority, prohibiting, enjoining or imposing materially adverse conditions upon
the Transactions, or on the consummation thereof.

 

116

--------------------------------------------------------------------------------


 

(q)           Solvency.  Administrative Agent shall have received a certificate
in the form of Exhibit G from a Responsible Officer of Borrower with respect to
the Solvency of Borrower (on a consolidated basis with its Restricted
Subsidiaries), immediately after giving effect to the consummation of the
Transactions.

 

(r)            Payment of Fees and Expenses.  To the extent invoiced at least
three (3) Business Days prior to the Closing Date, all costs, fees, expenses
(including, without limitation, reasonable legal fees and expenses of Latham &
Watkins LLP, and of local counsel in any applicable jurisdiction, if any) of
Administrative Agent, Lead Arrangers and (in the case of fees only) the Lenders
required to be paid by this Agreement or by the Engagement Letters, in each
case, payable to Administrative Agent, Lead Arrangers and/or Lenders in respect
of the Transactions, shall have been paid to the extent due.

 

(s)            Patriot Act.  On or prior to the Closing Date, Administrative
Agent shall have received at least five (5) days prior to the Closing Date all
documentation and other information reasonably requested in writing at least ten
(10) days prior to the Closing Date by Administrative Agent that Administrative
Agent reasonably determines is required by regulatory authorities from the
Credit Parties under applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation the Act.

 

(t)            Material Adverse Changes. Since December 31, 2015, there has been
no event, change or condition that has had or could reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect.

 

SECTION 7.02.       Conditions to All Extensions of Credit.  Subject to the
limitations set forth in Section 2.12 and the applicable Incremental Joinder
Agreement, the obligations of the Lenders to make any Loan or otherwise extend
any credit to Borrower upon the occasion of each Borrowing or other extension of
credit (whether by making a Loan or issuing a Letter of Credit) hereunder
(including the initial borrowing) is subject to the further conditions precedent
that:

 

(a)           No Default or Event of Default; Representations and Warranties
True.  Both immediately prior to the making of such Loan or other extension of
credit and also after giving effect thereto and to the intended use thereof:

 

(i)      no Default or Event of Default shall have occurred and be continuing
(provided that this clause (i) shall not apply to any extensions of credit
pursuant to an Incremental Term Loan to the extent provided in Section 2.12 and
the applicable Incremental Joinder Agreement);

 

(ii)     each of the representations and warranties made by the Credit Parties
in Article VIII and by each Credit Party, each Holding Company and RRR in each
of the other Credit Documents to which it is a party shall be true and correct
in all material respects on and as of the date of the making of such Loan or
other extension of credit with the same force and effect as if made on and as of
such date (it being understood and agreed that any such representation or
warranty which by its terms is made as of an earlier date shall be required to
be true and correct in all material respects only as such earlier date, and that
any representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct in all respects on
the applicable date) (provided that this clause (ii) shall not apply to any
extensions of credit pursuant to an Incremental Term Loan to the extent provided
in Section 2.12 and the applicable Incremental Joinder Agreement); and

 

(iii)    the sum of the aggregate amount of the outstanding Revolving Loans,
plus the aggregate amount of the outstanding Swingline Loans plus the aggregate
outstanding L/C Liabilities shall not exceed the Total Revolving Commitments
then in effect.

 

117

--------------------------------------------------------------------------------


 

(b)           Notice of Borrowing.  Administrative Agent shall have received a
Notice of Borrowing and/or Letter of Credit Request, as applicable, duly
completed and complying with Section 4.05.  Each Notice of Borrowing or Letter
of Credit Request delivered by Borrower hereunder shall constitute a
representation and warranty by Borrower that on and as of the date of such
notice and on and as of the relevant borrowing date or date of issuance of a
Letter of Credit (both immediately before and after giving effect to such
borrowing or issuance and the application of the proceeds thereof) that the
applicable conditions in Sections 7.01 or 7.02, as the case may be, have been
satisfied.

 

ARTICLE VIII.

 

REPRESENTATIONS AND WARRANTIES

 

Each Credit Party represents and warrants to Administrative Agent, the
Collateral Agent and Lenders that, at and as of each Funding Date, in each case
immediately before and immediately after giving effect to the transactions to
occur on such date (provided, that such representations and warranties made on
the Closing Date shall be made giving effect to the Transactions):

 

SECTION 8.01.       Corporate Existence; Compliance with Law.

 

(a)           Borrower, each Holding Company, RRR and each Restricted Subsidiary
(a) is a corporation, partnership, limited liability company or other entity
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization; (b)(i) has all requisite corporate or other
power and authority, and (ii) has all governmental licenses, authorizations,
consents and approvals necessary to own its Property and carry on its business
as now being conducted; and (c) is qualified to do business and is in good
standing in all jurisdictions in which the nature of the business conducted by
it makes such qualification necessary; except, in the case of clauses (b)(ii)
and (c) where the failure thereof individually or in the aggregate would not
reasonably be expected to have a Material Adverse Effect.

 

(b)           Neither Borrower, any Holding Company, RRR nor any Restricted
Subsidiary nor any of its Property is in violation of, nor will the continued
operation of Borrower’s, such Holding Company’s, RRR’s or such Restricted
Subsidiary’s Property as currently conducted violate, any Requirement of Law
(including, without limitation, the Act and any zoning or building ordinance,
code or approval or permits or any restrictions of record or agreements
affecting the Real Property) or is in default with respect to any judgment,
writ, injunction, decree or order of any Governmental Authority, where such
violations or defaults would reasonably be expected to have a Material Adverse
Effect.

 

(c)           Neither Borrower, any Guarantor, RRR nor any Holding Company is an
EEA Financial Institution.

 

SECTION 8.02.       Financial Condition; Etc.  Borrower has delivered to the
Administrative Agent or made publically available (a) the audited consolidated
balance sheets of Borrower and its Subsidiaries (before giving effect to the
Transactions) as of December 31, 2015, and the related statements of earnings,
changes in stockholders’ equity and cash flows for the fiscal years ended on
those dates, together with reports thereon by Ernst & Young LLP, certified
public accountants and (b) the unaudited interim consolidated balance sheet of
Borrower and its Subsidiaries (before giving effect to the Transactions) and the
related statements of earnings, changes in stockholders’ equity and cash flows
for the most recent fiscal quarter ending after December 31, 2015 (other than
the fourth fiscal quarter of any fiscal year) and at least 45 days prior to the
Closing Date.  All of said financial statements, including in each case the
related schedules and notes, are true, complete and correct in all material
respects and have been prepared in accordance with GAAP consistently applied and
present fairly in all material respects the financial position of Borrower and
its Subsidiaries as of the respective dates of said balance sheets and

 

118

--------------------------------------------------------------------------------


 

the results of their operations for the respective periods covered thereby,
subject (in the case of interim statements) to normal period-end audit
adjustments and the absence of footnotes.

 

SECTION 8.03.       Litigation.  Except as set forth on Schedule 8.03, there is
no Proceeding (other than any normal overseeing reviews of the Gaming
Authorities) pending against, or to the knowledge of any Responsible Officer of
Borrower, threatened in writing against, Borrower, any Holding Company or any of
the Restricted Subsidiaries or any of their respective Properties before any
Governmental Authority or private arbitrator that (i) either individually or in
the aggregate, would reasonably be expected to have a Material Adverse Effect or
(ii) as of the Closing Date only, challenges the validity or enforceability of
any of the Credit Documents.

 

SECTION 8.04.       No Breach; No Default.

 

(a)           None of the execution, delivery and performance by any Credit
Party, any Holding Company or RRR of any Credit Document to which it is a party
nor the consummation of the transactions herein and therein contemplated
(including the Transactions) do or will (i) conflict with or result in a breach
of, or require any consent (which has not been obtained and is in full force and
effect) under (x) any Organizational Document of any Credit Party, any Holding
Company or RRR or (y) any applicable Requirement of Law (including, without
limitation, any Gaming Law) or (z) any order, writ, injunction or decree of any
Governmental Authority binding on any Credit Party, any Holding Company or RRR
or tortiously interfere with, result in a breach of, or require termination of,
any term or provision of any Contractual Obligation of any Credit Party, any
Holding Company or RRR or (ii) constitute (with due notice or lapse of time or
both) a default under any such Contractual Obligation or (iii) result in or
require the creation or imposition of any Lien (except for the Liens created
pursuant to the Security Documents) upon any Property of any Credit Party, any
Holding Company or RRR pursuant to the terms of any such Contractual Obligation,
except with respect to (i)(y), (i)(z), (ii) or (iii) which would not reasonably
be expected to result in a Material Adverse Effect.

 

(b)           No Default or Event of Default has occurred and is continuing.

 

SECTION 8.05.       Action.  Borrower, each Holding Company, RRR and each
Restricted Subsidiary has all necessary corporate or other organizational power,
authority and legal right to execute, deliver and perform its obligations under
each Credit Document to which it is a party and to consummate the transactions
herein and therein contemplated; the execution, delivery and performance by
Borrower, each Holding Company, RRR and each Restricted Subsidiary of each
Credit Document to which it is a party and the consummation of the transactions
herein and therein contemplated have been duly authorized by all necessary
corporate, partnership or other organizational action on its part; and this
Agreement has been duly and validly executed and delivered by each Credit Party
and constitutes, and each of the Credit Documents to which it is a party when
executed and delivered by such Credit Party, such Holding Company or RRR will
constitute, its legal, valid and binding obligation, enforceable against each
Credit Party, each Holding Company and RRR, as applicable, in accordance with
its terms, except as such enforceability may be limited by (a) bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium or similar laws of
general applicability from time to time in effect affecting the enforcement of
creditors’ rights and remedies and (b) the application of general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law).

 

SECTION 8.06.       Approvals.  No authorizations, approvals or consents of, and
no filings or registrations with, any Governmental Authority or any securities
exchange are necessary for the execution, delivery or performance by Borrower,
any Holding Company, RRR or any Restricted Subsidiary of the Credit Documents to
which it is a party or for the legality, validity or enforceability hereof or
thereof or for the consummation of the Transactions, except for: (i)
authorizations, approvals or consents of, and filings or registrations with any
Governmental Authority or any securities exchange previously obtained, made,
received or issued, (ii) filings and recordings in respect of the Liens created
pursuant to the Security Documents, (iii) the filings referred to in Section
8.14, (iv) waiver by the Gaming Authorities of any qualification requirement on
the part of the Lenders who do not

 

119

--------------------------------------------------------------------------------


 

otherwise qualify and are not banks or licensed lending institutions, (v)
consents, authorizations and filings that have been obtained or made and are in
full force and effect or the failure of which to obtain would not reasonably be
expected to have a Material Adverse Effect, (vi) any required approvals
(including prior approvals) of the requisite Gaming Authorities that any Agent,
Lender or participant is required to obtain from, or any required filings with,
requisite Gaming Authorities to exercise their respective rights and remedies
under this Agreement and the other Credit Documents (as set forth in Section
13.13) and (vii) prior approval from the Nevada Gaming Commission of the Pledge
Agreement, the Security Agreement and the pledge of any Pledged Nevada Gaming
Interests (as defined in the Pledge Agreement and the Security Agreement).

 

SECTION 8.07.       ERISA and Foreign Employee Benefit Matters.

 

(a)           Except as set forth on Schedule 8.07, no ERISA Event has occurred
or is reasonably expected to occur that, when taken together with all other such
ERISA Events for which liability is reasonably expected to occur, would
reasonably be expected to result in a Material Adverse Effect.  Except as set
forth on Schedule 8.07, as of the Closing Date, no member of the ERISA Group
maintains or contributes to any Pension Plan.  Except as set forth on Schedule
8.07, each Company is in compliance with the presently applicable provisions of
ERISA and the Code with respect to each Employee Benefit Plan (other than to the
extent such failure to comply would not reasonably be expected to have a
Material Adverse Effect).  Except as disclosed on Schedule 8.07, using actuarial
assumptions and computation methods consistent with Part 1 of Subtitle E of
Title IV of ERISA, the aggregate liabilities of any ERISA Entity to all
Multiemployer Plans in the event of a complete withdrawal therefrom, as of the
close of the most recent fiscal year of each such Multiemployer Plan that
precedes the Closing Date, would not reasonably be expected to result in a
Material Adverse Effect.

 

(b)           Each Foreign Plan is in compliance with all laws, regulations and
rules applicable thereto and the respective requirements of the governing
documents for such Foreign Plan (other than to the extent such failure to comply
would not reasonably be expected to have a Material Adverse Effect).  The
aggregate of the liabilities to provide all of the accrued benefits under any
funded Foreign Plan (based on reasonable assumptions used by such Foreign Plan)
does not as of the most recent valuation report (or as of the end of the most
recent plan year if there is no recent valuation report) exceed the current fair
market value of the assets held in the trust or other funding vehicle for such
Foreign Plan by an amount that would reasonably be expected to have a Material
Adverse Effect.  Other than to the extent such failure to comply would not
reasonably be expected to have a Material Adverse Effect, with respect to any
unfunded Foreign Plan, reasonable reserves have been established in accordance
with prudent business practice or where required by ordinary accounting
practices in the jurisdiction in which such Foreign Plan is maintained.  There
are no actions, suits or claims (other than routine claims for benefits) pending
or to the knowledge of any Responsible Officer of Borrower, threatened against
Borrower or any of its Restricted Subsidiaries or any ERISA Entity with respect
to any Foreign Plan that would reasonably be expected to result in a Material
Adverse Effect.

 

SECTION 8.08.       Taxes.  Except as set forth on Schedule 8.08 or as would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (i) all tax returns, statements, reports and forms or other
documents (including estimated Tax or information returns and including any
required, related or supporting information) (collectively, the “Tax Returns”)
required to be filed with any taxing authority by, or with respect to, Borrower,
each Holding Company, RRR and each of the Restricted Subsidiaries have been
timely filed in accordance with all applicable laws; (ii) Borrower, each Holding
Company, RRR and each of the Restricted Subsidiaries has timely paid or made
provision for payment of all Taxes shown as due and payable on Tax Returns that
have been so filed or that are otherwise due and payable (other than Taxes which
are being contested in good faith by appropriate proceedings and for which
adequate reserves have been provided in accordance with GAAP and such
proceedings operate to suspend collection of the contested Taxes and enforcement
of a Lien in respect thereof) and each Tax Return is accurate and complete; and
(iii) Borrower, each Holding Company, RRR and each of the Restricted
Subsidiaries has made adequate provision in accordance with GAAP for all Taxes
payable by Borrower, such Holding Company, RRR or such Restricted Subsidiary for
which no Tax Return has yet been filed.  Neither

 

120

--------------------------------------------------------------------------------


 

Borrower, any Holding Company, RRR nor any of the Restricted Subsidiaries has
received written notice of any proposed or pending tax assessment, audit or
deficiency against Borrower, such Holding Company, RRR or such Restricted
Subsidiary that would in the aggregate reasonably be expected to have a Material
Adverse Effect.  Neither of Holdco nor Borrower is treated as a corporation for
U.S. federal income tax purposes.

 

SECTION 8.09.       Investment Company Act; Other Restrictions.  Neither
Borrower nor any Holding Company, RRR or any of the Restricted Subsidiaries is
an “investment company,” or a company “controlled” by an “investment company”
required to be regulated under the Investment Company Act of 1940, as amended. 
Neither Borrower nor any Holding Company, RRR of any of the Restricted
Subsidiaries is subject to regulation under any law or regulation which limits
its ability to incur Indebtedness, other than Regulation X and the Gaming Laws.

 

SECTION 8.10.       Environmental Matters.  Except as set forth on Schedule 8.10
or as would not, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect:  (i) each of Borrower, each Holding Company
and the Restricted Subsidiaries and each of their businesses, operations and
Real Property is and in the last five years has been in material compliance
with, and each has no liability under any Environmental Law; (ii) each of
Borrower, each Holding Company and the Restricted Subsidiaries has obtained all
Permits material to, and required for, the conduct of their businesses and
operations, and the ownership, operation and use of their assets, all as
currently conducted, under any Environmental Law, all such Permits are valid and
in good standing and, under the currently effective business plans of Borrower,
the Holding Companies and the Restricted Subsidiaries, no material expenditures
or operational adjustments would reasonably be expected to be required during
the next five years in order to renew or modify such Permits; (iii) there has
been no Release or threatened Release of Hazardous Material on, at, under or
from any real property or facility presently or formerly owned, leased, operated
or, to the knowledge of any Responsible Officer of Borrower, any Holding Company
or any of the Restricted Subsidiaries, used for waste disposal by Borrower, any
Holding Company or any of the Restricted Subsidiaries, or any of their
respective predecessors in interest that would reasonably be expected to result
in liability to Borrower, the Holding Companies or any of the Restricted
Subsidiaries under any Environmental Law; (iv) there is no Environmental Action
pending or, to the knowledge of any Responsible Officer of Borrower, any Holding
Company or any of the Restricted Subsidiaries, threatened, against Borrower, any
Holding Company or any of the Restricted Subsidiaries or, relating to real
property currently or formerly owned, leased, operated or, to the knowledge of
any Responsible Officer of Borrower, any Holding Company or any of the
Restricted Subsidiaries, used for waste disposal, by Borrower, any Holding
Company or any of the Restricted Subsidiaries or relating to the operations of
Borrower, the Holding Companies or the Restricted Subsidiaries; (v) none of
Borrower, any Holding Company or any of the Restricted Subsidiaries is obligated
to perform any action or otherwise incur any expense under any Environmental Law
pursuant to any legally binding order, decree, judgment or agreement by which it
is bound or has assumed by contract or agreement, and none of Borrower, any
Holding Company or any of the Restricted Subsidiaries is conducting or financing
any Response Action pursuant to any Environmental Law with respect to any
location; (vi) no circumstances exist that would reasonably be expected to (a)
form the basis of an Environmental Action against Borrower, any Holding Company
or any of the Restricted Subsidiaries, or any of their Real Property, facilities
or assets or (b) cause any such Real Property, facilities or assets to be
subject to any restriction on ownership, occupancy, use or transferability under
any Environmental Law; (vii) no real property or facility presently or formerly
owned, operated or leased by Borrower, any Holding Company or any of the
Restricted Subsidiaries and, to the knowledge of any Responsible Officer of
Borrower, any Holding Company or any of the Restricted Subsidiaries, no real
property or facility presently or formerly used for waste disposal by Borrower,
any Holding Company or any of the Restricted Subsidiaries or owned, leased,
operated or used for waste disposal by any of their respective predecessors in
interests is (a) listed or proposed for listing on the National Priorities List
promulgated pursuant to CERCLA or (b) included on any similar list maintained by
any Governmental Authority including, without limitation, any such list relating
to petroleum; (viii) no real property or facility presently or formerly owned,
or presently leased or operated by Borrower, any Holding Company or any of the
Restricted Subsidiaries and, to the knowledge of any Responsible Officer of
Borrower, any Holding Company or any of the Restricted Subsidiaries, no real
property or facility formerly leased or operated by Borrower, any Holding
Company or any of the Restricted Subsidiaries is listed on the Comprehensive
Environmental Response,

 

121

--------------------------------------------------------------------------------


 

Compensation, and Liability Information System promulgated pursuant to CERCLA as
potentially requiring future Response Action; (ix) no Lien has been recorded or,
to the knowledge of any Responsible Officer of Borrower, any Holding Company or
any of the Restricted Subsidiaries, threatened under any Environmental Law with
respect to any Real Property or other assets of Borrower, any Holding Company or
any of the Restricted Subsidiaries; and (x) the execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated hereby will not affect the validity or require the transfer of any
Permit held by Borrower, any Holding Company or any of the Restricted
Subsidiaries under any Environmental Law, and will not require any notification,
registration, filing, reporting, disclosure, investigation, remediation or
cleanup pursuant to any Governmental Real Property Disclosure Requirements with
respect to each of Borrower, each Holding Company and the Restricted
Subsidiaries or any of their respective predecessors in interest.

 

SECTION 8.11.       Use of Proceeds.

 

(a)           Borrower will use the proceeds of:

 

(i)      Term A Facility Loans, Term B Facility Loans and Revolving Loans made
on the Closing Date to finance the Transactions and for general corporate
purposes, and

 

(ii)     Revolving Loans and Term Loans made after the Closing Date for working
capital, capital expenditures, Permitted Acquisitions (and other Acquisitions
not prohibited hereunder) and general corporate purposes and for any other
purposes not prohibited by this Agreement.

 

(b)           Neither Borrower, any Holding Company, RRR nor any of the
Restricted Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose, whether
immediate, incidental or ultimate, of buying or carrying Margin Stock.  No part
of the proceeds of any extension of credit (including any Loans and Letters of
Credit) hereunder will be used directly or indirectly and whether immediately,
incidentally or ultimately to purchase or carry any Margin Stock or to extend
credit to others for such purpose or to refund Indebtedness originally incurred
for such purpose or for any other purpose, in each case, that entails a
violation of, or is inconsistent with, the provisions of Regulation T,
Regulation U or Regulation X.  The pledge of any Equity Interests by any Credit
Party, Holding Company or RRR pursuant to the Security Agreement and the Pledge
Agreement does not violate such regulations.

 

SECTION 8.12.       Subsidiaries.

 

(a)           Schedule 8.12(a) sets forth a true and complete list of the
following:  (i) all the Subsidiaries of Borrower, each Holding Company and RRR
as of the Closing Date; (ii) the name and jurisdiction of incorporation or
organization of each such Subsidiary as of the Closing Date; and (iii) as to
each such Subsidiary, the percentage and number of each class of Equity
Interests of such Subsidiary owned by Borrower, the Holding Companies, RRR and
their respective Subsidiaries as of the Closing Date.

 

(b)           Schedule 8.12(b) sets forth a true and complete list of all the
Immaterial Subsidiaries as of the Closing Date.

 

(c)           Schedule 8.12(c) sets forth a true and complete list of all the
Unrestricted Subsidiaries as of the Closing Date.

 

(d)           Schedule 8.12(d) sets forth a true and complete list of all of the
Native American Subsidiaries as of the Closing Date.

 

122

--------------------------------------------------------------------------------


 

SECTION 8.13.       Ownership of Property; Liens.

 

(a)           Except as set forth on Schedule 8.13(a), (a) Borrower, each
Holding Company and each of the Restricted Subsidiaries has good and valid title
to, or a valid (with respect to Real Property and Vessels) leasehold interest in
(or subleasehold interest in or other right to occupy), all material assets and
Property (including Mortgaged Real Property and Mortgaged Vessels) (tangible and
intangible) owned or occupied by it (except insofar as marketability may be
limited by any laws or regulations of any Governmental Authority affecting such
assets), and (b) all such assets and Property are subject to no Liens other than
Permitted Liens.  All of the assets and Property owned by, leased to or used by
Borrower, each Holding Company and each of the Restricted Subsidiaries in its
respective businesses are in good operating condition and repair in all material
respects (ordinary wear and tear and casualty and force majeure excepted) except
in each case where the failure of such asset to meet such requirements would not
reasonably be expected to result in a Material Adverse Effect.

 

(b)           RRR has good and marketable title to the Voting Stock issued to it
by Borrower, free and clear of all Liens whatsoever except Permitted Liens.

 

SECTION 8.14.       Security Interest; Absence of Financing Statements; Etc.

 

(a)           Subject to applicable Gaming Laws, the Security Documents, once
executed and delivered, will create, in favor of Collateral Agent for the
benefit of the Secured Parties, as security for the obligations purported to be
secured thereby, a valid and enforceable security interest in and Lien upon all
of the Collateral (subject to any applicable provisions set forth in the
Security Documents with respect to limitations or exclusions from the
requirement to perfect the security interests and Liens on the collateral
described therein), and upon (i) filing, recording, registering or taking such
other actions as may be necessary with the appropriate Governmental Authorities
(including payment of applicable filing and recording taxes), (ii) the taking of
possession or control by Collateral Agent of the Pledged Collateral with respect
to which a security interest may be perfected only by possession or control
which possession or control shall be given to Collateral Agent to the extent
possession or control by Collateral Agent is required by the Security Agreement
and (iii) delivery of the applicable documents to Collateral Agent in accordance
with the provisions of the applicable Security Documents, for the benefit of the
Secured Parties, such security interest shall be a perfected security interest
in and Lien upon all of the Collateral (subject to any applicable provisions set
forth in the Security Documents with respect to limitations or exclusions from
the requirement to perfect the security interests and Liens on the collateral
described therein) superior to and prior to the rights of all third Persons and
subject to no Liens other than Permitted Liens.

 

(b)           Each Ship Mortgage, once executed and delivered, will create, upon
filing and recording in the National Vessel Documentation Center of the United
States Coast Guard, in favor of Collateral Agent for the benefit of the Secured
Parties a legal, valid and enforceable preferred mortgage upon the applicable
Mortgaged Vessel under Chapter 313 of Title 46 of the United States Code,
subject to no Liens other than Permitted Liens.

 

SECTION 8.15.       Licenses and Permits.  Except as set forth on Schedule 8.15,
Borrower and each of its Restricted Subsidiaries hold all material governmental
permits, licenses, authorizations, consents and approvals (including Gaming
Approvals) necessary for Borrower and its Restricted Subsidiaries to own, lease,
and operate their respective Properties and to operate their respective
businesses as now being conducted (collectively, the “Permits”), except for
Permits the failure of which to obtain would not reasonably be expected to have
a Material Adverse Effect.  None of the Permits has been modified in any way
since the Closing Date that would reasonably be expected to have a Material
Adverse Effect.  Except as set forth on Schedule 8.15, all Permits are in full
force and effect except where the failure to be in full force and effect would
not reasonably be expected to have a Material Adverse Effect.  Except as set
forth on Schedule 8.15, neither Borrower nor any of its Restricted Subsidiaries
has received written notice that any Gaming Authority has commenced proceedings
to suspend, revoke or not renew any such Permits where such suspensions,
revocations or failure to renew would reasonably be expected to have a Material
Adverse Effect.

 

123

--------------------------------------------------------------------------------


 

SECTION 8.16.       Disclosure.  The information, reports, financial statements,
exhibits and schedules furnished in writing by or on behalf of any Credit Party,
any Holding Company or RRR to any Secured Party in connection with this
Agreement and the other Credit Documents or included or delivered pursuant
thereto, but in each case excluding all projections and general industry or
economic data, whether prior to or after the date of this Agreement, when taken
as a whole and giving effect to all supplements and updates, do not contain any
untrue statement of material fact or omit to state a material fact necessary in
order to make the statements herein or therein, in light of the circumstances
under which they were made, not materially misleading.  The projections and pro
forma financial information furnished at any time by any Credit Party, any
Holding Company or RRR to any Secured Party pursuant to this Agreement have been
prepared in good faith based on assumptions believed by Borrower to be
reasonable at the time made, it being recognized by the Lenders that such
financial information as it relates to future events is not to be viewed as fact
and that actual results during the period or periods covered by such financial
information may differ from the projected results set forth therein by a
material amount and no Credit Party, however, makes any representation as to the
ability of any Company to achieve the results set forth in any such projections.

 

SECTION 8.17.       Solvency.  As of each Funding Date, immediately prior to and
immediately following the extensions of credit to occur on such Funding Date,
Borrower (on a consolidated basis with its Restricted Subsidiaries) is and will
be Solvent (after giving effect to Section 6.07).

 

SECTION 8.18.       Senior Obligations.  The Obligations are “Senior Debt,”
“Senior Indebtedness,” “Priority Lien Debt,” or “Senior Secured Financing” (or
any comparable term) under, and as defined in, and entitled to the subordination
and/or intercreditor, as applicable, provisions of any documentation governing
the Senior Unsecured Notes (and any Permitted Refinancing thereof), any
Permitted Second Lien Indebtedness, Permitted Second Priority Refinancing Debt,
Permitted Unsecured Indebtedness, Permitted Unsecured Refinancing Debt and
Incremental Equivalent Debt that is purported to be subordinated to the
Obligations.

 

SECTION 8.19.       Intellectual Property.  Except as set forth on Schedule
8.19, Borrower and each of its Restricted Subsidiaries owns or possesses
adequate licenses or otherwise has the right to use all of the patents, patent
applications, trademarks, trademark applications, service marks, service mark
applications, trade names, copyrights, trade secrets, know-how and processes
(collectively, “Intellectual Property”) (including, as of the Closing Date, all
Intellectual Property listed in Schedules 8(a), 8(b) and 8(c) to the Initial
Perfection Certificate) that are necessary for the operation of its business as
presently conducted except where failure to own or have such right would not
reasonably be expected to have a Material Adverse Effect and, as of the Closing
Date, all registrations listed in Schedules 8(a), 8(b) and 8(c) to the Initial
Perfection Certificate are valid and in full force and effect, except where the
invalidity of such registrations would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  Except as set forth
on Schedule 8.19, as of the Closing Date, no claim is pending or, to the
knowledge of any Responsible Officer of Borrower, threatened to the effect that
Borrower or any of its Restricted Subsidiaries infringes or conflicts with the
asserted rights of any other Person under any material Intellectual Property,
except for such claims that would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  Except as set forth
on Schedule 8.19, as of the Closing Date, no claim is pending or, to the
knowledge of any Responsible Officer of Borrower, threatened to the effect that
any such material Intellectual Property owned or licensed by Borrower or any of
its Restricted Subsidiaries or which Borrower or any of its Restricted
Subsidiaries otherwise has the right to use is invalid or unenforceable, except
for such claims that would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

SECTION 8.20.       [Reserved].

 

SECTION 8.21.       Regulation H.  Except for the Real Property listed on
Schedule 8.21 attached hereto, as of the Closing Date, no Mortgage encumbers
improved real property which is located in an area that has been identified by
the Secretary of Housing and Urban Development as an area having special flood
hazards and in which flood insurance has been made available under the National
Flood Insurance Act of 1968.

 

124

--------------------------------------------------------------------------------


 

SECTION 8.22.       Insurance.  Borrower and each of its Restricted Subsidiaries
are insured by insurers of recognized financial responsibility (determined as of
the date such insurance was obtained) against such losses and risks (other than
wind and flood damage) and in such amounts as are prudent and customary in the
businesses in which it is engaged, except to the extent that such insurance is
not available on commercially reasonable terms.  Borrower and each of its
Restricted Subsidiaries maintain all insurance required by Flood Insurance Laws
(but shall not, for the avoidance of doubt, be required to obtain insurance with
respect to wind and flood damage unless and to the extent required by such Flood
Insurance Laws).

 

SECTION 8.23.       Real Estate.

 

(a)           Schedule 8.23(a) sets forth a true, complete and correct list of
all material Real Property owned and all material Real Property leased by
Borrower or any of its Restricted Subsidiaries as of the Closing Date, including
a brief description thereof, including, in the case of leases, the street
address (to the extent available) and landlord name.  Borrower has delivered to
Collateral Agent true, complete and correct copies of all such leases.

 

(b)           Except as set forth on Schedule 8.23(b), as of the Closing Date,
to the best of knowledge of any Responsible Officer of Borrower no Taking has
been commenced or is contemplated with respect to all or any portion of the Real
Property or for the relocation of roadways providing access to such Real
Property that either individually or in the aggregate would reasonably be
expected to have a Material Adverse Effect.

 

SECTION 8.24.       Leases.

 

(a)           [Reserved].

 

(b)           Borrower and its Restricted Subsidiaries have paid all material
payments required to be made by it under all leases of Real Property where any
of the Collateral is or may be located from time to time (other than any amount
the validity of which is currently being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided on the books of Borrower or such Restricted Subsidiary, as the case may
be, and any amounts that are due but not yet delinquent), except where failure
to make such payments would not reasonably be expected to have a Material
Adverse Effect.

 

(c)           As of the Closing Date and thereafter, each of the material leases
of Real Property is in full force and effect and will be or is, as applicable,
legal, valid, binding and enforceable against the Credit Party party thereto, in
accordance with its terms, in each case, except as such enforceability may be
limited by (x) bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or similar laws of general applicability from time to time in effect
affecting the enforcement of creditors’ rights and remedies and (y) the
application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law), except as
would not reasonably be expected to have a Material Adverse Effect.

 

(d)           None of the material leases of Real Property have been amended,
modified or assigned in any manner that would reasonably be expected to result
in a Material Adverse Effect.  Borrower has not received written notice of any
existing breach, default, event of default or, to the best of knowledge of any
Responsible Officer of Borrower, event that, with or without notice or lapse of
time or both, would constitute a breach, default or an event of default by any
Credit Party party to any of the material leases of Real Property that would
reasonably be expected to have a Material Adverse Effect.

 

(e)           Borrower will, and will cause each applicable Restricted
Subsidiary to, use its commercially reasonable efforts (which shall not include
the payment of consideration (other than reasonable attorneys’ fees and other
expenses reasonably incidental thereto)) to (x) obtain duly executed and
delivered subordination, non-disturbance and attornment agreements (“SNDAs”) in
form and substance reasonably satisfactory to Administrative

 

125

--------------------------------------------------------------------------------


 

Agent by the “lessors” and the “fee mortgagees”, in each case, under each lease
as to which Borrower or any Restricted Subsidiary has granted or is required to
grant a Mortgage on its interest thereunder (or under any sublease thereof) and
(y) obtain the agreement of the lessors under each lease as to which Borrower or
any Restricted Subsidiary has granted or is required to grant a Mortgage on its
interest thereunder (or under any sublease thereof) that such lessor will use
commercially reasonable efforts to obtain SNDAs from any future fee mortgagees
(as defined above) and cause any existing or future fee mortgagee on all or any
part of the ground lessor’s interest in any Real Property under a lease then in
effect with respect to which Borrower or a Restricted Subsidiary has granted a
Mortgage on its leasehold interest thereunder to be at all times subject and
subordinate to, and not attach to or encumber or otherwise affect, the lien of
the applicable Mortgages.  If, at any time after the Closing Date, Borrower or
any Restricted Subsidiary enters into a lease of real property as tenant which
is required to be subject to a Mortgage or obtains knowledge of or receives
written notice from a lessor under a lease with respect to which Borrower or any
Restricted Subsidiary has granted a Mortgage on its interest thereunder that a
fee mortgage is encumbering the fee interest underlying such lease, Borrower
will, and will cause each applicable Restricted Subsidiary to, use its
commercially reasonable efforts (which shall not include the payment of
consideration (other than attorneys’ fees and other expenses reasonably
incidental thereto)) to obtain a duly executed and delivered SNDA by the lessor
and/or fee mortgagee, as applicable.

 

SECTION 8.25.       Mortgaged Real Property.  Except as set forth on Schedule
8.25(a) or as would not reasonably be expected to have a Material Adverse
Effect, with respect to each Mortgaged Real Property, as of the Closing Date (a)
there has been issued a valid and proper certificate of occupancy or other local
equivalent, if any, for the use then being made of such Mortgaged Real Property
to the extent required by applicable Requirements of Law and there is no
outstanding citation, notice of violation or similar notice indicating that the
Mortgaged Real Property contains conditions which are not in compliance with
local codes or ordinances relating to building or fire safety or structural
soundness and (b) except as set forth on Schedule 8.25(b), there are no material
disputes regarding boundary lines, location, encroachment or possession of such
Mortgaged Real Property and no Responsible Officer of Borrower has actual
knowledge of any state of facts existing which could give rise to any such claim
other than those that would not reasonably be expected to have a Material
Adverse Effect; provided, however, that with respect to any Mortgaged Real
Property in which Borrower or a Restricted Subsidiary has a leasehold estate,
the foregoing certifications shall be to Borrower’s knowledge only.

 

126

--------------------------------------------------------------------------------


 

SECTION 8.26.       Material Adverse Effect.  Since December 31, 2015, there
shall not have occurred any event or circumstance that has had or would
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

 

SECTION 8.27.       Anti-Corruption Laws and Sanctions. Borrower has implemented
and maintains in effect policies and procedures reasonably designed to promote
material compliance by the Holding Companies, RRR, Borrower, their respective
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions, and the Holding Companies, RRR,
Borrower, their respective Subsidiaries and to the knowledge of Borrower its and
the Holding Companies’, RRR’s and their respective Subsidiaries’ respective
officers, directors and employees, are in compliance with Anti-Corruption Laws
and applicable Sanctions in all material respects and are not knowingly engaged
in any activity that would reasonably be expected to result in the Holding
Companies, RRR, Borrower or their respective Subsidiaries being designated as a
Sanctioned Person.  None of (a) any Holding Company, RRR, Borrower, any
Subsidiary or to the knowledge of the Holding Companies, RRR, Borrower or such
Subsidiary any of their respective directors, officers or employees, or (b) to
the knowledge of Borrower, any agent of the Holding Companies, RRR, Borrower or
any of their respective Subsidiaries that will act in any capacity in connection
with or benefit from the credit facility established hereby, is a Sanctioned
Person.  No Borrowing or Letter of Credit, use of proceeds or other transaction
contemplated by this Agreement will violate any Anti-Corruption Law or
applicable Sanctions.

 

ARTICLE IX.

 

AFFIRMATIVE COVENANTS

 

Each Credit Party, for itself and on behalf of its Restricted Subsidiaries,
covenants and agrees with Administrative Agent, Collateral Agent and Lenders
that until the Obligations have been Paid in Full, (and each Credit Party
covenants and agrees that it will cause its Restricted Subsidiaries to observe
and perform the covenants herein set forth applicable to any such Restricted
Subsidiary):

 

SECTION 9.01.       Existence; Business Properties.

 

(a)           Borrower and each of its Restricted Subsidiaries shall do or cause
to be done all things necessary to preserve, renew and keep in full force and
effect its legal existence (in the case of Borrower, in the United States),
except in a transaction permitted by Section 10.05 or, in the case of any
Restricted Subsidiary, where the failure to perform such obligations,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.

 

(b)           Borrower and each of its Restricted Subsidiaries shall do or cause
to be done all things necessary to obtain, preserve, renew, extend and keep in
full force and effect the rights, licenses, permits, franchises, authorizations,
approvals, patents, copyrights, trademarks and trade names (including Gaming
Approvals) material to the conduct of its business except where the failure to
do so, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect; comply with all applicable Requirements of
Law (including any and all Gaming Laws and any and all zoning, building,
ordinance, code or approval or any building permits or any restrictions of
record or agreements affecting the Real Property) and decrees and orders of any
Governmental Authority, whether now in effect or hereafter enacted, except where
the failure to comply, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect and at all times maintain and
preserve all of its property and keep such property in good repair, working
order and condition (ordinary wear and tear and casualty and force majeure
excepted) except where the failure to do so individually or in the aggregate
would not reasonably be expected to result in a Material Adverse Effect;
provided, however, that nothing in this Section 9.01(b) shall prevent (i) sales,
conveyances, transfers or other dispositions of assets, consolidations or
mergers by or involving any Company or any other transaction in accordance with
Section 10.05; (ii) the withdrawal by any Company of its qualification as a
foreign corporation in any jurisdiction where such

 

127

--------------------------------------------------------------------------------


 

withdrawal, individually or in the aggregate, would not reasonably be expected
to result in a Material Adverse Effect; or (iii) the abandonment by any Company
of any rights, Permits, authorizations, copyrights, trademarks, trade names,
franchises, licenses and patents that such Company reasonably determines are not
useful to its business.

 

(c)           Borrower will maintain in effect and enforce policies and
procedures reasonably designed to promote material compliance by Borrower, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.

 

SECTION 9.02.       Insurance.

 

(a)           Borrower and its Restricted Subsidiaries shall maintain with
insurers of recognized financial responsibility (determined at the time such
insurance is obtained) not Affiliates of Borrower insurance on its Property in
at least such amounts and against at least such risks as are customarily insured
against by companies engaged in the same or a similar business and operating
similar properties in localities where Borrower or the applicable Restricted
Subsidiary operates; and furnish to Administrative Agent, upon written request,
information as to the insurance carried; provided that Borrower and its
Restricted Subsidiaries shall not be required to maintain insurance with respect
to wind and flood damage on any property for any insurance coverage period
unless, and to the extent, such insurance is required by an applicable
Requirement of Law.  Subject to Section 9.15, Collateral Agent shall be named as
an additional insured on all third-party liability insurance policies of
Borrower and each of its Restricted Subsidiaries (other than directors and
officers liability insurance, insurance policies relating to employment
practices liability, crime or fiduciary duties, kidnap and ransom insurance
policies, and insurance as to fraud, errors and omissions), and Collateral Agent
shall be named as mortgagee/loss payee on all property insurance policies of
each such Person.

 

(b)           Borrower and each of its Restricted Subsidiaries shall deliver to
Administrative Agent on behalf of the Secured Parties, (i) on or prior to the
Closing Date, a certificate dated on or prior (but close) to the Closing Date
showing the amount and types of insurance coverage as of such date, (ii)
promptly following receipt of any notice from any insurer of cancellation of a
material policy or material change in coverage from that existing on the Closing
Date, a copy of such notice (or, if no copy is available, notice thereof), and
(iii) promptly after such information has been received in written form by
Borrower or any of its Restricted Subsidiaries, information as to any claim for
an amount in excess of $25.0 million with respect to any property and casualty
insurance policy maintained by Borrower or any of its Restricted Subsidiaries.

 

(c)           If any portion of any Mortgaged Real Property is at any time is
located in an area identified by the Federal Emergency Management Agency (or any
successor agency) as a special flood hazard area with respect to which flood
insurance has been made available under the National Flood Insurance Act of 1968
(as now or hereafter in effect or successor act thereto), then Borrower shall,
or shall cause the applicable Credit Party to (i) to the extent required
pursuant to Flood Insurance Laws, maintain, or cause to be maintained, with a
financially sound and reputable insurer (determined at the time such insurance
is obtained), flood insurance in an amount and otherwise sufficient to comply
with all applicable rules and regulations promulgated pursuant to such Flood
Insurance Laws and (ii) deliver to Administrative Agent evidence of such
compliance in form and substance reasonably acceptable to Administrative Agent.

 

(d)           In the event that the proceeds of any insurance claim are paid
after Collateral Agent has exercised its right to foreclose after an Event of
Default, such proceeds shall be paid to Collateral Agent to satisfy any
deficiency remaining after such foreclosure.  Collateral Agent shall retain its
interest in the policies required to be maintained pursuant to this Section 9.02
during any redemption period.

 

128

--------------------------------------------------------------------------------


 

SECTION 9.03.       Taxes; Performance of Obligations.

 

Borrower and each of its Restricted Subsidiaries shall timely file all material
Tax Returns required to be filed by it and pay and discharge promptly when due
all material taxes, assessments and governmental charges or levies imposed upon
it or upon its income or profits or in respect of its property, before the same
shall become delinquent or in default; provided, however, that such payment and
discharge shall not be required with respect to any such tax, assessment,
charge, levy or claim so long as the validity or amount thereof shall be
contested in good faith by appropriate proceedings and Borrower and each of its
Subsidiaries shall have set aside on its books adequate reserves with respect
thereto in accordance with GAAP and such contest operates to suspend collection
of the contested obligation, tax, assessment or charge and, in the case of Liens
on the Collateral, enforcement of such Lien.

 

SECTION 9.04.       Financial Statements, Etc.  Borrower shall deliver to
Administrative Agent for distribution by Administrative Agent to the Lenders
(unless a Lender expressly declines in writing to accept):

 

(a)           Quarterly Financials.  As soon as available, but in any event
within forty-five (45) days after the end of each fiscal quarter of Borrower
beginning with the fiscal quarter ended June 30, 2016 (other than the last
fiscal quarter in any fiscal year), (x) a consolidated balance sheet of Borrower
and its Restricted Subsidiaries (or (1) if the VoteCo SPE Reorganization has not
occurred and the financials for Borrower and its Subsidiaries are consolidated
with the financials for RRR, RRR and its Subsidiaries or (2) Borrower and its
Subsidiaries, in which case such financial statements shall include supplemental
schedules listing the consolidating results of (A) Borrower and its Restricted
Subsidiaries and (B) any Unrestricted Subsidiaries) as at the end of such fiscal
quarter, and the related (i) consolidated statements of income or operations for
such fiscal quarter and for the portion of the fiscal year then ended and (ii)
consolidated statements of cash flows for such fiscal quarter and the portion of
the fiscal year then ended, setting forth in each case in comparative form (A)
the figures for the corresponding fiscal quarter of the previous fiscal year and
the corresponding portion of the previous fiscal year and (B) in the case of
such statements of income or operations, the budget for such fiscal quarter and
the portion of the fiscal year then ended, for the elapsed portion of the fiscal
year then ended and for the Test Period ended on the last day of such fiscal
quarter, all in reasonable detail and certified by a Responsible Officer of
Borrower as fairly presenting in all material respects the financial condition,
results of operations and cash flows of Borrower and its Restricted Subsidiaries
in accordance with GAAP, subject only to normal year-end audit adjustments and
the absence of footnotes and (y) management’s discussion and analysis of the
important operational and financial developments of Borrower and the Restricted
Subsidiaries during such fiscal quarter;

 

(b)           Annual Financials.  As soon as available, but in any event within
ninety (90) days after the end of each fiscal year of Borrower beginning with
the fiscal year ended December 31, 2016, (x) consolidated balance sheets of
Borrower and its Subsidiaries (or, if the VoteCo SPE Reorganization has not
occurred and the financials for Borrower and its Subsidiaries are consolidated
with the financials for RRR, RRR and its Subsidiaries) as at the end of such
fiscal year, and the related consolidated statements of income or operations,
members’ equity and cash flows for such fiscal year, together with supplemental
schedules listing the consolidating results of (i) Borrower and its Restricted
Subsidiaries and (ii) any Unrestricted Subsidiaries, setting forth in each case
in comparative form (A) the figures for the previous fiscal year and (B) in the
case of such statements of income or operations, beginning with the fiscal year
ended December 31, 2017, the budget for such fiscal year, all in reasonable
detail and prepared in accordance with GAAP, and, (1) in the case of each such
consolidated financial statements, audited and accompanied by a report and
opinion of Ernst & Young LLP or any other independent registered public
accounting firm of nationally recognized standing, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit, and (2) in the
case of such consolidated and consolidating financial statements certified by a
Responsible Officer of Borrower as fairly presenting in all material respects
the financial condition, results of operations, members’ equity and cash flows
of Borrower and each of its Restricted Subsidiaries in accordance with GAAP and
(y) management’s discussion and analysis of the important operational and
financial developments of Borrower and the Restricted Subsidiaries during such
fiscal year;

 

129

--------------------------------------------------------------------------------


 

(c)           Auditor’s Certificates; Compliance Certificate.  (i) Concurrently
with the delivery of the financial statements referred to in Section 9.04(b), a
certificate (which certificate may be limited or eliminated to the extent
required by accounting rules or guidelines or to the extent not available on
commercially reasonable terms as determined in consultation with the
Administrative Agent) of the independent certified public accountants reporting
on such financial statements stating that in making the examination necessary
therefor no knowledge was obtained of any Event of Default relating to the
Financial Maintenance Covenants, except as specified in such certificate; and
(ii) at the time it furnishes each set of financial statements pursuant to
Section 9.04(a) or Section 9.04(b), a certificate of a Responsible Officer of
Borrower in the form of Exhibit V hereto (I) to the effect that no Default has
occurred and is continuing (or, if any Default has occurred and is continuing,
describing the same in reasonable detail and describing the action that the
Companies have taken and propose to take with respect thereto) and (II) setting
forth in reasonable detail the computations necessary to determine whether
Borrower and its Restricted Subsidiaries are in compliance with Section 10.08 as
of the end of the respective fiscal quarter or fiscal year and, if such
Compliance Certificate demonstrates an Event of Default of any covenant under
Section 10.08, Holdco may deliver, together with such Compliance Certificate,
notice of its intent to cure (a “Notice of Intent to Cure”) such Event of
Default pursuant to Section 11.03; provided that the delivery of a Notice of
Intent to Cure shall in no way affect or alter the occurrence, existence or
continuation of any such Event of Default or the rights, benefits, powers and
remedies of the Administrative Agent, Collateral Agent and the Lenders under any
Credit Document;

 

(d)           Notice of Default.  Promptly after any Responsible Officer of any
Company knows that any Default has occurred, a notice of such Default, breach or
violation describing the same in reasonable detail and a description of the
action that the Companies have taken and propose to take with respect thereto;

 

(e)           Environmental Matters.  Written notice of any claim, release of
Hazardous Material, condition, circumstance, occurrence or event arising under
Environmental Law which would reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect;

 

(f)            Annual Budgets.  As soon as available, and in any event no later
than ninety (90) days after the end of each fiscal year of Borrower, a detailed
consolidated budget for the following fiscal year (including a projected
consolidated balance sheet of Borrower and its Restricted Subsidiaries as of the
end of the following fiscal year, the related consolidated statements of
projected cash flow and projected income and a summary of the material
underlying assumptions applicable thereto), and, as soon as available,
significant revisions, if any, of such budget and projections with respect to
such fiscal year, which shall in each case be accompanied by a certificate of a
Responsible Officer stating that such projections are based on reasonable
estimates, information and assumptions and that such Responsible Officer has no
reason to believe that such projections are incorrect or misleading in any
material respect;

 

(g)           Auditors’ Reports.  Promptly upon receipt thereof, copies of all
annual, interim or special reports issued to Borrower or any Restricted
Subsidiary by independent certified public accountants in connection with each
annual, interim or special audit of Borrower’s or such Restricted Subsidiary’s
books made by such accountants, including any management letter commenting on
Borrower’s or such Restricted Subsidiary’s internal controls issued by such
accountants to management in connection with their annual audit; provided,
however, that such reports shall only be made available to Administrative Agent
and to those Lenders who request such reports through Administrative Agent;

 

(h)           Lien Matters; Casualty and Damage to Collateral.

 

(i)      Prompt written notice of (i) the incurrence of any Lien (other than a
Permitted Lien (but excluding Liens incurred pursuant to Section 10.02(l))) on
the Collateral or any part thereof, (ii) any Casualty Event or other insured
damage to any material portion of the Collateral or (iii) the occurrence of any
other event that in Borrower’s judgment is reasonably likely to materially
adversely affect the aggregate value of the Collateral; and

 

130

--------------------------------------------------------------------------------


 

(ii)                        Each year, at the time of delivery of annual
financial statements with respect to the preceding fiscal year pursuant to
Section 9.04(b), a certificate of a Responsible Officer of Borrower setting
forth the information required pursuant to Schedules 1(a), 1(b), 2, 3(a), 3(b),
4, 5, 6, 7, 8(a), 8(b), 8(c), 9, 10, and 11 to the Perfection Certificate or
confirming that there has been no change in such information since the date of
the Initial Perfection Certificate or the date of the most recent certificate
delivered pursuant to this Section 9.04(h)(ii);

 

(i)                                     Notice of Material Adverse Effect. 
Written notice of the occurrence of any event or occurrence that has had or
would reasonably be expected to have a Material Adverse Effect;

 

(j)                                    ERISA Information.  Promptly after the
occurrence of any ERISA Event that, alone or together with any other ERISA
Events that have occurred, would reasonably be expected to result in a Material
Adverse Effect, a written notice specifying the nature thereof, what action the
Companies or other ERISA Entity have taken, are taking or propose to take with
respect thereto, and, when known, any action taken or threatened by the IRS,
Department of Labor, PBGC or Multiemployer Plan sponsor with respect thereto;

 

(k)                                 Amendments to Certain Material Contracts.

 

(i)                           No later than five (5) days after the delivery of
each Compliance Certificate pursuant to Section 9.04(c) (or, if not received by
Borrower or the applicable Subsidiary prior to the date of such delivery,
promptly after receipt thereof), a copy of each amendment, modification, consent
or waiver to any Subsidiary Cost Allocation Agreement, the GVR/ANC License
Agreement, the Holding Company Tax Sharing Agreement or any Subsidiary Tax
Sharing Agreement entered into during such fiscal period not previously
delivered pursuant to Section 9.04(c);

 

(ii)                        promptly after obtaining knowledge thereof, any
material amendment, waiver or other material modification made to, or delivery
of any notice of default or termination of, or the entry into, any LandCo Loan
Document or the LandCo Support Agreement (together with a copy of any such
amendment, waiver, modification or notice);

 

(iii)                     promptly after the occurrence thereof (and in any
event prior to making any Restricted payment pursuant to Section 10.06(p)(ii)),
notice of the occurrence of the Senior Unsecured Notes Tax Transition;

 

(l)                                     Patriot Act.  promptly following the
Administrative Agent’s or any Lender’s request therefor, all documentation and
other information that the Administrative Agent or such Lender reasonably
requests in order to comply with its ongoing obligations under the applicable
“know your customer” and anti-money laundering rules and regulations, including
the Patriot Act; and

 

(m)                             Miscellaneous.  Promptly, such financial
information, reports, documents and other information with respect to Borrower
or any of its Restricted Subsidiaries as Administrative Agent or the Required
Lenders may from time to time reasonably request; provided that, notwithstanding
the foregoing, nothing in this Section 9.04 shall require delivery of financial
information, reports, documents or other information which constitutes attorney
work product or is subject to confidentiality agreements or to the extent
disclosure thereof would reasonably be expected to result in loss of attorney
client privilege with respect thereto.

 

Reports and documents required to be delivered pursuant to Section 9.04 may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which Borrower posts such reports and/or documents,
or provides a link thereto on Borrower’s website on the Internet at the website
address specified below Borrower’s name on the signature hereof or such other
website address as provided in accordance with

 

131

--------------------------------------------------------------------------------


 

Section 13.02; or (ii) on which such reports and/or documents are posted on
Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and Administrative Agent have access (whether a commercial, third-party
website (including the website of the SEC) or whether sponsored by
Administrative Agent); provided that: Borrower shall provide to Administrative
Agent by electronic mail electronic versions (i.e., soft copies) of such reports
and/or documents and Administrative Agent shall post such reports and/or
documents and notify (which may be by facsimile or electronic mail) each Lender
of the posting of any such reports and/or documents.  Notwithstanding anything
contained herein, in every instance Borrower shall be required to provide the
compliance certificate required by Section 9.04(c)(ii) to Administrative Agent
in the form of an original paper copy or a .pdf or facsimile copy of the
original paper copy.

 

Borrower hereby acknowledges that (a)  Administrative Agent will make available
to the Lenders and the L/C Lenders materials and/or information provided by or
on behalf of Borrower hereunder (collectively, “Borrower Materials”) by posting
the Borrower Materials on IntraLinks/IntraAgency or another similar electronic
system (the “Platform”) and (b) certain of the Lenders (each, a “Public Lender”)
may have personnel who do not wish to receive material non-public information
with respect to Borrower or its Affiliates, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities.  Borrower hereby agrees
that it will use commercially reasonable efforts to identify that portion of the
Borrower Materials that may be distributed to the Public Lenders and that
(w) all such Borrower Materials shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” Borrower shall be deemed to have authorized Administrative Agent, the
L/C Lenders and the Lenders to treat such Borrower Materials as not containing
any material non-public information (although it may be sensitive and
proprietary) with respect to Borrower or its securities for purposes of United
States Federal and state securities laws (provided however, that to the extent
such Borrower Materials constitute information of the type subject to
Section 13.10, they shall be treated as set forth in Section 13.10); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and
(z) Administrative Agent shall be entitled to treat any Borrower Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Side Information.”

 

SECTION 9.05.                      Maintaining Records; Access to Properties and
Inspections.  Borrower and its Restricted Subsidiaries shall keep proper books
of record and account in which entries true and correct in all material respects
and in material conformity with GAAP and all material Requirements of Law are
made.  Borrower and its Restricted Subsidiaries will, subject to applicable
Gaming Laws, permit any representatives designated by Administrative Agent or
any Lender to visit and inspect the financial records and the property of
Borrower or such Restricted Subsidiary at reasonable times, upon reasonable
notice and as often as reasonably requested, and permit any representatives
designated by Administrative Agent or any Lender to discuss the affairs,
finances and condition of such Restricted Subsidiaries with the officers thereof
and independent accountants therefor (provided Borrower has the opportunity to
participate in such meetings); provided that, in the absence of a continuing
Default or Event of Default, only one such inspection by such representatives
(on behalf of Administrative Agent and/or any Lender) shall be permitted in any
fiscal year (and such inspection shall be at Administrative Agent and/or such
Lenders’ expense, as applicable).  Notwithstanding anything to the contrary in
this Agreement, no Company will be required to disclose, permit the inspection,
examination or making of extracts, or discussion of, any document, information
or other matter that (i) in respect of which disclosure to Administrative Agent
(or its designated representative) or any Lender is then prohibited by law or
contract or (ii) is subject to attorney-client or similar privilege or
constitutes attorney work product.

 

SECTION 9.06.                      Use of Proceeds.  Borrower shall use the
proceeds of the Loans only for the purposes set forth in Section 8.11. Borrower
will not request any Borrowing or Letter of Credit, and Borrower shall not use,
and shall procure that its Subsidiaries and its or their respective directors,
officers, employees and agents shall not use, the proceeds of any Borrowing or
Letter of Credit (A) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-

 

132

--------------------------------------------------------------------------------


 

Corruption Laws, (B) for the purpose of funding, financing or facilitating any
activities, business or transaction of or with any Sanctioned Person, or in any
Sanctioned Country, to the extent such activities, business or transaction would
be prohibited by Sanctions if conducted by a corporation incorporated in the
United States or in a European Union member state, or (C) in any manner that
would result in the violation of any Sanctions applicable to any party hereto.

 

SECTION 9.07.                      Compliance with Environmental Law.  Borrower
and its Restricted Subsidiaries shall (a) comply with Environmental Law, and
will keep or cause all Real Property to be kept free of any Liens imposed under
Environmental Law, unless, in each case, failure to do so would not reasonably
be expected to have a Material Adverse Effect; (b) in the event of any Hazardous
Material at, on, under or emanating from any Real Property which could result in
liability under or a violation of any Environmental Law, in each case which
would reasonably be expected to have a Material Adverse Effect, undertake,
and/or cause any of their respective tenants or occupants to undertake, at no
cost or expense to Administrative Agent, Collateral Agent or any Lender, any
action required pursuant to Environmental Law to mitigate and eliminate such
condition; provided, however, that no Company shall be required to comply with
any order or directive which is being contested in good faith and by proper
proceedings so long as it has maintained adequate reserves with respect to such
compliance to the extent required in accordance with GAAP; and (c) at the
written request of Administrative Agent, in its reasonable discretion, provide,
at no cost or expense to Administrative Agent, Collateral Agent or any Lender,
an environmental site assessment (including, without limitation, the results of
any soil or groundwater or other testing conducted at Administrative Agent’s
request) concerning any Real Property now or hereafter owned, leased or operated
by Borrower or any of its Restricted Subsidiaries, conducted by an environmental
consulting firm proposed by such Credit Party and approved by Administrative
Agent in its reasonable discretion indicating the presence or absence of
Hazardous Material and the potential cost of any required action in connection
with any Hazardous Material on, at, under or emanating from such Real Property;
provided, however, that such request may be made only if (i) there has occurred
and is continuing an Event of Default, or (ii) circumstances exist that
reasonably could be expected to form the basis of an Environmental Action
against Borrower or any Restricted Subsidiary or any Real Property of Borrower
or any of its Restricted Subsidiaries which would reasonably be expected to have
a Material Adverse Effect; if Borrower or any of its Restricted Subsidiaries
fails to provide the same within sixty (60) days after such request was made (or
in such longer period as may be approved by Administrative Agent, in its
reasonable discretion), Administrative Agent may but is under no obligation to
conduct the same, and Borrower or its Restricted Subsidiary shall grant and
hereby grants to Administrative Agent and its agents, advisors and consultants
access at reasonable times, and upon reasonable notice to Borrower, to such Real
Property and specifically grants Administrative Agent and its agents, advisors
and consultants an irrevocable non-exclusive license, subject to the rights of
tenants, to undertake such an assessment, all at no cost or expense to
Administrative Agent, Collateral Agent or any Lender.  Administrative Agent will
use its commercially reasonable efforts to obtain from the firm conducting any
such assessment usual and customary agreements to secure liability insurance and
to treat its work as confidential and shall promptly provide Borrower with all
documents relating to such assessment.

 

SECTION 9.08.                      Pledge or Mortgage of Real Property and
Vessels.

 

(a)                                 Subject to compliance with applicable Gaming
Laws, if, after the Closing Date any Credit Party shall acquire any Property
(other than any Real Property, any Vessel or Replacement Vessel (other than
leasehold interests in any Vessel or Replacement Vessel) or any Property that is
subject to a Lien permitted under Section 10.02(i) or Section 10.02(k) to the
extent and for so long as the contract or other agreement in which such Lien is
granted validly prohibits the creation of Liens securing the Obligations on such
Property and to the extent such prohibition is not superseded by the applicable
provisions of the UCC), including, without limitation, pursuant to any Permitted
Acquisition, or as to which Collateral Agent, for the benefit of the Secured
Parties, does not have a perfected Lien and as to which the Security Documents
are intended to cover, such Credit Party shall (subject to any applicable
provisions set forth in the Security Agreement with respect to limitations on
grant of security interests in certain types of assets or Pledged Collateral and
limitations or exclusions from the requirement to perfect Liens on such assets
or Pledged Collateral) promptly (i) execute and deliver to Collateral Agent such
amendments to the

 

133

--------------------------------------------------------------------------------


 

Security Documents or such other documents as Collateral Agent deems necessary
or advisable in order to grant to Collateral Agent, for the benefit of the
Secured Parties, security interests in such Property and (ii) take all actions
necessary or advisable to grant to Collateral Agent, for the benefit of the
Secured Parties, a perfected first priority security interest (except to the
extent limited by applicable Requirements of Law (including, without limitation,
any Gaming Laws)), subject to no Liens other than Permitted Liens, in each case,
to the extent such actions are required by the Security Agreement; provided,
that notwithstanding the foregoing, the Credit Parties shall not be required to
take such actions with respect to any leasehold interest in any Vessel or
Replacement Vessel entered into after the date hereof that has a fair market
value (including the reasonably anticipated fair market value of the Gaming
Facility or other improvements to be developed thereon) of less than $25.0
million.

 

(b)                                 If, after the Closing Date, any Credit Party
(x) acquires, including, without limitation, pursuant to any Permitted
Acquisition, a fee or leasehold interest in Real Property located in the United
States which Real Property has a fair market value in excess of $25.0 million or
(y) develops a Gaming Facility on any fee or leasehold interest in Real Property
located in the United States which Real Property (including the reasonably
anticipated fair market value of the Gaming Facility or other improvements to be
developed thereon) has a fair market value in excess of $25.0 million,
determined on an as-developed basis, in each case, with respect to which a
Mortgage was not previously entered into in favor of Collateral Agent (in each
case, other than to the extent such Real Property is subject to a Lien permitted
under Section 10.02(i) or 10.02(k) securing Indebtedness to the extent and for
so long as the contract or other agreement in which such Lien is granted validly
prohibits the creation of Liens securing the Obligations on such Real Property),
such Credit Party shall promptly notify Collateral Agent and, if requested by
the Required Lenders or Collateral Agent, within sixty (60) days of such request
(in each case, or such longer period that is reasonably acceptable to
Administrative Agent), (i) take such actions and execute such documents as
Collateral Agent shall reasonably require to confirm the Lien of an existing
Mortgage, if applicable, or to create a new Mortgage on such additional Real
Property and (ii) cause to be delivered to Collateral Agent, for the benefit of
the Secured Parties, all documents and instruments reasonably requested by
Collateral Agent or as shall be necessary in the opinion of counsel to
Collateral Agent to create on behalf of the Secured Parties a valid, perfected,
mortgage Lien, subject only to Permitted Liens, including the following:

 

(1)                                 a Mortgage in favor of Collateral Agent, for
the benefit of the Secured Parties, in form for recording in the recording
office of the jurisdiction where such Mortgaged Real Property is situated,
together with such other documentation as shall be required to create a valid
mortgage Lien under applicable law, which Mortgage and other documentation shall
be reasonably satisfactory to Collateral Agent and shall be effective to create
in favor of Collateral Agent for the benefit of the Secured Parties a valid,
perfected, Mortgage Lien on such Mortgaged Real Property subject to no Liens
other than Permitted Liens; and

 

(2)                                 with respect to each Mortgage and each
Mortgaged Real Property, each of the items set forth in Sections 7.01(l) and
9.15(b) and, in each case to the extent reasonably requested by the Required
Lenders or Collateral Agent, each of the items set forth in Sections
9.15(a)(i)(2) and 9.15(a)(i)(3);

 

provided, that, notwithstanding the foregoing, the delivery of the items
required under this Section 9.08(b) shall not be required prior to the date that
is sixty (60) days after the Closing Date (or such later date as agreed by
Administrative Agent).

 

(c)                                  If, after the Closing Date, any Credit
Party (x) acquires, including, without limitation, pursuant to any Permitted
Acquisition, the entire fee interest in any Vessel or a Replacement Vessel with
a fair market value in excess of $25.0 million located or otherwise maintained
in the United States and registered with the United States Coast Guard or
(y) develops a Gaming Facility with a fair market value in excess of $25.0
million, determined on an as-developed basis, on any Vessel or a Replacement
Vessel on which a Credit Party owns the entire fee interest, located or
otherwise maintained in the United States and registered with the United States
Coast Guard, in each case, with respect to which a Ship Mortgage was not
previously entered into in favor of Collateral Agent (other than to the

 

134

--------------------------------------------------------------------------------


 

extent such other Vessel or Replacement Vessel is subject to a Lien permitted
under Section 10.02(i) or 10.02(k) securing Indebtedness to the extent and for
so long as the contract or other agreement in which such Lien is granted validly
prohibits the creation of Liens securing the Obligations on such Vessel or
Replacement Vessel), such Credit Party shall promptly notify Collateral Agent
and, if requested by the Required Lenders or Collateral Agent, within sixty (60)
days of such request (or such longer period that is reasonably acceptable to
Administrative Agent), (i) take such actions and execute such documents as
Collateral Agent shall reasonably require to confirm the Lien of an existing
Ship Mortgage, if applicable, or to create a new Ship Mortgage on such other
Vessel or Replacement Vessel and (ii) cause to be delivered to Collateral Agent,
for the benefit of the Secured Parties, all documents and instruments reasonably
requested by Collateral Agent or as shall be necessary in the opinion of counsel
to Collateral Agent to create on behalf of the Secured Parties a legal, valid
and enforceable first preferred ship mortgage under Chapter 313 of Title 46 of
the United States Code subject to Permitted Liens, including the following:

 

(1)                                 a Ship Mortgage reasonably satisfactory to
Collateral Agent, granting in favor of Collateral Agent for the benefit of the
Secured Parties a legal, valid and enforceable first preferred ship mortgage on
each such other Vessel or Replacement Vessel under Chapter 313 of Title 46 of
the United States Code subject to Permitted Liens, executed and delivered by a
duly authorized officer of the appropriate Credit Party, together with such
certificates, affidavits and instruments as shall be reasonably required in
connection with filing or recordation thereof and to grant a Lien on each such
other Vessel or Replacement Vessel; and

 

(2)                                 with respect to each Ship Mortgage and each
such other Vessel or Replacement Vessel, in each case to the extent reasonably
requested by the Required Lenders or Collateral Agent, certificates of insurance
as required by each Ship Mortgage, which certificates shall comply with the
insurance requirements contained in Section 9.02 and the applicable Ship
Mortgage;

 

provided, further, that, notwithstanding the foregoing, the delivery of the
items required under this Section 9.08(c) shall not be required prior to the
date that is sixty (60) days after the Closing Date (or such later date as
agreed by Administrative Agent).

 

(d)                                 Notwithstanding anything contained in
Sections 9.08(a), 9.08(b) and 9.08(c) to the contrary, in each case, it is
understood and agreed that no Lien(s), Mortgage(s) and/or Ship Mortgage(s) in
favor of Collateral Agent on any after acquired Property of the applicable
Credit Party shall be required to be granted or delivered at such time as
provided in such Sections (as applicable) as a result of such Lien(s),
Mortgage(s) and/or Ship Mortgage(s) being prohibited by the applicable Gaming
Authorities or applicable Law; provided, however, that Borrower has used its
commercially reasonable efforts to obtain such approvals.

 

(e)                                  With respect to Lien(s), Mortgage(s) and/or
Ship Mortgage(s) relating to any Property acquired (or leased) by any Credit
Party after the Closing Date or any Property of any Additional Credit Party or
with respect to any Guarantee of any Additional Credit Party, in each case that
were not granted or delivered pursuant to Section 9.08(d) or to the second
paragraph in Section 9.11, as the case may be, at such time as Borrower
reasonably believes such prohibition no longer exists, Borrower shall (and with
respect to any items requiring approval from Gaming Authorities, Borrower shall
use commercially reasonable efforts to seek the approval from the applicable
Gaming Authorities for such Lien(s), Mortgage(s), Ship Mortgage(s) and/or
Guarantee and, if such approval is so obtained), comply with Sections 9.08(a),
9.08(b) and/or 9.08(c) or with Section 9.11, as the case may be.

 

SECTION 9.09.                      Security Interests; Further Assurances. Each
Credit Party shall, promptly, upon the reasonable request of Collateral Agent,
and so long as such request (or compliance with such request) does not violate
any Gaming Law or, if necessary, is approved by the Gaming Authority (which
Borrower hereby agrees to use commercially reasonable efforts to obtain), at
Borrower’s expense, execute, acknowledge and deliver, or cause the execution,
acknowledgment and delivery of, and thereafter register, file or record, or
cause to be registered, filed or recorded, in an appropriate governmental
office, any document or instrument supplemental to or confirmatory of

 

135

--------------------------------------------------------------------------------


 

the Security Documents or otherwise deemed by Collateral Agent reasonably
necessary or desirable to create, protect or perfect or for the continued
validity, perfection and priority of the Liens on the Collateral covered or
purported to be covered thereby (subject to any applicable provisions set forth
in the Security Agreement or Pledge Agreement with respect to limitations on
grant of security interests in certain types of Pledged Collateral and
limitations or exclusions from the requirement to perfect Liens on such Pledged
Collateral and any applicable Requirements of Law including, without limitation,
any Gaming Laws) subject to no Liens other than Permitted Liens; provided that,
notwithstanding anything to the contrary herein or in any other Credit Document,
in no event shall any Company be required to enter into control agreements with
respect to its deposit accounts, securities accounts or commodity accounts.  In
the case of the exercise by Collateral Agent or the Lenders or any other Secured
Party of any power, right, privilege or remedy pursuant to any Credit Document
following the occurrence and during the continuation of an Event of Default
which requires any consent, approval, registration, qualification or
authorization of any Governmental Authority, Borrower and each of its Restricted
Subsidiaries shall use commercially reasonable efforts to execute and deliver
all applications, certifications, instruments and other documents and papers
that Collateral Agent or the Lenders may be so required to obtain.  If
Collateral Agent reasonably determines that it is required by applicable
Requirement of Law to have appraisals prepared in respect of the Real Property
of any Credit Party constituting Collateral, Borrower shall provide to
Collateral Agent appraisals that satisfy the applicable requirements of the Real
Estate Appraisal Reform Amendments of FIRREA.

 

SECTION 9.10.                      VoteCo SPE Reorganization. Borrower shall
provide Administrative Agent with at least 15 Business Days’ prior written
notice of the consummation of the VoteCo SPE Reorganization, and concurrently
with the consummation thereof, deliver to Administrative Agent (i) an assignment
agreement, in form and substance satisfactory to Administrative Agent (the
“VoteCo SPE Assignment Agreement”), executed by RRR and the VoteCo SPE pursuant
to which RRR assigns all of its Equity Interests in Borrower to the VoteCo SPE,
(ii) a joinder to the Pledge Agreement, in form and substance reasonably
satisfactory to Administrative Agent (the “VoteCo SPE Pledge Joinder”), executed
by the VoteCo SPE, (iii) corporate documentation (including resolutions,
articles of incorporation and bylaws), together with such opinions of counsel to
RRR, the VoteCo SPE and the Credit Parties, as may be reasonably requested by
Administrative Agent in respect of the VoteCo SPE Assignment Agreement, the
VoteCo SPE Pledge Joinder, the VoteCo SPE, RRR and the Credit Parties, (iv) such
supplements to the schedules to this Agreement and the Pledge Agreement as may
be necessary to reflect the consummation of the VoteCo SPE Reorganization and
(v) evidence of the completion of all actions, recordings and filings (including
delivery of stock certificates, transfer powers, UCC financing statements and
amendments or joinders to the Custodian Agreement) of or with respect to the
VoteCo SPE Pledge Joinder that Administrative Agent may deem necessary or
desirable in order to perfect the Liens created thereby (with a first priority,
except as otherwise provided for in the Pledge Agreement), including payment of
all fees and taxes relating thereto.

 

SECTION 9.11.                      Additional Credit Parties.  Upon (i) any
Credit Party creating or acquiring any Subsidiary that is a Restricted
Subsidiary (other than any Excluded Subsidiary) after the Closing Date, (ii) any
Restricted Subsidiary of a Credit Party ceasing to be an Excluded Subsidiary or
(iii) any Revocation that results in an Unrestricted Subsidiary becoming a
Restricted Subsidiary (other than any Excluded Subsidiary) of a Credit Party
(such Restricted Subsidiary referenced in clause (i), (ii) or (iii) above, an
“Additional Credit Party”), such Credit Party shall, assuming and to the extent
that it does not violate any Gaming Law or assuming and to the extent it obtains
the approval of the Gaming Authority to the extent such approval is required by
applicable Gaming Laws (which Borrower hereby agrees to use commercially
reasonable efforts to obtain), (A) cause each such Restricted Subsidiary to
promptly (but in any event within 45 days (or 95 days, in the event of any
Discharge of any Indebtedness in connection with the acquisition of any such
Subsidiary) after the later of such event described in clause (i), (ii) or
(iii) above or receipt of such approval (or such longer period of time as
Administrative Agent may agree to in its sole discretion), execute and deliver
all such agreements, guarantees, documents and certificates (including Joinder
Agreements, any amendments to the Credit Documents and a Perfection
Certificate)) as Administrative Agent may reasonably request in order to have
such Restricted Subsidiary become a Guarantor and (B) promptly (I) execute and
deliver to Collateral Agent such amendments to or additional Security Documents
as Collateral Agent deems necessary or advisable in order to grant to Collateral
Agent for the benefit of the Secured

 

136

--------------------------------------------------------------------------------


 

Parties, a perfected security interest in the Equity Interests of such new
Restricted Subsidiary which are owned by any Credit Party and required to be
pledged pursuant to the Security Agreement, (II) deliver to Collateral Agent the
certificates (if any) representing such Equity Interests together with in the
case of such Equity Interests, undated stock powers endorsed in blank,
(III) cause such new Restricted Subsidiary to take such actions necessary or
advisable (including executing and delivering a Joinder Agreement) to grant to
Collateral Agent for the benefit of the Secured Parties, a perfected security
interest in the collateral described in (subject to any requirements set forth
in the Security Agreement with respect to limitations on grant of security
interests in certain types of assets or Pledged Collateral and limitations or
exclusions from the requirement to perfect Liens on such Pledged Collateral and
excluding acts with respect to perfection of security interests and Liens not
required under, or excluded from the requirements under, the Security Agreement)
the Security Agreement and all other Property (limited, in the case of Foreign
Subsidiaries, to 65% of the voting Equity Interests and 100% of the non-voting
Equity Interests of such Foreign Subsidiaries) of such Restricted Subsidiary in
accordance with the provisions of Section 9.08 hereof with respect to such new
Restricted Subsidiary, or by law or as may be reasonably requested by Collateral
Agent, and (IV) deliver to Collateral Agent all legal opinions reasonably
requested relating to the matters described above covering matters similar to
those covered in the opinions delivered on the Closing Date with respect to such
Guarantor; provided, however, that Borrower shall use its commercially
reasonable efforts to obtain such approvals for any Mortgage(s), Ship
Mortgage(s) and Lien(s) (including pledge of the Equity Interests of such
Subsidiary) to be granted by such Restricted Subsidiary and for the Guarantee of
such Restricted Subsidiary as soon as reasonably practicable.  All of the
foregoing actions shall be at the sole cost and expense of the Credit Parties.

 

Notwithstanding the foregoing in this Section 9.11 to the contrary, it is
understood and agreed that no Lien(s), Mortgage(s), Ship Mortgage(s) and/or
Guarantee of the applicable Additional Credit Party shall be required to be
granted or delivered at such time as provided in the paragraph above in this
Section 9.11 as a result of such Lien(s), Mortgage(s), Ship Mortgage(s) and/or
Guarantee being prohibited by the applicable Gaming Authorities, any other
applicable Governmental Authorities or applicable Law; provided, however, that
Borrower has used its commercially reasonable efforts to obtain such approvals
for such Lien(s), Mortgage(s), Ship Mortgage(s) and/or Guarantee or.

 

SECTION 9.12.                      Limitation on Designations of Unrestricted
Subsidiaries.

 

(a)                                 Borrower may, on or after the Closing Date,
designate any Subsidiary of Borrower (other than a Principal Subsidiary) as an
“Unrestricted Subsidiary” under this Agreement (a “Designation”) only if:

 

(i)                  no Default or Event of Default shall have occurred and be
continuing at the time of or immediately after giving effect to such
Designation;

 

(ii)               Borrower would be permitted under this Agreement to make an
Investment at the time of Designation (assuming the effectiveness of such
Designation) in an amount (the “Designation Amount”) equal to the sum of (A) the
fair market value of the Equity Interest of such Subsidiary owned by Borrower
and/or any of the Restricted Subsidiaries on such date and (B) the aggregate
amount of Indebtedness of such Subsidiary owed to Borrower and the Restricted
Subsidiaries on such date;

 

(iii)            after giving effect to such Designation, Borrower shall be in
compliance with the Financial Maintenance Covenants on a Pro Forma Basis
(regardless of whether the Revolving Facility or the Term A Facility are then in
effect) as of the most recent Calculation Date.

 

Upon any such Designation after the Closing Date, Borrower and its Restricted
Subsidiaries shall be deemed to have made an Investment in such Unrestricted
Subsidiary in an amount equal to the Designation Amount.

 

(b)                                 Borrower may revoke any Designation of a
Subsidiary as an Unrestricted Subsidiary (a “Revocation”), whereupon such
Subsidiary shall then constitute a Restricted Subsidiary, if:

 

137

--------------------------------------------------------------------------------


 

(i)                  no Default or Event of Default shall have occurred and be
continuing at the time and immediately after giving effect to such Revocation;

 

(ii)               after giving effect to such Revocation, Borrower shall be in
compliance with the Financial Maintenance Covenants on a Pro Forma Basis
(regardless of whether the Revolving Facility or the Term A Facility are then in
effect) as of the most recent Calculation Date; and

 

(iii)            all Liens and Indebtedness of such Unrestricted Subsidiary and
its Subsidiaries outstanding immediately following such Revocation would, if
incurred at the time of such Revocation, have been permitted to be incurred for
all purposes of this Agreement;

 

provided, that neither LandCo Holdings nor any of its Subsidiaries may be
designated as a Restricted Subsidiary unless and until all commitments and
letters of credit under the LandCo Credit Agreement and the LandCo Loan
Documents have been terminated and all loans and other obligations thereunder
(other than customary indemnification and expense reimbursement obligations not
then due and payable that expressly survive the termination thereof) have been
paid in full in cash

 

(c)                                  All Designations and Revocations occurring
after the Closing Date must be evidenced by an Officer’s Certificate of Borrower
delivered to Administrative Agent with the Responsible Officer so executing such
certificate certifying compliance with the foregoing provisions of
Section 9.12(a) (in the case of any such Designations) and of
Section 9.12(b) (in the case of any such Revocations).

 

(d)                                 If Borrower designates a Guarantor as an
Unrestricted Subsidiary in accordance with this Section 9.12, the Obligations of
such Guarantor under the Credit Documents shall terminate and be of no further
force and effect and all Liens granted by such Guarantor under the applicable
Security Documents shall terminate and be released and be of no further force
and effect, and all Liens on the Equity Interests and debt obligations of such
Guarantor shall be terminated and released and of no further force and effect,
in each case, without any action required by Administrative Agent or Collateral
Agent.  At Borrower’s request, Administrative Agent and Collateral Agent will
execute and deliver any instrument evidencing such termination and Collateral
Agent shall take all actions appropriate in order to effect such termination and
release of such Liens and without recourse or warranty by Collateral Agent
(including the execution and delivery of appropriate UCC termination statements
and such other instruments and releases as may be necessary and appropriate to
effect such release).  Any such foregoing actions taken by Administrative Agent
and/or Collateral Agent shall be at the sole cost and expense of Borrower.

 

SECTION 9.13.                      Limitation on Designation of Immaterial
Subsidiaries and Native American Subsidiaries.

 

(a)                                 At Borrower’s election, Borrower may at any
time, designate a Restricted Subsidiary as an Immaterial Subsidiary, but only to
the extent that such designation is consistent with the definition of
“Immaterial Subsidiary,” or as a Native American Subsidiary, but only to the
extent that such designation is consistent with the definition of “Native
American Subsidiary”.  Upon any Immaterial Subsidiary’s or Native American
Subsidiary’s (whether designated as such on the Closing Date or thereafter
pursuant to the preceding sentence) ceasing to satisfy any of the requirements
set forth in the definition of such term, the Borrower shall notify the
Administrative Agent thereof and shall take the actions required pursuant to
Section 9.11 and such Subsidiary shall cease to be an Immaterial Subsidiary or
Native American Subsidiary, as the case may be.  Notwithstanding the foregoing,
after the Closing Date Borrower may not designate any Subsidiary as an
Immaterial Subsidiary if (i) the Fair Market Value of the assets of such
Subsidiary at the time of designation exceeds $25,000,000 or (ii) the sum of the
Fair Market Value of the assets of such Subsidiary and all other Subsidiaries so
designated after the Closing Date (determined at the time of designation), plus
the aggregate amount of Investments made by the Credit Parties in Immaterial
Subsidiaries exceeds $75,000,000.

 

138

--------------------------------------------------------------------------------


 

(b)                                 Any designation of a Subsidiary as an
Immaterial Subsidiary or Native American Subsidiary, or revocation of any such
designation, must be evidenced by an Officer’s Certificate of Borrower delivered
to Administrative Agent with the Responsible Officer executing such certificate
certifying compliance with the foregoing provisions of Section 9.13(a).

 

SECTION 9.14.                      Ratings.  Borrower shall use commercially
reasonable efforts to obtain and maintain at all times on and after the Closing
Date (i) a public corporate family rating of Borrower (or, if the VoteCo SPE
Reorganization has not occurred and the financials for Borrower and its
Subsidiaries are consolidated with the financials for RRR, RRR) and a rating of
the Loans, in each case from Moody’s, and (ii) a public corporate credit rating
of Borrower (or, if the VoteCo SPE Reorganization has not occurred and the
financials for Borrower and its Subsidiaries are consolidated with the
financials for RRR, RRR) and a rating of the Loans, in each case from S&P (it
being understood and agreed that “commercially reasonable efforts” shall in any
event include the payment by Borrower (or RRR, as the case may be) of customary
rating agency fees, cooperation with information and data requests by Moody’s
and S&P in connection with their ratings process and the participation by senior
management of Borrower and RR in a ratings presentation to Moody’s and S&P).

 

SECTION 9.15.                      Post-Closing Matters.  Borrower will cause to
be delivered or performed, as applicable, each of the following:

 

(a)                                 Mortgage Matters.  On or before the date
that is sixty (60) days after the Closing Date (or such later date as is
permitted by Administrative Agent in its sole discretion):

 

(i)                  Mortgaged Real Property.  Administrative Agent shall have
received with respect to each Mortgaged Real Property identified on Schedule
1.01(C): (1) a Mortgage reasonably satisfactory to Administrative Agent and in
form for recording in the recording office of each political subdivision where
each such Mortgaged Real Property is situated, which Mortgage shall, when
recorded, be effective to create in favor of Collateral Agent on behalf of the
Secured Parties a valid, enforceable and perfected first priority Lien (except
to the extent limited by applicable Requirements of Law (including, without
limitation, any Gaming Laws)) on such Mortgaged Real Property subordinate to no
Liens other than Permitted Liens, (2) with respect to each Mortgage, legal
opinions, each of which shall be addressed to Administrative Agent, Collateral
Agent and the Lenders, dated the effective date of such Mortgage and covering
such matters as the Administrative Agent shall reasonably request in a manner
customary for transactions of this type and (3) with respect to each Mortgaged
Real Property and Mortgage, such fixture filings, title insurance policies,
insurance certificates, surveys, consents, estoppels, Governmental Real Property
Disclosure Requirements, certificates, affidavits, instruments, returns and
other documents delivered in connection with the Existing Credit Agreement
substantially in the form delivered thereunder with such changes thereto as
shall be necessary to reflect the Transactions and all of the foregoing shall be
reasonably satisfactory to Administrative Agent in form and substance.

 

(b)                                 Flood Area.  Administrative Agent shall have
received a completed “Life-of-Loan” Federal Emergency Management Agency standard
flood hazard determination with respect to each Mortgaged Real Property for
which a Mortgage is granted pursuant to Section 9.15(a)(i) on or before the date
the related Mortgage is delivered to Administrative Agent (together with a
notice about special flood hazard area status and flood disaster assistance duly
executed by Borrower and the applicable Credit Party relating thereto).

 

(c)                                  Additional Post-Closing Deliverables. Each
of the documents and other agreements set forth on Schedule 9.15 shall be
delivered or performed, as applicable, within the respective time frames
specified therein.

 

139

--------------------------------------------------------------------------------


 

ARTICLE X.

 

NEGATIVE COVENANTS

 

Each Credit Party, for itself and on behalf of its Restricted Subsidiaries,
covenants and agrees with the Administrative Agent, Collateral Agent and Lenders
(or in the case of Section 10.08, with the Required Pro Rata Lenders) that until
the Obligations have been Paid in Full (and each Credit Party covenants and
agrees that it will cause its Restricted Subsidiaries to observe and perform the
covenants herein set forth applicable to any such Restricted Subsidiary):

 

SECTION 10.01.               Indebtedness.  Borrower and its Restricted
Subsidiaries will not incur any Indebtedness, except:

 

(a)                                 Indebtedness incurred pursuant to this
Agreement and the other Credit Documents;

 

(b)                                 Indebtedness outstanding on the Closing Date
and listed on Schedule 10.01, and any Permitted Refinancings thereof;

 

(c)                                  Indebtedness under any Swap Contracts
(including, without limitation, any Interest Rate Protection Agreements);
provided that such Swap Contracts are entered into for bona fide hedging
activities and not for speculative purposes;

 

(d)                                 intercompany Indebtedness of Borrower and
the Restricted Subsidiaries to Borrower or other Restricted Subsidiaries;

 

(e)                                  Indebtedness representing deferred
compensation to employees of the Borrower and the Restricted Subsidiaries
incurred in the ordinary course of business;

 

(f)                                   Indebtedness in respect of workers’
compensation claims, self-insurance obligations, performance bonds, surety,
appeal or similar bonds, completion guarantees and letters of credit provided by
Borrower or any of its Restricted Subsidiaries in the ordinary course of its
business (including to support Borrower’s or any of its Restricted Subsidiaries’
applications for Gaming Licenses or for the purposes referenced in this clause
(f));

 

(g)                                  Indebtedness arising from the honoring by a
bank or other financial institution of a check, draft or similar instrument
drawn against insufficient funds in the ordinary course of business; provided,
however, that such Indebtedness is extinguished within five (5) Business Days of
its incurrence;

 

(h)                                 Indebtedness (other than Indebtedness
referred to in Section 10.01(b)) in respect of Purchase Money Obligations and
Capital Lease Obligations and refinancings or renewals thereof, in an aggregate
principal amount not to exceed at any time outstanding, $75.0 million;

 

(i)                                     Indebtedness arising in connection with
endorsement of instruments for deposit in the ordinary course of business;

 

(j)                                    guarantees by Borrower or Restricted
Subsidiaries of Indebtedness otherwise permitted to be incurred by Borrower or
any Restricted Subsidiary under this Section 10.01;

 

(k)                                 Indebtedness of a Person that becomes a
Subsidiary of Borrower or any of its Restricted Subsidiaries after the date
hereof in connection with a Permitted Acquisition or other Acquisition permitted

 

140

--------------------------------------------------------------------------------


 

hereunder; provided, however, that such Indebtedness existed at the time such
Person became a Subsidiary and was not created in anticipation or contemplation
thereof, and Permitted Refinancings thereof;

 

(l)                                     (i) Permitted Unsecured Indebtedness, so
long as (x) Borrower and its Restricted Subsidiaries shall be in compliance with
the Financial Maintenance Covenants on a Pro Forma Basis as of the most recent
Calculation Date, (y) the Interest Coverage Ratio shall not be less than 2.50 to
1.00 on a Pro Forma Basis as of the most recent Calculation Date and (z) no
Event of Default shall have occurred and be continuing after giving effect
thereto, (ii) Permitted Second Lien Indebtedness, so long as (x) Borrower and
its Restricted Subsidiaries shall be in compliance with the Financial
Maintenance Covenants on a Pro Forma Basis as of the most recent Calculation
Date, (y) the Consolidated Total Leverage Ratio shall not exceed 6.00 to 1.00 on
a Pro Forma Basis as of the most recent Calculation Date and the Interest
Coverage Ratio shall not be less than 2.50 to 1.00 on a Pro Forma Basis as of
the most recent Calculation Date and (z) no Event of Default shall have occurred
and be continuing after giving effect thereto and (iii) Permitted Refinancings
of any Indebtedness incurred pursuant to clause (i) or (ii) so long as (x) in
the case of Permitted Refinancings of Permitted Second Lien Indebtedness, such
Permitted Refinancings qualify as either Permitted Second Lien Indebtedness or
Permitted Unsecured Indebtedness or (y) in the case of Permitted Refinancings of
Permitted Unsecured Indebtedness, such Permitted Refinancings qualify as
Permitted Unsecured Indebtedness;

 

(m)                             (i) Permitted First Lien Indebtedness, so long
as (w) the Consolidated First Lien Leverage Ratio shall not exceed 4.50 to 1.00
on a Pro Forma Basis as of the most recent Calculation Date, (x) Borrower and
its Restricted Subsidiaries shall be in compliance with the Financial
Maintenance Covenants on a Pro Forma Basis  as of the most recent Calculation
Date, (y) no Event of Default shall have occurred and be continuing after giving
effect thereto, and (z) in the reasonable judgment of Borrower, the terms of
such Indebtedness, when taken as a whole, are no more restrictive in any
material respect to Borrower and its Restricted Subsidiaries than the terms of
this Agreement and (ii) Permitted Refinancings of any Indebtedness incurred
pursuant to clause (i) so long as such Permitted Refinancings qualify as
Permitted First Lien Indebtedness, Permitted Second Lien Indebtedness or
Permitted Unsecured Indebtedness;

 

(n)                                 unsecured Indebtedness of the kind described
in clause (d) of the definition of “Indebtedness” so long, in the case of any
such Indebtedness other than earn-out obligations, at the time of incurrence
thereof, (i) no Event of Default shall have occurred and be continuing after
giving effect thereto and (ii) Borrower and its Restricted Subsidiaries shall be
in compliance with the Financial Maintenance Covenants on a Pro Forma Basis
(regardless of whether the Revolving Facility or the Term A Facility are then in
effect) as of the most recent Calculation Date;

 

(o)                                 Permitted Unsecured Refinancing Debt,
Permitted First Priority Refinancing Debt and Permitted Second Priority
Refinancing Debt;

 

(p)                                 Indebtedness of Borrower under the Senior
Unsecured Notes, and Permitted Refinancings thereof;

 

(q)                                 unsecured Indebtedness of Borrower or any
Restricted Subsidiary in an aggregate principal amount not to exceed $50.0
million outstanding at any time;

 

(r)                                    Indebtedness consisting of the financing
of insurance premiums in the ordinary course of business; and

 

(s)                                   Investments under Section 10.04(k),
10.04(l), 10.04(m) and 10.04(v) consisting of guarantees and Support Agreements
in an aggregate amount not to exceed $75.0 million at any time;

 

141

--------------------------------------------------------------------------------


 

(t)                                    (A)                              
Indebtedness of Borrower in respect of one or more series of senior unsecured
notes or loans, senior secured first lien or junior lien notes or loans or
subordinated notes or loans that may be secured by the Collateral on a pari
passu or junior basis with the Obligations, that are issued or made in lieu of
Incremental Revolving Commitments and/or New Term Loan Commitments pursuant to
an indenture, a loan agreement or a note purchase agreement or otherwise (any
such Indebtedness, “Incremental Equivalent Debt”); provided that (i) the
aggregate principal amount of all Incremental Equivalent Debt issued or incurred
pursuant to this Section 10.01(t) shall not, together with any Incremental
Revolving Commitments, New Term Loan Commitments (and, without duplication, New
Term Loans), Incremental Term A Loan Commitments (and, without
duplication, Incremental Term A Loans), and/or Incremental Term B Loan
Commitments (and, without duplication, Incremental Term B Loans) issued or
incurred (but excluding any such Incremental Term Loan Commitments that have
been terminated prior to such date without being funded) on or prior to such
date exceed the Incremental Loan Amount (with the Incremental Loan Amount to be
determined as if any Incremental Equivalent Debt is senior secured indebtedness
even if such Incremental Equivalent Debt is unsecured); (ii) no Event of Default
shall have occurred and be continuing or would exist immediately after giving
effect to such incurrence or issuance; provided that, with respect to any
Incremental Equivalent Debt the proceeds of which are used primarily to fund a
Permitted Acquisition or other Acquisition substantially concurrently upon the
receipt thereof, the absence of an Event of Default (other than an Event of
Default specified in Section 11.01(b) or 11.01(c) or an Event of Default
specified in Section 11.01(g) or 11.01(h) with respect to Borrower) shall not
constitute a condition to the issuance or incurrence of such Incremental
Equivalent Debt; (iii) unless otherwise agreed in writing by the Required Pro
Rata Lenders, Borrower shall be in compliance with the Financial Maintenance
Covenants on a Pro Forma Basis as of the most recent Calculation Date (provided
that, for such purpose, (y) at the option of Borrower, to the extent that the
proceeds of any such Incremental Equivalent Debt are or are to be used primarily
to fund a Permitted Acquisition or other Acquisition not prohibited hereunder
(including repayment of Indebtedness of the Person acquired, or that is secured
by the assets acquired, in such Permitted Acquisition or other Acquisition),
such compliance shall be determined on a Pro Forma Basis as of the Calculation
Date immediately preceding the date on which a binding contract with respect to
such Permitted Acquisition or other Acquisition is entered into between Borrower
or a Restricted Subsidiary and the seller with respect thereto, giving effect to
such Incremental Equivalent Debt and such Permitted Acquisition or other
Acquisition as if incurred and consummated on the first day of the applicable
period and (z) in the case of any Incremental Revolving Commitments and
Incremental Equivalent Debt consisting of revolving credit facilities, pro forma
effect shall be given to any Revolving Loans under Incremental Revolving
Commitments and any loans under any Incremental Equivalent Debt consisting of a
revolving credit facility, in each case, to the extent actually made on such
date, but any proposed Incremental Revolving Commitments or Incremental
Equivalent Debt to be incurred on such date consisting of a revolving credit
facility shall not otherwise be treated as drawn); (iv) if such Incremental
Equivalent Debt is (x) secured on a pari passu basis with the Obligations, such
Incremental Equivalent Debt shall have a maturity date and Weighted Average Life
to Maturity (without giving effect to prepayments that reduce scheduled
amortization) no shorter than any then-existing Tranche of Term Loans or
(y) secured on a second lien (or other junior basis) or is unsecured, such
Incremental Equivalent Debt shall satisfy the definition of Permitted Junior
Debt Conditions; (v) if such Incremental Equivalent Debt is secured (x) on pari
passu basis with the Obligations, the holders of such Indebtedness (or their
representative) and Administrative Agent shall be party to the Pari Passu
Intercreditor Agreement or (y) or second lien (or other junior) basis to the
Obligations, the holders of such Indebtedness (or their representative) shall be
party to the Second Lien Intercreditor Agreement (as “Second Priority Debt
Parties”) with the Administrative Agent; (vi) except as set forth in clauses
(i) — (v) of this paragraph (t), the terms (excluding pricing, fees, rate
floors, premiums, optional prepayment or optional redemption provisions) of such
Incremental Equivalent Debt are (as determined by Borrower in good faith), taken
as a whole, no more restrictive in any material respect to Borrower and its
Restricted Subsidiaries than the terms set forth in this Agreement; and (B) any
Permitted Refinancing in respect thereof that satisfies clause (A)(v) and
(A)(vi) above;

 

(u)                                 Indebtedness (including, without limitation,
Support Agreements) used to finance, or incurred or issued for the purpose of
(or in the case of Support Agreements, incurred in connection with) financing,
Expansion Capital Expenditures or Development Projects (including Permitted
Refinancings thereof) in an aggregate principal

 

142

--------------------------------------------------------------------------------


 

amount not to exceed $500.0 million at any time outstanding so long as no Event
of Default shall have occurred and be continuing after giving effect thereto;

 

(v)                                 Indebtedness of Restricted Subsidiaries that
are Foreign Subsidiaries in an aggregate amount not to exceed $25.0 million at
any time outstanding, so long as such Indebtedness is not guaranteed by any
Credit Party;

 

(w)                               Indebtedness consisting of promissory notes
issued by Borrower to recent or former officers, directors or employees (or
heirs of, estates of or trusts formed by such Persons) to finance the purchase
or redemption of Equity Interests of Holdco or Borrower permitted by
Section 10.06(f); provided that (i) such Indebtedness shall be subordinated in
right of payment to the Obligations on terms reasonably satisfactory to the
Administrative Agent (it being understood that, subject to the dollar limitation
described below, such subordination provisions shall permit the payment of
interest and principal in cash if no Event of Default has occurred and is
continuing) and (ii) the aggregate amount of all cash payments (whether
principal or interest) made by the Borrower in respect of such notes, when
combined with the aggregate amount of Restricted Payments made pursuant to
Section 10.06(f), shall not exceed $10.0 million in any fiscal year of Borrower;

 

(x)                                 Indebtedness incurred by Borrower or the
Restricted Subsidiaries in (i) a Permitted Acquisition, (ii) any other
Investment expressly permitted hereunder or (iii) any Asset Sale, in the case of
each of the foregoing clauses (i), (ii) and (iii), constituting customary
indemnification obligations or customary obligations in respect of purchase
price or other similar adjustments;

 

(y)                                 Indebtedness of the Borrower and its
Restricted Subsidiaries arising under the Wells Fargo Indemnification Agreement;
and

 

(z)                                  Indebtedness of the Borrower under the
LandCo Support Agreement.

 

In the event that any item of Indebtedness meets more than one of the categories
set forth above in this Section 10.01, Borrower may classify such item of
Indebtedness and only be required to include the amount and type of such
Indebtedness in one or more of such clauses, at its election.

 

SECTION 10.02.               Liens.  Neither Borrower nor any Restricted
Subsidiary shall create, incur, grant, assume or permit to exist, directly or
indirectly, any Lien on any Property now owned or hereafter acquired by it or on
any income or revenues or rights in respect of any thereof, except (the
“Permitted Liens”):

 

(a)                                 Liens for taxes, assessments or governmental
charges or levies not yet due and payable or delinquent and Liens for taxes,
assessments or governmental charges or levies, which are being contested in good
faith by appropriate proceedings and for which adequate reserves have been
established in accordance with GAAP;

 

(b)                                 Liens in respect of property of Borrower or
any Restricted Subsidiary imposed by law, which were incurred in the ordinary
course of business and do not secure Indebtedness for borrowed money, such as
carriers’, warehousemen’s, materialmen’s, landlord’s and mechanics’ liens,
maritime liens and other similar Liens arising in the ordinary course of
business (i) for amounts not yet overdue for a period of sixty (60) days or
(ii) for amounts that are overdue for a period in excess of sixty (60) days that
are being contested in good faith by appropriate proceedings (inclusive of
amounts that remain unpaid as a result of bona fide disputes with contractors,
including where the amount unpaid is greater than the amount in dispute), so
long as adequate reserves have been established in accordance with GAAP;

 

(c)                                  Liens securing Indebtedness incurred
pursuant to Section 10.01(b) and listed on Schedule 10.02; provided, however,
that (i) such Liens do not encumber any Property of Borrower or any Restricted
Subsidiary other than (x) any such Property subject thereto on the Closing Date,
(y) after-acquired property that is affixed or

 

143

--------------------------------------------------------------------------------


 

incorporated into Property covered by such Lien and (z) proceeds and products
thereof, and (ii) the amount of Indebtedness secured by such Liens does not
increase, except as contemplated by Section 10.01(b);

 

(d)                                 easements, rights-of-way, restrictions
(including zoning restrictions), covenants, encroachments, protrusions and other
similar charges or encumbrances, and minor title deficiencies on or with respect
to any Real Property, in each case whether now or hereafter in existence, not
(i) securing Indebtedness and (ii) individually or in the aggregate materially
interfering with the conduct of the business of Borrower and its Restricted
Subsidiaries, taken as a whole;

 

(e)                                  Liens arising out of judgments or awards
not resulting in an Event of Default;

 

(f)                                   Liens (other than any Lien imposed by
ERISA) (i) imposed by law or deposits made in connection therewith in the
ordinary course of business in connection with workers’ compensation,
unemployment insurance and other types of social security, (ii) incurred in the
ordinary course of business to secure the performance of tenders, statutory
obligations (other than excise taxes), surety, stay, customs and appeal bonds,
statutory bonds, bids, leases, government contracts, trade contracts, rental
obligations (limited, in the case of rental obligations, to security deposits
and deposits to secure obligations for taxes, insurance, maintenance and similar
obligations), utility services, performance and return of money bonds and other
similar obligations (exclusive of obligations for the payment of borrowed
money), (iii) arising by virtue of deposits made in the ordinary course of
business to secure liability for premiums to insurance carriers or (iv) Liens on
deposits made to secure Borrower’s or any of its Subsidiaries’ Gaming License
applications or to secure the performance of surety or other bonds issued in
connection therewith; provided, however, that to the extent such Liens are not
imposed by Law, such Liens shall in no event encumber any Property other than
cash and Cash Equivalents or, in the case of clause (iii), proceeds of insurance
policies;

 

(g)                                  Leases with respect to the assets or
properties of any Credit Party or its respective Subsidiaries, in each case
entered into in the ordinary course of such Credit Party’s or Subsidiary’s
business so long as each of the Leases entered into after the date hereof with
respect to Real Property constituting Collateral are subordinate in all respects
to the Liens granted and evidenced by the Security Documents and do not,
individually or in the aggregate, (x) interfere in any material respect with the
ordinary conduct of the business of the Credit Parties and their respective
Subsidiaries, taken as a whole, or (y) materially impair the use (for its
intended purposes) or the value of the Properties of the Credit Parties and
their respective Subsidiaries, taken as a whole; provided that upon the request
of Borrower, the Collateral Agent shall enter into a customary subordination and
non-disturbance and attornment agreement in connection with any such Lease;

 

(h)                                 Liens arising out of conditional sale, title
retention, consignment or similar arrangements for the sale of goods entered
into by Borrower or such Restricted Subsidiary in the ordinary course of
business;

 

(i)                                     Liens arising pursuant to Purchase Money
Obligations or Capital Lease Obligations (and refinancings or renewals thereof),
in each case, incurred pursuant to Section 10.01(h); provided, however, that
(i) the Indebtedness secured by any such Lien (including refinancings thereof)
does not exceed 100% of the cost of the property being acquired, constructed,
improved or leased at the time of the incurrence of such Indebtedness (plus, in
the case of refinancings, accrued interest on the Indebtedness refinanced and
fees and expenses relating thereto) and (ii) any such Liens attach only to the
property being financed pursuant to such Purchase Money Obligations or Capital
Lease Obligations (or in the case of refinancings which were previously financed
pursuant to such Purchase Money Obligations or Capital Lease Obligations) (and
directly related assets, including proceeds and replacements thereof) and do not
encumber any other Property of Borrower or any Restricted Subsidiary (it being
understood that all Indebtedness to a single lender shall be considered to be a
single Purchase Money Obligation, whether drawn at one time or from time to
time);

 

144

--------------------------------------------------------------------------------


 

(j)                                    bankers’ Liens, rights of setoff and
other similar Liens existing solely with respect to cash and Cash Equivalents on
deposit in one or more accounts maintained by Borrower or any Restricted
Subsidiary, in each case granted in the ordinary course of business in favor of
the bank or banks with which such accounts are maintained, securing amounts
owing to such bank with respect to cash management and operating account
arrangements, including those involving pooled accounts and netting
arrangements, and Liens in favor of Wells Fargo Bank, N.A. in the form of debit
and set-off rights arising under the Wells Fargo Indemnification Agreement;
provided, however, that, unless such Liens are non-consensual and arise by
operation of law, in no case shall any such Liens secure (either directly or
indirectly) the repayment of any Indebtedness;

 

(k)                                 Liens on assets of a Person existing at the
time such Person is acquired or merged with or into or consolidated with
Borrower or any Restricted Subsidiary (and not created in connection with or in
anticipation or contemplation thereof); provided, however, that such Liens do
not extend to assets not subject to such Liens at the time of acquisition (other
than improvements and attachments thereon, accessions thereto and proceeds
thereof) and are no more favorable to the lienholders than the existing Lien;

 

(l)                                     in addition to Liens otherwise permitted
by this Section 10.02, other Liens incurred with respect to any Indebtedness or
other obligations of Borrower or any of its Subsidiaries; provided, however,
that (x) the aggregate principal amount of such Indebtedness secured by such
Liens shall not exceed $25.0 million at any time outstanding, and (y) any such
Liens on Collateral shall be junior or otherwise subordinated in all respects to
any Liens in favor of Collateral Agent on any of the Collateral to the
reasonable satisfaction of Administrative Agent;

 

(m)                             licenses of Intellectual Property granted by
Borrower or any Restricted Subsidiary in the ordinary course of business and not
interfering in any material respect with the ordinary conduct of the business of
Borrower and its Restricted Subsidiaries, taken as a whole;

 

(n)                                 Liens pursuant to the Credit Documents,
including, without limitation, Liens related to Cash Collateralizations;

 

(o)                                 Permitted Vessel Liens;

 

(p)                                 Liens arising under applicable Gaming Laws;
provided, however, that no such Lien constitutes a Lien securing repayment of
Indebtedness for borrowed money;

 

(q)                                 (i) Liens pursuant to leases entered into
for the purpose of, or with respect to, operating or managing gaming facilities
and related assets, which Liens are limited to the leased property under the
applicable lease and granted to the landlord under such lease for the purpose of
securing the obligations of the tenant under such lease to such landlord and
(ii) Liens on cash and Cash Equivalents (and on the related escrow accounts or
similar accounts, if any) required to be paid to the lessors (or lenders to such
lessors) under such leases or maintained in an escrow account or similar account
pending application of such proceeds in accordance with the applicable lease;

 

(r)                                    Liens to secure Indebtedness incurred
pursuant to Section 10.01(v); provided that such Liens do not encumber any
Property of Borrower or any Restricted Subsidiary other than any Foreign
Subsidiary;

 

(s)                                   Prior Mortgage Liens with respect to the
applicable Mortgaged Real Property;

 

(t)                                    Liens on cash and Cash Equivalents
deposited to Discharge, redeem or defease Indebtedness that was permitted to so
be repaid;

 

145

--------------------------------------------------------------------------------


 

(u)                                 Liens arising from precautionary UCC
financing statements filings regarding operating leases or consignment of goods
entered into in the ordinary course of business;

 

(v)                                 Liens on the Collateral securing
(i) Permitted First Lien Indebtedness permitted under Section 10.01(m) or
Permitted First Priority Refinancing Debt and, in each case, subject to the Pari
Passu Intercreditor Agreement or (ii) Permitted Second Lien Indebtedness
permitted under Sections 10.01(l) or 10.01(m) or Permitted Second Priority
Refinancing Debt and, in each case, subject to the Second Lien Intercreditor
Agreement (as “Second Priority Liens”);

 

(w)                               Liens on the Collateral securing Incremental
Equivalent Debt, and Permitted Refinancings thereof, in each case, permitted
under Section 10.01(t) and subject to the Pari Passu Intercreditor Agreement or
the Second Lien Intercreditor Agreement (in the case of Liens intended to be
subordinated to the Liens securing the Obligations, as “Second Priority Liens”),
as and to the extent applicable;

 

(x)                                 Liens solely on any cash earnest money
deposits made by Borrower or any of its Subsidiaries in connection with any
letter of intent or purchase agreement in respect of a Permitted Acquisition or
Investment (including any other Acquisition) not prohibited by this Agreement;

 

(y)                                 in the case of any non-Wholly Owned
Subsidiary or Joint Venture, any put and call arrangements or restrictions on
disposition related to its Equity Interests set forth in its organizational
documents or any related joint venture or similar agreement;

 

(z)                                  Liens arising in connection with
transactions relating to the selling or discounting of accounts receivable in
the ordinary course of business;

 

(aa)                          licenses, leases or subleases granted to other
Persons not materially interfering with the conduct of the business of Borrower
and its Subsidiaries taken as a whole;

 

(bb)                          any interest or title of a lessor, sublessor,
licensee or licensor under any lease or license agreement permitted by this
Agreement;

 

(cc)                            Liens created by the applicable Transfer
Agreement;

 

(dd)                          Liens securing obligations of any Person in
respect of employee deferred compensation and benefit plans in connection with
“rabbi trusts” or other similar arrangements; and

 

(ee)                            Liens arising pursuant to Indebtedness incurred
pursuant to Section 10.01(u).

 

In connection with the granting of Liens of the types described in clauses (c),
(g), (i), (k), (l), (r), (s), (t), (v) and (w) of this Section 10.02 by Borrower
of any of its Restricted Subsidiaries, Administrative Agent and Collateral Agent
shall be authorized to take any actions deemed appropriate by it in connection
therewith (including, without limitation, by entering into or amending
appropriate lien subordination or intercreditor agreements).

 

SECTION 10.03.               [Reserved].

 

SECTION 10.04.               Investments, Loans and Advances.  Neither Borrower
nor any Restricted Subsidiary will, directly or indirectly, make any Investment,
except for the following:

 

146

--------------------------------------------------------------------------------


 

(a)                                 Investments outstanding on the Closing Date
and identified on Schedule 10.04 and any Investments received in respect thereof
without the payment of additional consideration (other than through the issuance
of or exchange of Qualified Capital Stock);

 

(b)                                 Investments in cash and Cash Equivalents;

 

(c)                                  Borrower may enter into Swap Contracts to
the extent permitted by Section 10.01(c);

 

(d)                                 Investments (i) by Borrower in any
Restricted Subsidiary, (ii) by any Restricted Subsidiary in Borrower and
(iii) by a Restricted Subsidiary in another Restricted Subsidiary (provided that
Investments pursuant to clause (iii) in Immaterial Subsidiaries shall not exceed
$25.0 million in the aggregate outstanding at any time); provided that, in each
case, any intercompany loan (it being understood and agreed that intercompany
receivables or advances made in the ordinary course of business do not
constitute loans) in excess of $10.0 million individually shall be evidenced by
a promissory note and, to the extent that the payee, holder or lender of such
intercompany loan is a Credit Party, such promissory note shall be pledged (and
delivered) by such Credit Party to Collateral Agent on behalf of the Secured
Parties;

 

(e)                                  Borrower and its Restricted Subsidiaries
may sell or transfer assets to the extent permitted by Section 10.05;

 

(f)                                   Investments in securities of trade
creditors or customers received pursuant to any plan of reorganization or
similar arrangement upon the bankruptcy or insolvency of such trade creditors or
customers or in settlement of delinquent or overdue accounts in the ordinary
course of business;

 

(g)                                  Investments made by Borrower or any
Restricted Subsidiary as a result of consideration received in connection with
an Asset Sale made in compliance with Section 10.05;

 

(h)                                 Investments consisting of (i) moving,
entertainment and travel expenses, drawing accounts and similar expenditures
made to officers, directors and employees in the ordinary course of business and
(ii) loans or advances to officers, directors and employees in connection with
such Persons’ purchase of Equity Interests of Holdco (provided that the amount
of such loans and advances described in this clause (h)(ii) shall be contributed
to the Borrower in cash as common equity), not to exceed $10.0 million in the
aggregate under this clause (h) at any time outstanding;

 

(i)                                     Permitted Acquisitions;

 

(j)                                    extensions of trade credit (including to
gaming customers) in the ordinary course of business;

 

(k)                                 in addition to Investments otherwise
permitted by this Section 10.04, other Investments by Borrower or any of its
Restricted Subsidiaries in an amount not to exceed the sum of (i) $350.0 million
during the term of this Agreement plus (ii) the Project Reimbursement Amount as
of such date plus (iii) the Initial Restricted Payment Base Amount as of such
date plus (iv) the Specified 10.04(k) Investment Returns received on or prior to
such date plus (v) any reduction in the amount of such Investments as provided
in the definition of “Investment”; and,  provided further, that (x) at the time
of making such Investment and after giving effect thereto, no Event of Default
shall have occurred and be continuing, (y) immediately after giving effect
thereto Borrower shall be in compliance on a Pro Forma Basis with the Financial
Maintenance Covenants as of the most recent Calculation Date and (z) Borrower
shall designate each such Investment as having been made pursuant to the
relevant clause of this Section 10.04(k) in the Compliance Certificate for the
fiscal quarter in which such Investment is made;

 

147

--------------------------------------------------------------------------------


 

(l)                                     in addition to Investments otherwise
permitted by this Section 10.04, Investments by Borrower or any of its
Restricted Subsidiaries; provided that (i) the amount of such Investments to be
made pursuant to this Section 10.04(l) do not exceed the Available Amount
determined at the time such Investment is made, (ii) immediately before and
after giving effect thereto, no Event of Default has occurred and is continuing
and (iii) immediately after giving effect thereto Borrower shall be in
compliance on a Pro Forma Basis with the Financial Maintenance Covenants as of
the most recent Calculation Date;

 

(m)                             additional Investments so long as, at the time
such Investment is made and after giving effect thereto, (x) no Event of Default
has occurred and is continuing, (y) the Consolidated Total Leverage Ratio is
less than or equal to 4.00 to 1.00 on a Pro Forma Basis as of the most recent
Calculation Date and (z) immediately after giving effect to such Investment
Borrower shall be in compliance on a Pro Forma Basis with the Financial
Maintenance Covenants as of the most recent Calculation Date;

 

(n)                                 payments with respect to any Qualified
Contingent Obligations, so long as, at the time such Qualified Contingent
Obligation was incurred or, if earlier, the agreement to incur such Qualified
Contingent Obligations was entered into, such Investment was permitted under
this Agreement;

 

(o)                                 Investments of a Restricted Subsidiary
acquired after the Closing Date or of a Person merged or consolidated with or
into Borrower or a Restricted Subsidiary, in each case in accordance with the
terms of this Agreement to the extent that such Investments were not made in
contemplation of or in connection with such acquisition, merger or consolidation
and were in existence on the date of such acquisition, merger or consolidation;

 

(p)                                 Investments in the nature of pledges or
deposits with respect to leases or utilities provided to third parties in the
ordinary course of business;

 

(q)                                 advances of payroll payments to employees of
Borrower and the Restricted Subsidiaries in the ordinary course of business;

 

(r)                                    the occurrence of a Reverse Trigger Event
under any applicable Transfer Agreement;

 

(s)                                   loans and advances to the Holding
Companies (or any direct or indirect parent thereof) in lieu of, and not in
excess of the amount of (after giving effect to any other loans, advances or
Restricted Payments in respect thereof), Restricted Payments to the extent
permitted to be made to the Holding Companies in accordance with
Section 10.06(m) and (n);

 

(t)                                    Investments in the North Fork Project not
to exceed $5.0 million per fiscal year of Borrower;

 

(u)                                 so long as no Event of Default has occurred
and is continuing or would result therefrom, (x) Native American Investments of
the type described in clause (ii) of the definition thereof as set forth in
Schedule 10.04(u) and (y) Native American Investments of the type described in
clause (i) of the definition thereof; provided that the aggregate amount of all
such Native American Investments made in reliance on this clause (u) in any
fiscal year shall not exceed $5,000,000; provided further, that (i) to the
extent the aggregate amount of all such Native American Investments made in any
fiscal year in reliance on this clause (u) is less than $5,000,000, the amount
of such difference (the “Native American Investment Rollover Amount”) may be
carried forward one time and used to make Native American Investments under this
clause (u) in the next succeeding fiscal year and (ii) any such Native American
Investments made in any fiscal year shall be counted against the $5,000,000 base
amount with respect to such fiscal year after being counted against any Native
American Investment Rollover Amount available with respect to such fiscal year;

 

148

--------------------------------------------------------------------------------


 

(v)                                 so long as immediately after giving effect
thereto Borrower shall be in compliance on a Pro Forma Basis with the Financial
Maintenance Covenants as of the most recent Calculation Date, additional
Investments in LandCo Holdings for the purpose of (and not in excess of the
amount required for) repaying or guaranteeing LandCo Holdings’ existing credit
agreement obligations and retire or guarantee certain warrants issued by it;
provided that immediately upon the making of such Investments and the consequent
repayment or guarantee of such credit agreement obligations and retirement or
guarantee of such warrants, Borrower shall Revoke the designation of LandCo
Holdings as an Unrestricted Subsidiary and cause it to be a Restricted
Subsidiary; and

 

(w)                               Investments consisting of the contribution or
other transfer of (i) real estate described on Part 1 of Schedule 10.04(w) (and
owned by a Native American Subsidiary on the Closing Date) pursuant to a Native
American Contract, so long as the Tribal Trust Property Release Conditions are
satisfied at the time of such contribution or transfer, (ii) the real property
described in Item 2 of Part 2 of Schedule 10.04(w), so long as title to such
real property is transferred to the Federated Indians of Graton Rancheria or its
nominee and (iii) real estate described in Item 1 of Part 2 of
Schedule 10.04(w) to a joint venture, so long as no Default then exists.

 

SECTION 10.05.               Mergers, Consolidations and Sales of Assets. 
Neither Borrower nor any Restricted Subsidiary will wind up, liquidate or
dissolve its affairs or enter into any transaction of merger or consolidation
(other than solely to change the jurisdiction of organization or type of
organization (to the extent in compliance with the applicable provisions of the
Security Agreement)), or convey, sell, lease or sublease (as lessor or
sublessor), transfer or otherwise dispose of any substantial part of its
business, property or assets, except for:

 

(a)                                 Capital Expenditures, Expansion Capital
Expenditures and expenditures of Development Expenses by Borrower and the
Restricted Subsidiaries;

 

(b)                                 Sales or dispositions of used, worn out,
obsolete or surplus Property or Property no longer useful in the business of
Borrower by Borrower and the Restricted Subsidiaries in the ordinary course of
business and the abandonment or other sale of Intellectual Property that is, in
the reasonable judgment of Borrower, no longer economically practicable to
maintain or useful in the conduct of the business of Borrower and its Restricted
Subsidiaries taken as a whole; and the termination or assignment of Contractual
Obligations to the extent such termination or assignment does not have a
Material Adverse Effect;

 

(c)                                  Asset Sales by Borrower or any Restricted
Subsidiary; provided that (i) at the time of such Asset Sale, no Event of
Default then exists or would arise therefrom, (ii) Borrower or any of its
Restricted Subsidiaries shall receive not less than 75% of such consideration in
the form of (x) cash or Cash Equivalents or (y) Permitted Business Assets (in
each case, free and clear of all Liens at the time received other than Permitted
Liens) (it being understood that for the purposes of clause (c)(ii)(x), the
following shall be deemed to be cash:  (A) any liabilities (as shown on
Borrower’s or such Restricted Subsidiary’s most recent balance sheet provided
hereunder or in the footnotes thereto) of Borrower or such Restricted
Subsidiary, other than liabilities that are by their terms subordinated to the
payment in cash of the Obligations, that are assumed by the transferee with
respect to the applicable Asset Sale and for which all of its Restricted
Subsidiaries shall have been validly released by all applicable creditors in
writing, (B) any securities received by such Restricted Subsidiary from such
transferee that are converted by such Restricted Subsidiary into cash or Cash
Equivalents (to the extent of the cash or Cash Equivalents received) within one
hundred and eighty (180) days following the closing of the applicable
disposition, (C) any Designated Non-Cash Consideration received in respect of
such disposition having an aggregate fair market value, taken together with all
other Designated Non-Cash Consideration received pursuant to this clause
(C) that is at that time outstanding, not in excess of $75.0 million, with the
fair market value of each item of Designated Non-Cash Consideration being
measured at such date of receipt or such agreement, as applicable, and without
giving effect to subsequent changes in value) and (iii) the Net Available
Proceeds therefrom shall be applied as specified in Section 2.10(a)(iii);

 

149

--------------------------------------------------------------------------------


 

(d)                                 Liens permitted by
Section 10.02, Investments may be made to the extent permitted by Sections 10.04
and Restricted Payments may be made to the extent permitted by Section 10.06;

 

(e)                                  Borrower and the Restricted Subsidiaries
may dispose of cash and Cash Equivalents;

 

(f)                                   Borrower and the Restricted Subsidiaries
may lease (as lessor or sublessor) real or personal property to the extent
permitted under Section 10.02;

 

(g)                                  licenses and sublicenses by Borrower or any
of its Restricted Subsidiaries of software and Intellectual Property in the
ordinary course of business shall be permitted;

 

(h)                                 (A) Borrower or any Restricted Subsidiary
may transfer or lease property to or acquire or lease property from Borrower or
any Restricted Subsidiary; provided that the sum of (x) the aggregate fair
market value of all Property transferred by Borrower and Domestic Subsidiaries
of Borrower that are Restricted Subsidiaries to Foreign Subsidiaries of Borrower
under this clause (A) plus (y) all lease payments made by Borrower and Domestic
Subsidiaries of Borrower that are Restricted Subsidiaries to Foreign
Subsidiaries of Borrower in respect of leasing of property by Borrower and
Domestic Subsidiaries of Borrower that are Restricted Subsidiaries from Foreign
Subsidiaries shall not exceed $10.0 million in any fiscal year of Borrower;
(B) any Restricted Subsidiary may merge or consolidate with or into Borrower (as
long as Borrower is the surviving Person) or any Guarantor (as long as the
surviving Person is, or becomes substantially concurrently with such merger or
consolidation, a Guarantor); (C) any Restricted Subsidiary may merge or
consolidate with or into any other Restricted Subsidiary (so long as, if either
Restricted Subsidiary is a Guarantor, the surviving Person is, or becomes
substantially concurrently with such merger or consolidation, a Guarantor); and
(D) any Restricted Subsidiary may be voluntarily liquidated, voluntarily wound
up or voluntarily dissolved (so long as any such liquidation or winding up does
not constitute or involve an Asset Sale to any Person other than to Borrower or
any other Restricted Subsidiary or any other owner of Equity Interests in such
Restricted Subsidiary unless such Asset Sale is otherwise permitted pursuant to
this Section 10.05); provided, however, that, in each case with respect to
clauses (A), (B) and (C) of this Section 10.05(h) (other than in the case of a
transfer to a Foreign Subsidiary permitted under clause (A) above), the Lien on
such property granted in favor of Collateral Agent under the Security Documents
shall be maintained in accordance with the provisions of this Agreement and the
applicable Security Documents;

 

(i)                                     voluntary terminations of Swap Contracts
and other assets or contracts in the ordinary course of business;

 

(j)                                    conveyances, sales, leases, transfers or
other dispositions which do not constitute Asset Sales;

 

(k)                                 any taking by a Governmental Authority of
assets or property, or any part thereof, under the power of eminent domain or
condemnation;

 

(l)                                     Borrower and its Restricted Subsidiaries
may make sales, transfers or other dispositions of property subject to a
Casualty Event;

 

(m)                             Borrower and its Restricted Subsidiaries may
make sales, transfers or other dispositions of Investments in Joint Ventures to
the extent required by, or made pursuant to, customary buy/sell arrangements
between the joint venture parties set forth in joint venture arrangements and
similar binding arrangements;

 

(n)                                 any transfer of Equity Interests of any
Restricted Subsidiary or any Gaming Facility in connection with the occurrence
of a Trigger Event;

 

150

--------------------------------------------------------------------------------


 

(o)                                 Asset Sales of Real Properties (i) that
constitute Tribal Trust Property, to the extent permitted by
Section 10.04(w)(i), (ii) to the extent permitted by Section 10.04(w)(ii), and
(iii) to the extent permitted by Section 10.04(w)(iii).

 

Notwithstanding anything contained in this Agreement to the contrary, (i) in no
event may any transfer, sale, conveyance or other disposition to any Person
other than a Credit Party constitute all or substantially all of Borrower’s
property or assets, on a consolidated basis and (ii) in no case shall Borrower
or any Subsidiary be permitted to effect an Asset Sale of (a) GVR, NP Lake Mead
LLC, NP Santa Fe LLC, NP Texas LLC, Boulder LLC, Red Rock LLC, Palace LLC,
Sunset LLC or IP Holdco (except, in the case of IP Holdco, to the extent
provided in Section 7.04(f)) or a significant portion of their respective
properties, or (b) any part of the Technology Systems.

 

To the extent any Collateral is sold, transferred or otherwise disposed of as
permitted by this Section 10.05 or in connection with a transaction approved by
the Required Lenders, in each case, to a Person other than a Credit Party, a
Holding Company or RRR, so long as no Event of Default exists, such Collateral
shall, except as set forth in the proviso to Section 10.05(h), be sold,
transferred or otherwise disposed of free and clear of the Liens created by the
Security Documents, and Collateral Agent shall take all actions appropriate or
reasonably requested by Borrower in order to effect the foregoing at the sole
cost and expense of Borrower and without recourse or warranty by Collateral
Agent (including the execution and delivery of appropriate UCC termination
statements and such other instruments and releases as may be necessary and
appropriate to effect such release).  To the extent any such sale, transfer or
other disposition results in a Guarantor no longer constituting a Subsidiary of
Borrower, so long as no Event of Default exists, the Obligations of such
Guarantor and all obligations of such Guarantor under the Credit Documents shall
terminate and be of no further force and effect, and each of Administrative
Agent and Collateral Agent shall take such actions, at the sole expense of
Borrower, as are appropriate or requested by Borrower in connection with such
termination.

 

SECTION 10.06.               Restricted Payments.  Neither Borrower nor any of
its Restricted Subsidiaries shall, directly or indirectly, declare or make any
Restricted Payment at any time, except, without duplication:

 

(a)                                 Borrower or any Restricted Subsidiary may
make Restricted Payments to the extent permitted pursuant to
Section 2.09(b)(ii);

 

(b)                                 any Restricted Subsidiary of Borrower may
declare and make Restricted Payments to Borrower or any Wholly Owned Subsidiary
of Borrower which is a Restricted Subsidiary;

 

(c)                                  any Restricted Subsidiary of Borrower, if
such Restricted Subsidiary is not a Wholly Owned Subsidiary, may declare and
make Restricted Payments in respect of its Equity Interests to all holders of
such Equity Interests generally so long as Borrower or its respective Restricted
Subsidiary that owns such Equity Interest or interests in the Person making such
Restricted Payments receives at least its proportionate share thereof (based
upon its relative ownership of the subject Equity Interests and the terms
thereof);

 

(d)                                 Borrower and its Restricted Subsidiaries may
engage in transactions to the extent permitted by Section 10.05;

 

(e)                                  Borrower and its Restricted Subsidiaries
may make Restricted Payments in respect of Disqualified Capital Stock issued in
compliance with the terms hereof;

 

(f)                                   Borrower may repurchase, or make
Restricted Payments to allow any direct or indirect parent of Borrower to
repurchase, common stock or common stock options from present or former
officers, directors or employees (or heirs of, estates of or trusts formed by
such Persons) of any Company upon the death, disability,

 

151

--------------------------------------------------------------------------------


 

retirement or termination of employment of such officer, director or employee or
pursuant to the terms of any stock option plan or like agreement; provided,
however, that the aggregate amount of payments under this clause (f) shall not
exceed $10.0 million in any fiscal year of Borrower;

 

(g)                                  Borrower and its Restricted Subsidiaries
may (i) repurchase Equity Interests to the extent deemed to occur upon exercise
of stock options, warrants or rights in respect thereof to the extent such
Equity Interests represent a portion of the exercise price of such options,
warrants or rights in respect thereof and (ii) make payments in respect of
withholding or similar taxes payable or expected to be payable by any present or
former member of management, director, officer, employee, or consultant of
Borrower or any of its Subsidiaries or family members, spouses or former
spouses, heirs of, estates of or trusts formed by such Persons in connection
with the exercise of stock options or grant, vesting or delivery of Equity
Interests;

 

(h)                                 Borrower and its Restricted Subsidiaries may
make Restricted Payments to allow the payment of cash in lieu of the issuance of
fractional shares upon the exercise of options or, warrants or rights or upon
the conversion or exchange of or into Equity Interests, or payments or
distributions to dissenting stockholders pursuant to applicable law;

 

(i)                                     so long as (x) immediately before and
after giving effect thereto no Event of Default has occurred and is continuing
and (y) immediately after giving effect thereto Borrower shall be in compliance
on a Pro Forma Basis with the Financial Maintenance Covenants as of the most
recent Calculation Date, Borrower and its Restricted Subsidiaries may make
Restricted Payments in an aggregate amount not to exceed the sum of (i) the
Initial Restricted Payment Base Amount as of such date plus (ii) the Project
Reimbursement Amount as of such date;

 

(j)                                    so long as (i) immediately before and
after giving effect thereto no Event of Default has occurred and is continuing,
(ii) after giving effect thereto Borrower will be in compliance on a Pro Forma
Basis with the Financial Maintenance Covenants as of the most recent Calculation
Date and (iii) after giving effect thereto the Consolidated Total Leverage Ratio
will not exceed 5.00 to 1.00 calculated on a Pro Forma Basis as of the most
recent Calculation Date, Borrower and its Restricted Subsidiaries may make
Restricted Payments in an aggregate amount not to exceed  the Available Amount;

 

(k)                                 such additional amount, so long as
(i) immediately before and after giving effect thereto no Event of Default has
occurred and is continuing, (ii) after giving effect thereto Borrower will be in
compliance on a Pro Forma Basis with the Financial Maintenance Covenants as of
the most recent Calculation Date and (iii) after giving effect thereto the
Consolidated Total Leverage Ratio will not exceed 3.75 to 1.00 calculated on a
Pro Forma Basis as of the most recent Calculation Date, Borrower and its
Restricted Subsidiaries may make additional Restricted Payments;

 

(l)                                     to the extent constituting Restricted
Payments, Borrower may make payments to counterparties under Swap Contracts
entered into in connection with the issuance of convertible or exchangeable
debt;

 

(m)                             Borrower and its Restricted Subsidiaries may
make Restricted Payments to the Holding Companies or RRR:

 

(i)                  the proceeds of which shall be used by a Holding Company or
RRR to pay franchise taxes and other fees, taxes and expenses required to
maintain its limited liability company or corporate existence; and

 

(ii)               the proceeds of which shall be used by the Holding Companies
or RRR to pay corporate overhead expenses;

 

152

--------------------------------------------------------------------------------


 

(n)                                 Borrower may make Restricted Payments to
Holdco, the proceeds of which shall be distributed by Holdco to the Principal
BlockerCos:

 

(i)                  which distributions shall be used by the Principal
BlockerCos to pay franchise taxes and other fees, taxes and expenses required to
maintain its limited liability company existence; and

 

(ii)               of up to $250,000 during the first twelve months after the
Closing Date and up to $100,000 during any twelve-month period thereafter (in
the aggregate with any loans and advances made to the Holdco pursuant to
Section 10.04(s) in reliance on this paragraph (n)), which distributions shall
be used by the Principal BlockerCos to pay corporate overhead expenses;

 

(o)                                 so long as immediately before and after
giving effect thereto no Default or Event of Default has occurred and is
continuing Borrower may make additional Restricted Payments in an amount not to
exceed $50.0 million per fiscal year; and

 

(p)                                 so long as Holdco and Borrower are treated
as partnerships or disregarded entities for U.S. federal income tax purposes
(without duplication):

 

(i)                  prior to the occurrence of the Senior Unsecured Notes Tax
Transition, Borrower may make payments to Holdco pursuant to, and in accordance
with the terms of, the Holding Company Tax Sharing Agreement; provided that
Restricted Payments under this clause (p)(i) in respect of Holdco’s members’
actual state and United States federal income tax liabilities in respect of
income earned by Unrestricted Subsidiaries during any period shall be permitted
solely to the extent of payments received from (or credits used by) Unrestricted
Subsidiaries pursuant to the Subsidiary Tax Sharing Agreements with respect to
such period; and

 

(ii)               from and after the occurrence of the Senior Unsecured Notes
Tax Transition, Borrower may make Restricted Payments to Holdco in amounts
sufficient to enable Holdco to make Tax Distributions (as defined in the Holdco
LLC Agreement as in effect on the Closing Date) to its members pursuant to
Section 5.4 of the Holdco LLC Agreement (as in effect on the Closing Date);
provided that Restricted Payments under this clause (p)(ii) in respect of
Holdco’s members’ actual state and United States federal income tax liabilities
in respect of income earned by Unrestricted Subsidiaries during any period shall
be permitted solely to the extent of payments received from (or credits used by)
Unrestricted Subsidiaries pursuant to the Subsidiary Tax Sharing Agreements with
respect to such period.

 

SECTION 10.07.               Transactions with Affiliates.  Neither Borrower nor
any of its Restricted Subsidiaries shall enter into any transaction, including,
without limitation, any purchase, sale, lease or exchange of Property, the
rendering of any service or the payment of any management, advisory or similar
fees, with any Affiliate (other than Borrower or any Restricted Subsidiary);
provided, however, that notwithstanding the foregoing, Borrower and its
Restricted Subsidiaries:

 

(a)                                 may enter into indemnification and
employment and severance agreements and arrangements with directors, officers
and employees and may pay customary fees and reasonable out of pocket costs to,
and indemnities provided on behalf of, directors, officers, board managers and
employees of the Holding Companies, RRR (until the VoteCo SPE Reorganization),
the Borrower and its Restricted Subsidiaries in the ordinary course of business
to the extent attributable to the ownership or operation of the Borrower and its
Restricted Subsidiaries;

 

(b)                                 may enter into the transactions described in
Borrower’s SEC filings prior to the Closing Date or listed on Schedule 10.07
hereto as in effect on the Closing Date or any amendment thereto so long as such
amendment is not adverse to the Lenders in any material respect;

 

153

--------------------------------------------------------------------------------


 

(c)                                  may make Investments and Restricted
Payments permitted hereunder;

 

(d)                                 may enter into the transactions contemplated
by each applicable Transfer Agreement;

 

(e)                                  may enter into customary expense sharing
arrangements entered into between Borrower and Unrestricted Subsidiaries in the
ordinary course of business pursuant to which such Unrestricted Subsidiaries
shall reimburse Borrower for certain shared expenses;

 

(f)                                   may consummate the VoteCo SPE
Reorganization;

 

(g)                                  may enter into transactions upon fair and
reasonable terms no less favorable to Borrower or such Restricted Subsidiary, as
the case may be, than it would obtain in a comparable arm’s length transaction
with a Person that is not an Affiliate; provided that (i) with respect to any
transaction (or series of related transactions) involving consideration of more
than $5.0 million, such transaction shall be approved by the majority of the
directors of RRR and (ii) with respect to any transaction (or series of related
transactions) involving consideration of more than $20.0 million, Borrower shall
have received a favorable fairness opinion from a reputable third-party
appraiser of recognized standing; and

 

(h)                                 may make payments by Borrower and its
Subsidiaries pursuant to the Subsidiary Tax Sharing Agreements.

 

SECTION 10.08.               Financial Covenants. Solely for the benefit of the
Lenders under the Revolving Facility and the Term A Facility, without the
consent of the Required Pro Rata Lenders:

 

(a)                                 Maximum Consolidated Total Leverage Ratio. 
Borrower shall not permit the Consolidated Total Leverage Ratio as of the last
day of any fiscal quarter of Borrower commencing with (i) the first complete
fiscal quarter ending after the Closing Date through the fiscal quarter ending
June 30, 2017 to exceed 6.50 to 1.00, (ii) the fiscal quarter ending
September 30, 2017 and each fiscal quarter thereafter through the fiscal quarter
ending September 30, 2018 to exceed 6.25 to 1.00, (iii) the fiscal quarter
ending December 31, 2018 and each fiscal quarter thereafter through the fiscal
quarter ending March 31, 2019 to exceed 5.75 to 1.00, (iv) the fiscal quarter
ending June 30, 2019 and each fiscal quarter thereafter through the fiscal
quarter ending December 31, 2019 to exceed 5.50 to 1.00 and (v) the fiscal
quarter ending March 31, 2020 and each fiscal quarter thereafter to exceed 5.25
to 1.00.

 

(b)                                 Minimum Interest Coverage Ratio.  Borrower
shall not permit the Interest Coverage Ratio as of the last day of any fiscal
quarter of Borrower commencing with the first complete fiscal quarter ending
after the Closing Date to be less than 2.50 to 1.00.

 

For the avoidance of doubt, only the consent of the Required Pro Rata Lenders
shall be required to (and only the Required Pro Rata Lenders, shall have the
ability to) amend, waive or modify the covenants set forth in this Section 10.08
(including any amendment or modification of defined terms used in this
Section 10.08).

 

SECTION 10.09.               Certain Payments of Indebtedness; Amendments to
Certain Agreements.

 

(a)                                 None of Borrower or any of its Restricted
Subsidiaries will, nor will they permit any Restricted Subsidiary to voluntarily
prepay, redeem, purchase, defease or otherwise satisfy prior to the scheduled
maturity thereof in any manner (it being understood that payments of regularly
scheduled principal and interest shall be permitted) any Disqualified Capital
Stock or Other Junior Indebtedness or make any payment in violation of any
subordination terms or intercreditor agreement applicable to any such
Indebtedness (such payments, “Junior Prepayments”), except:

 

154

--------------------------------------------------------------------------------


 

(i)                  so long as (x) immediately before and after giving effect
thereto no Event of Default has occurred and is continuing and (y) immediately
after giving effect thereto Borrower shall be in compliance on a Pro Forma Basis
with the Financial Maintenance Covenants as of the most recent Calculation
Date, Borrower and its Restricted Subsidiaries may make Junior Prepayments in an
aggregate amount not to exceed the sum of (i) the Initial Restricted Payment
Base Amount as of such date plus (ii) the Project Reimbursement Amount as of
such date;

 

(ii)               so long as (i) immediately before and after giving effect
thereto no Event of Default has occurred and is continuing, (ii) after giving
effect thereto Borrower will be in compliance on a Pro Forma Basis with the
Financial Maintenance Covenants as of the most recent Calculation Date and
(iii) after giving effect thereto the Consolidated Total Leverage Ratio will not
exceed 5.00 to 1.00 calculated on a Pro Forma Basis as of the most recent
Calculation Date, Borrower and its Restricted Subsidiaries may make Junior
Prepayments in an aggregate amount not to exceed  the Available Amount;

 

(iii)            such additional amount so long as (i) immediately before and
after giving effect thereto no Event of Default has occurred and is continuing,
(ii) after giving effect thereto Borrower will be in compliance on a Pro Forma
Basis with the Financial Maintenance Covenants as of the most recent Calculation
Date and (iii) after giving effect thereto the Consolidated Total Leverage Ratio
will not exceed 3.75 to 1.00 calculated on a Pro Forma Basis as of the most
recent Calculation Date, Borrower and its Restricted Subsidiaries may make
additional Junior Prepayments;

 

(iv)           a Permitted Refinancing of any such Indebtedness (including
through exchange offers and similar transactions);

 

(v)              the conversion of any such Indebtedness to Equity Interests (or
exchange of any such Indebtedness for Equity Interests) of Borrower or any
direct or indirect parent of Borrower (other than Disqualified Capital Stock);

 

(vi)           with respect to intercompany subordinated indebtedness, to the
extent consistent with the subordination terms thereof;

 

(vii)        exchanges of Indebtedness issued in private placements and resold
in reliance on Regulation S or Rule 144A for Indebtedness having substantially
equivalent terms pursuant to customary exchange offers;

 

(viii)     prepayment, redemption, purchase, defeasance or satisfaction of
Indebtedness of Persons acquired pursuant to, or Indebtedness assumed in
connection with, Permitted Acquisitions or Investments (including any other
Acquisition) not prohibited by this Agreement;

 

(ix)           Junior Prepayments made pursuant to Section 2.09(b)(ii);

 

(x)              Junior Prepayments in respect of intercompany Indebtedness
owing to Borrower or its Restricted Subsidiaries will be permitted;

 

(xi)      prepayments, redemptions, purchases, defeasance or satisfaction of
Disqualified Capital Stock with the proceeds of any issuance of Disqualified
Capital Stock permitted to be issued hereunder or in exchange for Disqualified
Capital Stock or other Equity Interests permitted to be issued hereunder; and

 

(xii)        prepayments, redemptions, purchases, defeasance or satisfaction of
the Senior Unsecured Notes with the proceeds of secured Indebtedness so long as,
(i) immediately before and after giving effect

 

155

--------------------------------------------------------------------------------


 

thereto no Event of Default has occurred and is continuing, (ii) after giving
effect thereto the Consolidated First Lien Leverage Ratio will not exceed 4.50
to 1.00 calculated on a Pro Forma Basis as of the most recent Calculation Date
(including giving effect to the Palms Acquisition regardless of whether the
Palms Acquisition has closed at such time) and (iii) such refinancing
Indebtedness constitutes (w) Revolving Loans incurred hereunder, (x) Incremental
Term Loans incurred hereunder, (y) Incremental Equivalent Debt permitted
hereunder that is secured by the Collateral on a pari passu basis with the
Obligations or (z) Permitted First Lien Indebtedness permitted  hereunder.

 

(b)                                 Borrower shall not, and shall not permit any
Restricted Subsidiary to amend, modify or change (i) in any manner adverse to
the interests of the Lenders in any material respect any term or condition of
any Other Junior Indebtedness Documentation (other than any documentation
governing the Senior Unsecured Notes) or the LandCo Support Agreement, or
(ii) any term or condition of any documentation governing the Senior Unsecured
Notes to the extent such amendment, modification or change would (A) increase
any component of the interest rate or yield provisions applicable to the Senior
Unsecured Notes by more than 2% per annum in the aggregate over the interest
rate or yield provisions applicable to the Senior Unsecured Notes in effect on
the date hereof, (B) change any default or event of default under the
documentation governing the Senior Unsecured Notes in a manner materially
adverse to the Credit Parties, (C) change (to an earlier date) any date upon
which a payment of principal, mandatory redemption, defeasance or sinking fund
payment or deposit or interest is due on the Senior Unsecured Notes or increase
the amount of any such payment redemption, defeasance or deposit due on the
Senior Unsecured Notes, (D) increase materially the obligations of the Credit
Parties under the documentation governing the Senior Unsecured Notes or confer
any additional material rights of the holders of the Senior Unsecured Notes (or
a representative on their behalf) which would be adverse to any Credit Parties
or any Lenders in any material respect or (E) impose any restriction or
limitation on the Collateral.

 

(c)                                  Borrower shall not, and shall not permit
any Holding Company or any Subsidiary to amend, modify, change or waive any
provision of (i) any Subsidiary Tax Sharing Agreement, or (ii) prior to the
Senior Unsecured Notes Tax Transition, the Holding Company Tax Sharing
Agreement, in each case, in any manner that is adverse to the interests of the
Holding Companies, the Borrower, the Restricted Subsidiaries or the Lenders in
any material respect or to enter into any new tax sharing agreement, tax
allocation agreement, tax indemnification agreement or similar agreement without
the prior written consent of the Administrative Agent (other than a Subsidiary
Tax Sharing Agreement on terms substantially identical to the terms of the
existing Subsidiary Tax Sharing Agreements).

 

(d)                                 Borrower shall not, and shall not permit any
Holding Company or any Subsidiary to amend, modify, waive or change any
provision of any Subsidiary Cost Allocation Agreement in any manner that is
adverse to the interests of the Borrower, the Restricted Subsidiaries or the
Lenders in any material respect or to enter into any new Subsidiary Cost
Allocation Agreement or similar agreement without the prior written consent of
Administrative Agent (other than a Subsidiary Cost Allocation Agreement on terms
substantially identical to the terms of the Manager Allocation Agreement).

 

(e)                                  Borrower shall not, and shall not permit
any Subsidiary to, without the consent of the Administrative Agent, amend,
modify, change, or waive in any manner adverse to the interests of any Holding
Company, their Subsidiaries or the Lenders in any material respect any term or
condition of the GVR/ANC License Agreement; provided that Borrower may permit
the GVR/ANC License Agreement to be terminated.

 

SECTION 10.10.               Limitation on Certain Restrictions Affecting
Subsidiaries.  None of Borrower or any of its Restricted Subsidiaries shall,
directly or indirectly, create any consensual encumbrance or restriction on the
ability of any Restricted Subsidiary (other than any Foreign Subsidiary or
Immaterial Subsidiary) of Borrower to (i) pay dividends or make any other
distributions on such Restricted Subsidiary’s Equity Interests or any other
interest or participation in its profits owned by Borrower or any of its
Restricted Subsidiaries, or pay any Indebtedness or any other obligation owed to
Borrower or any of its Restricted Subsidiaries, (ii) make Investments

 

156

--------------------------------------------------------------------------------


 

in or to Borrower or any of its Restricted Subsidiaries, (iii) transfer any of
its Property to Borrower or any of its Restricted Subsidiaries or (iv) in the
case of any Guarantor, guarantee the Obligations hereunder or, in the case of
any Credit Party, subject its portion of the Collateral to the Liens securing
the Obligations in favor of the Secured Parties, except that each of the
following shall be permitted:

 

(a)                                 any such encumbrances or restrictions
existing under or by reason of (x) applicable Law (including any Gaming Law and
any regulations, order or decrees of any Gaming Authority or other applicable
Governmental Authority) or (y) the Credit Documents;

 

(b)                                 restrictions on the transfer of Property, or
the granting of Liens on Property, in each case, subject to Permitted Liens;

 

(c)                                  customary restrictions on subletting or
assignment of any lease or sublease governing a leasehold interest of any
Company;

 

(d)                                 restrictions on the transfer of any
Property, or the granting of Liens on Property, subject to a contract with
respect to an Asset Sale or other transfer, sale, conveyance or disposition
permitted under this Agreement;

 

(e)                                  restrictions contained in the existing
Indebtedness listed on Schedule 10.01 and Permitted Refinancings thereof,
provided, that the restrictive provisions in any such Permitted Refinancing,
taken as a whole, are not materially more restrictive than the restrictive
provisions in the Indebtedness being refinanced;

 

(f)                                   restrictions contained in Indebtedness of
Persons acquired pursuant to, or assumed in connection with, Permitted
Acquisitions or other Acquisitions not prohibited hereunder after the Closing
Date and Permitted Refinancings thereof, provided, that the restrictive
provisions in any such Permitted Refinancing, taken as a whole, are not
materially more restrictive than the restrictive provisions in the Indebtedness
being refinanced and such restrictions are limited to the Persons or assets
being acquired and of the Subsidiaries of such Persons and their assets;

 

(g)                                  with respect to clauses (i), (ii) and
(iii) above, restrictions contained in any Permitted Unsecured Indebtedness and
Permitted Refinancings thereof, or any Permitted Second Lien Indebtedness and
Permitted Refinancings thereof, or any other Indebtedness permitted hereunder,
in each case, taken as a whole, to the extent not materially more restrictive
than those contained in this Agreement;

 

(h)                                 with respect to clauses (i), (ii) and
(iii) above, restrictions contained in any Incremental Equivalent Debt and
Permitted Refinancings thereof, or any other Indebtedness permitted hereunder,
in each case, taken as a whole, to the extent not materially more restrictive
than those contained in this Agreement;

 

(i)                                     customary restrictions in joint venture
arrangements or management contracts; provided, that such restrictions are
limited to the assets of such joint ventures and the Equity Interests of the
Persons party to such joint venture arrangements or the assignment of such
management contract, as applicable;

 

(j)                                    customary non-assignment provisions or
other customary restrictions arising under licenses, leases and other contracts
entered into in the ordinary course of business; provided, that such
restrictions are limited to the assets subject to such licenses, leases and
contracts and the Equity Interests of the Persons party to such licenses and
contracts;

 

157

--------------------------------------------------------------------------------


 

(k)                                 restrictions contained in Indebtedness of
Foreign Subsidiaries incurred pursuant to Section 10.01 and Permitted
Refinancings thereof; provided that such restrictions apply only to the Foreign
Subsidiaries incurring such Indebtedness and their Subsidiaries (and the assets
thereof);

 

(l)                                     restrictions contained in Indebtedness
used to finance, or incurred for the purpose of financing, Expansion Capital
Expenditures and/or Development Projects and Permitted Refinancings thereof,
provided, that such restrictions apply only to the asset (or the Person owning
such asset) being financed pursuant to such Indebtedness;

 

(m)                             restrictions contained in subordination
provisions applicable to intercompany debt owed by the Credit Parties; provided,
that such intercompany debt is subordinated to the Obligations on terms at least
as favorable to the Lenders as the subordination of such intercompany debt to
any other obligations; and

 

(n)                                 restrictions contained in the documentation
governing the Senior Unsecured Notes on the Closing Date and Permitted
Refinancings thereof (so long as the restrictions in any such Permitted
Refinancing, taken as a whole, are no more restrictive in any material respect
to Borrower and its Restricted Subsidiaries than those in the Senior Unsecured
Notes on the Closing Date).

 

SECTION 10.11.               Limitation on Lines of Business; Holding Companies;
RRR.

 

(a)                                 Neither Borrower nor any Restricted
Subsidiary shall directly or indirectly engage to any material extent
(determined on a consolidated basis) in any line or lines of business activity
other than Permitted Business.

 

(b)                                 Borrower shall not permit any of the Holding
Companies to hold or maintain the ownership of any assets or Properties
(including Equity Interests in Subsidiaries) other than (a) the Equity Interests
of Borrower and (b) cash and Cash Equivalents.

 

(c)                                  Prior to the VoteCo SPE Reorganization
Date, Borrower shall not permit RRR to engage in any material business or
activity, or own any assets or incur any liabilities other than (i) the
ownership, directly or indirectly, of Equity Interests in Borrower, the
ownership of Equity Interests in Holdco and the ownership of cash and Cash
Equivalents, (ii) the execution, delivery and performance of the Credit
Documents to which it is a party and (iii) activities ancillary to the
foregoing.

 

SECTION 10.12.               Limitation on Changes to Fiscal Year.  Neither
Borrower nor any Restricted Subsidiary shall change its fiscal year end to a
date other than December 31 of each year (provided that any Restricted
Subsidiary acquired or formed, or Person designated as an Unrestricted
Subsidiary, in each case, after the Closing Date may change its fiscal year to
match the fiscal year of Borrower).

 

ARTICLE XI.

 

EVENTS OF DEFAULT

 

SECTION 11.01.               Events of Default.  If one or more of the following
events (herein called “Events of Default”) shall occur and be continuing:

 

(a)                                 any representation or warranty made or
deemed made by or on behalf of Borrower or any other Credit Party, or any
Holding Company or RRR pursuant to any Credit Document or the borrowings or
issuances of Letters of Credit hereunder, or any representation, warranty or
statement of fact made or deemed made by or on behalf of Borrower or any other
Credit Party, any Holding Company or RRR in any report, certificate, financial
statement or other instrument furnished pursuant to any Credit Document, shall
prove to have been false or

 

158

--------------------------------------------------------------------------------


 

misleading (i) in any material respect, if such representation and warranty is
not qualified as to “materiality,” “Material Adverse Effect” or similar
language, or (ii) in any respect, if such representation and warranty is so
qualified, in each case when such representation or warranty is made, deemed
made or furnished;

 

(b)                                 default shall be made in the payment of
(i) any principal of any Loan or the reimbursement with respect to any
Reimbursement Obligation when and as the same shall become due and payable
(whether at the stated maturity upon prepayment or repayment or by acceleration
thereof or otherwise) or (ii) any interest on any Loans when and as the same
shall become due and payable, and such default under this clause (ii) shall
continue unremedied for a period of three (3) Business Days;

 

(c)                                  default shall be made in the payment of any
fee or any other amount (other than an amount referred to in (b) above) due
under any Credit Document, when and as the same shall become due and payable,
and such default shall continue unremedied for a period of five (5) Business
Days;

 

(d)                                 default shall be made in the due observance
or performance by Borrower or any Restricted Subsidiary of any covenant,
condition or agreement contained in Section 9.01(a) (with respect to Borrower
and each Subsidiary that owns a Core Property only), 9.04(d) or 9.06 or in
Article X (subject to, in the case of the financial covenant in Section 10.08,
the cure rights contained in Section 11.03); provided any default under
Section 10.08 (a “Financial Covenant Event of Default”) shall not constitute an
Event of Default with respect to any Loans or Commitments hereunder, other than
the Revolving Loans, the Term A Facility Loans, any Revolving Commitments and/or
Term A Facility Commitments, until the date on which the Revolving Loans and/or
Term A Facility Loans have been accelerated, and the Revolving Commitments
and/or the Term A Facility Commitments have been terminated, in each case, by
the Required Pro Rata Lenders pursuant to this Section 11.01;

 

(e)                                  default shall be made in the due observance
or performance by Borrower, any Holding Company, RRR or any of the Restricted
Subsidiaries of any covenant, condition or agreement contained in any Credit
Document (other than those specified in Section 11.01(b), 11.01(c) or 11.01(d))
and, unless such default has been waived, such default shall continue unremedied
for a period of thirty (30) days after written notice thereof from
Administrative Agent to Borrower;

 

(f)                                   Borrower, any Holding Company or any of
the Restricted Subsidiaries (other than any Immaterial Subsidiary) shall
(i) fail to pay any principal or interest, regardless of amount, due in respect
of any Indebtedness (other than the Obligations), when and as the same shall
become due and payable (after giving effect to any applicable grace period), or
(ii) fail to observe or perform any other term, covenant, condition or agreement
contained in any agreement or instrument evidencing or governing any such
Indebtedness or any event or condition occurs, if the effect of any failure or
occurrence referred to in this clause (ii) is to cause, or to permit the holder
or holders of such Indebtedness or a trustee on its or their behalf (with or
without the giving of notice but giving effect to applicable grace periods) to
cause, such Indebtedness (other than Qualified Contingent Obligations) to become
due, or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise) or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made prior to its stated maturity; provided, however, that
(x) clauses (i) and (ii) shall not apply to any offer to repurchase, prepay or
redeem Indebtedness of a Person acquired in an Acquisition permitted hereunder,
to the extent such offer is required as a result of, or in connection with, such
Acquisition, (y) any event or condition causing or permitting the holders of any
Indebtedness to cause such Indebtedness to be converted into Qualified Capital
Stock (including any such event or condition which, pursuant to its terms may,
at the option of Borrower, be satisfied in cash in lieu of conversion into
Qualified Capital Stock) shall not constitute an Event of Default pursuant to
this paragraph (f) and (z) it shall not constitute an Event of Default pursuant
to this paragraph (f) unless the aggregate amount of all such Indebtedness
referred to in clauses (i) and (ii) exceeds $75.0 million at any one time;

 

(g)                                  an involuntary proceeding shall be
commenced or an involuntary petition shall be filed in a court of competent
jurisdiction in either case under the Bankruptcy Code or any other federal,
state or foreign bankruptcy,

 

159

--------------------------------------------------------------------------------


 

insolvency, receivership or similar law, in each case seeking (i) relief in
respect of Borrower, any Holding Company, RRR or any of the Restricted
Subsidiaries (other than any Immaterial Subsidiary), or of a substantial part of
the property or assets of Borrower, any Holding Company, RRR or any of the
Restricted Subsidiaries (other than any Immaterial Subsidiary); (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for Borrower, any Holding Company, RRR or any of the Restricted
Subsidiaries (other than any Immaterial Subsidiary) or for a substantial part of
the property or assets of Borrower, any Holding Company, RRR or any of the
Restricted Subsidiaries (other than any Immaterial Subsidiary); or (iii) the
winding-up or liquidation of Borrower, any Holding Company, RRR or of any of the
Restricted Subsidiaries (other than any Immaterial Subsidiary); and such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;

 

(h)                                 Borrower, any Holding Company, RRR or any of
the Restricted Subsidiaries (other than any Immaterial Subsidiary) shall
(i) voluntarily commence any proceeding or file any petition seeking relief
under the Bankruptcy Code or any other federal, state or foreign bankruptcy,
insolvency, receivership or similar law; (ii) consent to the institution of, or
fail to contest in a timely and appropriate manner, any proceeding or the filing
of any petition described in Section 11.01(g); (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for Borrower, any Holding Company, RRR or any of the Restricted
Subsidiaries (other than any Immaterial Subsidiary) or for a substantial part of
the property or assets of Borrower, any Holding Company, RRR or any of the
Restricted Subsidiaries (other than any Immaterial Subsidiary) in any proceeding
under the Bankruptcy Code or any other federal, state or foreign bankruptcy,
insolvency, receivership, or similar law; (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding;
(v) make a general assignment for the benefit of creditors; (vi) become unable,
admit in writing its inability or fail generally to pay its debts as they become
due; (vii) take any action for the purpose of effecting any of the foregoing; or
(viii) wind up or liquidate (except as permitted hereunder);

 

(i)                                     one or more judgments for the payment of
money in an aggregate amount in excess of $75.0 million (to the extent not
covered by third party insurance) shall be rendered against Borrower, any
Holding Company or any of the Restricted Subsidiaries (other than any Immaterial
Subsidiary) or any combination thereof and the same shall remain undischarged
for a period of 60 consecutive days during which execution shall not be
effectively stayed, or any action (to the extent such action is not effectively
stayed) shall be legally taken by a judgment creditor to levy upon assets or
properties of Borrower, any Holding Company or any of the Restricted
Subsidiaries to enforce any such judgment;

 

(j)                                    an ERISA Event shall have occurred that,
when taken together with all other such ERISA Events, would reasonably be
expected to result in a Material Adverse Effect;

 

(k)                                 with respect to any material Collateral, any
security interest and Lien purported to be created by the applicable Security
Document shall cease to be in full force and effect, or shall cease to give
Collateral Agent, for the benefit of the Secured Parties, the first priority
Liens and rights, powers and privileges in each case purported to be created and
granted under such Security Document in favor of Collateral Agent, or shall be
asserted by any Credit Party, any Holding Company, RRR or any Affiliate thereof
not to be a valid, perfected (except as otherwise provided in this Agreement or
such Security Document) security interest in or Lien on the Collateral covered
thereby, in each case, other than as a result of an act of the Administrative
Agent, the Collateral Agent or any other Secured Party;

 

(l)                                     any Guarantee shall cease to be in full
force and effect or any of the Guarantors or Affiliates thereof repudiates, or
attempts to repudiate, any of its obligations under any of the Guarantees
(except to the extent such Guarantee ceases to be in effect in connection with
any transaction permitted pursuant to Sections 9.12 or 10.05);

 

160

--------------------------------------------------------------------------------


 

(m)                             any Credit Document or any material provisions
thereof shall at any time and for any reason be declared by a court of competent
jurisdiction to be null and void, or a proceeding shall be commenced by any
Credit Party seeking to establish the invalidity or unenforceability thereof
(exclusive of questions of interpretation of any provision thereof), or any
Credit Party, any Holding Company or RRR shall repudiate or deny that it has any
liability or obligation for the payment of principal or interest purported to be
created under any Credit Document;

 

(n)                                 there shall have occurred a Change of
Control;

 

(o)                                 there shall have occurred a License
Revocation by any Gaming Authority in one or more jurisdictions in which
Borrower or any of its Restricted Subsidiaries owns or operates Gaming
Facilities, which License Revocation (in the aggregate with any other License
Revocations then in existence) relates to operations of Borrower and/or the
Restricted Subsidiaries that in the most recent Test Period accounted for ten
percent (10%) or more of the gross revenues of Borrower and its Restricted
Subsidiaries on a consolidated basis; provided, however, that such License
Revocation continues for at least thirty (30) consecutive days after the earlier
of (x) the date of cessation of the affected operations as a result of such
License Revocation and (y) the date that none of Borrower, nor any of its
Restricted Subsidiaries nor the Lenders receive the net cash flows generated by
any such operations; or

 

(p)                                 the provisions of any Pari Passu
Intercreditor Agreement or Second Lien Intercreditor Agreement shall, in whole
or in part, following such Pari Passu Intercreditor Agreement or Second Lien
Intercreditor Agreement being entered into, terminate, cease to be effective or
cease to be legally valid, binding and enforceable against the Persons party
thereto, except in accordance with its terms;

 

then, and in every such event (other than (i) an event described in
Section 11.01(g) or 11.01(h) with respect to Borrower and (ii) a Financial
Covenant Event of Default unless the Revolving Loans and/or Term A Facility
Loans have been accelerated, and the Revolving Commitments and/or the Term A
Facility Commitments have been terminated, in each case, by the Required Pro
Rata Lenders pursuant to the final paragraph of this Section 11.01), and at any
time thereafter during the continuance of such event, Administrative Agent, at
the request of the Required Lenders, shall, by notice to Borrower, take any or
all of the following actions, at the same or different times:  (i) terminate
forthwith the Commitments, (ii) declare the Loans and Reimbursement Obligations
then outstanding to be forthwith due and payable in whole or in part, whereupon
the principal of the Loans and Reimbursement Obligations so declared to be due
and payable, together with accrued interest thereon and any unpaid accrued fees
and all other liabilities and Obligations of Borrower accrued hereunder and
under any other Credit Document (other than Swap Contracts and Cash Management
Agreements), shall become forthwith due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived by Borrower, anything contained herein or in any other Credit
Document (other than Swap Contracts and Cash Management Agreements) to the
contrary notwithstanding; (iii) exercise any other right or remedy provided
under the Credit Documents or at law or in equity and (iv) direct Borrower to
pay (and Borrower hereby agrees upon receipt of such notice, or upon the
occurrence of any Event of Default specified in Section 11.01(g) or
11.01(h) with respect to Borrower, to pay) to Collateral Agent at the Principal
Office such additional amounts of cash, to be held as security by Collateral
Agent for L/C Liabilities then outstanding, equal to the aggregate L/C
Liabilities then outstanding; and in any event described in Section 11.01(g) or
11.01(h) above with respect to Borrower, the Commitments shall automatically
terminate and the principal of the Loans and Reimbursement Obligations then
outstanding, together with accrued interest thereon and any unpaid accrued fees
and all other liabilities and Obligations of Borrower accrued hereunder and
under any other Credit Document, shall automatically become due and payable,
without presentment, demand, protest or any other notice of any kind, all of
which are hereby expressly waived by Borrower, anything contained herein or in
any other Credit Document to the contrary notwithstanding.  The applicability of
this Section 11.01 to RRR is subject to the operation of Section 13.20.

 

Notwithstanding the foregoing, during any period during which a Financial
Covenant Event of Default has occurred and is continuing, Administrative Agent
may with the consent of, and shall at the request of, the Required Pro Rata
Lenders take any of the foregoing actions described in the immediately preceding
paragraph solely as they

 

161

--------------------------------------------------------------------------------


 

relate to the Revolving Lenders or Term A Facility Lenders (versus the Lenders),
the Revolving Commitments and/or Term A Facility Commitments (versus the
Commitments), the Revolving Loans, the Swingline Loans, and/or the Term A
Facility Loans (versus the Loans), and the Letters of Credit.

 

SECTION 11.02.               Application of Proceeds.  The proceeds received by
Collateral Agent in respect of any sale of, collection from or other realization
upon all or any part of the Collateral pursuant to the exercise by Collateral
Agent of its remedies, or otherwise received after acceleration of the Loans,
shall be applied, in full or in part, together with any other sums then held by
Collateral Agent pursuant to this Agreement, promptly by Collateral Agent as
follows:

 

(a)                                 First, to the payment of all reasonable
costs and expenses, fees, commissions and taxes of such sale, collection or
other realization including compensation to Administrative Agent and Collateral
Agent and their respective agents and counsel, and all expenses, liabilities and
advances made or incurred by Administrative Agent or Collateral Agent in
connection therewith and all amounts for which Administrative Agent or
Collateral Agent, as applicable is entitled to indemnification pursuant to the
provisions of any Credit Document;

 

(b)                                 Second, to the payment of all other
reasonable costs and expenses of such sale, collection or other realization and
of any receiver of any part of the Collateral appointed pursuant to the
applicable Security Documents including compensation to the other Secured
Parties and their agents and counsel and all costs, liabilities and advances
made or incurred by the other Secured Parties in connection therewith;

 

(c)                                  Third, without duplication of amounts
applied pursuant to clauses (a) and (b) above, to the indefeasible payment in
full in cash, pro rata, of the Obligations;

 

(d)                                 Fourth, to the Administrative Agent for the
account of the L/C Lenders, to Cash Collateralize that portion of L/C
Liabilities comprised of the aggregate undrawn amount of Letters of Credit; and

 

(e)                                  Fifth, the balance, if any, to the Person
lawfully entitled thereto (including the applicable Credit Party or its
successors or assigns) or as a court of competent jurisdiction may direct.

 

In the event that any such proceeds are insufficient to pay in full the items
described in clauses (a) through (c) of this Section 11.02, the Credit Parties
shall remain liable, jointly and severally, for any deficiency.

 

Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Credit Swap Contracts shall be excluded from the application
described above if Administrative Agent has not received written notice thereof,
together with such supporting documentation as Administrative Agent may request,
from the applicable Cash Management Bank or Swap Provider, as the case may be. 
Each Cash Management Bank or Swap Provider not a party to this Agreement that
has given the notice contemplated by the preceding sentence shall, by such
notice, be deemed to have acknowledged and accepted the appointment of
Administrative Agent and the Collateral Agent pursuant to the terms of
Article XII hereof for itself and its Affiliates as if a “Lender” party hereto.

 

SECTION 11.03.               Borrower’s Right to Cure.  Notwithstanding anything
to the contrary contained in Section 11.01, in the event of any Event of Default
under any covenant set forth in Section 10.08 and until the expiration of the
tenth (10th) Business Day after the date on which financial statements are
required to be delivered with respect to the applicable fiscal quarter
hereunder, RRR, the Holding Companies and Borrower may engage in a Permitted
Equity Issuance (provided, that in the event a Holding Company or RRR engages in
a Permitted Equity Issuance in connection with a cure made under this Section,
such Holding Company or RRR makes a capital contribution of the proceeds thereof
to Borrower) and Borrower may apply the amount of the Equity Issuance Proceeds
thereof to increase Consolidated EBITDA with respect to such applicable fiscal
quarter (such fiscal

 

162

--------------------------------------------------------------------------------


 

quarter, a “Default Quarter”); provided that such Equity Issuance Proceeds
(i) are actually received by Borrower (including through capital contribution of
such Equity Issuance Proceeds by Holdco or RRR to the Borrower) no later than
ten (10) Business Days after the date on which financial statements are required
to be delivered with respect to such Default Quarter hereunder, and (ii) do not
exceed the aggregate amount necessary to cause Borrower to be in compliance with
Section 10.08 for the applicable period (but, for such purpose, not taking into
account any repayment of Indebtedness in connection therewith required pursuant
to Section 2.10(a)(v)); provided further, that Borrower, RRR and the Holding
Companies shall not be permitted to engage in any more than (A) two Permitted
Equity Issuances pursuant to this Section 11.03 in any period of four
consecutive fiscal quarters or (B) five Permitted Equity Issuances pursuant to
this Section 11.03 during the term of this Agreement.  The parties hereby
acknowledge that this Section 11.03 may not be relied on for purposes of
calculating any financial ratios other than as applicable to Section 10.08 and
shall not result in any adjustment to Consolidated EBITDA other than for
purposes of compliance with Section 10.08 on the last day of a given Test Period
(and not, for avoidance of doubt, for purposes of determining pricing, any
basket sizes, the permissibility of any transaction or compliance on a Pro Forma
Basis with Section 10.08 for any other purposes of this Agreement).

 

ARTICLE XII.

 

AGENTS

 

SECTION 12.01.               Appointment.  Each of the Lenders hereby
irrevocably appoints Deutsche Bank to act on its behalf as the Administrative
Agent and the Collateral Agent hereunder and under the other Credit Documents
(including as “trustee” or “mortgage trustee” under the Ship Mortgages), and
authorizes the Administrative Agent and the Collateral Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent or the Collateral Agent by the terms hereof or thereof,
together with such actions and powers as are reasonably incidental thereto,
including, in accordance with regulatory requirements of any Gaming Authority
consistent with the intents and purposes of this Agreement and the other Credit
Documents.  Deutsche Bank is hereby appointed Auction Manager hereunder, and
each Lender hereby authorizes the Auction Manager to act as its agent in
accordance with the terms hereof and of the other Credit Documents; provided,
that Borrower shall have the right to select and appoint a replacement Auction
Manager from time to time by written notice to Administrative Agent, and any
such replacement shall also be so authorized to act in such capacity.  Each
Lender agrees that the Auction Manager shall have solely the obligations in its
capacity as the Auction Manager as are specifically described in this Agreement
and shall be entitled to the benefits of Article XII, as applicable.  Each of
the Lenders hereby irrevocably authorize each of the Agents (other than the
Administrative Agent, Collateral Agent and the Auction Manager) to take such
action on its behalf under the provisions of this Agreement and the other Credit
Documents and to exercise such powers and perform such duties as are expressly
delegated to such Agent by the terms of this Agreement and the other Credit
Documents, together with such other powers as are reasonably incidental
thereto.  The provisions of this Article are solely for the benefit of the
Agents and the Lenders, and neither Borrower nor any other Credit Party, any
Holding Company or RRR shall have rights as a third party beneficiary of any of
the provisions of this Article XII, except to the extent set forth in this
Section 12.01, Section 12.06 and Section 12.07(b).  It is understood and agreed
that the use of the term “agent” herein or in any other Credit Documents (or any
other similar term) with reference to any Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.  Each references in this Article XII to the
Collateral Agent shall include the Collateral Agent in its capacity as “trustee”
or “mortgage trustee” under the Ship Mortgages.

 

SECTION 12.02.               Rights as a Lender.  Any Person serving as an Agent
hereunder shall have the same rights and powers in its capacity as a Lender (if
applicable) as any other Lender and may exercise the same as though it were not
an Agent, and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include the Person serving
as such Agent hereunder in its individual capacity.  Such Person and its
Affiliates may accept deposits from, lend money to, own securities of, act as
the financial

 

163

--------------------------------------------------------------------------------


 

advisor or in any other advisory capacity for and generally engage in any kind
of business with Borrower or any Subsidiary or other Affiliate thereof as if
such Person were not an Agent hereunder and without any duty to account therefor
to the Lenders.

 

SECTION 12.03.               Exculpatory Provisions.  No Agent shall have any
duties or obligations except those expressly set forth herein and in the other
Credit Documents, and each Agent’s duties hereunder shall be administrative in
nature.  Without limiting the generality of the foregoing, no Agent:

 

(a)                                 shall be subject to any fiduciary or other
implied duties with respect to any Credit Party, any Holding Company, RRR, any
Lender or any other Person, regardless of whether a Default has occurred and is
continuing;

 

(b)                                 shall have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Credit Documents
that the Agent is required to exercise as directed in writing by the Required
Lenders (or such other number or percentage of the Lenders as shall be expressly
provided for herein or in the other Credit Documents), provided that no Agent
shall be required to take any action that, in its opinion or the opinion of its
counsel, may expose such Agent to liability or that is contrary to any Credit
Document or applicable law, including for the avoidance of doubt any action that
may be in violation of the automatic stay under any Debtor Relief Law or that
may effect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any Debtor Relief Law; and

 

(c)                                  shall, except as expressly set forth herein
and in the other Credit Documents, have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to any of Borrower
or any of its respective Affiliates that is communicated to or obtained by the
Person serving as such Agent or any of its Affiliates in any capacity.

 

No Agent shall be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or, such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 11.01 and 13.04) or (ii) in the absence of its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment.  No Agent shall be deemed to
have knowledge of any Default or Event of Default unless and until notice
describing such Default is given in writing to such Agent by Borrower or a
Lender.

 

No Agent shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Credit Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Credit Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article VII or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to such Agent.

 

The Administrative Agent shall not be responsible or have any liability for, or
have any duty to ascertain, inquire into, monitor or enforce, compliance with
the provisions hereof relating to Disqualified Lenders.  Without limiting the
generality of the foregoing, the Administrative Agent shall not (x) be obligated
to ascertain, monitor or inquire as to whether any Lender or participant or
prospective Lender or participant is a Disqualified Lender or (y) have any
liability with respect to or arising out of any assignment or participation of
Loans or Commitments, or disclosure of confidential information, to any
Disqualified Lender.  The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to the administration,

 

164

--------------------------------------------------------------------------------


 

submission or any other matter related to the rates in the definition of “LIBO
Rate” or with respect to any comparable or successor rate thereto.

 

Each of the Lenders (and each Secured Party by accepting the benefits of the
Collateral) acknowledges that Administrative Agent and/or Collateral Agent may
act as the representative of other classes of indebtedness under the Pari Passu
Intercreditor Agreement and the Second Lien Intercreditor Agreement.

 

SECTION 12.04.               Reliance by Agents.  Each Agent shall be entitled
to rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person.  Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon.  In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender, each Agent may presume
that such condition is satisfactory to such Lender unless such Agent shall have
received notice to the contrary from such Lender prior to the making of such
Loan or the issuance of such Letter of Credit.  Each Agent may consult with
legal counsel (who may be counsel for Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

 

SECTION 12.05.               Delegation of Duties. Each Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Credit Document by or through any one or more sub agents appointed by such
Agent.  Each Agent and any such sub agent may perform any and all of its duties
and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such sub
agent and to the Related Parties of each Agent and any such sub agent, and shall
apply to their respective activities in connection with the syndication of the
credit facilities provided for herein as well as activities as an Agent.  No
Agent shall be responsible for the negligence or misconduct of any sub-agents
except to the extent that a court of competent jurisdiction determines in a
final and non appealable judgment that an Agent acted with gross negligence, bad
faith or willful misconduct in the selection of such sub-agents.

 

SECTION 12.06.               Resignation of Administrative Agent and Collateral
Agent.

 

(a)                                 The Administrative Agent and Collateral
Agent may at any time give notice of their resignation to the Lenders and
Borrower.  Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, with the prior written consent of Borrower (unless an
Event of Default specified in Section 11.01(b) or 11.01(c) or an Event of
Default specified in Section 11.01(g) or 11.01(h) with respect to Borrower has
occurred and is continuing) to appoint a successor, which shall be a bank with
an office in the United States, or an Affiliate of any such bank with an office
in the United States.  If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent and Collateral Agent gives notice of their
resignation (or such earlier day as shall be agreed by the Required Lenders and
Borrower (unless an Event of Default specified in Section 11.01(b) or
11.01(c) or an Event of Default specified in Section 11.01(g) or 11.01(h) with
respect to Borrower has occurred and is continuing)) (the “Resignation Effective
Date”), then the retiring Administrative Agent and Collateral Agent may (but
shall not be obligated to) on behalf of the Lenders, appoint a successor
Administrative Agent and Collateral Agent meeting the qualifications set forth
above.  Whether or not a successor has been appointed, such resignation shall
become effective in accordance with such notice on the Resignation Effective
Date.

 

(b)                                 If the Person serving as Administrative
Agent and Collateral Agent is a Defaulting Lender pursuant to clause (iii) of
the definition thereof, the Required Lenders may, to the extent permitted by
applicable law, by notice in writing to Borrower and such Person remove such
Person as Administrative Agent and Collateral Agent and, in consultation with
Borrower, appoint a successor.  If no such successor shall have been so
appointed by

 

165

--------------------------------------------------------------------------------


 

the Required Lenders and shall have accepted such appointment within 30 days (or
such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.

 

(c)                                  With effect from the Resignation Effective
Date or the Removal Effective Date (as applicable) (1) the retiring or removed
Administrative Agent and Collateral Agent shall be discharged from its duties
and obligations hereunder and under the other Credit Documents (except that in
the case of any collateral security held by the Administrative Agent or
Collateral Agent on behalf of the Secured Parties under any of the Credit
Documents, the retiring or removed Administrative Agent or Collateral Agent, as
applicable, shall continue to hold such collateral security until such time as a
successor Administrative Agent and Collateral Agent is appointed) and (2) except
for any indemnity payments or other amounts then owed to the retiring or removed
Administrative Agent or Collateral Agent, all payments, communications and
determinations provided to be made by, to or through the Administrative Agent or
the Collateral Agent shall instead be made by or to each Secured Party directly,
until such time, if any, as the Required Lenders appoint a successor
Administrative Agent and Collateral Agent as provided for above.  Upon the
acceptance of a successor’s appointment as Administrative Agent and Collateral
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or removed)
Administrative Agent and Collateral Agent (other than any rights to indemnity
payments or other amounts owed to the retiring or removed Administrative Agent
or Collateral Agent as of the Resignation Effective Date or the Removal
Effective Date, as applicable), and the retiring or removed Administrative Agent
and Collateral Agent shall be discharged from all of its duties and obligations
hereunder or under the other Credit Documents (if not already discharged
therefrom as provided above in this Section).  The fees payable by Borrower to a
successor Administrative Agent and Collateral Agent shall be the same as those
payable to its predecessor unless otherwise agreed between Borrower and such
successor.  After the retiring or removed Administrative Agent’s and Collateral
Agent’s resignation or removal hereunder and under the other Credit Documents,
the provisions of this Article and Section 13.03 shall continue in effect for
the benefit of such retiring or removed Administrative Agent and Collateral
Agent, their sub agents and their respective Related Parties in respect of any
actions taken or omitted to be taken by any of them while the retiring or
removed Administrative Agent and Collateral Agent was acting as Administrative
Agent or Collateral Agent.

 

(d)                                 Any resignation by Deutsche Bank as
Administrative Agent and Collateral Agent pursuant to this Section shall also
constitute its resignation as L/C Lender and Swingline Lender.  If Deutsche Bank
resigns as an L/C Lender, it shall retain all the rights, powers, privileges and
duties of an L/C Lender hereunder with respect to all of its Letters of Credit
outstanding as of the effective date of its resignation as L/C Lender and all
L/C Liability with respect thereto, including the right to require the Revolving
Lenders to make ABR Loans or fund risk participations in Unreimbursed Amounts
pursuant to Sections 2.03(e) and (f).  If any Lender resigns as Swingline
Lender, it shall retain all the rights of the Swingline Lender provided for
hereunder with respect to Swingline Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Revolving
Lenders to make ABR Loans or fund risk participations in outstanding Swingline
Loans pursuant to Section 2.01(e)(iv).  Upon the appointment by Borrower of a
successor L/C Lender or Swingline Lender hereunder (which successor shall in all
cases be a Lender other than a Defaulting Lender), (a) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring L/C Lender or Swingline Lender, as applicable, (b) the
retiring L/C Lender and Swingline Lender shall be discharged from all of their
respective duties and obligations hereunder or under the other Credit Documents,
and (c) the successor L/C Lender shall issue letters of credit in substitution
for the Letters of Credit of the retiring L/C Lender, if any, outstanding at the
time of such succession or make other arrangements satisfactory to the retiring
L/C Lender to effectively assume the obligations of the retiring L/C Lender 
with respect to such Letters of Credit.

 

SECTION 12.07.               Nonreliance on Agents and Other Lenders.

 

(a)                                 Each Lender acknowledges that it has,
independently and without reliance upon any Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed

 

166

--------------------------------------------------------------------------------


 

appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon any Agent or any other Lender or any of their Related
Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Credit Document or
any related agreement or any document furnished hereunder or thereunder.

 

(b)                                 Each Lender acknowledges that in connection
with Borrower Loan Purchases, (i) Borrower may purchase or acquire Term Loans
hereunder from the Lenders from time to time, subject to the restrictions set
forth in the definition of Eligible Assignee and in Section 13.05(d),
(ii) Borrower currently may have, and later may come into possession of,
information regarding such Term Loans or the Credit Parties, the Holding
Companies or RRR hereunder that is not known to such Lender and that may be
material to a decision by such Lender to enter into an assignment of such Loans
hereunder (“Excluded Information”), (iii) such Lender has independently and
without reliance on any other party made such Lender’s own analysis and
determined to enter into an assignment of such Loans and to consummate the
transactions contemplated thereby notwithstanding such Lender’s lack of
knowledge of the Excluded Information and (iv) Borrower shall have no liability
to such Lender, and such Lender hereby waives and releases, to the extent
permitted by law, any claims such Lender may have against Borrower, under
applicable laws or otherwise, with respect to the nondisclosure of the Excluded
Information; provided, however, that the Excluded Information shall not and does
not affect the truth or accuracy of the representations or warranties of
Borrower in the Standard Terms and Conditions set forth in the applicable
assignment agreement.  Each Lender further acknowledges that the Excluded
Information may not be available to Administrative Agent, Auction Manager or the
other Lenders hereunder.

 

SECTION 12.08.               Indemnification.  The Lenders agree to reimburse
and indemnify each Agent in its capacity as such ratably according with its
“percentage” as used in determining the Required Lenders at such time or, if the
Commitments have terminated and all Loans have been repaid in full, as
determined immediately prior to such termination and repayment (with such
“percentages” to be determined as if there are no Defaulting Lenders), from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, reasonable expenses or disbursements of any
kind whatsoever which may at any time (including, without limitation, at any
time following the payment of the Obligations) be imposed on, incurred by or
asserted against such Agent in its capacity as such in any way relating to or
arising out of this Agreement or any other Credit Document, or any documents
contemplated by or referred to herein or the transactions contemplated hereby or
any action taken or omitted to be taken by such Agent under or in connection
with any of the foregoing, but only to the extent that any of the foregoing is
not paid by Borrower or any of its Subsidiaries; provided, however, that no
Lender shall be liable to any Agent for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements (x) resulting from the gross negligence, or
willful misconduct of such Agent (as determined by a court of competent
jurisdiction in a final and non-appealable decision) or (y) relating to or
arising out of the Engagement Letters.  If any indemnity furnished to any Agent
for any purpose shall, in the opinion of such Agent be insufficient or become
impaired, such Agent may call for additional indemnity and cease, or not
commence, to do the acts indemnified against until such additional indemnity is
furnished.  The agreements in this Section 12.08 shall survive the payment of
all Obligations.

 

SECTION 12.09.               No Other Duties.  Anything herein to the contrary
notwithstanding, none of the Administrative Agent, Collateral Agent, Syndication
Agent, Documentation Agents or Lead Arrangers shall have any powers, duties or
responsibilities under this Agreement or any of the other Credit Documents,
except in its capacity, as applicable, as the Administrative Agent, the
Collateral Agent, an L/C Lender, the Swingline Lender, the Auction Manager or a
Lender hereunder.

 

SECTION 12.10.               Holders.  Administrative Agent may deem and treat
the payee of any Note as the owner thereof for all purposes hereof unless and
until a written notice of the assignment, transfer or endorsement thereof, as
the case may be, shall have been filed with Administrative Agent.  Any request,
authority or consent of any Person or entity who, at the time of making such
request or giving such authority or consent, is the holder of any

 

167

--------------------------------------------------------------------------------


 

Note shall be conclusive and binding on any subsequent holder, transferee,
assignee or indorsee, as the case may be, of such Note or of any Note or Notes
issued in exchange therefor.

 

SECTION 12.11.               Administrative Agent May File Proofs of Claim.  In
case of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Credit Party, any Holding Company or RRR,
the Administrative Agent (irrespective of whether the principal of any Loan or
L/C Liability shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
L/C Liabilities and all other Obligations that are owing and unpaid and to file
such other documents as may be necessary or advisable in order to have the
claims of the Secured Parties (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Secured Parties and
their respective agents and counsel and all other amounts due the Secured
Parties under Sections 2.03, 2.05 and 13.03) allowed in such judicial
proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender (and each Secured Party by accepting the benefits of the Collateral)
to make such payments to the Administrative Agent and, in the event that the
Administrative Agent shall consent to the making of such payments directly to
the Secured Parties, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.03, 2.05 and 13.03.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Secured Party any
plan of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Secured Party to authorize the Administrative
Agent to vote in respect of the claim of any Secured Party in any such
proceeding.

 

SECTION 12.12.               Collateral Matters.

 

(a)                                 Each Lender (and each other Secured Party by
accepting the benefits of the Collateral) authorizes and directs Collateral
Agent to enter into the Security Documents for the benefit of the Secured
Parties and to hold and enforce the Liens on the Collateral on behalf of the
Secured Parties.  Collateral Agent is hereby authorized on behalf of all of the
Lenders, without the necessity of any notice to or further consent from any
Lender, from time to time prior to an Event of Default, to take any action with
respect to any Collateral or Security Documents which may be necessary to
perfect and maintain perfected the security interest in and liens upon the
Collateral granted pursuant to the Security Documents.  The Lenders hereby
authorize Collateral Agent to take the actions set forth in Section 13.04(g). 
Upon request by Administrative Agent at any time, the Lenders will confirm in
writing Collateral Agent’s authority to release particular types or items of
Collateral pursuant to this Section 12.12.

 

(b)                                 Collateral Agent shall have no obligation
whatsoever to the Lenders, the other Secured Parties or any other Person to
assure that the Collateral exists or is owned by any Credit Party, any Holding
Company or RRR or is cared for, protected or insured or that the Liens granted
to Collateral Agent pursuant to the applicable Security Documents have been
properly or sufficiently or lawfully created, perfected, protected or enforced
or are entitled to any particular priority, or to exercise or to continue
exercising at all or in any manner or under any duty of care,

 

168

--------------------------------------------------------------------------------


 

disclosure or fidelity any of the rights, authorities and powers granted or
available to Collateral Agent in Section 12.01 or in this Section 12.12 or in
any of the Security Documents, it being understood and agreed that in respect of
the Collateral or any part thereof, or any act, omission or event related
thereto, Collateral Agent may act in any manner it may deem appropriate, in its
sole discretion, given Collateral Agent’s own interest in the Collateral or any
part thereof as one of the Lenders and that Collateral Agent shall have no duty
or liability whatsoever to the Lenders or the other Secured Parties, except for
its gross negligence or willful misconduct (as determined by a court of
competent jurisdiction in a final and non-appealable decision).

 

SECTION 12.13.               Withholding Tax.  To the extent required by any
applicable Requirement of Law, an Agent may withhold from any payment to any
Lender, an amount equivalent to any applicable withholding tax.  Without
limiting or expanding the provisions of Section 5.06, each Lender shall, and
does hereby, indemnify the relevant Agent, and shall make payable in respect
thereof within thirty (30) calendar days after demand therefor, against any and
all Taxes and any and all related losses, claims, liabilities and expenses
(including fees, charges and disbursements of any counsel for the Agent)
incurred by or asserted against the Agent by the Internal Revenue Service or any
other Governmental Authority as a result of the failure of the Agent to properly
withhold tax from amounts paid to or for the account of any Lender for any
reason (including, without limitation, because the appropriate form was not
delivered or not property executed, or because such Lender failed to notify
Administrative Agent of a change in circumstance that rendered the exemption
from, or reduction of withholding tax ineffective).  A certificate as to the
amount of such payment or liability delivered to any Lender by Administrative
Agent shall be conclusive absent manifest error.  Each Lender hereby authorizes
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Security Document against any
amount due Administrative Agent under this Section 12.13.  The agreements in
this Section 12.13 shall survive the resignation and/or replacement of
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, and the repayment, satisfaction or discharge of any Loans and all other
amounts payable hereunder.

 

SECTION 12.14.               Secured Cash Management Agreements and Swap
Contracts.  Except as otherwise expressly set forth herein or in any Security
Document, no Cash Management Bank or Swap Provider that obtains the benefits of
Section 11.02, Article VI or any Collateral by virtue of the provisions hereof
or of any Security Document shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Credit
Document or otherwise in respect of the Collateral (including the release or
impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Credit Documents. 
Notwithstanding any other provision of this Article XII to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Secured Cash Management Agreements and Swap Contracts unless the
Administrative Agent has received written notice of such Obligations, together
with such supporting documentation as the Administrative Agent may request, from
the applicable Cash Management Bank or Swap Provider, as the case may be.

 

ARTICLE XIII.

 

MISCELLANEOUS

 

SECTION 13.01.               Waiver.  No failure on the part of Administrative
Agent, Collateral Agent or any other Secured Party to exercise and no delay in
exercising, and no course of dealing with respect to, any right, power or
privilege under any Credit Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any right, power or privilege under any Credit
Document preclude any other or further exercise thereof or the exercise of any
other right, power or privilege.  The remedies provided herein are cumulative
and not exclusive of any remedies provided by Law.

 

169

--------------------------------------------------------------------------------


 

SECTION 13.02.               Notices.

 

(a)                                 General.  Unless otherwise expressly
provided herein, all notices and other communications provided for hereunder
shall be in writing (including by facsimile or electronic mail).  All such
written notices shall be mailed certified or registered mail, faxed or delivered
to the applicable address, telecopy or facsimile number or (subject to
Section 13.02(b) below) electronic mail address, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

 

(i)                  if to any Credit Party, any Agent, L/C Lender, and the
Swingline Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person below its name on the signature
pages hereof;

 

(ii)               if to any other Lender, to the address, facsimile number,
electronic mail address or telephone number specified for such Person below its
name on the signature pages hereof or, in the case of any assignee Lender, the
applicable Assignment Agreement.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in Section 13.02(b) below, shall be effective as provided in such
Section 13.02(b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by Administrative Agent; provided, however, that
the foregoing shall not apply to notices to any Lender pursuant to Article II,
Article III or Article IV if such Lender has notified Administrative Agent that
it is incapable of receiving notices under such Article by electronic
communication.  Each Agent or any Credit Party may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

 

Unless Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an electronic mail address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return electronic mail
address or other written acknowledgement); provided, however, that if such
notice or other communication is not sent during the normal business hours of
the recipient, such notice or communication shall be deemed to have been sent at
the opening of business on the next business day for the recipient, and
(ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address (as described in the foregoing clause (i)) of notification that
such notice or communication is available and identifying the website address
therefor.

 

(c)                                  Change of Address, Etc.  Each Credit Party,
each Agent, each L/C Lender and the Swingline Lender may change its respective
address, facsimile number, electronic mail address or telephone number for
notices and other communications hereunder by notice to the other parties
hereto.  Each other Lender may change its address, facsimile number, electronic
mail address or telephone number for notices and other communications hereunder
by notice to Borrower, Administrative Agent, each L/C Lender and the Swingline
Lender.

 

(d)                                 Reliance by Agents and Lenders.  Agents and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic Notices of Borrowing and Letter of Credit Requests) purportedly given
by or on behalf of Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the

 

170

--------------------------------------------------------------------------------


 

recipient, varied from any confirmation thereof.  Borrower shall indemnify each
Indemnitee from all Losses resulting from the reliance by such Indemnitee on
each notice purportedly given by or on behalf of Borrower (except to the extent
resulting from such Indemnitee’s own gross negligence, bad faith or willful
misconduct or material breach of any Credit Document) and believed by such
Indemnitee in good faith to be genuine.  All telephonic notices to and other
communications with Administrative Agent or Collateral Agent may be recorded by
Administrative Agent or Collateral Agent, as the case may be, and each of the
parties hereto hereby consents to such recording.

 

(e)                                  The Platform.  THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER
MATERIALS OR THE PLATFORM.  In no event shall any Agent or any of their
respective Affiliates, directors, officers, employees, counsel, agents,
trustees, investment advisors and attorneys-in-fact (collectively, the “Agent
Parties”) have any liability to Borrower, any other Credit Party, any Holding
Company, RRR, any Lender, any L/C Lender or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of Borrower’s or Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and non-appealable judgment to have resulted from the
gross negligence, bad faith or willful misconduct of, or material breach of any
Credit Document by, such Agent Party; provided however, that in no event shall
any Agent Party have any liability to Borrower, any other Credit Party, any
Holding Company, RRR, any Lender, any L/C Lender or any other Person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages).

 

SECTION 13.03.               Expenses, Indemnification, Etc.

 

(a)                                 The Credit Parties, jointly and severally,
agree to pay or reimburse:

 

(i)                           Agents for all of their reasonable and documented
out-of-pocket costs and expenses (including the reasonable fees, expenses and
disbursements of Latham & Watkins LLP and one local counsel in each applicable
jurisdiction reasonably deemed necessary by Agents and any “ClearPar” costs and
expenses) in connection with (1) the negotiation, preparation, execution and
delivery of the Credit Documents and the extension and syndication of credit
(including the Loans and Commitments) hereunder and (2) the negotiation,
preparation, execution and delivery of any modification, supplement, amendment
or waiver of any of the terms of any Credit Document (whether or not consummated
or effective) requested by the Credit Parties, the Holding Companies or RRR;

 

(ii)                        each Agent and each Lender for all reasonable and
documented out-of-pocket costs and expenses of such Agent or Lender (provided
that any legal expenses shall be limited to the reasonable fees, expenses and
disbursements of one primary legal counsel for Lenders and Agents selected by
Administrative Agent and of one local counsel in each applicable jurisdiction
reasonably deemed necessary by Agents (and solely in the case of an actual or
perceived conflict of interest, where the Persons affected by such conflict
inform Borrower in writing of the existence of an actual or perceived conflict
of interest prior to retaining additional counsel, one additional of each such
counsel for each group of similarly situated Secured Parties)) in connection
with (1) any enforcement or collection proceedings resulting from any Default,
including all manner of participation in or other involvement with
(x) bankruptcy, insolvency, receivership, foreclosure, winding up or liquidation
proceedings, (y) judicial or regulatory proceedings and

 

171

--------------------------------------------------------------------------------


 

(z) workout, restructuring or other negotiations or proceedings (whether or not
the workout, restructuring or transaction contemplated thereby is consummated),
(2) following the occurrence and during the continuance of an Event of Default,
the enforcement of any Credit Document, (3) the enforcement of this
Section 13.03 and (4) any documentary taxes; and

 

(iii)                     Administrative Agent or Collateral Agent, as
applicable but without duplication, for all reasonable and documented costs,
expenses, assessments and other charges (including reasonable fees and
disbursements of one counsel in each applicable jurisdiction) incurred in
connection with any filing, registration, recording or perfection of any
security interest contemplated by any Credit Document or any other document
referred to therein.

 

Without limiting the rights of any Agent under this Section 13.03(a), each
Agent, promptly after a request of Borrower from time to time, will advise
Borrower of an estimate of any amount anticipated to be incurred by such Agent
and reimbursed by Borrower under this Section 13.03(a).

 

(b)                                 The Credit Parties, jointly and severally,
hereby agree to indemnify each Agent, each Lender and their respective
Affiliates and their and their respective Affiliates’, directors, trustees,
officers, employees, representatives, advisors, partners and agents (each, an
“Indemnitee”) from, and hold each of them harmless against, any and all Losses
incurred by, imposed on or asserted against any of them directly or indirectly
arising out of or by reason of or relating to the negotiation, execution,
delivery, performance, administration or enforcement of any Credit Document, any
of the transactions contemplated by the Credit Documents (including the
Transactions), any breach by any Credit Party, any Holding Company or RRR of any
representation, warranty, covenant or other agreement contained in any Credit
Document in connection with any of the Transactions, the use or proposed use of
any of the Loans or Letters of Credit, the issuance of or performance under any
Letter of Credit or, the use of any collateral security for the Obligations
(including the exercise by any Agent or Lender of the rights and remedies or any
power of attorney with respect thereto or any action or inaction in respect
thereof), including all amounts payable by any Lender pursuant to
Section 12.08, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN
PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE,
but excluding (i) any such Losses relating to matters referred to in Sections
5.01 or 5.06 (which shall be the sole remedy in respect of matters referred to
therein), (ii) any such Losses arising from the gross negligence, bad faith or
willful misconduct or material breach of any Credit Documents by such Indemnitee
or its Related Indemnified Persons (as determined by a court of competent
jurisdiction in a final and non-appealable decision) and (iii) any such Losses
relating to any dispute between and among Indemnitees that does not involve an
act or omission by any Company, any Holding Company, RRR or any of their
respective Affiliates (other than any claims against Administrative Agent,
Collateral Agent, any other agent or bookrunner named on the cover page hereto,
Swingline Lender or any L/C Lender, in each case, acting in such capacities or
fulfilling such roles). For purposes of this Section 13.03(b), a “Related
Indemnified Person” of an Indemnitee means (1) any controlling person or
controlled affiliate of such Indemnitee, (2) the respective directors, officers,
or employees of such Indemnitee or any of its controlling persons or controlled
Affiliates and (3) the respective agents of such Indemnitee or any of its
controlling persons or controlled Affiliates, in the case of this clause (3),
acting at the instructions of such Indemnitee, controlling person or such
controlled Affiliate; provided that each reference to a controlled Affiliate or
controlling person in this sentence pertains to a controlled Affiliate or
controlling person involved in the performance of the Indemnitee’s obligations
under the facilities.

 

Without limiting the generality of the foregoing, the Credit Parties, jointly
and severally, will indemnify each Agent, each Lender and each other Indemnitee
from, and hold each Agent, each Lender and each other Indemnitee harmless
against, any Losses incurred by, imposed on or asserted against any of them
arising under any Environmental Law as a result of (i) the past, present or
future operations of any Company (or any predecessor-in-interest to any
Company), (ii) the past, present or future condition of any site or facility
owned, operated, leased or used at any time by any Company (or any such
predecessor-in-interest) to the extent such Losses arise from or relate to the
parties’ relationship under the Credit Documents (including the exercise or
remedies thereunder) or to (A) any

 

172

--------------------------------------------------------------------------------


 

Company’s (or such predecessor-in-interest’s)ownership, operation, lease or use
of such site or facility or (B) any aspect of the respective business or
operations of any Company (or predecessor-in-interest), and, in each case shall
include, without limitation, any and all such Losses for which any Company could
be found liable, or (iii) any Release or threatened Release of any Hazardous
Materials at, on, under or from any such site or facility to the extent such
Losses arise from or relate to the parties’ relationship under the Credit
Documents (including the exercise or remedies thereunder) or to (A) any
Company’s (or such predecessor-in-interest’s) ownership, operation, lease or use
of such site or facility or (B) any aspect of the respective business or
operations of any Company (or predecessor-in-interest), and, in each case shall
include, without limitation, any and all such Losses for which any Company could
be found liable, including any such Release or threatened Release that shall
occur during any period when any Agent or Lender shall be in possession of any
such site or facility following the exercise by such Agent or Lender, as the
case may be, of any of its rights and remedies hereunder or under any of the
Security Documents; provided, however, that the indemnity hereunder shall be
subject to the exclusions from indemnification set forth in the preceding
sentence.

 

To the extent that the undertaking to indemnify and hold harmless set forth in
this Section 13.03 or any other provision of any Credit Document providing for
indemnification is unenforceable because it is violative of any Law or public
policy or otherwise, the Credit Parties, jointly and severally, shall contribute
the maximum portion that each of them is permitted to pay and satisfy under
applicable Law to the payment and satisfaction of all indemnified liabilities
incurred by any of the Persons indemnified hereunder.

 

To the fullest extent permitted by applicable Law, no party hereto shall assert,
and the parties hereto hereby waive, any claim against any Person, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Credit Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof; provided that
nothing contained in this sentence shall limit the Credit Parties’ indemnity and
reimbursement obligations to the extent set forth in this Section 13.03
(including the Credit Parties’ indemnity and reimbursement obligations to
indemnify the Indemnitees for indirect, special, punitive or consequential
damage that are included in any third party claim in connection with which such
Indemnitee is entitled to indemnification hereunder).  No Indemnitee referred to
in subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Credit Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence, bad
faith or willful misconduct or material breach of any Credit Document by such
Indemnitee as determined by a final and non-appealable judgment of a court of
competent jurisdiction.

 

SECTION 13.04.               Amendments and Waiver.

 

(a)                                 Neither this Agreement nor any other Credit
Document nor any terms hereof or thereof may be amended, modified, changed or
waived, unless such amendment, modification, change or waiver is in writing
signed by each of the Credit Parties, Holding Companies and RRR that is party
thereto and the Required Lenders (or Administrative Agent with the consent of
the Required Lenders); provided, however, that no such amendment, modification,
change or waiver shall (and any such amendment, modification, change or waiver
set forth below in clauses (i) through (vii) of this Section 13.04(a) shall only
require the approval of the Agents and/or Lenders whose consent is required
therefor pursuant to such clauses):

 

(i)                           extend the date for any scheduled payment of
principal on any Loan or Note or extend the stated maturity of any Letter of
Credit beyond any R/C Maturity Date (unless such Letter of Credit is required to
be cash collateralized or otherwise backstopped (with a letter of credit on
customary terms) to the Administrative Agent’s and applicable L/C Lender’s
reasonable satisfaction (and the obligations of the Revolving Lenders to
participate in such Letters of Credit pursuant to Section 2.03(f) are terminated
upon

 

173

--------------------------------------------------------------------------------


 

the third Business Day preceding the applicable R/C Maturity Date) or the
participations therein are required to be assumed by Revolving Lenders that have
Revolving Commitments which extend beyond such R/C Maturity Date (and the other
Revolving Lenders are released from their obligations under such
participations)) or extend the termination date of any of the Commitments, or
reduce the rate or extend the time of payment of interest (other than as a
result of any waiver of the applicability of any post-default increase in
interest rates) or fees thereon, or forgive or reduce the principal amount
thereof, without the consent of each Lender directly affected thereby (it being
understood that any amendment or modification to the financial definitions in
this Agreement shall not constitute a reduction in any rate of interest or fees
for purposes of this clause (i), notwithstanding the fact that such amendment or
modification actually results in such a reduction);

 

(ii)                        release (x) all or substantially all of the
Collateral (except as provided in the Security Documents) under all the Security
Documents or (y) all or substantially all of the Guarantors from the Guarantees,
without the consent of each Lender;

 

(iii)                     amend, modify, change or waive (x) any provision of
Section 11.02 or this Section 13.04 without the consent of each Lender, (y) any
other provision of any Credit Document or any other provision of this Agreement
that expressly provides that the consent of all Lenders or all affected Lenders
is required, without the consent of each Lender or (z) any provision of any
Credit Document that expressly provides that the consent of the Required Tranche
Lenders of a particular Tranche, Required Pro Rata Lenders or Required Revolving
Lenders is required, without the consent of the Required Tranche Lenders of each
Tranche, the Required Pro Rata Lenders or the Required Revolving Lenders, as the
case may be (in each case, except for technical amendments with respect to
additional extensions of credit (including Extended Term Loans or Extended
Revolving Loans) pursuant to this Agreement which afford the benefits or
protections to such additional extensions of credit of the type provided to the
Term Loans and/or the Revolving Commitments and Revolving Loans, as applicable);

 

(iv)                    (x) reduce the percentage specified in the definition of
Required Lenders or Required Tranche Lenders or otherwise amend the definition
of Required Lenders or Required Tranche Lenders without the consent of each
Lender, (y) reduce the percentage specified in the definition of Required
Revolving Lenders or otherwise amend the definition of Required Revolving
Lenders without the consent of each Revolving Lender or (z) reduce the
percentage specified in the definition of Required Pro Rata Lenders or otherwise
amend the definition of Required Pro Rata Lenders without the consent of each
Revolving Lender and each Term A Facility Lender (provided that, (x) no such
consent shall be required for technical amendments with respect to additional
extensions of credit pursuant to this Agreement, and (y) with the consent of the
Required Lenders, additional extensions of credit (including Extended Term Loans
and Extended Revolving Loans) pursuant to this Agreement may be included in the
determination of the Required Lenders, Required Tranche Lenders, Required Pro
Rata Lenders and/or Required Revolving Lenders on substantially the same basis
as the extensions of Loans and Commitments are included on the Closing Date);

 

(v)                       amend, modify, change or waive Section 4.02 or
Section 4.07(b) in a manner that would alter the pro rata sharing of payments
required thereby, without the consent of each Lender directly affected thereby
(except for technical amendments with respect to additional extensions of credit
(including Extended Term Loans or Extended Revolving Loans) pursuant to this
Agreement which afford the protections to such additional extensions of credit
of the type provided to the Term Loans and/or the Revolving Commitments and
Revolving Loans, as applicable);

 

(vi)                    impose any greater restriction on the ability of any
Lender under a Tranche to assign any of its rights or obligations hereunder
without the written consent of the Required Tranche Lenders for such Tranche; or

 

174

--------------------------------------------------------------------------------


 

(vii)                 (A) amend, modify or waive any provision of Section 10.08
(and related definitions as used in such Section, but not as used in other
Sections of this Agreement), (B) amend, modify or waive any Default or Event of
Default resulting from a breach of Section 10.08, or (C) amend, modify or waive
any provision of the last paragraph of Section 11.01, without the written
consent of the Required Pro Rata Lenders and, notwithstanding anything to the
contrary set forth in this Section 13.04, only the written consent of such
Lenders shall be necessary to permit any such amendment, modification or waiver;
provided, however, that the consent of the Required Lenders shall be required to
waive, amend or modify the requirement to be in compliance on a Pro Forma Basis
with the Financial Maintenance Covenants (and Section 10.08 and related
definitions as used for such purpose) for purposes of clause (a) of the
definition of “Permitted Acquisition” or Sections 9.12(a)(iii), 9.12(b)(ii) or
10.01(n)(ii);

 

provided, further, that no such amendment, modification, change or waiver shall
(A) increase the Commitments of any Lender over the amount thereof then in
effect without the consent of such Lender (it being understood that waivers or
modifications of conditions precedent, covenants, Defaults or Events of Default
or of a mandatory reduction in the total Commitments or Total Revolving
Commitments or a waiver of a mandatory prepayment shall not constitute an
increase of the Commitment of any Lender), (B) without the consent of each L/C
Lender, amend, modify, change or waive any provision of Section 2.03 or alter
such L/C Lender’s rights or obligations with respect to Letters of Credit,
(C) without the consent of the Swingline Lender, alter its rights or obligations
with respect to Swingline Loans, (D) without the consent of any applicable
Agent, amend, modify, change or waive any provision as same relates to the
rights or obligations of such Agent or (E) amend, modify, change or waive
Section 2.10(b) in a manner that by its terms adversely affects the rights in
respect of prepayments due to Lenders holding Loans of one Tranche differently
from the rights of Lenders holding Loans of any other Tranche without the prior
written consent of the Required Tranche Lenders of each adversely affected
Tranche (such consent being in lieu of the consent of the Required Lenders
required above in this Section 13.04(a)) (except for technical amendments with
respect to additional extensions of credit pursuant to this Agreement (including
Extended Term Loans or Extended Revolving Loans) so that such additional
extensions may share in the application of prepayments (or commitment
reductions) with any Tranche of Term Loans or Revolving Loans, as applicable);
provided, however, the Required Lenders may waive, in whole or in part, any
prepayment so long as the application, as between Tranches, of any portion of
such prepayment which is still required to be made is not altered. 
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that (x) the Commitment of such Defaulting Lender may not be increased or
extended without the consent of such Defaulting Lender, (y) the principal and
accrued and unpaid interest of such Defaulting Lender’s Loans shall not be
reduced or forgiven (other than as a result of any waiver of the applicability
of any post-default increase in interest rates), nor shall the date for any
scheduled payment of any such amounts be postponed, without the consent of such
Defaulting Lender (it being understood that any amendment or modification to the
financial definitions in this Agreement shall not constitute a reduction in any
rate of interest or fees for purposes of this clause (y), notwithstanding the
fact that such amendment or modification actually results in such a reduction)
and (z) any waiver, amendment or modification requiring the consent of all
Lenders or each affected Lender that by its terms affects any Defaulting Lender
more adversely than other affected Lenders shall require the consent of such
Defaulting Lender (other than in the case of a consent by the Administrative
Agent to permit Borrower and its Subsidiaries to purchase Revolving Commitments
(and Revolving Loans made pursuant thereto) of Defaulting Lenders in excess of
the amount permitted pursuant to Section 13.04(h)).

 

In addition, notwithstanding the foregoing, the Engagement Letters may only be
amended or changed, or rights or privileges thereunder waived, only by the
parties thereto in accordance with the respective provisions thereof.

 

175

--------------------------------------------------------------------------------


 

(b)                                 If, in connection with any proposed
amendment, modification, change or waiver of or to any of the provisions of this
Agreement, the consent of the Required Lenders (or in the case of a proposed
amendment, modification, change or waiver affecting a particular Class or
Tranche, the Lenders holding a majority of the Loans and Commitments with
respect to such Class or Tranche) is obtained but the consent of one or more of
such other Lenders whose consent is required is not obtained, then Borrower
shall have the right, so long as all non-consenting Lenders whose individual
consent is required are treated as described in either clause (A) or (B) below,
to either:

 

(A) replace each such non-consenting Lender or Lenders (or, at the option of
Borrower, if such non-consenting Lender’s consent is required with respect to a
particular Class or Tranche of Loans (or related Commitments), to replace only
the Classes or Tranches of Commitments and/or Loans of such non-consenting
Lender with respect to which such Lender’s individual consent is required (such
Classes or Tranches, the “Affected Classes”)) with one or more Replacement
Lenders, so long as, at the time of such replacement, each such Replacement
Lender consents to the proposed amendment, modification, change or waiver;
 provided, further, that (i) at the time of any such replacement, the
Replacement Lender shall enter into one or more Assignment Agreements (and with
all fees payable pursuant to Section 13.05(b) to be paid by the Replacement
Lender) pursuant to which the Replacement Lender shall acquire all of the
Commitments and outstanding Loans of, and in each case L/C Interests of, the
Replaced Lender (or, at the option of Borrower if the respective Lender’s
consent is required with respect to less than all Classes or Tranches of Loans
(or related Commitments), the Commitments, outstanding Loans and L/C Interests
of the Affected Classes), (ii) at the time of any replacement, the Replaced
Lender shall receive an amount equal to the sum of (A) the principal of, and all
accrued interest on, all outstanding Loans of such Lender (other than any Loans
not being acquired by the Replacement Lender), (B) all Reimbursement Obligations
owing to such Lender, together with all then unpaid interest with respect
thereto at such time, in the event Revolving Loans or Revolving Commitments
owing to such Lender are being acquired and (C) all accrued, but theretofore
unpaid, fees and other amounts owing to the Lender with respect to the Loans
being so assigned and (iii) all obligations of Borrower owing to such Replaced
Lender (other than those specifically described in clause (ii) above in respect
of Replaced Lenders for which the assignment purchase price has been, or is
concurrently being, paid, and other than those relating to Loans or Commitments
not being acquired by the Replacement Lender, but including any amounts which
would be paid to a Lender pursuant to Section 5.05 if Borrower were prepaying a
LIBOR Loan), as applicable, shall be paid in full to such Replaced Lender, as
applicable, concurrently with such replacement.  Upon the execution of the
respective Assignment Agreement, the payment of amounts referred to in clauses
(i), (ii) and (iii) above, as applicable, the receipt of any consents that would
be required for an assignment of the subject Loans and Commitments to such
Replacement Lender in accordance with Section 13.05, the Replacement Lender, if
any, shall become a Lender hereunder and the Replaced Lender, as applicable,
shall cease to constitute a Lender hereunder and be released of all its
obligations as a Lender, except with respect to indemnification provisions
applicable to such Lender under this Agreement, which shall survive as to such
Lender and, in the case of any Replaced Lender, except with respect to Loans,
Commitments and L/C Interests of such Replaced Lender not being acquired by the
Replacement Lender; provided, that if the applicable Replaced Lender does not
execute the Assignment Agreement within three (3) Business Days after Borrower’s
request, execution of such Assignment Agreement by the Replaced Lender shall not
be required to effect such assignment; or

 

(B) terminate such non-consenting Lender’s Commitment and/or repay Loans held by
such Lender (or, if such non-consenting Lender’s consent is required with
respect to a particular Class or Tranche of Loans, the Commitment and Loans of
the Affected Class) and, if applicable, Cash Collateralize its applicable R/C
Percentage of the L/C Liability, in either case, upon three (3) Business Days’
(or such shorter period as is acceptable to Administrative Agent) prior written
notice to Administrative Agent at the Principal Office (which notice
Administrative Agent shall promptly transmit to each of the Lenders).  Any such
prepayment of the Loans or termination of the Commitments of such Lender shall
be made together with accrued and unpaid interest, fees and other amounts owing
to such Lender (including all amounts, if

 

176

--------------------------------------------------------------------------------


 

any, owing pursuant to Section 5.05) (or if the applicable consent requires
approval of all Lenders of a particular Class or Tranche but not all Lenders,
then Borrower shall terminate all Commitments and/or repay all Loans, in each
case together with payment of all accrued and unpaid interest, fees and other
amounts owing to such Lender (including all amounts, if any, owing pursuant to
Section 5.05) under such Class or Tranche), so long as (i) in the case of the
repayment of Revolving Loans of any Lender pursuant to this Section 13.04(b)(B),
(A) the Revolving Commitment of such Lender is terminated concurrently with such
repayment and (B) such Lender’s R/C Percentage of all outstanding Letters of
Credit is Cash Collateralized or backstopped by Borrower in a manner reasonably
satisfactory to Administrative Agent and the L/C Lenders.  Immediately upon any
repayment of Loans by Borrower pursuant to this Section 13.04(b)(B), such Loans
repaid or acquired pursuant hereto shall be cancelled for all purposes and no
longer outstanding (and may not be resold, assigned or participated out by
Borrower) for all purposes of this Agreement and all other Credit Documents
(provided, that such purchases and cancellations shall not constitute
prepayments or repayments of the Loans for any purpose hereunder (except for
purposes of Section 2.09(c))), including, but not limited to (A) the making of,
or the application of, any payments to the Lenders under this Agreement or any
other Credit Document, (B) the making of any request, demand, authorization,
direction, notice, consent or waiver under this Agreement or any other Credit
Document, (C) the providing of any rights to Borrower as a Lender under this
Agreement or any other Credit Document, and (D) the determination of Required
Lenders, or for any similar or related purpose, under this Agreement or any
other Credit Document; provided, however, that, unless the Commitments which are
terminated and Loans which are repaid pursuant to this clause (B) are
immediately replaced in full at such time through the addition of new Lenders or
the increase of the Commitments and/or outstanding Loans of existing Lenders
(who in each case must consent thereto), then, in the case of any action
pursuant to this clause (B), the Required Lenders (determined after giving
effect to the proposed action) shall specifically consent thereto;

 

provided, that Borrower shall not have the right to replace a Lender, or
terminate the Commitments of or repay the Loans of a Lender under this
Section 13.04(b), solely as a result of the exercise of such Lender’s rights
(and the withholding of any required consent by such Lender) pursuant to clauses
(A) through (E) of the second proviso to Section 13.04(a).

 

(c)                                  Administrative Agent and Borrower may
(without the consent of Lenders) amend any Credit Document to the extent (but
only to the extent) necessary to reflect the existence and terms of Incremental
Revolving Commitments, Incremental Term Loans, Other Term Loans, Other Revolving
Commitments, Extended Term Loans and Extended Revolving Commitments. 
Notwithstanding anything to the contrary contained herein, such amendment shall
become effective without any further consent of any other party to such Credit
Document.  In addition, upon the effectiveness of any Refinancing Amendment,
Administrative Agent, Borrower and the Lenders providing the relevant Credit
Agreement Refinancing Indebtedness may amend this Agreement to the extent (but
only to the extent) necessary to reflect the existence and terms of the Credit
Agreement Refinancing Indebtedness incurred pursuant thereto (including any
amendments necessary to treat the Loans and Commitments subject thereto as Other
Term Loans, Other Revolving Loans, Other Revolving Commitments and/or Other Term
Loan Commitments).  Administrative Agent and Borrower may effect such amendments
to this Agreement and the other Credit Documents as may be necessary or
appropriate, in the reasonable opinion of Administrative Agent and Borrower, to
effect the terms of any Refinancing Amendment.  Administrative Agent and
Collateral Agent may enter into amendments to this Agreement and the other
Credit Documents with Borrower as may be necessary in order to establish new
tranches or sub-tranches in respect of the Loans and/or Commitments extended
pursuant to Section 2.13 or incurred pursuant to Sections 2.12 or 2.15 and such
technical amendments as may be necessary or appropriate in the reasonable
opinion of Administrative Agent and Borrower in connection with the
establishment of such new tranches or sub-tranches, in each case on terms
consistent with Section 2.13, Section 2.12 or Section 2.15.

 

(d)                                 Notwithstanding the foregoing, this
Agreement may be amended (or amended and restated) with the written consent of
the Required Lenders, Administrative Agent and Borrower (a) to add one or more
additional credit facilities to this Agreement and to permit extensions of
credit from time to time outstanding thereunder and

 

177

--------------------------------------------------------------------------------


 

the accrued interest and fees in respect thereof to share ratably in the
benefits of this Agreement and the other Credit Documents with the Term Loans
(or any Tranche thereof in the case of additional Term Loans) and the Revolving
Loans and Revolving Commitments (or any Tranche of Revolving Loans and Revolving
Commitments in the case of additional Revolving Loans or Revolving Commitments)
and the accrued interest and fees in respect thereof and (b) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders, Required Tranche Lenders, Required Pro Rata Lenders and/or
Required Revolving Lenders, as applicable.

 

(e)                                  Notwithstanding anything to the contrary
herein, (i) any Credit Document may be waived, amended, supplemented or modified
pursuant to an agreement or agreements in writing entered into by Borrower and
Administrative Agent (without the consent of any Lender) solely to effect
administrative changes that are not adverse to any Lender or to correct
administrative errors or omissions or to cure an ambiguity, defect or error
(including, without limitation, to revise the legal description of any Mortgaged
Real Property based on surveys), or to grant a new Lien for the benefit of the
Secured Parties or extend an existing Lien over additional property or to make
modifications which are not materially adverse to the Lenders and are requested
or required by Gaming Authorities or Gaming Laws and (ii) any Credit Document
may be waived, amended, supplemented or modified pursuant to an agreement or
agreements in writing entered into by Borrower and Administrative Agent (without
the consent of any Lender) to permit any changes requested or required by any
Governmental Authority that are not materially adverse to the Lenders (including
any changes relating to qualifications as a permitted holder of debt, licensing
or limits on Property that may be pledged as Collateral or available remedies). 
Notwithstanding anything to the contrary herein, (A) additional extensions of
credit consented to by Required Lenders shall be permitted hereunder on a
ratable basis with the existing Loans (including as to proceeds of, and sharing
in the benefits of, Collateral and sharing of prepayments), (B) Collateral Agent
shall (and each of the Lenders (and each Secured Party by accepting the benefits
of the Collateral) hereby authorize Collateral Agent to) enter into the Pari
Passu Intercreditor Agreement upon the request of Borrower in connection with
the incurrence of Permitted First Priority Refinancing Debt, Permitted First
Lien Indebtedness (and Permitted Refinancings thereof that qualify as Permitted
First Lien Indebtedness) or Incremental Equivalent Debt (and Permitted
Refinancings thereof that satisfy Sections 10.01(t)(A)(v) and 10.01(t)(A)(vi)),
as applicable (or any amendments and supplements thereto in connection with the
incurrence of additional Permitted First Priority Refinancing Debt, Permitted
First Lien Indebtedness (and Permitted Refinancings thereof that qualify as
Permitted First Lien Indebtedness) or Incremental Equivalent Debt (and Permitted
Refinancings thereof that satisfy Sections 10.01(t)(A)(v) and 10.01(t)(A)(vi))),
and (C) Collateral Agent (and each of the Lenders (and each Secured Party by
accepting the benefits of the Collateral) hereby authorize Collateral Agent to)
shall enter into the Second Lien Intercreditor Agreement upon the request of
Borrower in connection with the incurrence of Permitted Second Priority
Refinancing Debt, Permitted Second Lien Indebtedness (and Permitted Refinancings
thereof that qualify as Permitted Second Lien Indebtedness) or Incremental
Equivalent Debt (and Permitted Refinancings thereof that satisfy Sections
10.01(t)(A)(v) and 10.01(t)(A)(vi)), as applicable (or any amendments and
supplements thereto in connection with the incurrence of additional Permitted
Second Priority Refinancing Debt, Permitted Second Lien Indebtedness (and
Permitted Refinancings thereof that qualify as Permitted Second Lien
Indebtedness) or Incremental Equivalent Debt (and Permitted Refinancings thereof
that satisfy Sections 10.01(t)(A)(v) and 10.01(t)(A)(vi))).  Each Lender agrees
to be bound by the terms of the Pari Passu Intercreditor Agreement and the
Second Lien Intercreditor Agreement, from and after the effectiveness thereof,
as if directly a party thereto.

 

(f)                                   Notwithstanding anything to the contrary
herein, the applicable Credit Party, Holding Company, RRR or Parties and
Administrative Agent and/or Collateral Agent may (in its or their respective
sole discretion, or shall, to the extent required by any Credit Document) enter
into any amendment or waiver of any Credit Document, or enter into any new
agreement or instrument, without the consent of any other Person, to effect the
granting, perfection, protection, expansion or enhancement of any security
interest in any Collateral or additional Property to become Collateral for the
benefit of the Secured Parties, or as required by local law to give effect to,
or protect any security interest for the benefit of the Secured Parties, in any
Property or so that the security interests therein comply with applicable
Requirements of Law or to release any Collateral which is not required under the
Security Documents.

 

178

--------------------------------------------------------------------------------


 

(g)                                  Notwithstanding anything to the contrary
herein, Administrative Agent and Collateral Agent shall (A) release any Lien
granted to or held by Administrative Agent or Collateral Agent upon any
Collateral (i) upon Payment in Full of the Obligations (other than
(x) obligations under any Swap Contracts as to which acceptable arrangements
have been made to the satisfaction of the relevant counterparties and (y) Cash
Management Agreements not yet due and payable), (ii) upon the sale, transfer or
other disposition of Collateral to the extent required pursuant to the last
paragraph in Section 10.05 (and Administrative Agent or Collateral Agent may
rely conclusively on a certificate to that effect provided to it by any Credit
Party upon its reasonable request without further inquiry) to any Person other
than a Credit Party, Holding Company or RRR, (iii) if approved, authorized or
ratified in writing by the Required Lenders (or all of the Lenders to the extent
required by Section 13.04(a)), (iv) if the property subject to such Lien is
owned by a Guarantor, upon release of such Guarantor from its obligations under
its Guarantee pursuant to Section 6.08, (v) constituting Equity Interests in or
property of an Unrestricted Subsidiary, (vi) subject to Liens permitted under
Sections 10.02(i) or 10.02(k), in each case, to the extent the documents
governing such Liens do not permit such Collateral to secure the Obligations, or
(vii) as otherwise may be provided herein or in the relevant Security Documents,
and (B) consent to and enter into (and execute documents permitting the filing
and recording, where appropriate) the grant of easements and covenants and
subordination rights with respect to real property, conditions, restrictions and
declarations on customary terms, and subordination, non-disturbance and
attornment agreements on customary terms reasonably requested by Borrower with
respect to leases entered into by Borrower and its Restricted Subsidiaries, to
the extent requested by Borrower and not materially adverse to the interests of
the Lenders.

 

(h)                                 If any Lender is a Defaulting Lender,
Borrower shall have the right to terminate such Defaulting Lender’s Revolving
Commitment and repay the Loans related thereto as provided below so long as
Borrower Cash Collateralizes or backstops such Defaulting Lender’s applicable
R/C Percentage of the L/C Liability to the reasonable satisfaction of the L/C
Issuer and the Administrative Agent; provided that such terminations of
Revolving Commitments shall not exceed 20 % of the sum of (x) the initial
aggregate principal amount of the Revolving Commitments on the Closing Date plus
(y) the initial aggregate principal amount of all Incremental Revolving
Commitments incurred after the Closing Date and prior to such date of
determination; provided, further, that Borrower and its Subsidiaries may
terminate additional Revolving Commitments and repay the Loans related thereto
pursuant to this Section 13.04(h) with the consent of the Administrative Agent. 
At the time of any such termination and/or repayment, and as a condition
thereto, the Replaced Lender shall receive an amount equal to the sum of (A) the
principal of, and all accrued interest on, all outstanding Loans of such Lender
provided pursuant to such Revolving Commitments, (B) all Reimbursement
Obligations owing to such Lender, together with all then unpaid interest with
respect thereto at such time, in the event Revolving Loans or Revolving
Commitments owing to such Lender are being repaid and terminated or acquired, as
the case may be, and (C) all accrued, but theretofore unpaid, fees owing to the
Lender pursuant to Section 2.05 with respect to the Loans being so repaid, as
the case may be and all other obligations of Borrower owing to such Replaced
Lender (other than those relating to Loans or Commitments not being terminated
or repaid) shall be paid in full to such Defaulting Lender concurrently with
such termination.  At such time, unless the respective Lender continues to have
outstanding Loans or Commitments hereunder, such Lender shall no longer
constitute a “Lender” for purposes of this Agreement, except with respect to
indemnifications under this Agreement (including, without limitation, Sections
4.02, 5.01, 5.03, 5.05, 5.06 and 13.03), which shall survive as to such repaid
Lender.  Immediately upon any repayment of Loans by Borrower pursuant to this
Section 13.04(h), such Loans repaid pursuant hereto shall be cancelled for all
purposes and no longer outstanding (and may not be resold, assigned or
participated out by Borrower) for all purposes of this Agreement and all other
Credit Documents (provided; that such purchases and cancellations shall not
constitute prepayments or repayments of the Loans (including, without
limitation, pursuant to Section 2.09, Section 2.10 or Article IV) for any
purpose hereunder), including, but not limited to (A) the making of, or the
application of, any payments to the Lenders under this Agreement or any other
Credit Document, (B) the making of any request, demand, authorization,
direction, notice, consent or waiver under this Agreement or any other Credit
Document, (C) the providing of any rights to Borrower as a Lender under this
Agreement or any other Credit Document, and (D) the determination of Required
Lenders, or for any similar or related purpose, under this Agreement or any
other Credit Document.

 

179

--------------------------------------------------------------------------------


 

SECTION 13.05.               Benefit of Agreement; Assignments; Participations.

 

(a)                                 This Agreement shall be binding upon and
inure to the benefit of and be enforceable by the respective successors and
assigns of the parties hereto; provided, however, except as expressly
contemplated by Section 9.10 with respect to the VoteCo SPE Reorganization, no
Credit Party, Holding Company or RRR may assign or transfer any of its rights,
obligations or interest hereunder or under any other Credit Document (it being
understood that a merger or consolidation not prohibited by this Agreement shall
not constitute an assignment or transfer) without the prior written consent of
all of the Lenders and provided, further, that, although any Lender may
transfer, assign or grant participations in its rights hereunder, such Lender
shall remain a “Lender” for all purposes hereunder (and may not transfer or
assign all or any portion of its Commitments, Loans or related Obligations
hereunder except as provided in Section 13.05(b)) and the participant shall not
constitute a “Lender” hereunder; and provided, further, that no Lender shall
transfer, assign or grant any participation (x) to a natural person, (y) to a
Person that is a Disqualified Lender as of the applicable Trade Date (unless
consented to by Borrower) or (z) under which the participant shall have rights
to approve any amendment to or waiver of this Agreement or any other Credit
Document except to the extent such amendment or waiver would (i) extend the date
for any scheduled payment on, or the final scheduled maturity of, any Loan, Note
or Letter of Credit (unless such Letter of Credit is not extended beyond any
applicable R/C Maturity Date (unless such Letter of Credit is required to be
cash collateralized or otherwise backstopped (with a letter of credit on
customary terms) to the applicable L/C Lender’s and the Administrative Agent’s
reasonable satisfaction or the participations therein are required to be assumed
by Lenders that have commitments which extend beyond such R/C Maturity Date)) in
which such participant is participating, or reduce the rate or extend the time
of payment of interest or fees thereon (except in connection with a waiver of
applicability of any post-default increase in interest rates) or reduce the
principal amount thereof, or increase the amount of the participant’s
participation over the amount thereof then in effect (it being understood that a
waiver of any Default or Event of Default or of a mandatory reduction in the
total Commitments or Total Revolving Commitments or of a mandatory prepayment
shall not constitute a change in the terms of such participation, that an
increase in any Commitment (or the available portion thereof) or Loan shall be
permitted without the consent of any participant if the participant’s
participation is not increased as a result thereof and that any amendment or
modification to the financial definitions in this Agreement shall not constitute
a reduction in any rate of interest or fees for purposes of this clause (i),
notwithstanding the fact that such amendment or modification actually results in
such a reduction), (ii) consent to the assignment or transfer by any Credit
Party, any Holding Company or RRR of any of its rights and obligations under
this Agreement or other Credit Document to which it is a party or (iii) release
all or substantially all of the Collateral under all of the Security Documents
(except as expressly provided in the Credit Documents) or all or substantially
all of the value of the Guarantees Documents (except as expressly provided in
the Credit Documents) supporting the Loans or Letters of Credit hereunder in
which such participant is participating.  In the case of any such participation,
the participant shall not have any rights under this Agreement or any of the
other Credit Documents (the participant’s rights against such Lender in respect
of such participation to be those set forth in the agreement executed by such
Lender in favor of the participant relating thereto).  Subject to the last
sentence of this paragraph (a), Borrower agrees that each participant shall be
entitled to the benefits of Sections 5.01, and 5.06 (subject to the obligations
and limitations of such Sections, including Section 5.06(b), (c) and (d) (it
being understood that the documentation required under Section 5.06(b), (c) and
(d) shall be delivered to the participating Lender)) to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section 13.05.  To the extent permitted by law, each
participant also shall be entitled to the benefits of Section 4.07 as though it
were a Lender. Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of Borrower, maintain a register on which
it enters the name and address of each participant and the principal amounts
(and related interest amounts) of each participant’s interest in the Loans or
other obligations under this Agreement (the “Participant Register”).  The
entries in the Participant Register shall be conclusive, absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  A participant shall not
be entitled to receive any greater payment under Sections 5.01 or 5.06 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such participant,

 

180

--------------------------------------------------------------------------------


 

unless the entitlement to a greater payment results from any change in
applicable Laws after the date the participant became a participant.

 

(b)                                 No Lender (or any Lender together with one
or more other Lenders) may assign all or any portion of its Commitments, Loans
and related outstanding Obligations (or, if the Commitments with respect to the
relevant Tranche have terminated, outstanding Loans and Obligations) hereunder,
except to one or more Eligible Assignees (treating any fund that invests in
loans and any other fund that invests in loans and is managed or advised by the
same investment advisor of such fund or by an Affiliate of such investment
advisor as a single Eligible Assignee) with the consent of (x) Administrative
Agent, (y) so long as no Event of Default pursuant to Section 11.01(b) or
11.01(c), or, with respect to Borrower, 11.01(g) or 11.01(h), has occurred and
is continuing, Borrower and (z) in the case of an assignment of Revolving Loans
or Revolving Commitments, the consent of the Swingline Lender and each L/C
Lender (each such consent not to be unreasonably withheld or delayed); provided
that (x) except in the case of an assignment of the entire remaining amount of
the assigning Lender’s Commitments and Loans at the time owing to it, the
aggregate amount of the Commitments or Loans subject to such assignment shall
not be less than $1.0 million; (y) no such consent shall be necessary in the
case of (i) an assignment of Revolving Loans or Revolving Commitments by a
Revolving Lender to another Revolving Lender, (ii) an assignment of Term Loans
by a Lender to another Lender or an Affiliate or Approved Fund of a Lender and
(z) Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to Administrative Agent within ten
(10) Business Days after having received notice thereof.   Each assignee shall
become a party to this Agreement as a Lender by execution of an Assignment
Agreement; provided that (I) Administrative Agent shall, unless it otherwise
agrees in its sole discretion, receive at the time of each such assignment, from
the assigning or assignee Lender, the payment of a non-refundable assignment fee
of $3,500, (II) no such transfer or assignment will be effective until recorded
by Administrative Agent on the Register pursuant to Section 2.08, and (III) such
assignments may be made on a pro rata basis among Commitments and/or Loans (and
related Obligations).  To the extent of any assignment permitted pursuant to
this Section 13.05(b), the assigning Lender shall be relieved of its obligations
hereunder with respect to its assigned Commitments and outstanding Loans
(provided that such assignment shall not release such Lender of any claims or
liabilities that may exist against such Lender at the time of such assignment). 
At the time of each assignment pursuant to this Section 13.05(b) to a Person
which is not already a Lender hereunder, the respective assignee Lender shall,
to the extent legally entitled to do so, provide to Borrower and Administrative
Agent the appropriate Internal Revenue Service Forms (and, if applicable, a
Foreign Lender Certificate) as described in Section 5.06(b), 5.06(c) or 5.06(d),
as applicable.  To the extent that an assignment of all or any portion of a
Lender’s Commitments, Loans and related outstanding Obligations pursuant to
Section 2.11, Section 13.04(b)(B) or this Section 13.05(b) would, under the laws
in effect at the time of such assignment, result in increased costs under
Section 5.01, 5.03 or (subject to clause (c) in the definition of Excluded Taxes
as it relates to assignments pursuant to Section 2.11(a)) 5.06 from those being
charged by the respective assigning Lender prior to such assignment, then
Borrower shall not be obligated to pay such increased costs (although Borrower,
in accordance with and pursuant to the other provisions of this Agreement, shall
be obligated to pay any other increased costs of the type described above
resulting from changes in any applicable law, treaty, governmental rule,
regulation, guideline or order, or in the interpretation thereof, after the date
of the respective assignment).

 

(c)                                  Nothing in this Agreement shall prevent or
prohibit any Lender from pledging or assigning a security interest in its rights
under this Agreement to secure obligations of such Lender, including any pledge
or assignment of a security interest to a Federal Reserve Bank or other central
banking authority.  No pledge pursuant to this Section 13.05(c) shall release
the transferor Lender from any of its obligations hereunder or permit the
pledgee to become a lender hereunder without otherwise complying with
Section 13.05(b).

 

(d)                                 Notwithstanding anything to the contrary
contained in this Section 13.05 or any other provision of this Agreement,
Borrower and its Subsidiaries may, but shall not be required to, purchase
outstanding Term Loans pursuant to (x) the Auction Procedures established for
each such purchase in an auction managed by Auction Manager and (y) through open
market purchases, subject solely to the following conditions:

 

181

--------------------------------------------------------------------------------


 

(i)                  (x) with respect to any Borrower Loan Purchase pursuant to
the Auction Procedures, at the time of the applicable Purchase Notice (as
defined in Exhibit O), no Event of Default has occurred and is continuing or
would result therefrom, and (y) with respect to any Borrower Loan Purchase
consummated through an open market purchase, at the time of the applicable
assignment, no Event of Default has occurred and is continuing or would result
therefrom;

 

(ii)               immediately upon any Borrower Loan Purchase, the Term Loans
purchased pursuant thereto shall be cancelled for all purposes and no longer
outstanding (and may not be resold, assigned or participated out by Borrower)
for all purposes of this Agreement and all other Credit Documents (provided;
that such purchases and cancellations shall not constitute prepayments or
repayments of the Loans (including, without limitation, pursuant to
Section 2.09, Section 2.10 or Article IV) for any purpose hereunder), including,
but not limited to (A) the making of, or the application of, any payments to the
Lenders under this Agreement or any other Credit Document, (B) the making of any
request, demand, authorization, direction, notice, consent or waiver under this
Agreement or any other Credit Document, (C) the providing of any rights to
Borrower as a Lender under this Agreement or any other Credit Document, and
(D) the determination of Required Lenders, or for any similar or related
purpose, under this Agreement or any other Credit Document;

 

(iii)            with respect to each Borrower Loan Purchase, Administrative
Agent shall receive (x) if such Borrower Loan Purchase is consummated pursuant
to the Auction Procedures, a fully executed and completed Borrower Assignment
Agreement effecting the assignment thereof, and (y) if such Borrower Loan
Purchase is consummated pursuant to an open market purchase, a fully executed
and completed Open Market Assignment and Assumption Agreement effecting the
assignment thereof;

 

(iv)           open market purchases of Term Loans by Borrower and its
Subsidiaries shall not in the aggregate exceed 15 % of the sum of (A) the
initial aggregate principal amount of the Term Loans on the Closing Date plus
(B) the initial aggregate principal amount of all Incremental Term Loans
incurred after the Closing Date and prior to such date of determination; and

 

(v)              Borrower may not use the proceeds of any Revolving Loan to fund
the purchase of outstanding Loans pursuant to this Section 13.05(d).

 

The assignment fee set forth in Section 13.05(b) shall not be applicable to any
Borrower Loan Purchase consummated pursuant to this Section 13.05(d).

 

(e)                                  Subject to the conditions set forth in
Section 13.05(b), any Lender may assign all or a portion of its Term Loan
Commitments and Term Loans to a Station Permitted Assignee; provided that (i) no
Default or Event of Default shall have occurred and be continuing at the time of
such assignment or would result therefrom, (ii) such Station Permitted Assignee
shall identify itself in writing as a Station Permitted Assignee to the
Administrative Agent and the counterparty in the Term Loan assignment
transaction, (iii) such Station Permitted Assignee shall provide either (x) a
representation to the Administrative Agent to the effect that neither such
Station Permitted Assignee nor any of its directors or officers are in
possession of any material non-public information with respect to the business
of any Holding Company, RRR, the Borrower or any of their respective
Subsidiaries, or (y) indicate in writing to the Administrative Agent and the
counterparty in the Term Loan assignment transaction that such Station Permitted
Assignee cannot make the representation described in clause (x) above, and
(iv) the aggregate principal amount of all Term Loans held by Station Permitted
Assignees, after giving effect to such assignment, shall not exceed twenty
percent (20%) of the aggregate principal amount of Term Loans then outstanding.

 

(f)                                   Notwithstanding anything to the contrary
in this Agreement or any other Credit Document, no Affiliated Lender shall have
any right to (i) attend (including by telephone) any meeting or discussions (or
portion thereof) involving any of the Agents or Lenders to which representatives
of the Credit Parties are not invited, or (ii)

 

182

--------------------------------------------------------------------------------


 

receive any information or materials prepared by any of the Agents or Lenders or
any communication by or among any of the Agents or Lenders, except to the extent
such information or materials have been made available to any Credit Party or
its representatives.

 

(g)                                  Notwithstanding anything in Section 13.04
or the definition of “Required Lenders” to the contrary, for purposes of
determining whether the Required Lenders, Required Tranche Lenders, all affected
Lenders, all Lenders or any percentage of Lenders have (i) consented (or not
consented) to any amendment, modification, waiver, consent or other action with
respect to any of the terms of any Credit Document or any departure by any
Credit Party or RRR therefrom, (ii) otherwise acted on any matter related to any
Credit Document, or (iii) directed or required Administrative Agent or any
Lender to undertake any action (or refrain from taking any action) with respect
to or under any Credit Document, an Affiliated Lender shall be deemed to have
voted its interest as a Lender without discretion in the same proportion as the
allocation of voting with respect to such matter by Lenders who are not
Affiliated Lenders; provided that no amendment, modification, waiver, consent or
other action with respect to any Credit Document shall deprive such Affiliated
Lender of any payments to which such Affiliated Lender is entitled under the
Credit Documents without such Affiliated Lender providing its consent; provided
further that such Affiliated Lender shall have the right to approve any
amendment, modification, waiver or consent of the type described in
Section 13.04(a)(i)-(vii) of this Agreement, in each case to the extent that
such Affiliated Lender is directly and adversely affected thereby in any
material respect as compared to other Lenders; and in furtherance of the
foregoing, (x) the Affiliated Lender agrees to execute and deliver any ballot or
other instrument reasonably requested by Administrative Agent to evidence the
voting of its interest as a Lender in accordance with the provisions of this
Section 13.05(f); provided that if the Affiliated Lender fails to promptly
execute such ballot or other instrument such failure shall in no way prejudice
any of Administrative Agents’ rights under this paragraph and (y) Administrative
Agent is hereby appointed (such appointment being coupled with an interest) by
the Affiliated Lender as the Affiliated Lender’s attorney-in-fact, with full
authority in the place and stead of the Affiliated Lender and in the name of the
Affiliated Lender, from time to time in Administrative Agent’s discretion to
take any action and to execute any ballot or other instrument that the
Administrative Agent may deem reasonably necessary to carry out the provisions
of this Section 13.05(f).

 

(h)                                 Each Affiliated Lender, solely in its
capacity as a Lender, hereby agrees that such Affiliated Lender shall not bring
any claims, actions, suits or proceedings against any Agent or Lender in
connection with the Loans held by such Affiliated Lender or its rights and
obligations under this Agreement and the other Credit Documents, and each
Affiliated Lender, solely in its capacity as a Lender, hereby waives all such
claims and rights to bring such actions, suits and proceedings against the
Agents and the other Lenders.

 

(i)                                     Each Affiliated Lender, solely in its
capacity as a Lender, hereby further agrees that, if RRR, any Credit Party, any
Holding Company or any Restricted Subsidiary shall be subject to any voluntary
or involuntary proceeding commenced under any Debtor Relief Laws (“Bankruptcy
Proceedings”):

 

(i)                                     such Affiliated Lender, solely in its
capacity as a Lender, shall not take any step or action in such Bankruptcy
Proceeding to object to, impede, or delay the exercise of any right or the
taking of any action by Administrative Agent (or the taking of any action by a
third party that is supported by Administrative Agent) in relation to such
Affiliated Lender’s claim with respect to its Loans or Commitments (a “Claim”)
(including, without limitation, objecting to any debtor in possession financing,
use of cash collateral, grant of adequate protection, sale or disposition,
compromise or plan of reorganization or liquidation or similar scheme);

 

(ii)                                  with respect to any matter requiring the
vote of Lenders during the pendency of a Bankruptcy Proceeding (including,
without limitation, voting on any plan of reorganization or liquidation or
similar scheme), the Loans and Commitments held by such Affiliated Lender (and
any Claim with respect thereto) shall be deemed to be voted in accordance with
Section 13.05(f) regardless of whether such Loans and Commitments are separately
classified in any such plan or scheme from Loans and

 

183

--------------------------------------------------------------------------------


 

Commitments held by non-Affiliated Lenders. In furtherance of the foregoing,
(x) the Affiliated Lender agrees to execute and deliver any ballot or other
instrument reasonably requested by Administrative Agent to evidence the voting
of its interest as a Lender in accordance with the provisions of this
Section 13.05(h)(ii); provided that if the Affiliated Lender fails to promptly
execute such ballot or other instrument such failure shall in no way prejudice
any of Administrative Agent’s rights under this paragraph and (y) Administrative
Agent is hereby appointed (such appointment being coupled with an interest) by
the Affiliated Lender as the Affiliated Lender’s attorney-in-fact, with full
authority in the place and stead of the Affiliated Lender and in the name of the
Affiliated Lender, from time to time in Administrative Agent’s discretion to
take any action and to execute any ballot or other instrument that
Administrative Agent may deem reasonably necessary to carry out the provisions
of this Section 13.05(h)(ii);

 

(iii)                               it shall not, without the prior written
consent of Administrative Agent (as directed by the Required Lenders) as to both
form and substance, (1) file any motion or other application, objection, joinder
or other filing in connection with sections 362, 363, 364 and/or 506 of the
Bankruptcy Code (or any similar law, rule or provision under any applicable
Debtor Relief Law) or in connection with any valuation issues or (2) participate
in or otherwise support the “priming” of any of the Liens supporting the
Obligations in connection with a proposed debtor-in-possession facility or
otherwise;

 

(iv)                              in connection with any (1) plan of
reorganization or liquidation or similar scheme or (2) distribution of cash or
property with respect to an asset sale supported by the Secured Parties (other
than the Affiliated Lenders) in any Bankruptcy Proceeding, such Affiliated
Lender, solely in its capacity as a Lender, shall not oppose in any way a
distribution of property or cash to other classes of claims or interests,
regardless of the amount of such distributions (if any) to such Affiliated
Lender.  In addition, and without limiting the foregoing, each Affiliated
Lender, solely in its capacity as a Lender, hereby:

 

(A)                               agrees that any purchase pursuant to any
credit bid by the Secured Parties (other than the Affiliated Lenders) under
section 363(k) of the Bankruptcy Code (or any similar law, rule or provision
under any applicable Debtor Relief Law) or otherwise shall have the effect of
discharging such Affiliated Lender’s liens, claims, encumbrances and interests
in the Collateral, and that title acquired pursuant to such credit bid shall be
acquired free and clear of any liens, claims, encumbrances or interests arising
under or by reason of the Obligations owed to the Affiliated Lenders or any
Credit Document, whether or not the court order approving the sale pursuant to
such credit bid expressly so provides;

 

(B)                               consents to the entry of an order approving
the sale of any or all of the Collateral in one or more transactions under
section 363 of the Bankruptcy Code (or any similar law, rule or provision under
any applicable Debtor Relief Law), whether for cash or other consideration,
including a credit bid by the Secured Parties (other than the Affiliated
Lenders) under section 363(k) of the Bankruptcy Code (or any similar law,
rule or provision under any applicable Debtor Relief Law) or otherwise, that
expressly provides that any lien, claim, encumbrance or interest is discharged
and title acquired pursuant to the sale is free and clear of any liens, claims,
or encumbrances held by the Affiliated Lenders arising under or by reason of the
Obligations or any Credit Document, provided that such sale is supported by the
Secured Parties (other than the Affiliated Lenders); and

 

(C)                               consents to the Secured Parties (other than
the Affiliated Lenders) credit bidding all or any portion of the Obligations
owed to the Affiliated Lenders in connection with any credit bid by such Secured
Parties under section 363(k) of the Bankruptcy Code (or any similar law, rule or
provision under any applicable Debtor Relief Law) or otherwise, which shall have
the effect of discharging the Affiliated Lenders’ liens, claims, encumbrances
and interests in

 

184

--------------------------------------------------------------------------------


 

the Collateral, and agree that title acquired by such Secured Parties pursuant
to such credit bid shall be acquired free and clear of any liens, claims,
encumbrances or interests arising under or by reason of the Obligations owed to
the Affiliated Lenders or any Credit Document, whether or not the court order
approving the sale pursuant to such credit bid expressly so provides.

 

(j)                                    Section 13.05(g) and (i) shall not apply
to any Designated Lender.

 

(k)                                 No assignment or participation shall be made
to any Person that was a Disqualified Lender as of the date (the “Trade Date”)
on which the assigning or participating Lender entered into a binding agreement
to sell and assign all or a portion of its rights and obligations under this
Agreement to such Person (unless Borrower has consented to such assignment or
participation in writing in its sole and absolute discretion, in which case such
Person will not be considered a Disqualified Lender for the purpose of such
assignment or participation).  For the avoidance of doubt, with respect to any
assignee that becomes a Disqualified Lender after the applicable Trade Date
(including as a result of the delivery of a notice pursuant to, and/or the
expiration of the notice period referred to in, the definition of “Disqualified
Lender”), (x) such assignee shall not retroactively be disqualified from
becoming a Lender and (y) the execution by Borrower of an Assignment Agreement
with respect to such assignee will not by itself result in such assignee no
longer being considered a Disqualified Lender. Any assignment in violation of
this clause (f)(i) shall not be void, but the other provisions of this clause
(f) shall apply, and nothing in this subsection (f) shall limit any rights or
remedies available to the Credit Parties at law or in equity with respect to any
Disqualified Lender and any Person that makes an assignment or participation to
a Disqualified Lender in violation of this clause (f)(i).

 

(ii)                                  If any assignment or participation is made
to any Disqualified Lender without Borrower’s prior written consent in violation
of clause (i) above, or if any Person becomes a Disqualified Lender after the
applicable Trade Date, Borrower may, at its sole expense and effort, upon notice
to the applicable Disqualified Lender and the Administrative Agent,
(A) terminate any Revolving Commitment of such Disqualified Lender and repay all
obligations of Borrower owing to such Disqualified Lender in connection with
such Revolving Commitment, (B) in the case of outstanding Term Loans held by
Disqualified Lenders, purchase or prepay such Term Loan by paying the lesser of
(x) the principal amount thereof and (y) the amount that such Disqualified
Lender paid to acquire such Term Loans, in each case plus accrued interest,
accrued fees and all other amounts (other than principal amounts) payable to it
hereunder and/or (C) require such Disqualified Lender to assign, without
recourse (in accordance with and subject to the restrictions contained in this
Section 13.04), all of its interest, rights and obligations under this Agreement
to one or more Eligible Assignees at the lesser of (x) the principal amount
thereof and (y) the amount that such Disqualified Lender paid to acquire such
interests, rights and obligations, in each case plus accrued interest, accrued
fees and all other amounts (other than principal amounts) payable to it
hereunder.

 

(iii)                               Notwithstanding anything to the contrary
contained in this Agreement, Disqualified Lenders (A) will not (x) have the
right to receive information, reports or other materials provided to Lenders by
Borrower, the Administrative Agent or any other Lender, (y) attend or
participate in meetings attended by the Lenders and the Administrative Agent, or
(z) access any electronic site established for the Lenders or confidential
communications from counsel to or financial advisors of the Administrative Agent
or the Lenders and (B) (x) for purposes of any consent to any amendment, waiver
or modification of, or any action under, and for the purpose of any direction to
the Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) under this Agreement or any other Credit Document, each
Disqualified Lender will be deemed to have consented in the same proportion as
the Lenders that are not Disqualified Lenders consented to such matter, and
(y) for purposes of voting on any plan of reorganization or plan of liquidation
pursuant to any Debtor Relief Laws, each Disqualified Lender party hereto hereby
agrees (1) not to vote on such plan of reorganization or plan of liquidation
pursuant to any Debtor Relief Laws, (2) if such Disqualified Lender does vote on
such plan of reorganization or plan of liquidation pursuant to any Debtor Relief
Laws notwithstanding the restriction in the foregoing clause (1), such vote will
be deemed not to be in good faith and shall be “designated” pursuant to
Section 1126(e) of the Bankruptcy Code (or any similar provision in any other
Debtor Relief Laws), and such vote shall not be counted in determining

 

185

--------------------------------------------------------------------------------


 

whether the applicable class has accepted or rejected such plan of
reorganization or plan of liquidation pursuant to any Debtor Relief Laws in
accordance with Section 1126(c) of the Bankruptcy Code (or any similar provision
in any other Debtor Relief Laws) and (3) not to contest any request by any party
for a determination by the Bankruptcy Court (or other applicable court of
competent jurisdiction) effectuating the foregoing clause (2).

 

(iv)                              The Administrative Agent shall have the right,
and Borrower hereby expressly authorizes the Administrative Agent, to (A) post
the list of Disqualified Lenders provided by Borrower and any updates thereto
from time to time (collectively, the “DQ List”) on the Platform, including that
portion of the Platform that is designated for “public side” Lenders and/or
(B) provide the DQ List to each Lender requesting the same.

 

SECTION 13.06.               Survival.  The obligations of the Credit Parties
under Sections 5.01, 5.05, 5.06, 13.03 and 13.19, the obligations of each
Guarantor under Section 6.03, and the obligations of the Lenders under Sections
5.06 and 12.08, in each case shall survive the repayment of the Loans and the
other Obligations and the termination of the Commitments and, in the case of any
Lender that may assign any interest in its Commitments, Loans or L/C Interest
(and any related Obligations) hereunder, shall (to the extent relating to such
time as it was a Lender) survive the making of such assignment, notwithstanding
that such assigning Lender may cease to be a “Lender” hereunder.  In addition,
each representation and warranty made, or deemed to be made by a notice of any
extension of credit, herein or pursuant hereto shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and the Notes and the making of any extension of
credit hereunder, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that Administrative Agent or any Lender may
have had notice or knowledge of any Default or incorrect representation or
warranty.

 

SECTION 13.07.               Captions.  The table of contents and captions and
Section headings appearing herein are included solely for convenience of
reference and are not intended to affect the interpretation of any provision of
this Agreement.

 

SECTION 13.08.               Counterparts; Interpretation; Effectiveness.  This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract.  This Agreement
and the other Credit Documents, constitute the entire contract among the parties
thereto relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof, other than the Engagement Letters, which are not superseded and survive
solely as to the parties thereto (to the extent provided therein).  This
Agreement shall become effective when the Closing Date shall have occurred, and
this Agreement shall have been executed and delivered by the Credit Parties and
when Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or electronic
mail shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

SECTION 13.09.               Governing Law; Submission to Jurisdiction; Waivers;
Etc.

 

(a)                                 GOVERNING LAW.  THIS AGREEMENT AND THE OTHER
CREDIT DOCUMENTS AND ANY CLAIMS, CONTROVERSIES, DISPUTES, OR CAUSES OF ACTION
(WHETHER ARISING UNDER CONTRACT LAW, TORT LAW OR OTHERWISE) BASED UPON OR
RELATING TO THIS AGREEMENT OR THE OTHER CREDIT DOCUMENTS (EXCEPT AS TO ANY OTHER
CREDIT DOCUMENT, AS EXPRESSLY SET FORTH IN SUCH OTHER CREDIT DOCUMENT), SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW PRINCIPLES THAT WOULD APPLY THE LAW
OF ANOTHER JURISDICTION.

 

186

--------------------------------------------------------------------------------


 

(b)                                 SUBMISSION TO JURISDICTION.  EACH CREDIT
PARTY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY
ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER AT LAW OR
IN EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE
ADMINISTRATIVE AGENT, ANY LENDER, ANY OF THEIR RESPECTIVE AFFILIATES, OR ANY OF
THE PARTNERS, DIRECTORS, OFFICERS, EMPLOYEES, AGENTS OR ADVISORS OF THE
FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR
THE TRANSACTIONS RELATED HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS
OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER CREDIT DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT AGAINST ANY CREDIT PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

 

(c)                                  WAIVER OF VENUE.  EACH PARTY HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER CREDIT DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS
SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)                                 SERVICE OF PROCESS.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 13.02. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

(e)                                  WAIVER OF JURY TRIAL.  EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (i) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (ii) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER
CREDIT DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS
IN THIS SECTION.

 

SECTION 13.10.               Confidentiality.  Each Agent and each Lender agrees
to keep information obtained by it pursuant to the Credit Documents confidential
in accordance with such Agent’s or such Lender’s customary practices and agrees
that it will only use such information in connection with the transactions
contemplated hereby

 

187

--------------------------------------------------------------------------------


 

and not disclose any of such information other than (a) to such Agent’s or such
Lender’s Affiliates and its and its Affiliates’ respective employees,
representatives, directors, attorneys, auditors, agents, professional advisors
or trustees who are advised of the confidential nature thereof and instructed to
keep such information confidential or to any direct or indirect creditor or
contractual counterparty in swap agreements or such creditor’s or contractual
counterparty’s professional advisor (so long as such creditor, contractual
counterparty or professional advisor to such contractual counterparty agrees in
writing to be bound by the provision of this Section 13.10), (b) to the extent
such information presently is or hereafter becomes available to such Agent or
such Lender on a non-confidential basis from a Person not an Affiliate of such
Agent or such Lender not known to such Agent or such Lender to be violating a
confidentiality obligation by such disclosure, (c) to the extent disclosure is
required by any Law, subpoena or judicial order or process (provided that notice
of such requirement or order shall be promptly furnished to Borrower unless such
notice is legally prohibited) or requested or required by bank, securities,
insurance or investment company regulations or auditors or any administrative
body or commission or self-regulatory organization (including the Securities
Valuation Office of the NAIC) to whose jurisdiction such Agent or such Lender is
subject, (d) to any rating agency to the extent required in connection with any
rating to be assigned to such Agent or such Lender; provided that prior notice
thereof is furnished to Borrower, (e) to pledgees under Section 13.05(c),
assignees, participants, prospective assignees or prospective participants, in
each case who agree in writing to be bound by the provisions of this
Section 13.10 or by provisions at least as restrictive as the provisions of this
Section 13.10 (it being understood that any electronically recorded agreement
from any Person listed above in this clause (e) in respect to any electronic
information (whether posted or otherwise distributed on Intralinks or any other
electronic distribution system) shall satisfy the requirements of this clause
(e)), (f) in connection with the exercise of remedies hereunder or under any
Credit Document or to the extent required in connection with any litigation with
respect to the Loans or any Credit Document or (g) with Borrower’s prior written
consent.

 

SECTION 13.11.               Independence of Representations, Warranties and
Covenants.  The representations, warranties and covenants contained herein shall
be independent of each other and no exception to any representation, warranty or
covenant shall be deemed to be an exception to any other representation,
warranty or covenant contained herein unless expressly provided, nor shall any
such exception be deemed to permit any action or omission that would be in
contravention of applicable law.

 

SECTION 13.12.               Severability.  Wherever possible, each provision of
this Agreement shall be interpreted in such manner as to be effective and valid
under applicable law, but if any provision of this Agreement shall be prohibited
by or invalid under applicable law, such provision shall be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of such provisions or the remaining provisions of this Agreement.

 

SECTION 13.13.               Gaming Laws.

 

(a)                                 Notwithstanding anything to the contrary in
this Agreement or any other Credit Document, this Agreement and the other Credit
Documents are subject to the Gaming Laws and the laws involving the sale,
distribution and possession of alcoholic beverages and/or tobacco, as applicable
(the “Liquor Laws”).  Without limiting the foregoing, Administrative Agent, each
other Agent, each Lender and each participant acknowledges that (i) it is the
subject of being called forward by any Gaming Authority or any Governmental
Authority enforcing the Liquor Laws (the “Liquor Authority”), in each of their
discretion, for licensing or a finding of suitability or to file or provide
other information, and (ii) all rights, remedies and powers under this Agreement
and the other Credit Documents, including with respect to the entry into and
ownership and operation of the Gaming Facilities, and the possession or control
of gaming equipment, alcoholic beverages or a gaming or liquor license, may be
exercised only to the extent that the exercise thereof does not violate any
applicable provisions of the Gaming Laws and Liquor Laws and only to the extent
that required approvals (including prior approvals) are obtained from the
requisite Governmental Authorities.

 

188

--------------------------------------------------------------------------------


 

(b)                                 Notwithstanding anything to the contrary in
this Agreement or any other Credit Document, Administrative Agent, each other
Agent, each Lender and each participant agrees to cooperate with each Gaming
Authority and each Liquor Authority (and, in each case, to be subject to
Section 2.11) in connection with the administration of their regulatory
jurisdiction over Borrower and the other Credit Parties and the Holding
Companies and RRR, including, without limitation, the provision of such
documents or other information as may be requested by any such Gaming
Authorities and/or Liquor Authorities relating to Administrative Agent, any
other Agent, any of the Lenders or participants, Borrower and its Subsidiaries
or to the Credit Documents.

 

(c)                                  Notwithstanding anything to the contrary in
this Agreement or any other Credit Document, to the extent any provision of this
Agreement or any other Credit Document excludes any assets from the scope of the
Pledged Collateral, or from any requirement to take any action to make effective
or perfect any security interest in favor of Collateral Agent or any other
Secured Party in the Pledged Collateral, the representations, warranties and
covenants made by Borrower or any Restricted Subsidiary in this Agreement with
respect to the creation, perfection or priority (as applicable) of the security
interest granted in favor of Collateral Agent or any other Secured Party
(including, without limitation, Article VIII of this Agreement) shall be deemed
not to apply to such assets.

 

SECTION 13.14.               USA Patriot Act.  Each Lender that is subject to
the Act (as hereinafter defined) to the extent required hereby, notifies
Borrower, the Holding Companies, RRR and the Guarantors that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies Borrower, the Holding Companies, RRR and the
Guarantors, which information includes the name and address of Borrower, the
Holding Companies and the Guarantors and other information that will allow such
Lender to identify Borrower, the Holding Companies, RRR and the Guarantors in
accordance with the Act, and Borrower, the Holding Companies, RRR and the
Guarantors agree to provide such information from time to time to any Lender.

 

SECTION 13.15.               Waiver of Claims.  Notwithstanding anything in this
Agreement or the other Credit Documents to the contrary, the Credit Parties
hereby agree that Borrower shall not acquire any rights as a Lender under this
Agreement as a result of any Borrower Loan Purchase and may not make any claim
as a Lender against any Agent or any Lender with respect to the duties and
obligations of such Agent or Lender pursuant to this Agreement and the other
Credit Documents; provided, however, that, for the avoidance of doubt, the
foregoing shall not impair Borrower’s ability to make a claim in respect of a
breach of the representations or warranties or obligations of the relevant
assignor in a Borrower Loan Purchase, including in the standard terms and
conditions set forth in the assignment agreement applicable to a Borrower Loan
Purchase.

 

SECTION 13.16.               No Advisory or Fiduciary Responsibility.  In
connection with all aspects of each transaction contemplated hereby (including
in connection with any amendment, waiver or other modification hereof or of any
other Credit Document), Borrower and each other Credit Party acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that: (i) (A) the
arranging and other services regarding this Agreement provided by the
Administrative Agent, the Collateral Agent, the Documentation Agents, the
Syndication Agent, the Lead Arrangers and the Lenders are arm’s-length
commercial transactions between Borrower, each other Credit Party, each Holding
Company, RRR and their respective Affiliates, on the one hand, and the
Administrative Agent, the Collateral Agent, the Documentation Agents, the
Syndication Agent, the Lead Arrangers and the Lenders, on the other hand,
(B) each of Borrower, the other Credit Parties, the Holding Companies and RRR
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) Borrower, each other Credit Party,
each Holding Company and RRR is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Credit Documents; (ii) (A) the Administrative Agent, the
Collateral Agent, the Documentation Agents, the Syndication Agent, the Lead
Arrangers and each Lender is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for Borrower, any
other Credit Party, any Holding Company, RRR or any of their respective
Affiliates, or any other Person (except as expressly set forth in an any
engagement letters between the Administrative Agent, the Collateral Agent, the

 

189

--------------------------------------------------------------------------------


 

Documentation Agent, such Lead Arranger or such Lender and Borrower or such
Credit Party, Holding Company, RRR or Affiliate thereof) and (B) neither the
Administrative Agent, the Collateral Agent, the Documentation Agents, the
Syndication Agent, the Lead Arrangers nor any Lender has any obligation to
Borrower, any other Credit Party, any Holding Company, RRR or any of their
respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Credit
Documents or in other written agreements between the Administrative Agent, the
Collateral Agent, the Documentation Agents, the Syndication Agent, the Lead
Arrangers or any Lender on one hand and Borrower, any other Credit Party, any
Holding Company, RRR or any of their respective Affiliates on the other hand;
and (iii) the Administrative Agent, the Collateral Agent, the Syndication Agent,
the Documentation Agents, the Lead Arrangers and the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from, or conflict with, those of Borrower, the
other Credit Parties, the Holding Companies, RRR and their respective
Affiliates, and neither the Administrative Agent, the Collateral Agent, the
Documentation Agents, the Syndication Agent, the Lead Arrangers, nor any Lender
has any obligation to disclose any of such interests to Borrower, any other
Credit Party, any Holding Company, RRR or any of their respective Affiliates. 
Each Credit Party agrees that nothing in the Credit Documents will be deemed to
create an advisory, fiduciary or agency relationship or fiduciary or other
implied duty between the Administrative Agent, the Collateral Agent, the
Documentation Agents, the Syndication Agent, the Lead Arrangers and the Lenders,
on the one hand, and such Credit Party, Holding Company or RRR, its stockholders
or its Affiliates, on the other.  To the fullest extent permitted by law, each
of Borrower and each other Credit Party hereby waives and releases, and Borrower
hereby acknowledges each Holding Company’s and RRR’s waiver and release of, any
claims that it may have against the Administrative Agent, the Collateral Agent,
the Documentation Agents, the Syndication Agent, the Lead Arrangers or any
Lender with respect to any breach or alleged breach of agency or fiduciary duty
in connection with any aspect of any transaction contemplated hereby (other than
any agency or fiduciary duty expressly set forth in an any engagement letter
referenced in clause (ii)(A)).

 

SECTION 13.17.               Lender Action.  Each Lender agrees that it shall
not take or institute any actions or proceedings, judicial or otherwise, for any
right or remedy against any Credit Party, any Holding Company or RRR or any
other obligor under any of the Credit Documents or the Swap Contracts or (with
respect to the exercise of rights against the collateral) Cash Management
Agreements (including the exercise of any right of setoff, rights on account of
any banker’s lien or similar claim or other rights of self-help), or institute
any actions or proceedings, or otherwise commence any remedial procedures, with
respect to any Collateral or any other property of any such Credit Party, any
Holding Company or RRR, without the prior written consent of Administrative
Agent.  The provisions of this Section 13.17 are for the sole benefit of the
Agents and Lenders and shall not afford any right to, or constitute a defense
available to, any Credit Party, any Holding Company or RRR.

 

SECTION 13.18.               Interest Rate Limitation.  Notwithstanding anything
to the contrary contained in any Credit Document, the interest paid or agreed to
be paid under the Credit Documents (collectively, the “Charges”) shall not
exceed the maximum rate of non-usurious interest permitted by applicable Law
(the “Maximum Rate”).  If any Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
Borrower.  In determining whether the interest contracted for, charged, or
received by an Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.  To the extent
permitted by applicable Law, the interest and other Charges that would have been
payable in respect of such Loan but were not payable as a result of the
operation of this Section 13.18 shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.  Thereafter, interest
hereunder shall be paid at the rate(s) of interest and in the manner provided in
this Agreement, unless and until the rate of interest again exceeds the Maximum
Rate, and at that time this Section 13.18 shall again apply.  In no event shall
the total interest received by any Lender pursuant to the terms hereof exceed
the

 

190

--------------------------------------------------------------------------------


 

amount that such Lender could lawfully have received had the interest due
hereunder been calculated for the full term hereof at the Maximum Rate.  If the
Maximum Rate is calculated pursuant to this Section 13.18, such interest shall
be calculated at a daily rate equal to the Maximum Rate divided by the number of
days in the year in which such calculation is made.  If, notwithstanding the
provisions of this Section 13.18, a court of competent jurisdiction shall
finally determine that a Lender has received interest hereunder in excess of the
Maximum Rate, Administrative Agent shall, to the extent permitted by applicable
Law, promptly apply such excess in the order specified in this Agreement and
thereafter shall refund any excess to Borrower or as a court of competent
jurisdiction may otherwise order.

 

SECTION 13.19.               Payments Set Aside.  To the extent that any payment
by or on behalf of Borrower is made to any Agent, any L/C Lender or any Lender,
or any Agent, any L/C Lender or any Lender exercises its right of setoff, and
such payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by such Agent, such L/C
Lender or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred and the Agents’, the L/C Lender’s and the Lenders’ Liens, security
interests, rights, powers and remedies under this Agreement and each Credit
Document shall continue in full force and effect, and (b) each Lender severally
agrees to pay to Administrative Agent upon demand its applicable share of any
amount so recovered from or repaid by any Agent or L/C Lender, plus interest
thereon from the date of such demand to the date such payment is made at a rate
per annum equal to the Federal Funds Effective Rate from time to time in
effect.  In such event, each Credit Document shall be automatically reinstated
(to the extent that any Credit Document was terminated) and Borrower shall take
(and shall cause each other Credit Party, each Holding Company and RRR to take)
such action as may be requested by Administrative Agent, the L/C Lenders and the
Lenders to effect such reinstatement.

 

SECTION 13.20.               VoteCo SPE Reorganization.  Notwithstanding
anything to the contrary in this Agreement and the other Credit Documents, from
and after the occurrence of VoteCo SPE Reorganization, (i) RRR shall no longer
be required to provide any collateral security for the Obligations, (ii) all
covenants, obligations and representations and warranties under the Credit
Documents applicable to RRR shall cease to apply with respect to RRR and
(iii) all references to RRR in Section 11.01 shall be deemed deleted.

 

SECTION 13.21.               Acknowledgement and Consent to Bail-In of EEA
Financial Institutions.  Notwithstanding anything to the contrary in any Credit
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Credit Document may be subject to the write-down
and conversion powers of an EEA Resolution Authority and agrees and consents to,
and acknowledges and agrees to be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

(b)                                 the effects of any Bail-In Action on any
such liability, including, if applicable (i) a reduction in full or in part or
cancellation of any such liability, (ii) a conversion of all, or a portion of,
such liability into shares or other instruments of ownership in such EEA
Financial Institution, its parent entity, or a bridge institution that may be
issued to it or otherwise conferred on it, and that such shares or other
instruments of ownership will be accepted by it in lieu of any rights with
respect to any such liability under this Agreement or any other Credit Document
or (iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

[Signature Pages Follow]

 

191

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

 

STATION CASINOS LLC

 

 

 

By

/s/

 

Name:

Marc J. Falcone

 

Title:

Executive Vice President, Chief Financial Officer and Treasurer

 

 

 

 

 

Address for Notices for Borrower and each Subsidiary

 

Guarantor:

 

Station Casinos LLC

 

1505 S. Pavilion Center Drive

 

Las Vegas, NV 89135

 

 

 

Contact Person: Marc J. Falcone

 

Facsimile No.: 702-692-3612

 

Telephone No.: 702-495-3600

 

Email: mfalcone@fertitta.com

 

[Signature Page to Station Casinos Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

SUBSIDIARY GUARANTORS:

 

 

 

NP BOULDER LLC

 

NP CENTERLINE HOLDINGS LLC

 

NP DURANGO LLC

 

NP FIESTA LLC

 

NP INSPIRADA LLC

 

NP IP HOLDINGS LLC

 

NP LAKE MEAD LLC

 

NP MT. ROSE LLC

 

NP OPCO HOLDINGS LLC

 

NP OPCO LLC

 

NP PALACE LLC

 

NP RED ROCK LLC

 

NP RENO CONVENTION CENTER LLC

 

NP SANTA FE LLC

 

NP STEAMBOAT LLC

 

NP SUNSET LLC

 

NP TEXAS LLC

 

NP TOWN CENTER LLC

 

STATION GVR ACQUISITION, LLC

 

 

 

 

 

By:

/s/

 

 

Name: Marc J. Falcone

 

 

Title: Senior Vice President & Treasurer

 

[Signature Page to Station Casinos Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

FERTITTA ENTERTAINMENT LLC

 

 

 

 

 

By

/s/

 

Name:

Marc J. Falcone

 

Title:

Executive Vice President, Chief Financial Officer and Treasurer

 

[Signature Page to Station Casinos Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

NP RANCHO LLC

 

 

 

By

/s/

 

Name:

Marc J. Falcone

 

Title:

Senior Vice President

 

[Signature Page to Station Casinos Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

SC MADERA DEVELOPMENT, LLC

 

SC MADERA MANAGEMENT, LLC

 

SC MICHIGAN, LLC

 

SC SONOMA DEVELOPMENT, LLC

 

SC SONOMA MANAGEMENT, LLC

 

 

 

 

 

By:

/s/

 

Name:

Scott M Nielson

 

Title:

Senior Vice President, General Counsel and Secretary

 

[Signature Page to Station Casinos Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

NP SONOMA LAND HOLDINGS LLC

 

 

 

 

 

By:

/s/

 

 

Name:

Marc J. Falcone

 

 

Title:

Senior Vice President & Treasurer

 

[Signature Page to Station Casinos Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

RRR PALMS LLC

 

FE LANDCO MANAGEMENT LLC

 

 

 

 

 

By:

/s/

 

 

Name:

Matthew L. Heinhold

 

 

Title:

Authorized Person

 

[Signature Page to Station Casinos Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH, as Administrative Agent

 

 

 

 

 

By:

/s/

 

 

Name: Anca Trifan

 

 

Title: Managing Director

 

 

 

 

 

 

 

By:

/s/

 

 

Name: Peter Cucchiara

 

 

Title: Vice President

 

 

 

 

 

 

 

Address for Notices:

 

 

 

Deutsche Bank AG

 

60 Wall Street

 

New York, NY 1005

 

 

 

Contact Person: Sara Pelton

 

Facsimile No.: 1(904)746-4860

 

Telephone No.: 1-904-217-2886

 

Email: Sara.Pelton@db.com

 

[Signature Page to Station Casinos Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH, as Collateral Agent

 

 

 

 

 

By:

/s/

 

 

Name: Anca Trifan

 

 

Title: Managing Director

 

 

 

 

 

 

 

By:

/s/

 

 

Name: Peter Cucchiara

 

 

Title: Vice President

 

 

 

 

 

Address for Notices:

 

 

 

Deutsche Bank AG

 

60 Wall Street

 

New York, NY 1005

 

 

 

Contact Person: Sara Pelton

 

Facsimile No.: 1(904)746-4860

 

Telephone No.: 1-904-217-2886

 

Email: Sara.Pelton@db.com

 

[Signature Page to Station Casinos Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH, as Swingline Lender

 

 

 

 

 

By:

/s/

 

 

Name: Peter Cucchiara

 

 

Title: Vice President

 

 

 

 

By:

/s/

 

 

Name: Mary Kay Cole

 

 

Title: Managing Director

 

 

 

 

 

Address for Notices:

 

 

 

Deutsche Bank AG

 

60 Wall Street

 

New York, NY 1005

 

 

 

Contact Person: Sara Pelton

 

Facsimile No.: 1(904)746-4860

 

Telephone No.: 1-904-217-2886

 

Email: Sara.Pelton@db.com

 

[Signature Page to Station Casinos Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH, as an L/C Lender

 

 

 

 

 

By:

/s/

 

 

Name: Peter Cucchiara

 

 

Title: Vice President

 

 

 

 

By:

/s/

 

 

Name: Mary Kay Cole

 

 

Title: Managing Director

 

 

 

 

 

Address for Notices:

 

 

 

Deutsche Bank AG

 

60 Wall Street

 

New York, NY 1005

 

 

 

Contact Person: Angeline Quintana

 

Facsimile No.: (212) 797-0403

 

Telephone No.: (212) 250-2527

 

Email: angeline.quintana@db.com

 

[Signature Page to Station Casinos Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as L/C Lender

 

 

 

 

By:

/s/

 

Name:

Brian D. Corum

 

Title:

Managing Director

 

 

 

Address for Notices:

 

 

 

901 Main Street, 64th floor

 

Dallas, TX 75202

 

 

 

Contact Person:

Brian D. Corum

 

Facsimile No.:

214-530-3179

 

Telephone No.:

214-209-0921

 

Email: brian.corum@baml.com

 

[Signature Page to Station Casinos Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as L/C Lender

 

 

 

 

By:

/s/

 

Name:

Brian D. Corum

 

Title:

Managing Director

 

 

 

 

Address for Notices:

 

 

 

901 Main Street, 64th floor

 

Dallas, TX 75202

 

 

 

Contact Person:

Brian D. Corum

 

Facsimile No.:

214-530-3179

 

Telephone No.:

214-209-0921

 

Email:  brian.corum@baml.com

 

[Signature Page to Station Casinos Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as L/C Lender

 

 

 

 

By:

/s/

 

Name:

Nadeige Dang

 

Title:

Vice President

 

 

 

 

Address for Notices:

 

 

 

JPMORGAN CHASE BANK, N.A.

 

10420 Highland Manor Dr., 4th Fl.

 

Tampa, FL 33610

 

 

 

Contact Person:

Standby LC Unit

 

Facsimile No.:

856-294-5267

 

Telephone No.:

800-634-1969

 

Email: gts.ib.standby@jpmchase.com

 

[Signature Page to Station Casinos Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as Lender

 

 

 

 

By:

/s/

 

Name:

Nadeige Dang

 

Title:

Vice President

 

 

 

 

Address for Notices:

 

 

 

JPM-Bangalore Loan Operations

 

Prestige Tech Park, Floor 4

 

Sarjapur Outer Ring Rd, Vathur Hobli

 

Bangalore, India 560 087

 

 

 

Contact Person:

Josemon Varghese

 

Facsimile No.:

201-244-3885

 

Telephone No.:

(+91-80) 679 05753

 

Email: na_cpg@jpmorgan.com

 

[Signature Page to Station Casinos Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

UBS AG, STAMFORD BRANCH, as Lender

 

 

 

 

By:

/s/

 

Name:

Darlene Arias

 

Title:

Director

 

 

 

 

By:

/s/

 

Name:

Craig Pearson

 

Title:

Associate Director

 

 

 

 

Address for Notices:

 

 

 

UBS AG

 

600 Washington Blvd.

 

Stamford, CT 06901

 

 

 

Contact Person:

Loan Administration

 

Facsimile No.:

203-719-3888

 

Telephone No.:

615-332-6868

 

Email: UBSAgency@ubs.com

 

[Signature Page to Station Casinos Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

MIHI LLC, as Lender

 

 

 

 

By:

/s/

 

Name:

Katherine Mogg

 

Title:

Authorized Signatory

 

 

 

 

By:

/s/

 

Name:

Jeff Abt

 

Title:

Authorized Signatory

 

 

 

 

Address for Notices:

 

MIHI LLC

 

125 West 55th Street

 

New York, NY 10019

 

 

 

Contact Person: Arvind Admal

 

Facsimile No.:

 

Telephone No.: 212-231-2099

 

Email: loan.admin@macquarie.com

 

[Signature Page to Station Casinos Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA, as Lender

 

 

 

 

By:

/s/

 

Name:

Rebecca Kratz

 

Title:

Authorized Signatory

 

 

 

 

Address for Notices:

 

 

 

GOLDMAN SACHS BANK USA

 

200 West St

 

New York, NY 10282

 

 

 

Contact Person:

Thierry Le Jouan

 

Facsimile No.:

917-977-3966

 

Telephone No.:

212-902-1066

 

Email: gs-sbd-admin-contacts@ny.email.gs.com

 

[Signature Page to Station Casinos Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK, as Lender

 

 

 

 

By:

/s/

 

Name:

Richard Arendale

 

Title:

Vice President

 

 

 

 

Address for Notices:

 

 

 

3344 Peachtree Rd NE, Suite 800

 

Atlanta, GA

 

30326

 

 

 

Contact Person:

Andy Tessema

 

Facsimile No.:

404-816-5187

 

Telephone No.:

404-279-4570

 

Email:  andy.tessema@53.com

 

[Signature Page to Station Casinos Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS

 

BRANCH, as Lender

 

 

 

 

By:

/s/

 

Name:

Whitney Gaston

 

Title:

Authorized Signatory

 

 

 

 

By:

/s/

 

Name:

Kelly Heimrich

 

Title:

Authorized Signatory

 

 

 

 

Address for Notices:

 

 

 

Credit Suisse

 

11 Madison Avenue

 

New York, NY 10010

 

 

 

Contact Person:

Andrew Griffin

 

Facsimile No.:

N/A

 

Telephone No.:

212 325 0703

 

Email:  andrew.griffin@credit-suisse.com

 

[Signature Page to Station Casinos Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CITIZENS BANK, N.A., as Lender

 

 

 

 

By:

/s/

 

Name:

Mark Sanko

 

Title:

Managing Director

 

 

 

 

Address for Notices:

 

 

 

Citizens Bank, N.A

 

20 Cabot Road, MMF140

 

Medford, MA 02155

 

 

 

Contact Person:

Michelle Chen

 

Telephone No.:

(781) 655-2063

 

Email:  shuliu.chen@citizensbank.com

 

[Signature Page to Station Casinos Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A., as Lender

 

 

 

 

By:

/s/

 

Name:

Michael Tortora

 

Title:

Vice President

 

[Signature Page to Station Casinos Credit Agreement]

 

--------------------------------------------------------------------------------


 

ANNEX A-1

 

REVOLVING COMMITMENTS

 

Lender

 

Revolving Commitment

 

L/C Commitment

 

Deutsche Bank AG Cayman Islands Branch

 

$

96,245,421.25

 

$

16,666,666.67

 

JPMorgan Chase Bank, N.A.

 

$

96,245,421.25

 

$

16,666,666.67

 

Bank of America, N.A.

 

$

96,245,421.25

 

$

16,666,666.66

 

Fifth Third Bank

 

$

94,093,406.59

 

$

0

 

Goldman Sachs Bank USA

 

$

75,274,725.27

 

$

0

 

Citizens Bank, N.A.

 

$

56,456,043.96

 

$

0

 

UBS AG, Stamford Branch

 

$

56,456,043.96

 

$

0

 

Citibank, N.A.

 

$

50,000,000.00

 

$

0

 

MIHI, LLC

 

$

37,637,362.64

 

$

0

 

Credit Suisse AG, Cayman Islands Branch

 

$

26,346,153.85

 

$

0

 

Total Revolving Commitments:

 

$

685,000,000

 

$

50,000,000

 

 

--------------------------------------------------------------------------------


 

ANNEX A-2

 

TERM A FACILITY COMMITMENTS

 

Lender

 

Term A Facility Commitment

 

Deutsche Bank AG Cayman Islands Branch

 

$

28,754,578.75

 

JPMorgan Chase Bank, N.A.

 

$

28,754,578.75

 

Bank of America, N.A.

 

$

28,754,578.75

 

Fifth Third Bank

 

$

30,906,593.41

 

Goldman Sachs Bank USA

 

$

24,725,274.73

 

Citizens Bank, N.A.

 

$

18,543,956.04

 

UBS AG, Stamford Branch

 

$

18,543,956.04

 

Citibank, N.A.

 

$

25,000,000.00

 

MIHI, LLC

 

$

12,362,637.36

 

Credit Suisse AG, Cayman Islands Branch

 

$

8,653,846.15

 

Total Term A Facility Commitments:

 

$

225,000,000

 

 

--------------------------------------------------------------------------------


 

ANNEX A-3

 

TERM B FACILITY COMMITMENTS

 

Lender

 

Term B Facility
Commitment

 

JPMorgan Chase Bank, N.A.

 

$

1,500,000,000

 

Total Term B Facility Commitments:

 

$

1,500,000,000

 

 

--------------------------------------------------------------------------------


 

ANNEX B

 

APPLICABLE FEE PERCENTAGE AND

APPLICABLE MARGIN FOR REVOLVING LOANS,
SWINGLINE LOANS AND TERM A FACILITY LOANS

 

 

 

 

 

Applicable Margin

 

Pricing

 

Consolidated Total Net

 

Revolving Loans
and Swingline Loans

 

Term A Facility Loans

 

Level

 

Leverage Ratio

 

LIBOR

 

ABR

 

LIBOR

 

ABR

 

Level I

 

Greater than 4.50 to 1.00

 

2.75

%

1.75

%

2.75

%

1.75

%

Level II

 

Less than or equal to 4.50 to 1.00 but greater than 4.00 to 1.00

 

2.50

%

1.50

%

2.50

%

1.50

%

Level III

 

Less than or equal to 4.00 to 1.00 but greater than 3.50 to 1.00

 

2.25

%

1.25

%

2.25

%

1.25

%

Level IV

 

Less than or equal to 3.50 to 1.00 but greater than 3.00 to 1.00

 

2.00

%

1.00

%

2.00

%

1.00

%

Level V

 

Less than or equal to 3.00 to 1.00

 

1.75

%

0.75

%

1.75

%

0.75

%

 

--------------------------------------------------------------------------------


 

ANNEX C

 

AMORTIZATION PAYMENTS
TERM A FACILITY LOANS

 

DATE(1)

 

PRINCIPAL AMOUNT

 

September 30, 2016

 

$

2,812,500

 

December 31, 2016

 

$

2,812,500

 

March 31, 2017

 

$

2,812,500

 

June 30, 2017

 

$

2,812,500

 

September 30, 2017

 

$

2,812,500

 

December 31, 2017

 

$

2,812,500

 

March 31, 2018

 

$

2,812,500

 

June 30, 2018

 

$

2,812,500

 

September 30, 2018

 

$

2,812,500

 

December 31, 2018

 

$

2,812,500

 

March 31, 2019

 

$

2,812,500

 

June 30, 2019

 

$

2,812,500

 

September 30, 2019

 

$

2,812,500

 

December 31, 2019

 

$

2,812,500

 

March 31, 2020

 

$

2,812,500

 

June 30, 2020

 

$

2,812,500

 

September 30, 2020

 

$

2,812,500

 

December 31, 2020

 

$

2,812,500

 

March 31, 2021

 

$

2,812,500

 

The date that is the fifth anniversary of the Closing Date

 

Entire remaining outstanding principal amount of the Term A Facility Loans

 

 

--------------------------------------------------------------------------------

(1)  If such date is not a Business Day, then the date shall be the next
succeeding Business Day unless such Business Day falls in another calendar
month, in which case such date shall be the next preceding Business Day.

 

--------------------------------------------------------------------------------

 